Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 1 of 357 PageID #: 2395




                    EXHIBIT A
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 2 of 357 PageID #: 2396
      Trials@uspto.gov                                                 Paper 19
      571-272-7822                                         Date: March 19, 2020




            UNITED STATES PATENT AND TRADEMARK OFFICE


               BEFORE THE PATENT TRIAL AND APPEAL BOARD


                              PROLLENIUM US INC.,
                                   Petitioner,

                                          v.

                          ALLERGAN INDUSTRIE, SAS,
                                Patent Owner.


                                   IPR2019-01508
                                 Patent 9,238,013 B2



      Before JOHN G. NEW, SHERIDAN K. SNEDDEN, and
      ROBERT A. POLLOCK, Administrative Patent Judges.

      SNEDDEN, Administrative Patent Judge.


                                      DECISION
                      Granting Institution of Inter Partes Review
                          35 U.S.C. § 314, 37 C.F.R. § 42.4
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 3 of 357 PageID #: 2397
      IPR2019-01508
      Patent 9,238,013 B2
                                  I. INTRODUCTION
            A. Background
            Prollenium US Inc. (“Petitioner”) filed a Petition for inter partes
      review of claims 1–4 of U.S. Patent No. 9,238,013 (“the ’013 patent,”
      Ex. 1001). Paper 1 (“Pet.”). Allergan Industrie, SAS (“Patent Owner”) filed
      a Preliminary Response. Paper 8 (“Prelim. Resp.”). On January 10, 2020,
      we issued an Order granting Petitioner’s request for additional briefing
      regarding whether we should exercise our discretion to deny the Petition
      under §325(d) and/or §314(a). Paper 13. In response to our Order,
      Petitioner filed a Reply to the Patent Owner Preliminary Response (Paper
      14, “Reply”), and Patent Owner filed a corresponding Sur-reply (Paper 18,
      “Sur-reply). We review the Petition, Preliminary Response, Reply, Sur-
      reply, and accompanying evidence under 35 U.S.C. § 314.

            B. Summary of the Institution Decision
            For the reasons provided below, we determine Petitioner has satisfied
      the threshold requirement set forth in 35 U.S.C. § 314(a). Because
      Petitioner has demonstrated a reasonable likelihood that at least one claim of
      the ’013 patent is unpatentable, we institute an inter partes review of the
      challenged claims.
            In this Decision, we address all issues raised by the parties in the pre-
      trial briefing. Our factual findings and conclusions at this stage of the
      proceeding are based on the evidentiary record developed thus far. This is
      not a final decision as to the patentability of claims for which inter partes
      review is instituted. Our final decision will be based on the record as fully
      developed during trial.




                                             2
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 4 of 357 PageID #: 2398
      IPR2019-01508
      Patent 9,238,013 B2
            C. Real Parties in Interest
            Petitioner identifies its real parties-in-interest as Prollenium US Inc.
      and Prollenium Medical Technologies Inc. Pet. 61. Patent Owner identifies
      its real parties-in-interest as Allergan Industrie, SAS; Allergan USA, Inc.;
      Allergan Sales, LLC; Allergan Holdings France SAS; Allergan Holdings
      Limited; Allergan Holdings, Inc.; Allergan Puerto Rico Holdings, Inc.; and
      Allergan, Inc. Paper 5, 2.

            D. Related Matters
            The ’013 patent is at issue in Allergan USA, Inc. et al v. Prollenium
      US Inc., et al., Case No. 1:19-cv-00126 (D. Del. filed Jan. 22, 2019). Pet.
      61; Paper 5, 2. The ’013 patent issued as a continuation of Application No.
      12/393,884, now issued as U.S. Patent No. 8,357,795 B2 (“the ’795 patent”).
      Petitioner has filed two separate Petitions for inter partes review of the ’795
      patent, in IPR2019-01506 and IPR2019-01632. The ’795 patent was the
      subject of two previous inter partes reviews: IPR2014-01422 filed August
      29, 2014, and terminated June 19, 2015, by way of joint motion to terminate,
      and IPR2017-01906 filed August 2, 2017, and denied on March 9, 2018.
      Paper 4, 3.
            Petitioner has filed Petitions for inter partes review of related U.S.
      patents as follows: U.S. Patent No. 8,450,475 B2 (“the ’475 patent”) in
      IPR2019-01505; U.S. Patent No. 8,822,676 B2 (“the ’676 patent”) in
      IPR2019-01617; U.S. Patent No. 9,089,519 B2 (“the ’519 patent”) in
      IPR2020-00084; and U.S. Patent No. 9,358,322 B2 (“the ’322 patent”) in
      IPR2019-01509. Pet. 61; Paper 5, 3. The ’795, ’475, ’676, ’519, and ’332
      patents are also at issue in Allergan USA, Inc. et al v. Prollenium US Inc., et
      al., Case No. 1:19-cv-00126 (D. Del. filed Jan. 22, 2019). Id.



                                             3
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 5 of 357 PageID #: 2399
      IPR2019-01508
      Patent 9,238,013 B2
            E. The ’013 Patent
                 1. Specification
            The subject matter claimed in the ’013 patent is directed to soft tissue
      filler compositions. Ex. 1001, 19:10–20:20. The compositions include a
      hyaluronic acid (HA) component and an anesthetic agent, e.g., lidocaine. Id.
      at 2:39–45. The hyaluronic acid component is crosslinked with a
      crosslinking agent, e.g., 1,4-butanediol diglycidyl ether (BDDE). Id. at
      2:52–61.
            The compositions are sterilized, for example by autoclaving, to form
      sterile compositions. Id. at 3:46–51. The compositions may be used as
      dermal fillers to help fill in facial lines and depressions and for restoring fat
      loss-related tissue volume. Id. at 1:32–36. Allergan markets dermal fillers
      containing crosslinked hyaluronic acid and lidocaine under the tradename
      Juvéderm®. Prelim. Resp. 1.

                 2. Illustrative Claims
            Independent claims 1 and 4, reproduced below, are illustrative of the
      challenged claims.
            1. A dermal filler comprising:
            (a) a mixture comprising particles of hyaluronic acid crosslinked
                with 1,4-butanediol diglycidyl ether, and free hyaluronic acid;
             (b) about 0.3% by weight lidocaine combined with the mixture;
                 wherein the dermal filler is heat sterile and has a pH of
                   about 7.
            4. A dermal filler comprising:
            (a) a hyaluronic acid including particles of crosslinked
               hyaluronic acid mixed with free hyaluronic acid; and
            (b) about 0.3% by weight lidocaine mixed with the hyaluronic
               acid, wherein:


                                              4
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 6 of 357 PageID #: 2400
      IPR2019-01508
      Patent 9,238,013 B2
               the crosslinked hyaluronic acid is crosslinked with 1,4-
                  butanediol diglycidyl ether;
               the dermal filler being stable at about 25° C. for at least about
                  6 months after heat sterilization at a temperature of about
                  at least about 120° C. to about 130° C. for a period of at
                  least about 1 minute to about 15 minutes;
               the dermal filler having a pH of about 7;
               the dermal filler requiring an extrusion force of between about
                  10N and about 13N when injected at a rate of about 12.5
                  mm/minute; and
               the dermal filler having a viscosity of between about 5 Pa*s
                  and about 450 Pa*s when measured at about 5 Hz.
      Ex. 1001, 19:12–18; 20:4–20.

               3. Relevant Prosecution History
            The ’013 patent issued from U.S. Application Serial No. 13,746,170
      (“the ’170 application,” Ex. 1040), which is a continuation of U.S.
      Application Serial No. 12/393,884 (“the ’884 application,” Ex. 1023), which
      issued as the ’795 patent. During the prosecution of the ’884 application, the
      Examiner rejected the claims as obvious over Lebreton, disclosing BDDE-
      crosslinked hyaluronic dermal fillers, and secondary references disclosing
      adding lidocaine to hyaluronic acid dermal fillers. Ex. 1023, 43–46, 78–80.
      For example, the Examiner rejected the claims as obvious over Lebreton and
      Wang1 (teaching crosslinked hyaluronic acid which further comprises
      preferably an anesthetic such as lidocaine) or Calias2 (teaching hyaluronic
      acid crosslinked with DVS and further comprising a drug such as lidocaine).


      1
        Ex. 1047, W. Wang, U.S. Patent Application Publication No.
      2005/0271729 A1, published Dec. 8, 2005 (“Wang”).
      2
        Ex. 1048, P. Calias et al., U.S. Patent No. 6,521,223 B1, issued Feb. 18,
      2003 (“Calias”).

                                             5
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 7 of 357 PageID #: 2401
      IPR2019-01508
      Patent 9,238,013 B2
      Id. at 45, 80. After a final rejection over Lebreton and Calias, the Applicant
      argued that “the heat stable property of the claimed dermal filler
      compositions, as shown in the Declaration and as supported by the data of
      record, is evidence that the claimed compositions comprising hyaluronic
      acid and lidocaine, are nonobvious.” Id. at 24–25.
            To support this argument, the Applicant submitted a Declaration by
      the inventor, Pierre F. Lebreton, Ph.D. (Ex. 1024). Ex. 1023, 11–29.
      Dr. Lebreton attested as follows:
                  It was believed that adding lidocaine to hyaluronic acid gel
            compositions during manufacturing caused degradation of the
            hyaluronic acid prior to injection of the HA as a dermal filler.
                  It was believed that lidocaine caused degradation of HA
            gel compositions during high temperature sterilization.
                  It was not known whether HA compositions comprising
            lidocaine were stable or not after high temperature sterilization
            when placed in storage for any significant length of time.
                  It was also believed that the instability of HA described
            above would have caused a viscosity reduction of the HA that
            would make it unsuitable for soft tissue filling applications.
                   Based upon the facts set forth above, a person of ordinary
            skill in the art would have expected that a dermal filler
            comprising hyaluronic acid and lidocaine would not have
            remained sufficiently stable to be useful as soft tissue filler.
                   It was not appreciated that a dermal filler comprising a
            cohesive gel of hyaluronic acid makes it possible for lidocaine to
            be combined with hyaluronic acid in a gel that is sufficiently
            stable to be useful as a soft tissue filler.
                    The enhanced stability properties of the inventive dermal
            fillers was evidenced by certain experiments performed under
            my direction by my research team prior to the application filing
            date.
                   ....


                                            6
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 8 of 357 PageID #: 2402
      IPR2019-01508
      Patent 9,238,013 B2
                   To my knowledge, it was a surprising and unexpected
            discovery, not appreciated prior to the present invention, that
            certain cohesive HA gels, as defined in the application, when
            mixed with lidocaine, could be made to be heat and shelf stable.
      Prelim. Resp. 10–11(paragraph numbers omitted) (quoting Ex. 1024 ¶¶ 5–
      11, 15); see Pet. 11–12. The Applicant further submitted Cui3 as evidence
      “that HA gels are known to be sensitive to heat sterilization, and that even
      more particularly, that HA gels crosslinked with BDDE are known to be
      especially sensitive to heat sterilization relative to HA gels cross linked with
      other, i.e. non-BDDE, crosslinkers.” Ex. 1023, 28

            F. Evidence
            Petitioner relies upon the following prior art references.
             Ex. 1007, R. S. Narins and P. H. Bowman, Injectable Skin
      Fillers, 32 CLIN. PLAST. SURG. 151–162 (2005) (“Narins”).
           Ex. 1012, B. M. Kinney, Injecting Puragen Plus into the
      Nasolabial Folds: Preliminary Observations of FDA Trial, 26
      AESTHETIC SURG. J. 741–748 (2006) (“Kinney”).
            Ex. 1022, G. D. Monheit, Hyaluronic Acid Fillers: Hylaform and
      Captique, 15 FACIAL PLAST. SURG. CLIN. N. AM. 77–84 (2007) (“Monheit”).
            Ex. 1029, P. Lebreton, U.S. Patent Application Publication No.
      2006/0194758 A1 (published Aug. 31, 2006) (“Lebreton”).
            Ex. 1030, K. K. Sadozai et al., U.S. Patent Application
      Publication No. 2005/0136122 A1 (published Jun. 23, 2005)
      (“Sadozai”).
            Ex. 1058, X. Zhao, U.S. Patent Application Publication No.
      2005/0250939 A1 (published Nov. 10, 2005) (“Zhao”).
            Ex. 1059, J. Reinmuller, U.S. Patent No. 5,731,298 (issued
      Mar. 24, 1998) (“Reinmuller”).

      3
        Cui et al., The comparison of physicochemical properties of four Cross-
      linked sodium hyaluronate gels with different cross-linking agents, 396–398
      ADV. MATS. RES. 1506–1512 (2012) (Ex. 1025).

                                             7
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 9 of 357 PageID #: 2403
      IPR2019-01508
      Patent 9,238,013 B2
                Petitioner also relies upon the Declaration of Dr. Dale P. DeVore
      (Ex. 1002) to support its contentions.

                G. Asserted Grounds of Unpatentability
                Petitioner asserts that claims 1–4 would have been unpatentable on the
      following grounds.

           Ground         Claim(s)      Basis4                 References

                1           1–4        § 103(a)      Lebreton, Sadozai, Monheit

                2           1–4        § 103(a)      Kinney, Zhao, Narins

                3           1–4        § 103(a)      Reinmuller, Lebreton, Monheit


                H. Abbreviations
          HA                         Hyaluronic Acid
          FDA                        Food & Drug Administration
          BDDE                       butanediol diglycidyl ether
          PBCDI5                     p-phenylene-bis(ethylcarbodiimide)
          DVS                        1,4-divinylsulfone
          DEO                        diepoxyoctane




      4
        The Leahy-Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284
      (2011) (“AIA”), amended 35 U.S.C. §§ 102 and 103. Because the
      challenged claims of the ’013 patent have an effective filing date before the
      effective date of the applicable AIA amendments, we refer to the pre-AIA
      versions of 35 U.S.C. § 103 throughout this Decision.
      5
        Ex. 1030 ¶ 85.

                                                 8
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 10 of 357 PageID #:
                                    2404
    IPR2019-01508
    Patent 9,238,013 B2
                                     II. ANALYSIS
            A. Level of Ordinary Skill in the Art
            The person having ordinary skill in the art is a hypothetical person
    that is presumed to be aware of all the relevant prior art. Custom
    Accessories, Inc. v. Jeffrey-Allan Indust., Inc., 807 F.2d 955, 962 (Fed. Cir.
    1986); Kimberly-Clarke Corp. v. Johnson & Johnson, 745 F.2d 1437, 1453
    (Fed. Cir. 1984). Moreover, the prior art itself is generally sufficient to
    demonstrate the level of skill in the art at the time of the invention. See
    Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001) (explaining that
    specific findings regarding ordinary skill level are not required “where the
    prior art itself reflects an appropriate level and a need for testimony is not
    shown”) (quoting Litton Indus. Prods., Inc. v. Solid State Sys. Corp., 755
    F.2d 158, 163 (Fed. Cir. 1985)).
            Petitioner asserts that a person of ordinary skill in the art would have
    been “a scientist involved in the development of dermal fillers, who would
    have an advanced degree, such as a Ph.D., M.S., or M.D., and several years
    of experience developing dermal fillers for cosmetic use, including [HA]-
    based dermal fillers.” Pet. 13–14 (citing Ex. 1002 ¶¶ 69–72). Petitioner
    asserts that the person of ordinary skill “would be aware of commercially
    sold dermal fillers, in the United States and abroad, as well as those products
    for which approvals were being publicly sought.” Id. Petitioner asserts that
    the person of ordinary skill “would also be aware of the process by which
    FDA reviews dermal filler products, and how FDA communicates the results
    of such reviews to the public.” Id. (citing Ex. 1002 ¶¶ 73–75; Ex. 1032,
    227).
            Patent Owner contends that Board should adopt the same definition
    for the person of ordinary skill as previously adopted in IPR2017-01906,

                                            9
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 11 of 357 PageID #:
                                    2405
    IPR2019-01508
    Patent 9,238,013 B2
    which also involved the ’795 patent.6 Prelim. Resp. 14–15. In IPR2017-
    01906, the Board determined that a person of ordinary skill in the art:
          would have had a B.S. or M.S. in biochemistry, polymer
          chemistry, medicinal chemistry, pharmaceutical chemistry, or a
          related field with ‘several years’ of practical experience.
          Alternatively . . . the ordinary artisan would have had less
          practical experience but a Ph.D. in one of those fields, or an M.D.
          in dermatology, plastic surgery, or a specialty related to the
          clinical use of dermal fillers.
    Id. (citing IPR2017-01906, Paper 15 at 8–9).
          On the present record, we find Petitioner’s definition reasonable.
    Consistent with Petitioner’s argument, the proposed definition is not clearly
    inconsistent with our prior determination and is supported by Dr. DeVore’s
    presently uncontested testimony. See Ex. 1002 ¶¶ 69–72. Further, the art of
    record abundantly supports Petitioner’s proposition that one of ordinary skill
    in the art would have been aware of commercially sold dermal fillers and
    publically available information regarding their FDA approval.
          Monheit, for example, discusses clinical trials and approval dates of
    “five FDA-approved HA skin fillers available in the United States:
    Hylaform, Hylaform Plus, Captique (Inamed Corporation), Restylane
    (Medicis Aesthetics Inc.), and, most recently, Juvéderm (Allergen
    Aesthetics),” noting, for example, that “Hylaform has been available
    worldwide since 1998 and in the United States since 2004.” Ex. 1022, 79–
    80. And in summarizing an FDA clinical study comparing Hylaform to
    Zyplast, Monheit cites data from a 2003 FDA publication “Available at:




    6
     Teoxane S.A. v. Allergan, PLC, IPR2017-01906, Paper 15 (PTAB Mar. 9,
    2018)

                                          10
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 12 of 357 PageID #:
                                    2406
    IPR2019-01508
    Patent 9,238,013 B2
    http://www.fda.gov/ohrms/dockets/ac/03/slides/4004s1_01_lerner_files/
    frame.htm.” Id. at 80, Box 1.
            Moreover, in reviewing the state of the art of injectable skin fillers for
    soft tissue augmentation, Narins notes the FDA approval status for
    commercially available products Zyderm I and II, CosmoDerm, CosmoPlast,
    Restylane, Hylaform, Radiance FN, Sculptra, and Silikon 1000. Ex. 1007,
    152, 153, 156–157, 158, 159. Kinney similarly notes the FDA approval
    dates of Restylane and Juvaderm (Ex. 1012, 741), and Smith discusses the
    “FDA status and Approved Uses” of Juvéderm 30, 24HV, and 30HV
    injectable gels,” further noting that the FDA “recently announced a label
    extension for Juvéderm Ultra and Juvéderm Ultra plus” (Ex. 1009, 67S–
    68S).
            As a whole, the references asserted in the Petition, thus, strongly
    suggest that skilled artisans were aware of and monitored the commercial
    and approval status of dermal filler compositions. In light of these teachings
    and the testimony of Dr. DeVore, we expand upon the Board’s earlier
    definition of one of ordinary skill in the art as indicated by Petitioner’s
    arguments. Thus, for the purpose of institution, a person of ordinary skill in
    the art as of the filing date of the ’013 patent would have a B.S. or M.S. in
    biochemistry, polymer chemistry, medicinal chemistry, pharmaceutical
    chemistry, or a related field with several years of practical experience or
    having less practical experience but a Ph.D. in one of those fields, or an
    M.D. in dermatology, plastic surgery, or a specialty related to the clinical
    use of dermal fillers. Such a person would be aware of commercially sold
    dermal fillers in the United States and abroad, as well as those products for
    which approvals were being publicly sought.



                                            11
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 13 of 357 PageID #:
                                    2407
    IPR2019-01508
    Patent 9,238,013 B2
          The above definition is provisional and the parties are welcome to
    present further argument on this topic at trial.

          B. Claim Construction
          We interpret a claim “using the same claim construction standard that
    would be used to construe the claim in a civil action under 35 U.S.C.
    [§] 282(b).” 37 C.F.R. § 42.100(b).7 Under this standard, we construe the
    claim “in accordance with the ordinary and customary meaning of such
    claim as understood by one of ordinary skill in the art and the prosecution
    history pertaining to the patent.” Id. Furthermore, at this stage in the
    proceeding, we need only construe the claims to the extent necessary to
    determine whether to institute inter partes review. See Nidec Motor Corp. v.
    Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir. 2017)
    (“[W]e need only construe terms ‘that are in controversy, and only to the
    extent necessary to resolve the controversy.’” (quoting Vivid Techs., Inc. v.
    Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999))).
          Petitioner proposes construction for several claimed terms: “heat
    sterile,” “stable,” “free HA,” and “particles.” See Pet. 14–17. Patent Owner
    contends it is not necessary to construe any of the claimed terms. Prelim.




    7
      The Office has changed the claim construction standard in AIA
    proceedings to replace the broadest reasonable interpretation (“BRI”)
    standard with the same claim construction standard used in a civil action in
    federal district court. Changes to the Claim Construction Standard for
    Interpreting Claims in Trial Proceedings Before the Patent Trial and Appeal
    Board, 83 Fed. Reg. 51,340 (Oct. 11, 2018). The change applies to petitions
    filed on or after November 13, 2018. Id. Because the present Petition was
    filed on July 15, 2019, we construe the claims in accordance with the federal
    district court standard, now codified at 37 C.F.R. § 42.100(b).

                                           12
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 14 of 357 PageID #:
                                    2408
    IPR2019-01508
    Patent 9,238,013 B2
    Resp. 14. For the purpose of this Decision, we find it helpful to address the
    term “stable.”
          Petitioner proposes “stable” to mean that “the composition maintains
    at least one of the following aspects: transparent appearance, pH, extrusion
    force and/or rheological characteristics, hyaluronic acid (HA) concentration,
    sterility, osmolarity, and lidocaine concentration.” Id. at 15–16 (citing
    Ex. 1027, 11).
          In IPR2017-01906, the panel adopted a more detailed definition of
    this term as:
          a sterile composition that maintains one or more of the following
          aspects: transparent appearance, pH, extrusion force and/or
          rheological characteristics, hyaluronic acid (HA) concentration,
          sterility, osmolarity, and lidocaine concentration, after being
          stored at a temperature of at least about 25Û C for a specified
          period of time.
    Teoxane, Paper 15 at 9–10 (quoting Pet. 11). The Board’s prior construction
    does not appear inconsistent with Petitioner’s broader proposed construction.
    Absent any persuasive argument for an alternative construction, we adopt
    the reasoning and definition of “stable” as set forth in IPR2017-01906. Id.
    The parties are, nevertheless, welcome to present further arguments
    regarding claim construction at trial.

          C. Petitioner’s Patentability Challenges
              1. Ground 1: Obviousness in view of Lebreton, Sadozai, and
                 Monheit
                    a. Summary of the References Relied Upon
                       i. Lebreton (Ex. 1029)
          Lebreton is directed to crosslinking low and high molecular weight
    polymers to form injectable monophase hydrogels. Ex. 1029, code (57).



                                             13
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 15 of 357 PageID #:
                                    2409
    IPR2019-01508
    Patent 9,238,013 B2
    The hydrogels may be used as filling materials in plastic surgery. Id. ¶ 5.
    Lebreton discloses buffering the crosslinked product to a pH compatible
    with the human body, being between 7 and 7.4. Id. ¶ 48. Particularly,
    Lebreton discloses hydrogels prepared by crosslinking sodium hyaluronate
    (sodium salt of hyaluronic acid) with 1,4-butanediol diglycidyl ether
    (BDDE). Id. ¶¶ 68–76. The degree of crosslinking “is theoretically between
    0.5 and 70%, advantageously between 4 and 50%.” Id. ¶ 46. The
    crosslinked products are neutralized to pH 7.2 and sterilized with moist heat
    in an autoclave. Id. ¶¶ 70, 76, 81.
          Lebreton further discloses monophase and biphase hydrogels. See
    id. ¶¶ 64–67, 73, 79, 85, 91. Monophase hydrogels are characterized by “no
    apparent liquid phase” and are “soft and free-flowing.” Id. ¶¶ 64–65.
    Biphase hydrogels are characterized as “gel fragments bathed in a low-
    viscosity liquid medium” with “no cohesion of the gel and no free-flowing
    appearance.” Id. ¶¶ 66–67. Lebreton discloses monophase hydrogels
    characterized by an extrusion force of 14 N and 15 N, when injected through
    a 27 G½ needle at a rate of 12.5 mm/min. Id. ¶¶ 62, 83, 89.
                    ii. Sadozai (Ex. 1030)
          Sadozai is directed to a crosslinked hyaluronic acid composition
    effective for tissue augmentation or drug delivery. Ex. 1030 ¶¶ 7, 8. “[T]he
    storage modulus G‫ މ‬is increased, e.g., composition is stabilized, by the
    inclusion of a local anesthetic, e.g., lidocaine, compared to a non-stabilized
    composition, e.g., an identical composition except that the local anesthetic is
    not included.” Id. ¶ 68. Particularly, Sadozai discloses compositions
    including hyaluronic acid crosslinked with p-phenylene-
    bis(ethylcarbodiimide) (PBCDI). Id. ¶ 85. The crosslinked hyaluronic acid
    compositions are combined with phosphate buffer containing 0.30%

                                          14
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 16 of 357 PageID #:
                                    2410
    IPR2019-01508
    Patent 9,238,013 B2
    lidocaine (Phosphate Buffer 4) to form a suspension. Id. ¶¶ 84, 90, 100, 102.
    The suspensions are loaded into syringes and autoclaved for sterilization.
    Id. ¶¶ 90 (Example 12), 100 (Example 17). Sterilization/hydration may be
    performed in an autoclave at temperatures between 100° C to 150° C.
    Id. ¶¶ 54–55.
          Sadozai discloses that compositions processed according to Example
    12 “with lidocaine have significantly higher modulus G‫ މ‬over the time of the
    test. Thus, crosslinked [hyaluronic acid] with lidocaine can have good
    biostability, and can in some cases have a synergistic effect, increasing G‫މ‬.”
    Id. ¶ 107.
                    iii. Monheit (Ex. 1022)
          Monheit describes the properties of hyaluronic acid fillers used for
    wrinkle and volume correction. Ex. 1022, 77. Properties of hyaluronic acid
    fillers include gel hardness or rheology (flow), particle size, concentration of
    hyaluronic acid particles, swelling, ratio of soluble to insoluble hyaluronic
    acid, and hydration. Id. at 78. Monheit discloses free (soluble) “HA is
    needed as a lubricant for flow characteristics, thus more free HA is needed
    as the G-1 or hardness of the HA is greater. The disadvantage is that free or
    non-crosslinked HA only lasts a few days and the stability of the implant is
    related to the crosslinked component.” Id.
                 b. Petitioner’s Contentions
          Petitioner asserts that claims 1–4 are unpatentable under 35 U.S.C.
    § 103(a) as obvious over the combination of Lebreton, Sadozai, and
    Monheit. Pet. 23–33. Petitioner provides a detailed claim analysis for
    claims 1–4 as obvious over Lebreton and Sadozai. Id. at 27–33. Because
    Patent Owner raises no independent arguments with respect to claims 2 and
    3, we address claims 1 and 4 as representative

                                          15
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 17 of 357 PageID #:
                                    2411
    IPR2019-01508
    Patent 9,238,013 B2
                     i. Elements of Claim 1
                        (a) “A dermal filler comprising:”
          Petitioner asserts both Lebreton and Sadozai teach dermal fillers. Pet.
    27 (citing Ex. 1029 ¶ 5; Ex. 1030 ¶ 7, 12).
                        (b) “a mixture comprising particles of hyaluronic acid
                        crosslinked with [BDDE],”
          Petitioner asserts Lebreton discloses a mixture of BDDE crosslinked
    hyaluronic acid. Id. (citing Ex. 1029 ¶¶ 68–76). Petitioner asserts Lebreton
    discloses “fine fragments” and “facets” of gel, which would be interpreted
    by one of ordinary skill as “particles . . . of BDDE-crosslinked HA formed
    by mechanical homogenization of the product of the crosslinking reaction.”
    Id. (citing Ex. 1029 ¶¶ 68–76; Ex. 1002 ¶ 139).
                        (c) “and free hyaluronic acid”
          Petitioner asserts Monheit discloses that free hyaluronic acid may be
    added as a lubricant for flow characteristics, which a person of ordinary skill
    in the art would have included to optimize the injection characteristics of the
    filler. Id. (citing Ex. 1022 ¶ 78; Ex. 1002 ¶ 138).
                        (d) “about 0.3% by weight lidocaine combined with the
                        mixture”
          Petitioner asserts Sadozai discloses 0.3% lidocaine in a dermal filler.
    Id. at 28 (Ex. 1030 ¶ 107).
                        (e) “wherein the dermal filler is heat sterile”
          Petitioner asserts Lebreton and Sadozai teach heat sterilization of
    crosslinked hyaluronic acid gels. Id. (citing Ex. 1029 ¶¶ 70, 76;
    Ex. 1030 ¶¶ 90, 107). Petitioner asserts the person of ordinary skill “would
    be motivated to heat sterilize the lidocaine containing BDDE-crosslinked
    compositions as well.” Id.



                                          16
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 18 of 357 PageID #:
                                    2412
    IPR2019-01508
    Patent 9,238,013 B2
                         (f) “has a pH of about 7”
          Petitioner asserts Lebreton teaches a pH range of 7.0–7.4. Pet. 28
    (citing Ex. 1029 ¶ 139).
                    ii. Elements of Claim 4
          Petitioner contends claim 4 includes all of the limitations of claim 1,
    and further recites the following limitations. See Pet. 31.
                         (a) “the dermal filler being stable at about 25° C. for at
                         least about 6 months after heat sterilization at a
                         temperature of at least about 120° C. to about 130° C
                         for a period of at least about 1 minute to about 15
                         minutes”
          Petitioner asserts “a POSITA would have appreciated that the recited
    temperatures and times in claim 4 include a range of standard sterilization
    conditions known to be effective to sterilize similar compositions.” Id.
    (citing Ex. 1002 ¶ 97). Petitioner asserts Lebreton and Sadozai teach heat
    sterilization of their compositions in sealed syringes. Id. at 32 (citing
    Ex. 1029 ¶¶ 70; Ex. 1030 ¶¶ 90). Petitioner asserts the person of ordinary
    skill “would understand that the product (once successfully sterilized) would
    remain sterile indefinitely so long as the sterilized syringe was not opened.”
    Id. (citing Ex. 1002 ¶¶ 144–146).
                         (b) “the dermal filler requiring an extrusion force of
                         between about 10 N and about 13 N when injected at a
                         rate of about 12.5 mm/minute”
          Petitioner asserts Lebreton discloses “gels having extrusion forces of
    14N and 15N, when injected through a 27 G½ needle at a rate of 12.5
    mm/min.” Id. at 29 (citing Ex. 1029 ¶¶ 62, 83, 89). Petitioner contends
    extrusion force is influenced by needle gauge and syringe dimension, neither
    of which are claimed. Id. Petitioner asserts the ’013 patent’s Specification
    acknowledges a person of ordinary skill in the art can “determine the correct

                                           17
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 19 of 357 PageID #:
                                    2413
    IPR2019-01508
    Patent 9,238,013 B2
    syringe dimensions and needle gauge required to arrive at a particular
    extrusion force requirement.” Id. (quoting Ex. 1001, 11:49–52). Therefore,
    Petitioner asserts “the claimed extrusion force, which represented typical
    values for dermal fillers in any case, would have been obvious to arrive at by
    [modifying Lebreton with] the appropriately sized syringe and needle.” Id.
    (citing Ex. 1002 ¶¶ 95, 151).
                        (c) “the dermal filler having a viscosity of between
                        about 5 Pa*s and about 450 Pa*s when measured at
                        about 5 Hz.”
          Petitioner contends “[a]lthough the viscosity of dermal fillers is rarely
    reported at 5 Hz, roughly translating the claimed range to 0.1 Hz (a more
    typical frequency for rheological measurements, EX1039, 267) gives
    viscosities in the range from 25-2,500 Pa*s.” Pet. 30 (citing
    Ex. 1002 ¶ 142). Petitioner asserts the claimed range overlaps with
    “essentially every HA dermal filler that has been clinically used as of
    August 2008 (e.g., ~50–1,200 Pa*s at 0.1 Hz).” Id. Petitioner asserts that
    the person of ordinary skill would have known that a desired viscosity could
    be obtained by routine optimization of the degree of crosslinking and the
    amount of free hyaluronic acid. Id. (citing Ex. 1002 ¶¶ 86–94, 142).
                   iii. Petitioner’s articulated rationale to combine the cited
                        references
          Petitioner contends that incorporating lidocaine into crosslinked fillers
    was a known solution to the problem of injection pain and was previously
    implemented in fillers containing hyaluronic acid crosslinked with PBCDI,
    1,4-divinylsulfone (“DVS”), or diepoxyoctane (“DEO”). Id. at 23–24 (citing
    Ex. 1002 ¶¶ 113, 117, 130–131). Petitioner contends that “[a] composition
    containing BDDE-crosslinked HA and lidocaine was a derivative and
    predictable next step in view of the success of the other three clinically used

                                          18
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 20 of 357 PageID #:
                                    2414
    IPR2019-01508
    Patent 9,238,013 B2
    crosslinkers.” Id. at 24. Thus, Petitioner contends a person of ordinary skill
    in the art could have easily incorporated Sadozai’s 0.3% lidocaine in a buffer
    solution into Lebreton’s BDDE-crosslinked gel. Id. at 25–26 (citing
    Ex. 1002 ¶¶ 147–148). Likewise, Petitioner contends that a person of
    ordinary skill would have incorporated free hyaluronic acid, as taught by
    Monheit, to “optimize the flow viscosity of the gel and reduce side effects
    associated with injection.” Id. at 26 (citing Ex. 1002 ¶¶ 91–94).
                    iv. Objective Evidence of Non-obviousness
          Petitioner contends “the Examiner allowed the claims of the
    challenged patent (and its related applications) based on Allergan’s
    arguments and proffered evidence pointing to supposed ‘unexpected results’
    of the invention.” Pet. 43. Petitioner challenges the Inventor’s Declaration,
    the comparative data in the specification, and the extrinsic evidence cited by
    the Applicant during prosecution. Id. at 45–53.
          First, Petitioner asserts that the Inventor’s Declaration is
    unsubstantiated and contradicted by the prior art. Id. at 45–48. Petitioner
    asserts that contrary to Lebreton’s statements, the totality of the prior art
    instead gave the POSITA the expectation lidocaine “could be successfully
    combined with various crosslinked HA dermal fillers, including a BDDE-
    crosslinked HA dermal filler.” Id. at 46. To show that sterile and stable
    lidocaine-hyaluronic acid combinations were previously known, Petitioner
    cites dermal fillers commercially available at the time of filing, e.g., Elevess,
    Prevelle Silk, Puragen Plus, in addition to Sadozai and Kinney. Id. (citing
    Ex. 1002 ¶¶ 170–172). Moreover, Dr. DeVore states his opinion that “the
    POSITA would not have believed that lidocaine caused degradation of HA
    gels compositions during high temperature sterilization and would have
    believed that HA compositions comprising lidocaine were stable after high

                                           19
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 21 of 357 PageID #:
                                    2415
    IPR2019-01508
    Patent 9,238,013 B2
    temperature sterilization.” Ex. 1002 ¶ 172. Dr. DeVore attests that “during
    the development of Elevess, it was observed that the autoclave-sterilized
    [PBCDI]-crosslinked HA composition with lidocaine was sufficiently stable
    to support a product shelf life of 15 months, which is reflected in the Elevess
    label.” Id. (citing Ex. 1050, 6).
          Second, Petitioner asserts that the comparative data relied on by the
    Inventor’s Declaration does not support nonobviousness. Pet. 48. The
    comparative data appears as Example 4 of the ’013 patent’s Specification.
    Ex. 1001, 15:20–16:60. Dr. DeVore attests that “Example 4 describes
    experiments in which six samples were evaluated. . . . Allergan argued that
    the results of Samples 1–3 were consistent with the expectations of the
    POSITA, and that it was unexpected that Samples 4–6 did not exhibit the
    same viscosity reduction.” Ex. 1002 ¶ 178. Dr. DeVore states “[i]n my
    opinion, Sample 1 is completely irrelevant—it is a mixture of uncrosslinked
    HA and a completely different polymer (hydroxypropyl methylcellulose). I
    am not aware of a mixture of uncrosslinked HA and HPMC being used as a
    dermal filler, either in 2008 or now.” Id. ¶ 179. Dr. DeVore states that the
    viscosity differences are not indicative of instability as “[t]he final viscosity
    for Samples 2 and 3 in each test (~75–375 Pa*s) is substantially the same as
    the final viscosities of Samples 4–6 (~50–90 Pa*s), all of which are within
    the range of marketed dermal fillers (50–1,200 Pa*s).” Id. ¶ 181 (citing
    Ex. 1039, 267). DeVore states that there is no meaningful difference in
    viscosity reduction between Sample 3 (35% reduction when combined with
    lidocaine without pH adjustment) and Sample 4 (30% reduction in viscosity
    in the same test) and that the difference was not “much lower” as alleged by
    Allergan. Id. ¶¶ 185–186.



                                           20
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 22 of 357 PageID #:
                                    2416
    IPR2019-01508
    Patent 9,238,013 B2
          Third, Petitioner asserts that the extrinsic evidence cited by the
    Application during prosecution, i.e., Cui, “is irrelevant to the question of
    whether Allergan’s BDDE-crosslinked HA composition showed unexpected
    results compared to the other crosslinkers known to POSITAs at the time.”
    Pet. 53 (citing Ex. 1002 ¶ 176). Petitioner argues that “Cui was published in
    2012, well after the claimed priority date of the patent. The reasonable
    expectation of success (and expected results) is evaluated at the time the
    invention was made—a later published reference that might have taught
    away from the claimed invention is irrelevant.” Id. at 52–53 (citing Bristol-
    Myers Squibb Co. v. Teva Pharms. USA, Inc. 752 F.3d 967, 976 (Fed. Cir.
    2014)). Dr. DeVore states that Cui compares the stability of BDDE-
    crosslinked hyaluronic acid with three crosslinkers that had not “been
    seriously investigated for use in dermal fillers as of August 2008,” as
    opposed to the known non-BDDE crosslinkers for dermal fillers.
    Ex. 1002 ¶ 175. Dr. DeVore states his opinion that “the Cui reference in no
    way supports Allergan’s assertion that BDDE crosslinked HA was
    ‘especially sensitive’ to heat sterilization relative to ‘non-BDDE’
    crosslinkers. At the very least, Cui is irrelevant . . . because Cui’s
    comparisons do not relate to any of the crosslinkers relied upon here.”
    Id. ¶ 176.
                 c. Patent Owner’s Contentions
          In its Preliminary Response, Patent Owner directs substantially all of
    its argument to whether the Board should exercise discretion to deny the
    Petition under 35 U.S.C § 325(d). See Prelim. Resp. 1–2, 16–36. We
    address Patent Owner’s arguments under 35 U.S.C § 325(d) below.
          Although Patent Owner does not directly address the substance of
    Petitioner’s grounds, Patent Owner does address the relevance of Cui in the

                                           21
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 23 of 357 PageID #:
                                    2417
    IPR2019-01508
    Patent 9,238,013 B2
    context of its § 325(d) arguments. See Prelim. Resp 29–30; Sur-Reply 3–4.
    In sum, Patent Owner argues that Cui is relevant because it “discusses
    divinyl sulfone (DVS) crosslinked HA gels, which Petitioner admits were
    known and approved before August 2008.” Prelim. Resp. 29. We accord
    this argument little weight because Cui provides no comparative information
    about the stability of HA gels crosslinked with either DVS or BDDE.
    Rather, and as Patent Owner admits, “Cui focused on gels crosslinked with
    four new agents of ‘lower toxicity’” as compared to DVS.” Id. at 30 (citing
    Ex. 1025, 1506); see Reply 3 (noting that “Cui does not test or compare
    BDDE to any of the three crosslinkers discussed in the Petition[] or the
    Examiner’s art”).
          Patent Owner responds that we should discount Dr. Devore’s
    testimony because it is “conclusory and fails to provide a well-reasoned
    rationale or objective support for the proposed grounds.” Prelim. Resp. 33.
    As an initial matter, at this stage of the proceeding, we give at least some
    weight to an expert’s unopposed testimony. Moreover, we accord little
    weight to Patent Owner’s argument as it appears to rely on summary
    statements from Dr. Devore’s declaration that are further explained
    elsewhere in the Declaration. Patent Owner argues, for example, that a
    sentence fragment from paragraph 138 of Dr. Devore’s declaration (“the
    POSITA would have been motivated to incorporate free HA into the
    lidocaine-containing BDDE-crosslinked HA composition”) is “without
    evidentiary support.” Prelim. Resp. 33. The passage, read in full, however,
    expressly cites to Exhibits 1009 and 1022 as support for the proposition that
    “[t]he POSITA would have been aware that prior devices included free HA
    and that free HA could enhance the passage of the composition through a
    needle and reduce injection-related inflammation.” Ex. 1002 ¶ 138.

                                          22
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 24 of 357 PageID #:
                                    2418
    IPR2019-01508
    Patent 9,238,013 B2
    Accordingly, we do not find persuasive Patent Owner’s argument that we
    should discount Dr. Devore’s testimony as unduly conclusory. Patent
    Owner will have the opportunity to rebut and challenge Dr. Devore’s
    testimony at trial.
                 d. Conclusion
          Having considered the parties positions and evidence of record,
    summarized above, we determine that Petitioner has established a reasonable
    likelihood of prevailing in demonstrating the unpatentability of claims 1–4
    with respect to Ground 1.

              2. Ground 2: Obviousness in view of Kinney, Zhao, and Narins
                 a. Summary of the References Relied Upon
                     i. Kinney
          Kinney describes a clinical study comparing two dermal fillers,
    Restylane and Puragen Plus. Ex. 1012, 742. Restylane is a non-animal
    source hyaluronic acid (NASHA) single crosslinked with BDDE. Id. at 741.
    Kinney describes “the pain associated with injection” as a “major
    disadvantage” of existing hyaluronic preparations, such as Restylane.” Id.
    Puragen Plus is a NASHA double-crosslinked with DEO, thereby forming
    ester and ether bonds. Id. at 742. Kinney discloses that double-crosslinking
    protects the ether bonds during sterilization. Id. Moreover, “[t]he increased
    chemical stability allows for the addition of lidocaine 0.3% for a relatively
    pain-free injection.” Id. Kinney discloses “[n]ot surprisingly, there was
    minimal to no pain in essentially every patient injected with Puragen Plus,
    and less pain in every patient injected with Puragen Plus compared with
    patients injected with Restylane.” Id. at 746.




                                          23
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 25 of 357 PageID #:
                                    2419
    IPR2019-01508
    Patent 9,238,013 B2
                      ii. Zhao
          Zhao is directed to double-crosslinked hyaluronic acid derivatives
    having improved biostability. Ex. 1058 ¶ 14. Zhao discloses crosslinking
    agents may be used for the double-crosslinking process may include
    butanediol diglycidylether (BDDE) and 1,2,7,8-diepoxyoctane (DEO).
    Id. ¶¶ 19–21). Zhao discloses an example of a double-crosslinking process
    for hyaluronic acid, including a first crosslinking reaction with DEO under
    alkaline conditions, and a second crosslinking reaction with DEO under
    acidic conditions. Id. ¶ 32. Zhao discloses the degree of crosslinking may
    range from 10–50%. Id. ¶ 56.
                      iii. Narins
          Narins discloses that Restylane is a stabilized partially crosslinked
    hyaluronic acid gel. Ex. 1007, 156. Narins discloses “[t]he material is heat-
    sterilized in its final container and has a shelf life of 1.5 years from the date
    of manufacture.” Id.
                 b. Petitioner’s Contentions
          Petitioner asserts that claims 1–4 are unpatentable under 35 U.S.C.
    § 103(a) as obvious over the combination of Kinney, Zhao, and Narins. Pet.
    34–37. Petitioner provides a detailed claim analysis for each of claims 1–4.
    Pet. 35–37. We address Petitioner’s arguments as to claims 1 and 4 as
    representative.
                       i. Claim 1
                           (a) “A dermal filler comprising:”
          Petitioner asserts both Kinney and Zhao teach dermal fillers. Pet. 35
    (citing Ex. 1012, 741–742; Ex. 1058 ¶ 60, 67).




                                            24
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 26 of 357 PageID #:
                                    2420
    IPR2019-01508
    Patent 9,238,013 B2
                         (b) “a mixture comprising particles of hyaluronic acid
                         crosslinked with [BDDE],”
          Petitioner asserts “Kinney discloses particles of BDDE crosslinked
    HA filler (Restylane) and particles of DEO crosslinked HA filler (Puragen
    Plus).” Id. (citing Ex. 1012, 741–742).
                         (c) “and free hyaluronic acid”
          Petitioner asserts that Kinney discloses Restylane contains “minimally
    modified HA,” which a person of ordinary skill in the art would have
    understood as very minimally crosslinked or “free hyaluronic acid.” Id
    (citing Ex. 1012, 742; Ex. 1002 ¶¶ 91–94).
                         (d) “about 0.3% by weight lidocaine combined with the
                         mixture”
          Petitioner asserts Kinney discloses Puragen Plus containing 0.3%
    lidocaine. Id. (citing Ex. 1012, 742).
                         (e) “wherein the dermal filler is heat sterile”
          Petitioner asserts Narins teaches Restylane is heat sterilized. Id. at 36
    (citing Ex. 1007, 156). Petitioner asserts Kinney discloses “the double
    crosslinking of DEO in Puragen Plus improves stability during sterilization.”
    Id. (citing Ex. 1012, 742).
                         (f) “has a pH of about 7”
          Petitioner asserts one of ordinary skill in the art “knew that dermal
    fillers were formulated at a pH compatible with the human body, including
    pH 7.” Id. (citing Ex. 1002 ¶ 151).
                    ii. Claim 4
          Petitioner contends claim 4 includes all of the limitations of claim 1
    and further recites the following limitations. See id. at 37.
                         (a) “the dermal filler being stable at about 25° C. for at
                         least about 6 months after heat sterilization at a

                                             25
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 27 of 357 PageID #:
                                    2421
    IPR2019-01508
    Patent 9,238,013 B2
                         temperature of at least about 120° C. to about 130° C
                         for a period of at least about 1 minute to about 15
                         minutes”
          Petitioner asserts a POSITA would have appreciated that the recited
    temperatures and times in claim 4 include a range of standard sterilization
    conditions known to be effective to sterilize similar compositions.” Id.
    (citing Ex. 1002 ¶ 97). Petitioner asserts Narins discloses Restylane is
    sterilized in its final container. Id. (citing Ex. 1007, 156). Petitioner asserts
    the person of ordinary skill “would understand that the product (once
    successfully sterilized) would remain sterile indefinitely so long as the
    sterilized syringe was not opened.” Id. (citing Ex. 1002 ¶¶ 153).
                         (b) “the dermal filler requiring an extrusion force of
                         between about 10 N and about 13 N when injected at a
                         rate of about 12.5 mm/minute”
          Petitioner contends “the recited extrusion force and injection rate
    would have been obvious to arrive at by merely selecting an appropriate
    syringe and needle gauge.” Pet. 36 (citing Ex. 1002 ¶ 153).
                         (c) “the dermal filler having a viscosity of between
                         about 5 Pa*s and about 450 Pa*s when measured at
                         about 5 Hz.”
          Petitioner contends “[t]he POSITA could have easily selected a
    viscosity to match a desired clinical goal, and could have achieved this
    viscosity through routine optimization of the filler (including the degree of
    crosslinking and the amount of free HA added to the filler).” Id. at 37
    (citing Ex. 1002 ¶¶ 91–95).
                   iii. Motivation to Combine
          Petitioner asserts that Kinney teaches Puragen Plus (double-DEO
    crosslinked hyaluronic acid with lidocaine) was preferred to Restylane
    (single-BDDE crosslinked hyaluronic acid and free hyaluronic acid) due to

                                           26
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 28 of 357 PageID #:
                                    2422
    IPR2019-01508
    Patent 9,238,013 B2
    the addition of lidocaine. Pet. 33–34. Petitioner asserts the person of
    ordinary skill “would have been motivated to exchange the DEO crosslinker
    in Puragen Plus with a BDDE crosslinker, as BDDE-crosslinked fillers were
    already established in the marketplace and approved by FDA.” Id. at 34
    (citing Ex. 1002 ¶ 148). Petitioner asserts that double-BDDE crosslinked
    hyaluronic acid could have been made using Zhao’s process given the
    similarity between DEO and BDDE as bis-epoxide crosslinkers. Id. (citing
    Ex. 1002 ¶¶ 149).
                 c. Conclusion
          Having considered the parties positions and evidence of record,
    summarized above, we determine that Petitioner has established a reasonable
    likelihood of prevailing in demonstrating the unpatentability of claims 1–4
    respect to Ground 2.

              3. Obviousness in view of Reinmuller and Lebreton
                 a. Summary of the References Relied Upon
                     i. Reinmuller
          Reinmuller discloses an injectable gel containing cross-linked
    hyaluronic acid and 2% by weight lidocaine. Ex. 1059, 7:1–11. The
    lidocaine acts as a local anesthetic to avoid pain when the injection cannula
    is inserted. Id. at 4:62–64.
          Reinmuller discloses the cross-linked hyaluronic acid is commercially
    available as Hylon and Hylagel available from the Biomatrix Company and
    cites U.S. Pat. Nos. 4,713,488 and 4,605,691. Id. at 3:49–54. Petitioner
    asserts that based on this disclosure, a person skilled in the art would have
    known “that Hylagel was a DVS-crosslinked HA.” Pet. 22 (citing
    Ex. 1002 ¶ 122).



                                          27
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 29 of 357 PageID #:
                                    2423
    IPR2019-01508
    Patent 9,238,013 B2
          Reinmuller discloses the gel is dispensed into pressure-resistant
    ampoules and sealed. Ex. 1059, 7:15–18. The packaged gel is heat
    sterilized and protected from light. Id.
                 b. Petitioner’s Contentions
          Petitioner asserts that claims 1–4 are unpatentable under 35 U.S.C.
    § 103(a) as obvious over the combination of Reinmuller, Lebreton, and
    Monheit. Pet. 38–43. Petitioner provides a detailed claim analysis for each
    of the challenged claims. Id. at 40–43. We address Petitioner’s arguments
    as to claims 1 and 4 as representative.
                     i. Claim 1
                        (a) “A dermal filler comprising:”
          Petitioner asserts Lebreton discloses dermal fillers. Id. at 40 (citing
    Ex. 1029 ¶ 5). Petitioner asserts a person of ordinary skill “would have
    recognized that Reinmuller’s tissue augmentation composition could be
    adapted for use as a dermal filler.” Id. (citing Ex. 1059, 2:44–45, 67).
                        (b) “a mixture comprising particles of hyaluronic acid
                        crosslinked with [BDDE],”
          Petitioner asserts both Reinmuller and Lebreton discloses particles of
    crosslinked hyaluronic acid. Id. (citing Ex. 1002 ¶ 122). Petitioner asserts
    that Lebreton discloses particles of hyaluronic acid crosslinked with BDDE.
    Id. (citing Ex. 1029 ¶¶ 34, 45).
                        (c) “and free hyaluronic acid”
          Petitioner asserts Monheit discloses that free hyaluronic acid may be
    added as a lubricant for flow characteristics, which a person of ordinary skill
    in the art would have included to optimize the injection characteristics of the
    filler. Id. at 41 (citing Ex. 1022 ¶ 78; Ex. 1002 ¶ 91–94).




                                          28
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 30 of 357 PageID #:
                                    2424
    IPR2019-01508
    Patent 9,238,013 B2
                           (d) “about 0.3% by weight lidocaine combined with the
                           mixture”
             Petitioner asserts Reinmuller’s composition includes 2 wt.%
    lidocaine. Id. (citing Ex. 1059, 7:9). Petitioner contends “[i]t would have
    been obvious to lower the amount of lidocaine to 0.3% because this
    concentration was commonly known to be effective to mitigate injection
    pain and routinely incorporated in other dermal fillers.” Id. at 41–42 (citing
    Ex. 1002 ¶ 158).
                           (e) “wherein the dermal filler is heat sterile”
             Petitioner asserts both Reinmuller and Lebreton disclose heat
    sterilizing their compositions. Pet. 42 (citing Ex. 1059, 7:16–18;
    Ex. 1029 ¶ 70).
                           (f) “has a pH of about 7”
             Petitioner asserts Reinmuller teaches a pH of 7. Id. (citing Ex. 1059,
    7:15).
                      ii. Claim 4
             Petitioner contends claim 4 includes all of the limitations of claim 1
    and further recites the following limitations. See id. at 43.
                           (a) “the dermal filler being stable at about 25° C. for at
                           least about 6 months after heat sterilization at a
                           temperature of at least about 120° C. to about 130° C
                           for a period of at least about 1 minute to about 15
                           minutes”
             Petitioner asserts a POSITA would have appreciated that the
    “temperatures and times recited in claim 4 include a range of standard
    sterilization conditions known to be effective to sterilize similar
    compositions.” Id. (citing Ex. 1002 ¶ 160). Petitioner asserts both
    Reinmuller and Lebreton disclose sterilizing their composition in sealed



                                            29
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 31 of 357 PageID #:
                                    2425
    IPR2019-01508
    Patent 9,238,013 B2
    containers. Id. (citing Ex. 1059, 7:16–18; Ex. 1029 ¶ 70). Petitioner asserts
    the person of ordinary skill “would have sterilized the BDDE-crosslinked
    gel and lidocaine in a sealed container, including at the recited temperature
    and time conditions, and by doing so would necessarily obtain a product that
    maintained its sterility (i.e., stability) for a period greater than 6 months.”
    Id. (citing Ex. 1002 ¶ 160).
                         (b) “the dermal filler requiring an extrusion force of
                         between about 10 N and about 13 N when injected at a
                         rate of about 12.5 mm/minute”
          Petitioner contends “the recited extrusion force and injection rate
    would have been obvious to arrive at by merely selecting an appropriate
    syringe and needle gauge.” Pet. 42 (citing Ex. 1002 ¶¶ 141, 153, 160).
                         (c) “the dermal filler having a viscosity of between
                         about 5 Pa*s and about 450 Pa*s when measured at
                         about 5 Hz.”
          Petitioner refers to the earlier discussion as to viscosity and contends
    “the POSITA could have selected and prepared a filler having the claimed
    viscosity using routine optimization.” Id.
                    iii. Motivation to Combine
          Petitioner asserts a person of ordinary skill would have been
    motivated to exchange Reinmuller’s DVS-crosslinked hyaluronic acid with
    Lebreton’s BDDE hyaluronic acid because BDDE-crosslinked compositions
    exhibit increased in vivo residences times as compared to DVS-crosslinked
    compositions, the crosslinkers were viewed as interchangeable, and BDDE-
    crosslinked fillers were already approved by FDA. Id. at 38–39 (citing
    Ex. 1002 ¶ 154–155). Petitioner asserts one of ordinary skill “would have
    had a reasonable expectation that this modification would result in a [0.3%]
    lidocaine-containing dermal filler which mitigates injection pain, just as it


                                            30
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 32 of 357 PageID #:
                                    2426
    IPR2019-01508
    Patent 9,238,013 B2
    did for other crosslinked HA dermal fillers such as Elevess (EX1019, 4),
    Prevelle Silk (EX1020, 8; EX1052), and Puragen Plus (EX1012, 742).” Id.
    at 39.
                   c. Conclusion
             Having considered the parties positions and evidence of record,
    summarized above, we determine that Petitioner has established a reasonable
    likelihood of prevailing in demonstrating the unpatentability of claims 1–4
    with respect to Ground 3.

             D. Discretion under 35 U.S.C. § 325(d)
             Patent Owner contends Petitioner presents substantially the same art
    or arguments previously presented to the Office. Prelim. Resp. 18. Patent
    Owner argues the Board should exercise its discretion and deny the Petition
    under 35 U.S.C. §§ 325(d) and 314(a). Id. We address Patent Owner’s
    argument below.

                1. Legal Standard
             Institution of an inter partes review is discretionary. See Harmonic
    Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1367 (Fed. Cir. 2016) (explaining
    that under 35 U.S.C. § 314(a), “the PTO is permitted, but never compelled,
    to institute an IPR proceeding”). Our discretionary determination of whether
    to institute review is guided, in part, by 35 U.S.C. § 325(d), which states, in
    relevant part:
             In determining whether to institute or order a proceeding under
             this chapter, chapter 30, or chapter 31, the Director may take into
             account whether, and reject the petition or request because, the
             same or substantially the same prior art or arguments previously
             were presented to the Office.
    See also 157 CONG. REC. S1360, S1376 (daily ed. Mar. 8, 2011) (statement
    of Sen. Kyl) (“[T]he second sentence of section 325(d) . . . authorizes the

                                             31
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 33 of 357 PageID #:
                                    2427
    IPR2019-01508
    Patent 9,238,013 B2
    Director to reject any . . . petition . . . on the basis that the same or
    substantially the same prior art or arguments previously were presented to
    the Office. This will prevent parties from mounting attacks on patents that
    raise issues that are substantially the same as issues that were already before
    the Office with respect to the patent. The Patent Office has indicated that it
    currently is forced to accept many requests . . . that are cumulative to or
    substantially overlap with issues previously considered by the Office with
    respect to the patent.”).
           In evaluating whether the same or substantially the same prior art or
    arguments were previously presented to the Office under § 325(d), the Board
    has considered a number of non-exclusive factors, including, for example:
           (a) the similarities and material differences between the asserted
           art and the prior art involved during examination;

           (b) the cumulative nature of the asserted art and the prior art
           evaluated during examination;

           (c) the extent to which the asserted art was evaluated during
           examination, including whether the prior art was the basis for
           rejection;

           (d) the extent of the overlap between the arguments made during
           examination and the manner in which Petitioner relies on the
           prior art or Patent Owner distinguished the prior art;

           (e) whether Petitioner has pointed out sufficiently how the
           Examiner erred in its evaluation of the asserted prior art; and

           (f) the extent to which additional evidence and facts presented in
           the Petition warrant reconsideration of the asserted prior art or
           arguments.




                                             32
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 34 of 357 PageID #:
                                    2428
    IPR2019-01508
    Patent 9,238,013 B2
    Becton, Dickinson and Co. v. B. Braun Melsungen AG, IPR2017-01586,
    Paper 8 at 17–18 (PTAB Dec. 15, 2017) (informative) (“the Becton
    Dickinson factors”).

              2. Becton Dickinson Factors a through d
          With respect to factors a through d, Patent Owner argues that “the
    references on which Petitioner relies, and arguments based on those
    references, are the same or substantially the same as those considered during
    prosecution of the ’013 patent and its parent, the ’795 patent.” Prelim. Resp.
    18.
          With respect to the primary reference of Ground 1, Patent Owner
    argues that the Examiner’s rejection in view of Lebreton was successfully
    overcome during the prosecution of the ’013 patent. Id. at 18–19. Patent
    Owner further argues that Kinney, the primary reference for Ground 2, “is
    cumulative of the Lebreton (Ex. 1029), Wang (Ex. 1047), and Calias
    (Ex. 1048) references that the Examiner cited during prosecution of the ’795
    patent.” Id. at 20. Regarding Reinmuller, the primary reference of Ground
    3, Patent Owner contends that, “like Petitioner’s other primary references,
    [Reinmuller] appears on the face of the ’013 patent and was considered by
    the Examiner during prosecution of the ’013 patent” and additionally that the
    reference is “substantially similar, if not identical, to the relevant disclosures
    in Lebreton, Wang, and Calias, which formed the bases of obviousness
    rejections during prosecution of the ’013 patent family.” Id. at 21–22. With
    regard to the secondary references relied on by Petitioner in Grounds 1–3,
    namely, Sadozai, Zhao, Narins, and Monheit, Patent Owner contends that
    each of these references is “also cumulative of art that was considered, and
    overcome, during prosecution of the ’013 patent family.” Id. at 24.



                                           33
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 35 of 357 PageID #:
                                    2429
    IPR2019-01508
    Patent 9,238,013 B2
          Petitioner, however, argues that “Allergan’s argument that Lebreton
    was ‘distinguished’ in prosecution is inaccurate; Allergan never overcame
    the prima facie cases made by the Examiner. Instead, every patent was
    allowed based on Allergan’s proffered unexpected results, primarily the
    unsubstantiated inventor declaration.” Paper 14, 1–2. Petitioner’s assertion
    is supported by the relevant prosecution history, as further discussed below.
    See e.g., section I(E)(3), above.
          Petitioner also argues that the asserted grounds combine Lebreton
    (and Kinney) with “substantially different secondary references (Sadozai,
    etc.) than used by the Examiner and provide arguments and evidence
    (including the unrebutted DeVore testimony) not considered by the
    Examiner.” Reply 2–6. We find particularly persuasive for the purpose of
    our § 325(d) analysis, Petitioner’s contention that, whereas Calais and
    Wang, cited by the Examiner, “merely suggest lidocaine . . . could be added
    to a crosslinked HA gel . . . [,] Sadozai8 directly refutes the inventor’s
    declaration that lidocaine would degrade a HA gel during high temperature
    sterilization.” Reply 2–3 (citations omitted); see also, Ex. 1002 ¶¶ 31–35,
    39, 43, 49, 128–129, 137. With respect to Grounds 2 and 3, we also find
    persuasive Petitioner’s related argument that, unlike the references cited by
    the Examiner, Kinney and Reinmuller provide working examples of stable,
    cross-linked HA fillers with lidocaine. Pet. 58–59; Reply 4–5. Thus,




    8
      Although Sadozai was of record during examination of the ’475 patent,
    because it directly refutes a statement in the Lebreton Declaration, we find,
    as discussed in Section III.A.3 below, Petitioner has shown sufficiently that
    the Examiner erred in not appreciating the relevance of the teaching of
    Sadozai during evaluation of the Lebreton Declaration.

                                           34
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 36 of 357 PageID #:
                                    2430
    IPR2019-01508
    Patent 9,238,013 B2
    Kinney and Reinmuller are not the same or substantially the same art
    previously presented to the Office during examination.
          On balance, factors a through d do not weigh in favor of exercising
    our discretion to deny institution under §325(d).

             3. Becton Dickinson Factor e
          As to factor e, Patent Owner asserts that “Petitioner fails to meets its
    burden to demonstrate how the Examiner allegedly erred in his review of the
    prior art during prosecution.” Prelim. Resp. 27. As discussed in section
    I(E)(3), above, the parties agree that the Examiner relied on the Lebreton
    Declaration in allowing the claims of the ’013 patent to issue. According to
    Petitioner, the Examiner’s error in allowing these claims “was induced by
    the declaration.” Reply 6. Although Petitioner’s analysis is not contrary to
    the present record, whether the Examiner “erred” by relying on the Lebreton
    Declaration is subsumed into our analysis of factor f, below.

             4. Becton Dickinson Factor f
          Even if we were to accept at face value Patent Owner’s arguments
    regarding factors a through d, they would be outweighed by our analysis of
    factor f: “the extent to which additional evidence and facts presented in the
    Petition warrant reconsideration of the asserted prior art or arguments,”
    which in this case, relates to Petitioner’s arguments and evidence regarding
    the Lebreton Declaration. See generally, Pet. 48–51; Reply 6–7.
                 a. Paragraphs 4–10 of the Lebreton Declaration
          The Lebreton Declaration presents two general arguments. First, that
    one of ordinary skill in the art would have known that the addition of
    lidocaine to crosslinked HA dermal filler compositions was incompatible




                                          35
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 37 of 357 PageID #:
                                    2431
    IPR2019-01508
    Patent 9,238,013 B2
    with high temperature sterilization. See Ex. 1024 ¶¶ 4–10.9 Petitioner,
    supported by the testimony of its expert Dr. DeVore, however, provides
    substantial evidence to the contrary. In particular, Petitioner provides that
    one of ordinary skill in the art would have understood that lidocaine-
    containing crosslinked HA dermal fillers could be sterilized with high
    temperatures and that such products were approved by the FDA for
    commercial sale. See e.g., Pet. 46–47 (citing Ex. 1002 ¶¶ 170–172).
          Patent Owner appears to take the position that the Lebreton
    Declaration would have provided the Examiner with a complete picture of
    the prior art because he “was aware of the very references and teachings
    Petitioner alleges were absent” in the Declaration.” Prelim. Resp. 28
    (arguing that the Examiner specifically considered Lebreton, Kinney,
    Reinmuller, and Sadozai, as well as Monheit, Zhao, and Narins, which
    Patent Owner contends are cumulative to references considered during
    prosecution of the ’013 patent family). The current record, however, further
    includes the presently unrebutted testimony of Dr. DeVore, and the question
    of whether the secondary references before the Examiner were truly
    cumulative is a matter of factual dispute that can be addressed at trial. See
    Reply 2–5. These factors weigh against exercising our discretion under
    § 325(d), as do the parties’ arguments with respect to Cui, discussed in
    section II(C)(1)(b)(iv), and II(C)(1)(c), above.




    9
     As noted in the Petition, these “statements were not limited to BDDE-
    croslinked HA [as presently claimed], and Allergan’s accompanying
    Response at the time included pending claims covering use of any
    crosslinker.” Pet. 45 (citing Ex. 1023, 18–20 (claims 51–67)).

                                          36
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 38 of 357 PageID #:
                                    2432
    IPR2019-01508
    Patent 9,238,013 B2
                 b. Paragraphs 11–15 of the Lebreton Declaration
          With reference to Example 4 of the incorporated provisional
    applications, the Lebreton Declaration further asserts that “other HA gels”
    mixed with lidocaine (represented by samples 4 and 5) “surprisingly and
    unexpectedly” maintained their viscosity and elasticity after high
    temperature sterilization as compared to gel samples 1, 2, and 3. Ex. 1024
    ¶¶ 11–15. There appears to be no dispute that the lidocaine-gel
    compositions of samples 4 and 5 comprise BDDE-crosslinked soft tissue
    filler compositions within the scope of the challenged claims. Petitioner,
    nonetheless, contends this portion of the Lebreton Declaration does not
    provide support for unexpected results because, first, samples 1–3 do not
    represent the closest prior art and, second, even though samples 1 and 2
    show less drop in viscosity after sterilization as compared to samples 4–6,
    this difference is merely a matter of degree rather than kind. Pet. 48–51
    (citations omitted); see Ex. 1002 ¶¶ 179–186.
          We find particularly interesting Dr. DeVore’s presently uncontested
    testimony that:
          Allergan’s experiment and its interpretation of the results
          fundamentally misunderstands the point of stability testing. The
          consideration whether a crosslinked HA composition would be
          suitable as a dermal filler depends on its final viscosity, not
          how much the viscosity drops during sterilization. It is
          irrelevant if the viscosity drops by 5%, 50%, or even 90%, so
          long as the sterilized final product has the desired viscosity and
          is shelf stable.
    Ex. 1002 ¶ 180. Dr. DeVore further testified that Sample 1 is irrelevant as a
    mixture of uncrosslinked HA and a polymer other than HA, whereas “[t]he
    final viscosity of samples 2 and 3 in each test (~75–375 PA*s) is
    substantially the same as the final viscosities of Samples 4–6 (~50–09


                                         37
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 39 of 357 PageID #:
                                    2433
    IPR2019-01508
    Patent 9,238,013 B2
    PA*s), all of which are within the range of marketed dermal fillers (50–
    1,200 PA*s).” Id. at ¶ 181. In support, Dr. DeVore points to the priority
    documents as identifying samples 2 and 3 as corresponding to FDA-
    approved dermal fillers Hylaform and Restylane, respectively. See id. at
    ¶¶ 183–184 (citing Ex. 1013, 26:7; Ex. 1028, 19:7).
           Dr. DeVore further testifies that:
                During the prosecution of ’795 patent, Allergan stated that
           Sample 3, when combined with lidocaine without pH
           adjustment, exhibited a 35% reduction in viscosity, while
           Sample 4 exhibited a 30% reduction in viscosity in the same
           test. EX1023, 26–27. During the prosecution of this
           application, Allergan argued that the claimed compositions
           exhibited a “much lower” reduction in viscosity.
    Id. at ¶ 185.
               In my opinion, even if viscosity reduction by itself was a
           meaningful measure of suitability (it is not), there is no
           meaningful difference between a 30% and 35% reduction in
           viscosity. . . . Determining whether 30% is significantly
           different from 35% would require statistical analysis, such as
           required in FDA submissions. Such analysis is not present in
           the challenged patents. Thus, it is impossible to tell if the
           difference between Sample 3 and Sample 4, when pH is not
           controlled, is real or not.
    Id. at ¶ 186.
           We do not, on the present record, find Dr. DeVore’s testimony
    “conclusory” and without a “well-reasoned rationale or objective support” as
    Patent Owner contends. Prelim. Resp. 33. To the contrary, Dr. DeVore’s
    testimony weighs against exercising our discretion under § 325(d). We,
    nonetheless, look forward to Patent Owner’s testing of Dr. DeVore’s
    opinions at trial.




                                           38
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 40 of 357 PageID #:
                                    2434
    IPR2019-01508
    Patent 9,238,013 B2
              5. Conclusion
          In sum, upon weighing the relevant Becton Dickinson factors, we find
    that Grounds 2 and 3 do not rely upon the same or substantially the same
    prior art or arguments previously presented to the Office during
    examination, and although Ground 1 relies upon the same or substantially
    the same art previously presented to the Office during examination,
    Petitioner has demonstrated sufficiently how the Office erred in a manner
    material to the patentability of the challenged claims in reliance on the
    Lebreton Declaration to overcome the prior art. Thus, we decline to exercise
    our discretion under 35 U.S.C. § 325(d) to deny institution of the Petition.

                                 III. CONCLUSION
          On the present record, we find Petitioner has made a sufficiently
    persuasive showing that the cited references would have taught or suggested
    each element of claims 1–4, and set forth a sufficient rationale for why a
    person of ordinary skill would have been motivated to combine these
    teachings and suggestions to arrive at the invention recited in those claims.
    Petitioner has established a reasonable
                                       a likelihood of prevailing in
    demonstrating that claims 1–4 would have been obvious over the
    combinations of prior art set forth in the asserted grounds

                                    IV.      ORDER
          In consideration of the foregoing, it is hereby:
          ORDERED that, pursuant to 35 U.S.C. § 314(a), that an inter partes
    review of claims 1–4 of the ’013 patent is instituted with respect to all
    grounds set forth in the Petition; and
          FURTHER ORDERED, pursuant to 35 U.S.C. § 314(c) and 37 C.F.R.
    § 42.4(b), that the inter partes review of the ’013 patent shall commence on


                                             39
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 41 of 357 PageID #:
                                    2435
    IPR2019-01508
    Patent 9,238,013 B2
    the entry date of this Order, and notice is hereby given of the institution of a
    trial.




                                           40
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 42 of 357 PageID #:
                                    2436
    IPR2019-01508
    Patent 9,238,013 B2
    FOR PETITIONER:

    Christopher L. Curfman
    William W. Cutchins
    MEUNIER CARLIN & CURFMAN LLC
    ccurfman@mcciplaw.com
    wcutchins@mcciplaw.com


    FOR PATENT OWNER:

    Dorothy P. Whelan
    Michael Kane
    FISH & RICHARDSON P.C.
    whelan@fr.com
    kane@fr.com




                                      41
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 43 of 357 PageID #:
                                    2437
    Trials@uspto.gov                                                    Paper 17
    571-272-7822                                            Date: March 19, 2020


            UNITED STATES PATENT AND TRADEMARK OFFICE


             BEFORE THE PATENT TRIAL AND APPEAL BOARD


                             PROLLENIUM US INC.,
                                  Petitioner,

                                          v.

                         ALLERGAN INDUSTRIE, SAS,
                               Patent Owner.


                                  IPR2019-01509
                                Patent 9,358,322 B2



    Before JOHN G. NEW, SHERIDAN K. SNEDDEN, and
    ROBERT A. POLLOCK, Administrative Patent Judges.
    POLLOCK, Administrative Patent Judge.


                                    DECISION
                    Granting Institution of Inter Partes Review
                        35 U.S.C. § 314, 37 C.F.R. § 42.4

                               I.   INTRODUCTION
       A. Background
          Prollenium US Inc. (“Petitioner”) filed a Petition for an inter partes
    review of claims 1–4 of U.S. Patent No. 9,358,322 B2 (“the ’322 patent,”
    Ex. 1001). Paper 2 (“Pet.”). Allergan Industrie, SAS (“Patent Owner”)
    timely filed a Preliminary Response. Paper 6 (“Prelim. Resp.”). On January
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 44 of 357 PageID #:
                                    2438
    IPR2019-01509
    Patent 9,358,322 B2
    10, 2020, we issued an Order granting Petitioner’s request for additional
    briefing regarding whether we should exercise our discretion to deny the
    Petition under §325(d) and/or §314(a). Paper 11. In response to our Order,
    Petitioner filed a Reply to the Patent Owner Preliminary Response (Paper
    12, “Reply”), and Patent Owner filed a corresponding Sur-reply (Paper 16,
    “Sur-reply). We review the Petition, Preliminary Response and
    accompanying evidence under 35 U.S.C. § 314.
       B. Summary of the Institution Decision
          For the reasons provided below, we determine Petitioner has satisfied
    the threshold requirement set forth in 35 U.S.C. § 314(a). Because
    Petitioner has/has not demonstrated a reasonable likelihood that at least one
    claim of the ’322 patent is unpatentable, we institute an inter partes review
    of the challenged claims.
       C. Real Parties in Interest
          Petitioner identifies its real parties-in-interest as Prollenium US Inc.
    and Prollenium Medical Technologies Inc. Pet. 67. Patent Owner identifies
    its real parties-in-interest as Allergan Industrie, SAS; Allergan USA, Inc.;
    Allergan Sales, LLC; Allergan Holdings France SAS; Allergan Holdings
    Limited; Allergan Holdings, Inc.; Allergan Puerto Rico Holdings, Inc.; and
    Allergan, Inc. Paper 3, 2.
       D. Related Matters
          The ’322 patent is at issue in Allergan USA, Inc. et al. v. Prollenium
    US Inc., et al., Case No. 1:19-cv-00126 (D. Del. filed Jan. 22, 2019). Pet.
    67–68; Paper 3, 2–3. The ’322 patent is a continuation of U.S. Patent No.
    8,450,475 (“the ’475 patent”), which was the subject of two previous inter
    partes reviews: In IPR2014-01417, the Board denied institution for failure
    to timely identify all real parties in interest, and subsequently terminated

                                           2
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 45 of 357 PageID #:
                                    2439
    IPR2019-01509
    Patent 9,358,322 B2
    proceedings on June 19, 2015, in response to the parties’ joint motion to
    terminate. The Board denied the petition in IPR2017-02002 on its merits on
    March 9, 2018 (Ex. 3001, “the 02002 IPR”).
              In addition to the ’322 patent challenged here, Petitioner has filed
    Petitions for inter partes review of related U.S. patents as follows: U.S.
    Patent No. 8,357,795 B2 (“the ’795 patent”) in IPR2019-01506 and
    IPR2019-01632; U.S. Patent No. 8,450,475 B2 in IPR2019-01505; U.S.
    Patent No. 8,822,676 B2 (“the ’676 patent”) in IPR2019-01617; U.S. Patent
    No. 9,089,519 B2 (“the ’519 patent”) in IPR2020-00084; and U.S. Patent
    No. 9,238,013 B2 (“the ’013 patent”) in IPR2019-01508. Pet. 68; Paper 3,
    2–3. The ’795, ’475, ’676, ’519, and ’013 patents are also at issue in
    Allergan USA, Inc. et al. v. Prollenium US Inc., et al., Case No. 1:19-cv-
    00126 (D. Del. filed Jan. 22, 2019). Pet. 68; Paper 3, 2–3.
         E. Asserted Grounds of Unpatentability
              Petitioner asserts six grounds of unpatentability. Pet. 3.
        Ground Claims           35 U.S.C. §             Asserted References
          1    1–4            103(a)1             Lebreton, 2 Sadozai,3 Monheit 4

          2        2          103(a)              Lebreton, Sadozai, Smith 5


    1
      The Leahy-Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284
    (2011) (“AIA”), amended 35 U.S.C. §§ 102 and 103. Because the
    challenged claims of the ’322 patent have an effective filing date before the
    effective date of the applicable AIA amendments, we refer to the pre-AIA
    versions of 35 U.S.C. § 103 throughout this Decision.
    2
      Lebreton, US 2006/0194758, published Aug. 31, 2006. Ex. 1029.
    3
      Sadozai, US 2005/0136122 A1, published Jun. 23, 2005. Ex. 1030.
    4
      Gary D. Monheit, Hyaluronic Acid Fillers: Hylaform and Captique, 15
    FACIAL PLAST. SURG. CLIN. N. AM. 77–84 (2007). Ex. 1022.
    5
      Kevin C. Smith, Practical Use of Juvéderm: Early Experience, 120
    PLASTIC AND RECONSTRUCTIVE SURG. 67S–73S (2007). Ex. 1009.

                                              3
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 46 of 357 PageID #:
                                    2440
    IPR2019-01509
    Patent 9,358,322 B2
        Ground Claims            35 U.S.C. §             Asserted References
          3    1–4             103(a)              Kinney, 6 Zhao,7 Narins,8 Monheit

          4        2           103(a)              Kinney, Zhao, Narins, Smith

          5        1–4         103(a)              Reinmuller,9 Lebreton, Monheit

          6        2           103(a)              Reinmuller, Lebreton, Smith



              In support of its patentability challenges, Petitioner relies on, inter
    alia, the Declaration of Dale P. DeVore, Ph.D. Ex. 1002.


         F. The ’322 Patent and Relevant Background
                       1.   Specification
              According to the ’322 patent’s Specification, soft tissue fillers have
    been developed to treat or correct the effects of aging by filling in facial
    lines and depressions and restoring fat loss-related tissue volume. Ex. 1001,
    1:32–36. Hyaluronic acid (HA)-based fillers have been used since 2003 as
    hyaluronic acid “has excellent biocompatibility and does not cause allergic
    reactions when implanted into a patient.” Id. at 1:62–2:8. Chemically
    crosslinked hyaluronic acid was developed to improve in vivo stability of
    hyaluronic acid fillers. Id. at 2:9–22. These compositions may contain a
    mixture of crosslinked and free hyaluronic acid to provide stability and


    6
      Brian M. Kinney, Injecting Puragen Plus into the Nasolabial Folds:
    Preliminary Observations of FDA Trial, 26 AESTHETIC SURG. J. 741–748
    (2006). Ex. 1012.
    7
      Zhao, US 2005/0250939 A1, published Nov. 10, 2005. Ex. 1058.
    8
      Rhoda S. Narins and Paul H. Bowman, Injectable Skin Fillers, 32 CLIN.
    PLAST. SURG. 151–162 (2005). Ex. 1007.
    9
      U.S. Patent No. 5,731,298, issued Mar. 24, 1998. Ex. 1059.

                                               4
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 47 of 357 PageID #:
                                    2441
    IPR2019-01509
    Patent 9,358,322 B2
    surgical usability. See id. According to the ’322 patent’s Specification,
    hyaluronic acid compositions containing therapeutic agents, e.g., lidocaine,
    are missing in the art because “HA-based injectable compositions which
    incorporate lidocaine during the manufacturing process are prone to partial
    or almost complete degradation prior to injection, particularly during high
    temperature sterilization steps and/or when placed in storage for any
    significant length of time.” Id. at 2:23–30.
          The ’322 patent’s Specification discloses “stable” hyaluronic acid soft
    tissue fillers that include a therapeutically effective amount of lidocaine. Id.
    at 5:28–49. The Specification states that the hyaluronic acid compositions
    containing lidocaine have an enhanced stability “when subjected to high
    temperatures and pressures, for example, those experienced during heat
    and/or pressure sterilization techniques, for example, autoclaving.” Id. at
    5:34–41. The Specification states that “[i]t is a surprising discovery that
    formulations of crosslinked HA-based compositions including lidocaine can
    be manufactured in a manner in accordance with the invention to produce
    sterilization-stable, injectable HA/lidocaine compositions.” Id. at 6:57–60.
    According to the Specification, “[t]he crosslinking agent may be any agent
    known to be suitable for crosslinking polysaccharides and their derivatives
    via their hydroxyl groups. Suitable crosslinking agents include but are not
    limited to, 1,4-butanediol diglycidyl ether (or 1,4-bis(2,3-
    epoxypropoxy)butane or 1,4-bisglycidyloxybutane, all of which are
    commonly known as BDDE), 1,2-bis(2,3-epoxypropoxy)ethylene and 1-
    (2,3-epoxypropyl)-2,3-epoxycyclohexane.” Id. at 9:11–19.
          The ’322 patent’s Specification discloses an example of a soft tissue
    filler with lidocaine as Example 2. Id. at 12:24–13:30. The filler includes
    hyaluronic acid crosslinked with 1,4-butanediol diglycidyl ether (“BDDE”),

                                           5
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 48 of 357 PageID #:
                                    2442
    IPR2019-01509
    Patent 9,358,322 B2
    combined with lidocaine HCl, and free (uncrosslinked) hyaluronic acid. Id.
    After mixing, the resulting gel is “filled into Ready-to-Fill sterile syringes
    and autoclaved at sufficient temperatures and pressures for sterilization for
    at least about 1 minutes.” Id. at 13:19–22. The Specification states that “the
    autoclaved HA/lidocaine product has [] viscosity, cohesivity, and extrusion
    force that are acceptable” and may be “packaged and distributed to
    physicians.” Id. at 13:23–28. “No degradation of the HA/lidocaine gel
    product is found during testing of the product after the product has spent
    several months in storage.” Id. at 13:28–30.
                 2.     Challenged Claims
          Petitioner challenges claims 1–4 of the ’322 patent, which are all of
    the claims. We list independent claim 1 below:
              1. A soft tissue filler composition comprising:
             a sterile, stable injectable gel comprising a mixture of soluble
          form hyaluronic acid (HA),
             particles of HA crosslinked with 1,4-butanediol diglycidyl
          ether (BDDE), and
              lidocaine in an amount effective to mitigate pain upon
          injection of the gel.
    Ex. 1001, 16:44–49.
                 3.     Relevant Prosecution History
          The parties both state that the prosecution histories of the ’475 patent,
    U.S. Application Serial No. 12/393,768 (“the ’768 application,” Ex. 1033)
    and the ’795 patent, U.S. Application Serial No. 12/393,884 (“the ’884
    application,” Ex. 1024) are relevant to the issued claims of the ’322 patent.
    Pet. 11; Prelim. Resp. 4. The ’475 patent matured from U.S. Application
    Serial No. 12/393,768 (“the ’768 application”) and shares essentially the
    same specification with the ’322 patent at challenged here. The ’795 patent

                                            6
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 49 of 357 PageID #:
                                    2443
    IPR2019-01509
    Patent 9,358,322 B2
    matured from U.S. Application Serial No. 12/393,884 (“the ’884
    application”). Ex. 1001, code (60); Ex. 3002, code (60). Both patents claim
    priority to the same three provisional application: Nos. 61/085,956 (Ex.
    1013, “the ’956 application”); 61/087,934 (Ex. 1028, “the ’934
    application”); and 61/906,278 (Ex. 1044, “the ’278 application”). Ex. 1001,
    code (60); Ex. 3002, code (60). As indicated on the front pages of the ’322,
    ’475 and ’795 patents, the same Examiner allowed each patent. See, e.g.,
    Pet. 10–11; Prelim. Resp. 9; Ex. 1001. Patent Owner reviews the relevant
    prosecution history on pages 4–12 of the Preliminary response, which we
    briefly summarize below.
          During the prosecution leading to the issuance of the ’475 patent, the
    Examiner rejected the claims as obvious over Lebreton and Reinmuller.10
    Ex. 1033, 68–71. The Examiner found that Lebreton disclosed a sterile soft
    tissue filler containing hyaluronic acid crosslinked with BDDE. Id. at 70
    (citing Ex. 1029 ¶¶ 74, 76). The Examiner found Reinmuller disclosed
    mixtures of crosslinked hyaluronic acid with up to 20% uncrosslinked
    hyaluronic acid. Id. at 70–71 (citing Ex. 2004, 2:41–46; 5:1–26), as well as
    the addition of a local anesthetic, e.g., lidocaine to the hyaluronic acid
    mixture to minimize pain from the injection (id. at 71 (citing Ex. 2004,
    2:54–63; 3:28–30). The Examiner determined one of ordinary skill in the art
    would have been motivated to add uncrosslinked hyaluronic acid and
    lidocaine to Lebreton’s hyaluronic acid-BDDE “to treat inflammation
    associated with administration of the soft tissue filler and also to treat any
    pain associated with the injection of the gel into the soft tissue.” Id. After a


    10
      WO 2005/067944 A1, published Jul. 28, 2005, cited as U.S. Patent No.
    7,902,171 B2, issued Mar. 8, 2011. Ex. 2004.

                                            7
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 50 of 357 PageID #:
                                    2444
    IPR2019-01509
    Patent 9,358,322 B2
    response by the Applicant, the Examiner made the same rejection Final. Id.
    at 16–23.
          In an Examiner’s Interview after the Final Rejection, the Applicant
    proposed amendments “to limit the claims to the crosslinking agent being
    BDDE, the anesthetic being lidocaine, and the composition being sterilized.”
    Id. at 12. Applicant also indicated that they unexpectedly found that the
    addition of lidocaine the filler composition did not cause the composition to
    become unstable as was expected.” Id. at 12. The Applicant submitted an
    after-final amendment, amending the independent claims to recite, inter alia,
    a “stable, sterile soft tissue filler” comprising hyaluronic acid crosslinked
    with BDDE, uncrosslinked hyaluronic acid, and lidocaine. Ex. 2005, 3–9.
          During the prosecution of the ’884 application, the Examiner rejected
    all pending claims in view of Lebreton in view of Calais (US Pat. No.
    6,521,223 B1) and Marko (US Pat. Appln. 2004/01011959). See Ex. 1023,
    42–47. During the prosecution of the ’884 application, the Applicant
    submitted a Declaration by the inventor, Pierre F. Lebreton, Ph.D. Id. at 22;
    Ex. 1024. Dr. Lebreton attested as follows:
          5.      It was believed that adding lidocaine to hyaluronic acid
          gel compositions during manufacturing caused degradation of
          the hyaluronic acid prior to injection of the HA as a dermal
          filler.

          6.    It was believed that lidocaine caused degradation of HA
          gel compositions during high temperature sterilization.

          7.    It was not known whether HA compositions comprising
          lidocaine were stable or not after high temperature sterilization
          when placed in storage for any significant length of time.

          8.    It was also believed that the instability of HA described
          above would have caused a viscosity reduction of the HA that
          would make it unsuitable for soft tissue filling applications.


                                           8
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 51 of 357 PageID #:
                                    2445
    IPR2019-01509
    Patent 9,358,322 B2
          9.      Based upon the facts set forth above, a person of ordinary
          skill in the art would have expected that a dermal filler
          comprising hyaluronic acid and lidocaine would not have
          remained sufficiently stable to be useful as soft tissue filler.

          10. It was not appreciated that a dermal filler comprising a
          cohesive gel of hyaluronic acid makes it possible for lidocaine
          to be combined with hyaluronic acid in a gel that is sufficiently
          stable to be useful as a soft tissue filler.

    Ex. 1024 ¶¶ 5–10. With reference to Example 4 of the ’884 application,11
    Dr. Lebreton further testified that:
          11. The enhanced stability properties of the inventive dermal
          fillers was evidenced by certain experiments performed under
          my direction by my research team prior to the application filing
          date.

          12. The experiments are generally set forth in the patent
          application in the Examples and Drawings.

          13. The experiments showed that certain HA gels, when
          mixed with lidocaine, degraded and became substantially less
          viscous after high temperature sterilization, specifically
          autoclave sterilization, as would have been expected by one of
          ordinary skill in the art. This is shown in Figures 1–3 of the
          application. Samples 1, 2 and 3 exhibited a decrease in
          viscosity of approximately 60%, 73% and 35%, respectively.
          14. I discovered that other HA gels, when mixed with
          lidocaine, maintained their viscosity and elasticity even after
          such high temperature sterilization. This is shown in Figures 4,
          5, and 7 of the application. Samples 4, 5 and 6 exhibited a
          decrease in viscosity of approximately 30%, 0% and 13%,
          respectively and a non-significant viscosity change (measured


    11
      Although Example 4 does not appear in the ’322 patent challenged here,
    Petitioner reasonably argues that the substance of Example 4 is set forth in
    the common provisional applications, which are incorporated by reference
    into the ’322 patent. See Pet. 54; Ex. 1001, 1:7–14.

                                           9
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 52 of 357 PageID #:
                                    2446
    IPR2019-01509
    Patent 9,358,322 B2
          at ~4%, ~9%, ~2%, respectively, below 10%) with additional
          pH adjustment.

          15. To my knowledge, it was a surprising and unexpected
          discovery, not appreciated prior to the present invention, that
          certain cohesive HA gels, as defined in the application, when
          mixed with lidocaine, could be made to be heat and shelf stable.
    Ex. 1024, ¶¶ 11–15; see Ex. 1023, 25–26 (discussing amendment to the
    specification of the ’884 application “to clarify the results of the
    experiments” in Example 4 and associated figures); Pet. 13–14; Prelim.
    Resp. 9–10.
          In addition to the discussion of Example 4 and the Lebreton
    declaration, the Applicant further submitted Cui12 as evidence “that HA gels
    are known to be sensitive to heat sterilization, and that even more
    particularly, that HA gels crosslinked with BDDE are known to be
    especially sensitive to heat sterilization relative to HA gels cross linked with
    other, i.e. non-BDDE, crosslinkers.” Ex. 1023, 28. The Examiner withdrew
    the rejection and the ’844 Application issued as the U.S. Patent No.
    8,357,795. Id. at 5, 9. The Examiner’s Reasons for Allowance states:
          Applicant argues that one of ordinary skill in the art would have
          expected degradation of the hyaluronic acid gel with addition of
          lidocaine during sterilization, as this was what was known in
          the prior art. Applicant unexpectedly found that a hyaluronic
          acid gel crosslinked, but not with a non-hyaluronic acid
          biopolymer, mixed with lidocaine and sterilized does not
          degrade.
    Ex. 1023, 9.



    12
       Cui et al., The comparison of physicochemical properties of four Cross-
    linked sodium hyaluronate gels with different cross-linking agents, 396–398
    ADV. MATS. RES. 1506–1512 (2012) (Ex. 1025).

                                           10
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 53 of 357 PageID #:
                                    2447
    IPR2019-01509
    Patent 9,358,322 B2
         The parties agree that the above evidence of unexpected results was
    considered by the same Examiner in the prosecution of the co-pending ’768
    application, which issued as the ’322 patent challenged here. Pet. 11;
    Prelim. Resp. 11–12.13 The examiner allowed claims 1–4 of the ’322 patent
    without rejection or amendment. Pet. 15 (citing Prosecution History of U.S.
    Application Serial No. 13/891,052 (“the ’052 application,” Ex. 1064). In the
    Reasons for Allowance, the Examiner stated “Applicant has shown that the
    combination of crosslinked hyaluronic acid and lidocaine are stable when
    exposed to high temperatures necessary in sterilizing the composition (See
    unexpected results arguments in copending application 12/393768).”
    Ex. 1064, 8.
                                    II. ANALYSIS
         A. Legal Standards
           “In an [inter partes review], the petitioner has the burden from the
    onset to show with particularity why the patent it challenges is
    unpatentable.” Harmonic Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1363 (Fed.
    Cir. 2016) (citing 35 U.S.C. § 312(a)(3) (requiring inter partes review
    petitions to identify “with particularity . . . the evidence that supports the
    grounds for the challenge to each claim”)). This burden of persuasion never
    shifts to Patent Owner. See Dynamic Drinkware, LLC v. Nat’l Graphics,
    Inc., 800 F.3d 1375, 1378 (Fed. Cir. 2015) (discussing the burden of proof in
    inter partes review).
           A claim is unpatentable under 35 U.S.C. § 103(a) if the differences
    between the subject matter sought to be patented and the prior art are such

    13
      Although discussed extensively by the parties, the Lebreton declaration
    and Cui reference are not included in the ’475 or ’322 patent file histories.
    See, e.g., Pet. 2, fn.1, 14, 51.

                                           11
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 54 of 357 PageID #:
                                    2448
    IPR2019-01509
    Patent 9,358,322 B2
    that the subject matter as a whole would have been obvious at the time the
    invention was made to a person having ordinary skill in the art to which that
    subject matter pertains. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406
    (2007). The question of obviousness is resolved on the basis of underlying
    factual determinations including: (1) the scope and content of the prior art;
    (2) any differences between the claimed subject matter and the prior art;
    (3) the level of ordinary skill in the art; and (4) objective evidence of
    nonobviousness. Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966).
          In analyzing the obviousness of a combination of prior art elements, it
    can be important to identify a reason that would have prompted one of skill
    in the art “to combine . . . known elements in the fashion claimed by the
    patent at issue.” KSR, 550 U.S. at 418. A precise teaching directed to the
    specific subject matter of a challenged claim is not necessary to establish
    obviousness. Id. Rather, “any need or problem known in the field of
    endeavor at the time of invention and addressed by the patent can provide a
    reason for combining the elements in the manner claimed.” Id. at 420.
    Accordingly, a party that petitions the Board for a determination of
    unpatentability based on obviousness must show that “a skilled artisan
    would have been motivated to combine the teachings of the prior art
    references to achieve the claimed invention, and that the skilled artisan
    would have had a reasonable expectation of success in doing so.” In re
    Magnum Oil Tools Int’l, Ltd., 829 F.3d 1364, 1381 (Fed. Cir. 2016) (internal
    quotations and citations omitted).
       B. Level of Ordinary Skill in the Art
          In determining the level of skill in the art, we consider the type of
    problems encountered in the art, the prior art solutions to those problems, the
    rapidity with which innovations are made, the sophistication of the

                                           12
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 55 of 357 PageID #:
                                    2449
    IPR2019-01509
    Patent 9,358,322 B2
    technology, and the educational level of active workers in the field. Custom
    Accessories, Inc. v. Jeffrey-Allan Indus. Inc., 807 F.2d 955, 962 (Fed. Cir.
    1986); Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1011 (Fed.
    Cir. 1983).
           In IPR2017-02002, the Board determined that a person of ordinary
    skill in the art as of the filing date of the ’475 patent:
           would have had a B.S. or M.S. in biochemistry, polymer
           chemistry, medicinal chemistry, pharmaceutical chemistry, or a
           related field with ‘several years’ of practical experience.
           Alternatively … the ordinary artisan would have had less
           practical experience but a Ph.D. in one of those fields, or an M.D.
           in dermatology, plastic surgery, or a specialty related to the
           clinical use of dermal fillers.
    Ex. 3001, 8. Patent Owner contends that Board should adopt the same
    definition here because the 02002 IPR involved the same patent and a subset
    of the same asserted references (Lebreton, Reinmuller, and Kinney) at issue
    here. Prelim. Resp. 14–16; see Sur-reply 4–5.
           Petitioner, however, advances a definition of one of ordinary skill in
    the art that purportedly “explains . . . further” the definition set forth in
    IPR2017-02002. Reply 9. In particular, Petitioner argues that a person of
    ordinary skill in the art as of the relevant date “would have an advanced
    degree, such as a Ph.D., M.S., or M.D., and several years of experience
    developing dermal fillers for cosmetic use, including HA-based dermal
    fillers” and, moreover, “would be aware of commercially sold dermal fillers,
    in the United States and abroad, as well as those products for which
    approvals were being publicly sought.” Pet. 15–16 (citing Ex. 1002 ¶¶ 69–
    72).
           On the present record, we find Petitioner’s definition reasonable.
    Consistent with Petitioner’s argument, the proposed definition is not clearly

                                             13
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 56 of 357 PageID #:
                                    2450
    IPR2019-01509
    Patent 9,358,322 B2
    inconsistent with our prior determination and is supported by Dr. DeVore
    presently uncontested testimony. See Ex. 1002 ¶¶ 69–72. Further, the art of
    record supports Petitioner’s proposition that one of ordinary skill in the art
    would have been aware of commercially sold dermal fillers and publically
    available information regarding their FDA approval.
          Monheit, for example, discusses clinical trials and approval dates of
    “five FDA-approved HA skin fillers available in the United States:
    Hylaform, Hylaform Plus, Captique (Inamed Corporation), Restylane
    (Medicis Aesthetics Inc.), and, most recently, Juvederm (Allergen
    Aesthetics)” noting, for example, that “Hylaform has been available
    worldwide since 1998 and in the United States since 2004.” Ex. 1022, 79–
    80. And in summarizing an FDA clinical study comparing Hylaform to
    Zyplast, Monheit cites data from a 2003 FDA publication “Available at:
    http://www.fda.gov/ohrms/dockets/ac/03/slides/4004s1_01_lerner_files/
    frame.htm.” Id. at 80, Box 1.
          Reinmuller discloses an injectable gel containing crosslinked
    hyaluronic acid and 2% by weight lidocaine. Ex. 1059, 7:1–11. Reinmuller
    discloses the crosslinked hyaluronic acid is commercially available as Hylon
    and Hylagel available from the Biomatrix Company. Id. at 3:49–54.
          In reviewing the state of the art of injectable skin fillers for soft tissue
    augmentation, Narins notes the FDA approval status for commercially
    available products Zyderm I and II, CosmoDerm, CosmoPlast, Restylane,
    Hylaform, Radiance FN, Sculptra, and Silikon 1000. Ex. 1007, 152, 153,
    156–157, 158, 159, 161. Kinney similarly notes the FDA approval dates of
    Restylane and Juvéderm (Ex. 1012, 741), and Smith discusses the “FDA
    status and Approved Uses” of Juvéderm 30, 24HV, and 30HV injectable



                                           14
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 57 of 357 PageID #:
                                    2451
    IPR2019-01509
    Patent 9,358,322 B2
    gels,” further noting that the FDA “recently announced a label extension for
    Juvéderm Ultra and Juvéderm Ultra plus” (Ex. 1009, 67S–68S).
           We further note that Clark, 14 asserted by Prollenium in copending
    IPR2019-01505, reviews the clinical and commercial history of dermal
    fillers, stating. for example, that “Hylaform and Hylaform Plus have
    received FDA approval and are indicated for injection into the middermis to
    deep dermis for correction of moderate to severe facial wrinkles and folds”
    (Ex. 1008, 27S); that “Hylaform . . . has been used for skin augmentation in
    Europe since 1996 and received U.S. Food and Drug Administration
    approval in April of 2004,” whereas “Hylaform Plus . . . was approved by
    the Food and Drug administration in October of 2004” (id. at 28S); and that
    results of a clinical trial “yet to be published but . . . submitted to the U.S.
    Food and Drug Administration . . . [are] available in the Hylaform package
    insert” (id. at 30S).
           As a whole, the prior art of record strongly suggests that skilled
    artisans were aware of, and monitored, the commercial and approval status
    of dermal filler compositions. In light of these teachings and the testimony
    of Dr. DeVore we expand upon the Board’s earlier definition of one of
    ordinary skill in the art as indicated by Petitioner’s arguments.
           Thus, for the purpose of institution, a person of ordinary skill in the
    art as of the filing date of the ’475 patent would have a B.S. or M.S. in
    biochemistry, polymer chemistry, medicinal chemistry, pharmaceutical
    chemistry, or a related field with several years of practical experience or
    having less practical experience but a Ph.D. in one of those fields, or an

    14
      Clark, Animal-Based Hyaluronic Acid Fillers: Scientific and Technical
    Considerations, 120 Plastic and Reconstructive Surg. 27S–32S (2007).
    Ex. 1008.

                                            15
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 58 of 357 PageID #:
                                    2452
    IPR2019-01509
    Patent 9,358,322 B2
    M.D. in dermatology, plastic surgery, or a specialty related to the clinical
    use of dermal fillers. Such a person would be aware of commercially sold
    dermal fillers, in the United States and abroad, as well as those products for
    which approvals were being publicly sought.
          The above definition is provisional and the parties are welcome to
    present further argument on this topic at trial.
       C. Claim Construction
          We interpret a claim “using the same claim construction standard that
    would be used to construe the claim in a civil action under 35 U.S.C.
    § 282(b).” 37 C.F.R. § 42.100(b) (2019). Under this standard, we construe
    the claim “in accordance with the ordinary and customary meaning of such
    claim as understood by one of ordinary skill in the art and the prosecution
    history pertaining to the patent.” Id. Furthermore, at this stage in the
    proceeding, we need only construe the claims to the extent necessary to
    determine whether to institute inter partes review. See Nidec Motor Corp. v.
    Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir. 2017)
    (“[W]e need only construe terms ‘that are in controversy, and only to the
    extent necessary to resolve the controversy.’” (quoting Vivid Techs., Inc. v.
    Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999))).
          Petitioner proposes the same claim constructions of “sterile,” “stable,”
    “soluble form HA,” and “particles” adopted in an earlier district court
    proceeding regarding the ’475 patent. Pet. 16–19 (citing Allergan USA, Inc.
    et al. v. Medicis Aesthetics, Inc. et al., No. 13-1436 (C.D. Cal. Aug. 12,
    2014) (claim construction order) (Ex. 1027)). Patent Owner contends it is
    not necessary to construe any of the terms. Prelim. Resp. 14. For the
    purpose of institution, we find it helpful to address the terms “stable” and
    “soluble form HA.”

                                           16
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 59 of 357 PageID #:
                                    2453
    IPR2019-01509
    Patent 9,358,322 B2
          1. “stable”
          Petitioner proposes “stable” to “mean that the composition maintains
    at least one of the following aspects: transparent appearance, pH, extrusion
    force and/or rheological characteristics, [hyaluronic acid] concentration,
    sterility, osmolarity, and lidocaine concentration.” Pet, 17 (citing Ex. 1027,
    11). Petitioner cites to the ’322 patent’s definition of “autoclave stable” and
    “stable to autoclaving” to support the construction. Id. (citing Ex. 1001,
    4:44–51).
          In IPR 2017-2002, the panel adopted a more detailed definition of this
    term as:
          soft tissue filler that is free of viable microorganisms as
          determined by a sterility test recognized by a regulatory
          authority, the filler can be sterilized by any method known in
          the art, and is resistant to degradation such that the composition
          maintains one or more of the following aspects: transparent
          appearance, pH, extrusion force and/or rheological
          characteristics, hyaluronic acid (HA) concentration, sterility,
          osmolarity, and lidocaine concentration, after being effectively
          sterilized by autoclaving and subsequently stored at a
          temperature of at least about 25° C for at least about two
          months.
    Ex. 3001, 14–15. The Board’s prior construction does not appear
    inconsistent with Petitioner’s broader proposed construction. Absent any
    persuasive argument for an alternative construction, we adopt the reasoning
    and definition of “stable” as set forth in the 02002 IPR. See id. at 9–15. The
    parties are, nevertheless, welcome to present further arguments regarding
    claim construction at trial.
                 2.     Soluble form HA
          Petitioner proposes “soluble form HA” has the same definition as
    “free HA.” Pet. 18. Petitioner asserts the ’322 patent’s Specification


                                          17
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 60 of 357 PageID #:
                                    2454
    IPR2019-01509
    Patent 9,358,322 B2
    discloses that “Free HA generally remains water soluble. Free HA can
    alternatively be defined as the ‘uncrosslinked,’ or lightly crosslinked
    component of the macromolecular structure making up the soft tissue filler
    composition disclosed herein.” Id. (citing Ex. 1001, 5:8–16).
          Petitioner’s proposed construction appears reasonable and supported
    by the Specification. Although we adopt it here for clarity, the parties are
    welcome to present further argument at trial regarding the construction of
    this term.
       D. Obviousness in view of Lebreton, Sadozai, and Monheit or Smith
          (Grounds 1 and 2)
          As Ground 1, Petitioner challenges claims 1–4 as obvious in view of
    Lebreton, Sadozai, and Monheit. Pet. 26–34. As Ground 2, Petitioner
    challenges claim 2 as obvious in view of Lebreton, Sadozai, and Smith. Id.
    at 35. Petitioner’s challenges include detailed mapping of the teachings of
    these references to each limitation of the claims. See id. at 26–35.
          Rather than address any of Petitioner’s asserted grounds directly,
    Patent Owner directs substantially all of its argument to whether the Board
    should exercise discretion to deny the Petition under 35 U.S.C §§ 314(a) and
    325(d). See Prelim. Resp. 1–2, 16–42. To the extent Patent Owner raises
    issues relevant to the merits of Petitioner’s grounds in discussing Becton
    Dickenson factor f, we address them in section II(D)(5)(g), below. We
    consider Patent Owner’s arguments under 35 U.S.C §§ 314(a) and 325(d) as
    a whole, in section III.
          We begin our analysis of Petitioner’s obviousness contentions with an
    overview of the references asserted under Grounds 1 and 2, and Petitioner’s
    assertions of why one of ordinary skill in the art would have sought to




                                          18
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 61 of 357 PageID #:
                                    2455
    IPR2019-01509
    Patent 9,358,322 B2
    combine the teachings of these references as set forth in the challenged
    claims.
                 1.      Lebreton (Ex. 1029)
          Lebreton is directed to crosslinking mixtures of low and high
    molecular weight polymers to form injectable monophase hydrogels that
    may be used as filling materials in plastic surgery. Ex. 1029, abstract, ¶ 5.
    Lebreton characterizes monophase hydrogels as “soft and free-flowing,”
    with “no apparent liquid phase” (id. ¶¶ 64–65), whereas biphase hydrogels
    comprise “gel fragments bathed in a low-viscosity liquid medium” with “no
    cohesion of the gel and no free-flowing appearance” (id. ¶¶ 66–67).
    Lebreton discloses buffering crosslinked hydrogels to a pH compatible with
    the human body, being between 7 and 7.4. Id. ¶¶ 48–49.
          As Examples 1–4, Lebreton discloses hydrogels prepared by
    crosslinking sodium hyaluronate (sodium salt of hyaluronic acid) with 1,4-
    butanediol diglycidyl ether (BDDE). Id. ¶¶ 68–92. The crosslinked HA
    compositions are then neutralized to pH 7.2, packed into syringes, and
    subject to high termperature sterilization in an autoclave. See id. at ¶¶ 70,
    76, 81.
          The ’322 patent cites Lebreton in explaining how selection of various
    HA components in dermal fillers was known to affect characteristics such as
    extrusion force, elastic modulus, and viscous modulus, among others.
    Ex. 1001, 8:38–52.


                 2.      Sadozai (Ex. 1030)
          Sadozai is directed to a crosslinked hyaluronic acid composition
    effective for tissue augmentation or drug delivery. Ex. 1030 ¶¶ 7, 8.
    $FFRUGLQJWR6DGR]DL³WKHVWRUDJHPRGXOXV*‫މ‬LVLQFUHDVHGHJ

                                          19
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 62 of 357 PageID #:
                                    2456
    IPR2019-01509
    Patent 9,358,322 B2
    composition is stabilized, by the inclusion of a local anesthetic, e.g.,
    lidocaine, compared to a non-stabilized composition, e.g., an identical
    composition except that the local anesthetic is not included.” Id. ¶ 68.
          Sadozai discloses nine Examples of compositions including
    hyaluronic acid crosslinked with p-phenylene-bis(ethylcarbodiimide)
    (“PBCDI”). Id. ¶ 85. The crosslinked hyaluronic acid compositions of
    Example 5, was combined with phosphate buffer containing 0.30% lidocaine
    (Phosphate Buffer 4) to form a suspension. Id. ¶¶ 84, 90, 100, 102. The
    suspensions were loaded into syringes and sterilized in an autoclave at
    temperatures between 100° C to 150° C. Id. ¶¶ 54–55, 90 (Example 12),
    100 (Example 17).
          In Example 21, Sadozai discloses that compositions “with lidocaine
    KDYHVLJQLILFDQWO\KLJKHUPRGXOXV*‫މ‬RYHUWKHWLPHRIWKHWHVW7KXV
    crosslinked hyaluronic acid with lidocaine can have good biostability, and
    can in VRPHFDVHVKDYHDV\QHUJLVWLFHIIHFWLQFUHDVLQJ*‫´މ‬Id. ¶ 107.
                 3.     Monheit (Ex. 1022)
          Monheit describes the properties of hyaluronic acid fillers used for
    wrinkle and volume correction. Ex. 1022, 77. Properties of hyaluronic acid
    fillers include gel hardness or rheology (flow), particle size, concentration of
    hyaluronic acid particles, swelling, ratio of soluble to insoluble hyaluronic
    acid, and hydration. Id. at 78. Monheit discloses free (soluble) “HA is
    needed as a lubricant for flow characteristics, thus more free HA is needed
    as the G-1 or hardness of the HA is greater. The disadvantage is that free or
    non-crosslinked HA only lasts a few days and the stability of the implant is
    related to the crosslinked component.” Id.




                                           20
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 63 of 357 PageID #:
                                    2457
    IPR2019-01509
    Patent 9,358,322 B2
                  4.      Smith (Ex. 1009)
          Smith discloses “practical information on the use of Juvéderm Ultra
    and Juvéderm Ultra Plus injectable gel fillers.” Ex. 1009, 67S. Smith
    discloses Juvéderm Ultra and Juvéderm Ultra Plus have been on the market
    in Europe since 2003 and were introduced to the U.S. in 2007. Id. Smith
    describes Juvéderm as hyaluronic acid crosslinked with BDDE and
    including “[a]bout 10% non-crosslinked” HA “to optimize the follow
    properties of the material.” Id. Smith discloses that
          [b]y comparison, particle-based products tend to contain a
          considerably larger amount of free hyaluronic acid (typically
          around 20 percent of the total hyaluronic acid in the syringe),
          and all of this free hyaluronic acid is found in the vehicle
          system (where it is used as a gelling agent to keep the particles
          in suspension).
    Id. at 72S.
                  5.      Analysis of Claim 1
          Petitioner provides a detailed claim analysis for claim 1 as obvious
    over Lebreton, Sadozai, and Monheit, which we summarize below. Pet. 31–
    32. Because Patent Owner raises no independent arguments with respect to
    claims 2–4, we address claim 1, Ground 1, as representative.
                       a) “A soft tissue filler composition comprising”
          Petitioner asserts Lebreton and Sadozai both disclose soft tissue
    fillers. Id. at 31 (citing Ex. 1029 ¶ 5; Ex. 1030 ¶¶ 7, 12).
                       b) “a sterile, stable injectable gel”
          Petitioner asserts Lebreton and Sadozai each disclose autoclave
    sterilization. Id. (citing Ex. 1029 ¶ 70; Ex. 1030 ¶¶ 90, 96, 103). Petitioner
    asserts Lebreton discloses a BDDE-crosslinked gel that is sterilized in its
    final container, which would have been considered stable by a person of



                                             21
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 64 of 357 PageID #:
                                    2458
    IPR2019-01509
    Patent 9,358,322 B2
    ordinary skill in the art, by remaining sterile so long as the final container
    was not opened. Id. (citing Ex. 1002 ¶¶ 137, 233).
                     c) “comprising a mixture of soluble form hyaluronic acid
                     (HA)”
          Petitioner asserts Monheit discloses adding soluble form hyaluronic
    acid as a lubricant for flow characteristics. Id. (citing Ex. 1022, 78).
    Petitioner asserts a person of ordinary skill would have been motivated to
    include soluble form hyaluronic acid to optimize the injection characteristics
    of the filler. Id. at 31–32 (citing Ex. 1002 ¶¶ 139, 233–234).
                     d) “particles of HA crosslinked with 1,4-butanediol
                     diglycidyl ether (BDDE)”
          Petitioner asserts Lebreton discloses particles of hyaluronic acid
    crosslinked with BDDE. Id. at 32 (citing Ex. 1029 ¶¶ 68–76).
                     e) “and lidocaine in an amount effective to mitigate pain
                     upon injection of the gel.”
          Petitioner asserts Sadozai discloses 0.3% lidocaine, which is the
    conventional concentration of lidocaine known to be effective to mitigate
    injection pain of crosslinked hyaluronic acid fillers. Id. (citing Ex.
    1030 ¶ 107; Ex. 1002 ¶¶ 161, 232–233).
                     f) Motivation to Combine
          Petitioner asserts that a person of ordinary skill in the art would have
    known that injection pain was a common side effect of injectable dermal
    fillers, including Lebreton’s BDDE-hyaluronic acid crosslinked filler. Pet.
    27 (citing Ex. 1002 ¶ 115). Petitioner contends that incorporating lidocaine
    into crosslinked fillers was a known solution to the problem of injection
    pain, and was previously implemented in fillers containing hyaluronic acid
    crosslinked with BCDI, DVS (1,4-divinylsulfone), or DEO (diepoxyoctane).
    Id. at 27–28 (citing Ex. 1002 ¶¶ 119, 132–133). Petitioner contends that “[a]

                                           22
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 65 of 357 PageID #:
                                    2459
    IPR2019-01509
    Patent 9,358,322 B2
    composition containing BDDE-crosslinked HA and lidocaine was a
    derivative and predictable next step in view of the success of the other three
    clinically used crosslinkers.” Id. at 28. Petitioner contends a person of
    ordinary skill in the art could have incorporated Sadozai’s 0.3% lidocaine in
    a buffer solution into Lebreton’s BDDE-crosslinked gel. Id. at 30 (citing Ex.
    1002 ¶¶ 232–233).
            Petitioner further asserts that a person of ordinary skill in the art
    would have been motivated to incorporate free hyaluronic acid into
    Lebreton’s crosslinked hyaluronic acid filler to optimize the injectability of a
    gel. Id. at 29–30 (citing Ex. 1002 ¶¶ 91–94). Petitioner contends that a
    person of ordinary skill in the art would have understood that increasing free
    hyaluronic acid concentration in a mixture decreases the extrusion force and
    thus is a result-effective variable subject to routine optimization. Id.
    Petitioner contends a person of ordinary skill in the art would have added the
    desired amount of free hyaluronic acid to the combined composition of
    Lebreton and Sadozai, loaded the composition into a syringe, and sterilized
    the composition using an autoclave. Id. at 30–31 (citing Ex. 1002 ¶¶ 135,
    233).
                      g) Objective Evidence of Non-obviousness
            Petitioner contends “the Examiner allowed the claims of the
    challenged patent (and its related applications) based on Allergan’s
    arguments and proffered evidence pointing to supposed ‘unexpected results’
    of the invention.” Pet. 50. Petitioner challenges the Declaration of the sole
    named inventor, Pierre F. Lebreton (“the Lebreton Declaration”), the
    comparative data incorporated into the specification, and the extrinsic
    evidence cited by the Applicant during prosecution. Id. at 50–51.



                                             23
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 66 of 357 PageID #:
                                    2460
    IPR2019-01509
    Patent 9,358,322 B2
          Petitioner first challenges the Lebreton Declaration as unsubstantiated
    and contradicted by the prior art. Id. at 51–54. Petitioner asserts that
    “contrary to Lebreton’s statements, the totality of the prior art instead gave
    the POSITA the expectation lidocaine could be successfully combined with
    various crosslinked HA dermal fillers, including a BDDE-crosslinked HA
    dermal filler.” Id. at 52 (emphasis omitted). To show that sterile and stable
    lidocaine-hyaluronic acid combinations were previously known, Petitioner
    cites commercially available dermal fillers, e.g., Elevess, Prevelle Silk,
    Puragen Plus, as well as Sadozai and Kinney. Id. at 52–53 (citing Ex. 1002
    ¶¶ 260–262). Petitioner relies on Dr. DeVore’s testimony one of ordinary
    skill in the art “would not have believed that lidocaine caused degradation of
    HA gels compositions during high temperature sterilization and would have
    believed that HA compositions comprising lidocaine.” Ex. 1002 ¶ 261. Dr.
    DeVore attests that “during the development of Elevess, it was observed that
    the autoclave-sterilized [BCDI]-crosslinked HA composition with lidocaine
    was sufficiently stable to support a product shelf life of 15 months, which is
    reflected in the Elevess label.” Id. (citing Ex. 1050, 6 (CTA summary)). Dr.
    DeVore states that “[f]or example, during the development of Elevess, it was
    observed that the autoclave-sterilized [BCDI]-crosslinked HA composition
    with lidocaine was sufficiently stable to support a product shelf life of 15
    months, which is reflected in the Elevess label.” Id. (citing Ex. 1050, 6).
          Second, Petitioner asserts that the comparative data relied on by the
    Lebreton Declaration does not support nonobviousness. Pet. 54–55. This
    comparative data is disclosed in Example 4 of ’795 patent (Ex. 3002, 15:20–
    17:2, Figs. 1–8), and as Example 3 in provisional application Nos.
    61/085,956 (Ex. 1013, 16–17, Figs. 2–9); 61/087,934 (Ex. 1028, 16–17,



                                          24
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 67 of 357 PageID #:
                                    2461
    IPR2019-01509
    Patent 9,358,322 B2
    Figs. 2–9; and 61/906,278 (Ex. 1044, 15–16, Figs. 1–8), which are
    incorporated by reference by the ’475 patent (Pet. 54; Ex. 1001, 1:7–14).
          Dr. DeVore attests that “Example 4 describes experiments in which
    six samples were evaluated. . . . Allergan argued that the results of Samples
    1–3 were consistent with the expectations of the POSITA, and that it was
    unexpected that Samples 4–6 did not exhibit the same viscosity reduction.”
    Ex. 1002 ¶ 267. Dr. DeVore states “[i]n my opinion, Sample 1 is completely
    irrelevant—it is a mixture of uncrosslinked HA and a completely different
    polymer (hydroxypropyl methylcellulose). I am not aware of a mixture of
    uncrosslinked HA and HPMC being used as a dermal filler, either in 2008 or
    now.” Id. ¶ 268. Dr. DeVore states that the reported viscosity differences
    are not indicative of instability as “[t]he final viscosity for Samples 2 and 3
    in each test (~75–375 Pa*s) is substantially the same as the final viscosities
    of Samples 4–6 (~50–90 Pa*s), all of which are within the range of
    marketed dermal fillers (50–1,200 Pa*s).” Id. ¶ 270. According to Dr.
    DeVore, there is no meaningful difference in viscosity reduction between
    Sample 3 (35% reduction when combined with lidocaine without pH
    adjustment) and Sample 4 (30% reduction in viscosity in the same test) and
    that the difference was not “much lower” as alleged by Allergan. Id.
    ¶¶ 274–275.
          During prosecution of the ’884 application, the Applicant asserted that
    Cui, “shows that HA gels are known to be sensitive to heat sterilization, and
    that even more particularly, that HA gels crosslinked with BDDE are known
    to be especially sensitive to heat sterilization relative to HA gels cross linked
    with other, i.e. non-BDDE, crosslinkers.” Ex. 1023, 28. Petitioner,
    however, asserts that Cui, “is irrelevant to the question of whether
    Allergan’s BDDE-crosslinked HA composition showed unexpected results

                                           25
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 68 of 357 PageID #:
                                    2462
    IPR2019-01509
    Patent 9,358,322 B2
    compared to the other crosslinkers known to POSITAs at the time.” Pet. 60
    (citing Ex. 1002 ¶ 266).
          Petitioner argues that “Cui was published in 2012, well after the
    claimed priority date of the patent. The reasonable expectation of success
    (and expected results) is evaluated at the time the invention was made—a
    later published reference that might have taught away from the claimed
    invention is irrelevant.” Id. at 59 (citing Bristol-Myers Squibb Co. v. Teva
    Pharms. USA, Inc. 752 F.3d 967, 976 (Fed. Cir. 2014)). Petitioner further
    relies on Dr. DeVore’s testimony that Cui compares the stability of BDDE-
    crosslinked hyaluronic acid with three crosslinkers that had not “been
    seriously investigated for use in dermal fillers as of August 2008,” as
    opposed to the known non-BDDE crosslinkers for dermal fillers. Ex. 1002
    ¶ 264. Dr. DeVore concludes that “the Cui reference in no way supports
    Allergan’s assertion that BDDE crosslinked HA was ‘especially sensitive’ to
    heat sterilization relative to ‘non-BDDE’ crosslinkers. At the very least, Cui
    is irrelevant . . . because Cui’s comparisons do not relate to any of the
    crosslinkers relied upon here.” Id. ¶ 265.
          Patent Owner responds that we should discount Dr. DeVore’s
    testimony because it is “conclusory and fails to provide a well-reasoned
    rationale or objective support for the proposed grounds.” Prelim. Resp. 32.
    As an initial matter, at this stage of the proceeding, we give at least some
    weight to an expert’s unopposed testimony. Moreover, we accord little
    weight to Patent Owner’s argument as it appears to rely on summary
    statements from Dr. DeVore’s declaration that are further explained
    elsewhere in the Declaration. Patent Owner argues, for example, that a
    sentence fragment from paragraph 145 of Dr. DeVore’s declaration (“a
    POSITA would have been motivated to incorporate uncrosslinked (free) HA

                                           26
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 69 of 357 PageID #:
                                    2463
    IPR2019-01509
    Patent 9,358,322 B2
    into the lidocaine-containing BDDE-crosslinked H composition in varying
    amounts”) is “without evidentiary support.” Id. at 32. The passage, read in
    full, however, expressly cites to paragraphs 91 and 145–147 of Dr. DeVore’s
    declaration. Ex. 1002 ¶ 145. Referenced paragraph 91, in turn, cites to
    Exhibits 1045 and 1022 as support for the proposition that “[o]ne well-
    known technique to optimize the required extrusion force was to add free
    HA to the composition.” Follow-on paragraphs 92 and 93 further rely on
    Exhibits 1009 and 1037 in discussing additional evidence that one of
    ordinary skill would be motivated to incorporate free HA into an injectable
    filler composition. Paragraphs 145–147 of Dr. DeVore’s declaration further
    support the proposition summarized in paragraph 145 with reference to
    arguments and evidence in, e.g., paragraphs 91–94, 147–149, and 187 of the
    declaration and Exhibits 1002, 1008, and 1009.
          Accordingly, we do not find persuasive Patent Owner’s argument that
    we should discount Dr. DeVore’s testimony as unduly conclusory. Patent
    Owner will have the opportunity to rebut and challenge Dr. DeVore’s
    testimony at trial.
                     h) Conclusion
          For the reasons set forth above, Petitioner has established a reasonable
    likelihood of prevailing in demonstrating the unpatentability of at claims 1–4
    with respect to Grounds 1 and 2 as presently asserted.
       E. Obviousness in view of Kinney, Zhao, Narins, and Monheit, or Smith
          (Grounds 3 and 4)
          As Ground 3, Petitioner challenges claims 1–4 as obvious in view of
    Kinney, Zhao, Narins, and Monheit. Pet. 31–34. As Ground 4, Petitioner
    challenges claim 2 as obvious in view of Kinney, Zhao, Narins, and Smith.




                                         27
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 70 of 357 PageID #:
                                    2464
    IPR2019-01509
    Patent 9,358,322 B2
    Id. at 35. Petitioner’s challenges include detailed mapping of teachings of
    these references to each limitation of the claims. See id. at 31–35.
          The parties’ arguments with respect to evidence of unexpected results
    are addressed in section II(D)(5)(g), above. We begin our analysis of
    Petitioner’s obviousness contentions with an overview of the additional
    references asserted under Grounds 3 and 4, and Petitioner’s assertions of
    why one of ordinary skill in the art would have sought to combine the
    teachings of these references as set forth in the challenged claims.
                 1.     Kinney (Ex. 1012)
          Kinney teaches a clinical study comparing two dermal fillers: (1)
    Restylane, which had been on the market for several years, and (2) Puragen
    Plus, a non-animal source hyaluronic acid gel containing lidocaine that was
    undergoing FDA clinical trials. Ex. 1012, 741–742. Kinney describes “the
    pain associated with injection” as a “major disadvantage” of existing
    hyaluronic preparations, such as Restylane. Id. According to Kinney,
    Puragen Plus is double-crosslinked with DEO, thereby forming ester and
    ether bonds. Id. at 742. Kinney discloses that double-crosslinking protects
    the ether bonds during sterilization, where “[t]he increased chemical stability
    allows for the addition of lidocaine 0.3% for a relatively pain-free injection.”
    Id. Kinney discloses “[n]ot surprisingly, there was minimal to no pain in
    essentially every patient injected with Puragen Plus, and less pain in every
    patient injected with Puragen Plus compared with patients injected with
    Restylane.” Id. at 746.
                 2.     Zhao (Ex. 1058)
          Zhao is directed to double-crosslinked hyaluronic acid derivatives
    having improved biostability. Ex. 1058 ¶ 14. Zhao discloses crosslinking
    agents may be used for the double-crosslinking process may include BDDE

                                          28
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 71 of 357 PageID #:
                                    2465
    IPR2019-01509
    Patent 9,358,322 B2
    (butanediol diglycidylether) and DEO (1,2,7,8-diepoxyoctane). Id. ¶¶ 19–
    21. Zhao discloses an example of a double-crosslinking process for
    hyaluronic acid, including a first crosslinking reaction with DEO under
    alkaline conditions, and a second crosslinking reaction with DEO under
    acidic conditions. Id. ¶ 32. Zhao discloses the degree of crosslinking may
    range from 10–50%. Id. ¶ 56.
                 3.      Narins (Ex. 1007)
          Narins discloses that Restylane is a stabilized partially crosslinked
    hyaluronic acid gel. Ex. 1007, 156. Narins discloses “[t]he material is heat-
    sterilized in its final container and has a shelf life of 1.5 years from the date
    of manufacture.” Id.
                 4.      Analysis of Claim 1
          Petitioner provides a detailed claim analysis for claim 1 as obvious
    over Kinney, Zhao, Narins, and Monheit, which we summarize below. Pet.
    38–39.
                      a) “A soft tissue filler composition comprising”
          Petitioner asserts both Kinney and Zhao disclose soft tissue fillers. Id.
    at 38 (citing Ex. 1012, 741–742; Ex. 1058 ¶¶ 60, 67).
                      b) “a sterile, stable injectable gel”
          Petitioner asserts Narins discloses Restylane (single-BDDE
    crosslinked hyaluronic acid) is heat sterilized, and that a person of ordinary
    skill in the art would sterilize a double-BDDE crosslinked gel using the
    same conditions. Id. (citing Ex. 1007, 156; Ex. 1002 ¶¶ 111, 239).
    Petitioner asserts that the composition would remain stable as long as the
    final container was not opened, and thus meet the stable requirement. Id.
    (citing Ex. 1002 ¶¶ 137, 239).



                                             29
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 72 of 357 PageID #:
                                    2466
    IPR2019-01509
    Patent 9,358,322 B2
                     c) “comprising a mixture of soluble form hyaluronic acid
                     (HA)”
            Petitioner asserts Monheit discloses adding soluble form hyaluronic
    acid as a lubricant for flow characteristics. Id. (citing Ex. 1022, 78).
    Petitioner asserts a person of ordinary skill would have been motivated to
    include soluble form hyaluronic acid to optimize the injection characteristics
    of the filler. Id. at 31–32 (citing Ex. 1002 ¶¶ 139, 233–234).
                     d) “particles of HA crosslinked with 1,4-butanediol
                     diglycidyl ether (BDDE)”
            Petitioner asserts Kinney discloses single-BDDE crosslinked
    hyaluronic acid (Restylane) and double-DEO crosslinked hyaluronic acid
    (Puragen Plus). Id. at 39 (citing Ex. 1012, 741–742). Petitioner contends a
    person of ordinary skill would have been motivated to prepare particles of
    double-BDDE cross-linked hyaluronic acid. Id. (citing Ex. 1002 ¶¶ 238–
    240).
                     e) “and lidocaine in an amount effective to mitigate pain
                     upon injection of the gel.”
            Petitioner asserts Kinney discloses 0.3% lidocaine, which is the
    conventional concentration of lidocaine known to be effective to mitigate
    injection pain of crosslinked hyaluronic acid fillers. Id. (citing Ex. 1012,
    742; Ex. 1002 ¶¶ 238, 243).
                     f) Motivation to Combine
            Petitioner asserts that Kinney and Narins disclose Restylane, a known
    single-BDDE crosslinked hyaluronic acid filler having the side effect of
    injection pain. Id. at 36 (citing Ex. 1012, 741; Ex. 1007, 156). Petitioner
    asserts that Kinney discloses patients preferred Puragen Plus, which
    contained lidocaine combined with particles of double-DEO crosslinked
    hyaluronic acid filler, over Restylane. Id. (citing Ex. 1012, 746). Petitioner

                                           30
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 73 of 357 PageID #:
                                    2467
    IPR2019-01509
    Patent 9,358,322 B2
    contends a person of ordinary skill could have modified Restylane to include
    lidocaine and double-BDDE crosslinked hyaluronic acid following Zhao’s
    process. Id. at 37 (citing Ex. 1058 ¶¶ 19, 83–93). Petitioner contends that a
    person of ordinary skill would expect lidocaine to function analogously in
    both crosslinked gels due to the chemical similarity between BDDE and
    DEO crosslinkers. Id. (citing Ex. 1002 ¶¶ 83–84, 238).
          Petitioner further asserts a person of ordinary skill would have been
    motivated to include soluble form hyaluronic acid to optimize the
    injectability (“lubricant . . . flow characteristics”) of the gel as taught by
    Monheit. Id. (citing Ex. 1022, 78–79; Ex. 1002 ¶¶ 91–94, 112). Petitioner
    contends soluble hyaluronic acid concentration is a result-effective variable
    subject to routine optimization. Id.
                     g) Conclusion
          For the reasons set forth above, Petitioner has established a reasonable
    likelihood of prevailing in demonstrating the unpatentability of at claims 1–4
    with respect to Grounds 3 and 4 as presently asserted.
       F. Obviousness in view of Reinmuller, Lebreton, and Monheit or Smith
          (Grounds 5 and 6).
          As Ground 5, Petitioner challenges claims 1–4 as obvious in view of
    Reinmuller, Lebreton and Monheit. Pet. 42–49. As Ground 6, Petitioner
    challenges claim 2 as obvious in view of Reinmuller, Lebreton and Smith.
    Id. at 49–51. Petitioner’s challenges include detailed mapping of teachings
    of these references to each limitation of the claims. Id. at 42–51.
          The parties’ arguments with respect to evidence of unexpected results
    are addressed in section II(D)(5)(g), above. We begin our analysis of
    Petitioner’s obviousness contentions with an overview of the additional
    references asserted under Grounds 5 and 6, and Petitioner’s assertions of


                                            31
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 74 of 357 PageID #:
                                    2468
    IPR2019-01509
    Patent 9,358,322 B2
    why one of ordinary skill in the art would have sought to combine the
    teachings of these references as set forth in the challenged claims.
                 1.      Reinmuller (Ex. 1059)
          Reinmuller discloses an injectable gel containing crosslinked
    hyaluronic acid and 2% by weight lidocaine hydrochloride. Ex. 1059, 7:1–
    11. The lidocaine acts as a local anesthetic to avoid pain when the injection
    cannula is inserted. Id. at 4:49–50, 62–64.
          Reinmuller discloses the crosslinked hyaluronic acid is commercially
    available as Hylon and Hylagel available from the Biomatrix Company and
    cites U.S. Pat. Nos. 4,713,488 and 4,605,691. Id. at 3:49–54. Relying on
    the testimony of Dr. DeVore, Petitioner asserts that based on this disclose, a
    person skilled in the art would have known “that Hylagel was a DVS-
    crosslinked HA.” Pet. 25 (citing Ex. 1002 ¶ 124). Reinmuller discloses the
    gel is dispensed into pressure-resistant ampoules and sealed. Ex. 1059,
    7:16–18. The packaged gel is heat sterilized and protected from light. Id.
                 2.      Analysis of Claim 1
          Petitioner provides a detailed claim analysis for claim 1 as obvious
    over Reinmuller, Lebreton, and Monheit, which we summarize below. Pet.
    44–46.
                      a) “A soft tissue filler composition comprising”
          Petitioner asserts Reinmuller and Lebreton both disclose soft tissue
    fillers. Id. at 44 (citing Ex. 1029 ¶ 5; Ex. 1059, 2:44–45, 67).
                      b) “a sterile, stable injectable gel”
          Petitioner asserts Reinmuller and Lebreton each disclose sterilized
    compositions. Id. (citing Ex. 1059, 7:16–18; Ex. 1029 ¶ 70). Petitioner
    asserts that Reinmuller’s and Lebreton’s sterilized compositions in sealed
    containers would have been considered stable by a person of ordinary skill

                                            32
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 75 of 357 PageID #:
                                    2469
    IPR2019-01509
    Patent 9,358,322 B2
    in the art, by remaining sterile so long as the final container was not opened.
    Id. at 44–45 (citing Ex. 1002 ¶¶ 246–247).
                     c) “comprising a mixture of soluble form hyaluronic acid
                     (HA)”
            Petitioner asserts Monheit discloses adding soluble form hyaluronic
    acid as a lubricant for flow characteristics. Id. at 45 (citing Ex. 1022, 78).
    Petitioner asserts a person of ordinary skill would have been motivated to
    include soluble form hyaluronic acid to optimize the injection characteristics
    of the filler. Id. (citing Ex. 1002 ¶¶ 91–94).
                     d) “particles of HA crosslinked with 1,4-butanediol
                     diglycidyl ether (BDDE)”
            Petitioner asserts Lebreton discloses particles of hyaluronic acid
    crosslinked with BDDE. Id. at 45–46 (citing Ex. 1029 ¶¶ 34, 45). Petitioner
    contends a skilled artisan would have been motivated to replace
    Reinmuller’s DVS crosslinker with Lebreton’s BDDE crosslinker due to
    Lebreton’s express preference for BDDE, market acceptance of BDDE
    crosslinked hyaluronic acid, and superior in vivo properties of BDDE
    crosslinked fillers. Id. at 46 (citing Ex. 1029 ¶ 5; Ex. 1002 ¶ 101; Ex. 1005,
    124–125).
                     e) “and lidocaine in an amount effective to mitigate pain
                     upon injection of the gel.”
            Petitioner asserts Reinmuller discloses 2% by weight lidocaine, which
    is incorporated to avoid pain during injection. Id. (citing Ex. 1059, 4:63–65,
    7:9).
                     f) Motivation to Combine
            Petitioner asserts that a person skilled in the art would have been
    motivated to modify Reinmuller’s DVS crosslinked hyaluronic acid and
    lidocaine composition with BDDE crosslinked hyaluronic acid as taught by

                                           33
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 76 of 357 PageID #:
                                    2470
    IPR2019-01509
    Patent 9,358,322 B2
    Lebreton. Pet. 42–43 (citing Ex. 1002 ¶¶ 124, 244). Petitioner contends
    DVS and BDDE were conventional crosslinkers that would have been
    viewed as interchangeable by those skilled in the art. Id. (Ex. 1002 ¶ 244).
    Petitioner contends those skilled in the art would have known that BDDE
    crosslinked hyaluronic acid fillers exhibit beneficially increased in vivo
    residence times as compared to DVS crosslinked fillers. Id. (see Ex. 1002
    ¶ 245).
          Petitioner further asserts a person of ordinary skill would have been
    motivated to include soluble form hyaluronic acid to optimize the
    injectability of the gel as taught by Monheit. Id. at 43 (citing Ex. 1022, 78–
    79; Ex. 1002 ¶¶ 91–94, 112, 247–248). Petitioner contends soluble
    hyaluronic acid concentration is a result-effective variable subject to routine
    optimization. Id.
                    g) Conclusion
          For the reasons set forth above, Petitioner has established a reasonable
    likelihood of prevailing in demonstrating the unpatentability of at claims 1–4
    with respect to Grounds 5 and 6 as presently asserted.
                  III.   DISCRETION TO DENY INSTITUTION
          Patent Owner contends Petitioner presents substantially the same art
    or arguments previously presented to the Office. Prelim. Resp. 16–17.
    Patent Owner further contends Petitioner repackages the arguments
    previously presented to and rejected by the Board in IPR2017-02002. Id.
    Patent Owner argues the Board should exercise its discretion and deny the
    Petition under 35 U.S.C. §§ 325(d) and 314(a). We address each of these
    arguments below.




                                          34
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 77 of 357 PageID #:
                                    2471
    IPR2019-01509
    Patent 9,358,322 B2
          A.     Discretion under 35 U.S.C. § 325(d)
          Under § 325(d), we have discretion to deny a petition that presents the
    same or substantially the same prior art or arguments as previously presented
    to the Office. 35 U.S.C. § 325(d) (2018). In evaluating whether the factual
    predicate under § 325(d) is met, the Board has considered a number of non-
    exclusive factors, including, for example:
          a) the similarities and material differences between the asserted
             art and the prior art involved during examination;
          b) the similarities and material differences between the
             cumulative nature of the asserted art and the prior art
             evaluated during examination;
          c) the extent to which the asserted art was evaluated during
             examination, including whether the prior art was the basis for
             rejection;
          d) the extent of the overlap between the arguments made during
             examination and the manner in which Petitioner relies on the
             prior art or Patent Owner distinguished the prior art;
          e) whether Petitioner has pointed out sufficiently how the
             Examiner erred in its consideration of the asserted prior art;
             and
          f) the extent to which additional evidence and facts presented in
             the Petition warrant reconsideration of the asserted prior art
             or arguments.
    Becton, Dickinson and Co. v. B. Braun Melsungen AG, IPR2017-01586,
    Paper 8, 17–18 (PTAB Dec. 15, 2017) (precedential) (“the Becton Dickinson
    factors”).


                 1.    Becton Dickinson Factors a through d
          With respect to factors a through d, Patent Owner argues that “the
    references on which Petitioner relies, and arguments based on those


                                         35
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 78 of 357 PageID #:
                                    2472
    IPR2019-01509
    Patent 9,358,322 B2
    references, are the same or substantially the same as those considered during
    prosecution of the ’322 Patent.” Prelim. Resp. 18. With respect to the
    primary reference of Grounds 1 and 2, Patent Owner argues that the
    Examiner’s rejection in view of Lebreton was “explicity considered and
    distinguished” during the prosecution of the ’322 patent. Id. at 18–19.
    Patent Owner further argues that Kinney, the primary reference for Grounds
    3 and 4, “is cumulative of the Wang, Lupo, and Reinmuller references that
    the Examiner cited during prosecution.” Id. at 19–20 (citing Ex. 2006, 145).
    Patent Owner further asserts that Kinney and Reinmuller (the primary
    references of Grounds 5 and 6) were cited in an IDS filed April 10, 2014.
    (id. at 19, 21 (citing Ex. 2006, 144, 145)), and that all of the “secondary
    references on which Petitioner relies (Sadozai, Zhao, Narins, Monheit, and
    Smith) are cumulative of art that was considered, and overcome, during
    prosecution of the ’322 patent family” (id. at 23).
          Petitioner, however, argues that “Allergan’s argument that Lebreton
    was ‘distinguished’ in prosecution is inaccurate; Allergan never overcame
    the prima facie cases made by the Examiner. Instead, every patent was
    allowed based on Allergan’s proffered unexpected results, primarily the
    unsubstantiated inventor declaration.” Reply 1–2. Petitioner’s assertion is
    supported by the relevant prosecution history, as further discussed below.
    See, e.g., section I(F)(3), above; see also Prelim. Resp. 4 (“Ultimately, the
    [’]475 and ’322 patents were allowed based on the unexpected results from
    the claimed inventions.”).
          Petitioner also argues that the asserted grounds combine Lebreton
    (and Kinney) with “substantially different secondary references (Sadozai,
    etc.) than used by the Examiner and provide arguments and evidence
    (including the unrebutted DeVore testimony) not considered by the

                                          36
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 79 of 357 PageID #:
                                    2473
    IPR2019-01509
    Patent 9,358,322 B2
    Examiner.” Reply 2–6. We find particularly persuasive for the purpose of
    our § 325(d) analysis, Petitioner’s contention that, whereas Calais and
    Wang, cited by the Examiner, “merely suggest lidocaine . . . could be added
    to a crosslinked HA gel[,] . . . . Sadozai15 directly refutes the inventor’s
    declaration that lidocaine would degrade a HA gel during high temperature
    sterilization.” Id. at 2–3 (citations omitted); see also, Ex. 1002 ¶¶ 31–35, 39,
    43, 49, 130–131, 144.
          With respect to Grounds 4–6, we acknowledge that Kinney and
    Reinmuller were cited in an IDS, and thus, are the same art previously
    presented to the Office. We find persuasive, however, Petitioner’s argument
    that the Examiner overlooked the relevance of these references because,
    unlike the references cited by the Examiner, Kinney and Reinmuller provide
    working examples of stable, crosslinked HA fillers with lidocaine. Pet. 67–
    68; Reply 4–5.
          On balance, factors a through d do not weigh in favor of exercising
    our discretion to deny institution under § 325(d).
                 2.     Becton Dickinson Factor e
          As to factor e, Patent Owner asserts that “Petitioner fails to meet[] its
    burden to demonstrate how the Examiner allegedly erred in his review of the
    prior art during prosecution.” Prelim. Resp. 27. As discussed in section
    I(F)(3), above, the parties agree that the Examiner relied on the Lebreton
    Declaration in allowing the claims of the ’322 patent to issue. According to


    15
      Although Sadozai was of record during examination of the ’322 patent,
    because it directly refutes a statement in the Lebreton Declaration, we find,
    as discussed in Section III.A.3 below, Petitioner has shown sufficiently that
    the Examiner erred in not appreciating the relevance of the teaching of
    Sadozai during evaluation of the Lebreton Declaration.

                                           37
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 80 of 357 PageID #:
                                    2474
    IPR2019-01509
    Patent 9,358,322 B2
    Petitioner, the Examiner’s error in allowing these claims “was induced by
    the declaration.” Reply 6. Although Petitioner’s analysis is not contrary to
    the present record, whether the Examiner “erred” by relying on Lebreton
    declaration is subsumed into our analysis of factor f, below.
                 3.     Becton Dickinson Factor f
          Even if we were to accept Patent Owner’s arguments regarding factors
    a through d at face value, they would be outweighed by our analysis of
    factor f: “the extent to which additional evidence and facts presented in the
    Petition warrant reconsideration of the asserted prior art or arguments,”
    which in this case, relates to Petitioner’s arguments and evidence regarding
    the Lebreton Declaration. See generally, Pet. 52–59; Reply 6–7.
                      a) Paragraphs 4–10 of the Lebreton Declaration
          The Lebreton Declaration presents two general arguments. First, that
    one of ordinary skill in the art would have known that the addition of
    lidocaine to crosslinked HA dermal filler compositions was incompatible
    with high temperature sterilization. See Ex. 1024 ¶¶ 4–10. 16 Petitioner,
    supported by the testimony of its expert Dr. DeVore, however, provides
    substantial evidence to the contrary. In particular, that one of ordinary skill
    in the art would have understood that lidocaine-containing crosslinked HA
    dermal fillers could be sterilized with high temperatures, and that such
    products were approved by the FDA for commercial sale. See e.g., Pet. 52–
    54 (citing Ex. 1002 ¶¶ 254, 259–262; Ex. 1030 ¶ 107; Ex. 1012, 746;




    16
      As noted in the Petition, these “statements were not limited to BDDE-
    crosslinked HA [as presently claimed], and Allergan’s accompanying
    Response at the time included pending claims covering use of any
    crosslinker.” Pet. 52 (citing Ex. 1023, 18–20 (claims 51–67)).

                                           38
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 81 of 357 PageID #:
                                    2475
    IPR2019-01509
    Patent 9,358,322 B2
    Ex. 1021, P1039 (dermatology journal abstract on HA/lidocaine
    combination preclinical evaluation)).
          Petitioner appears to take the position that the Lebreton Declaration
    would have provided the Examiner with an incomplete picture of the prior
    art. Pet. 65. Patent Owner disagrees, arguing that the Examiner “was aware
    of the very references and teachings Petitioner alleges were absent” in the
    Declaration. Prelim. Resp. 28 (arguing that the Examiner considered
    Lebreton, Reinmuller, Kinney, and Sadozai as well as references cumulative
    to Monheit, Smith, Zhao, and Narins). The current record, however, further
    includes the presently unrebutted testimony of Dr. DeVore, and the question
    of whether the secondary references before the Examiner were truly
    cumulative is a matter of factual dispute that can be addressed at trial. See
    Reply 2–5. Moreover, as noted in section III(A)(1), above, the record
    indicates that the Examiner overlooked the relevance of the working
    examples disclosed in Kinney and Reinmuller during examination. These
    factors weigh against exercising our discretion under § 325(d), as do the
    parties’ arguments with respect to Cui, discussed in section II(D)(7)(g),
    above.
                    b) Paragraphs 11–15 of the Lebreton Declaration
          With reference to Example 4 of the incorporated provisional
    applications, the Lebreton Declaration further asserts that “other HA gels”
    mixed with lidocaine (represented by samples 4 and 5) “surprising[ly] and
    unexpected[ly]” maintained their viscosity and elasticity after high
    temperature sterilization as compared to gel samples 1, 2, and 3. Ex. 1024
    ¶¶ 11–15. There appears to be no dispute that the lidocaine-gel
    compositions of samples 4 and 5 comprise BDDE-crosslinked soft tissue
    filler compositions within the scope of the challenged claims. Petitioner,

                                            39
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 82 of 357 PageID #:
                                    2476
    IPR2019-01509
    Patent 9,358,322 B2
    nonetheless, contends this portion of the Lebreton Declaration does not
    provide support for unexpected results because first, samples 1–3 do not
    represent the closest prior art and, second, even though samples 1 and 2
    show less drop in viscosity after sterilization as compared to samples 4–6,
    this difference is merely a matter of degree rather than kind. Pet. 54–58 ; see
    Ex. 1002 ¶¶ 266–276.
          We find particularly interesting Dr. DeVore’s presently uncontested
    testimony that
          Allergan’s experiment and its interpretation of the results
          fundamentally misunderstands the point of stability testing. The
          consideration whether a crosslinked HA composition would be
          suitable as a dermal filler depends on its final viscosity, not
          how much the viscosity drops during sterilization. It is
          irrelevant if the viscosity drops by 5%, 50%, or even 90%, so
          long as the sterilized final product has the desired viscosity and
          is shelf stable.
    Ex. 1002 ¶ 269. Dr. DeVore further testified that Sample 1 is irrelevant as a
    mixture of uncrosslinked HA and a polymer other than HA, whereas “[t]he
    final viscosities of samples 2 and 3 in each test (~75–375 PA*s) is
    substantially the same as the final viscosities of Samples 4–6 (~50–09
    PA*s), all of which are within the range of marketed dermal fillers (50–
    1,200 PA*s).” Id. ¶¶ 268, 272. In support, Dr. DeVore points to the priority
    documents as identifying samples 2 and 3 as corresponding to FDA-
    approved dermal fillers Hylaform and Restylane, respectively. See id.
    ¶¶ 272, 273 (citing Ex. 1013, 26:7, 12–13; Ex. 1028, 19:7, 12–13).
          Dr. DeVore further testifies that:
              During the prosecution of ’795 patent, Allergan stated that
          Sample 3, when combined with lidocaine without pH
          adjustment, exhibited a 35% reduction in viscosity, while
          Sample 4 exhibited a 30% reduction in viscosity in the same


                                          40
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 83 of 357 PageID #:
                                    2477
    IPR2019-01509
    Patent 9,358,322 B2
          test. EX1023, 26-27. During the prosecution of this
          application, Allergan argued that the claimed compositions
          exhibited a “much lower” reduction in viscosity.
    Id. ¶ 274.
              In my opinion, even if viscosity reduction by itself was a
          meaningful measure of suitability (it is not), there is no
          meaningful difference between a 30% and 35% reduction in
          viscosity. . . . Determining whether 30% is significantly
          different from 35% would require statistical analysis, such as
          required in FDA submissions. Such analysis is not present in
          the Challenged Patents. Thus, it is impossible to tell if the
          difference between Sample 3 and Sample 4, when pH is not
          controlled, is real or not.
    Id. ¶ 275.
          On the present record, Dr. DeVore’s testimony weighs against
    exercising our discretion under § 325(d). We, nonetheless, look forward to
    Patent Owner’s testing of Dr. DeVore’s opinions at trial.
                 4.     Conclusion
          In sum, upon weighing the relevant Becton Dickinson factors, we that
    although the grounds may rely on the same or substantially the same art or
    arguments previously presented to the Office, Petitioner has demonstrated
    sufficiently how the Office erred in a manner material to the patentability of
    the challenged claims in reliance on the Lebreton Declaration to overcome
    the prior art. Thus, we decline to exercise our discretion under 35 U.S.C.
    § 325(d) to deny institution of the Petition.
          B.     Discretion under 35 U.S.C. § 314(a)
          The Patent Owner argues that the Board should exercise its discretion
    under 35 U.S.C. § 314(a) and deny Petitioner’s request for institution of
    inter partes review. Prelim. Resp. 36–42. The Patent Owner points to the
    Board’s prior decision in IPR2017-02002 (“the 02002 IPR”) involving a


                                           41
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 84 of 357 PageID #:
                                    2478
    IPR2019-01509
    Patent 9,358,322 B2
    challenge to a different patent by a different, and unrelated, petitioner,
    Teoxane S.A. Id.; see Pet. 62 (characterizing Teoxane as an “unrelated[]
    competitor[] of both Allergan and Prollenium”).
          In urging the Board to deny institution under § 314(a), the Patent
    Owner points to criteria set forth by the Board in General Plastic Industrial
    Co., Ltd. v. Canon Kabushiki Kaisha, No. IPR2016-01357 (PTAB Sept. 6,
    2017). Prelim. Resp. 37. These factors include:
          (1) Whether the same petitioner previously filed a petition
             directed to the same claims of the same patent;

          (2) Whether at the time of filing of the first petition the petitioner
              knew of the prior art asserted in the second petition or should
              have known of it;

          (3) Whether at the time of filing of the second petition the
             petitioner already received the patent owner’s preliminary
             response to the first petition or received the Board’s decision
             on whether to institute review in the first petition;

          (4) The length of time that elapsed between the time the
             petitioner learned of the prior art asserted in the second
             petition and the filing of the second petition;

          (5) Whether the petitioner provides adequate explanation for the
             time elapsed between the filings of multiple petitions directed
             to the same claims of the same patent;

          (6) The finite resources of the Board; and

          (7) The requirement under 35 U.S.C. § 316(a)(11) to issue a final
              determination not later than 1 year after the date on which the
              Director notices institution of review.
    Id. (citing General Plastic, Paper 11 at 2, 9–10).
          Petitioner admits that it read the papers from IPR2017-02002 prior to
    filing this IPR. Reply 1, 8. In view of that admission, Patent Owner urges


                                           42
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 85 of 357 PageID #:
                                    2479
    IPR2019-01509
    Patent 9,358,322 B2
    that we deny this Petition because it “relies on the same or substantially the
    same references, and makes practically indistinguishable arguments from
    those advanced in IPR2017-02002.” Prelim. Resp. 40. 17 According to
    Patent Owner “Petitioner’s use of the Board’s institution decision in
    IPR2017-02002 as a roadmap for the Petition in this case implicates the
    fairness concerns discussed in General Plastic and favors denying
    institution.” Id. at 41. We do not agree.
          Addressing the first General Plastic factor, Patent Owner argues that
    “Petitioner has repackaged into this petition practically identical prior art
    grounds to challenge related patent claims.” Id. at 38. We find this
    argument unavailing because Patent Owner presents no evidence that the
    ’322 patent has been challenged by any party in an IPR. To the contrary,
    “this is the first Petition challenging any claims of this patent. So the
    General Plastic factors and analysis do not apply here.” Pet. 61.
          To the extent it were appropriate to apply General Plastic, we take
    into account Prollenium’s contention that “[Patent Owner] makes no effort
    to show why Prollenium, which has no relationship to Teoxane and was
    sued years later, should be barred.” Reply 8. On the present record, we
    agree that Prollenium has no significant relationship to the petitioner of the
    02002 IPR. See Valve Corp. v. Electronic Scripting Prods., Inc. IPR2019-
    00062, Paper 11, 9 (Apr. 2, 2019) (precedential) (“[W]e consider any




    17
      As noted by the parties, the Board declined to institute trial on an earlier
    Petition by a third unrelated Petitioner for failure to timely identify all real
    parties in interest. Pet. 62, Prelim. Resp. 36, fn.107 (citing Galderma S.A. v.
    Allergan Industrie, SAS, No. IPR2014-01417, Paper 15 (PTAB Mar. 5,
    2015) (case terminated after additional proceedings).

                                           43
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 86 of 357 PageID #:
                                    2480
    IPR2019-01509
    Patent 9,358,322 B2
    relationship between those petitioners when weighing the General Plastic
    factors.”).
           Accordingly, General Plastic factor 1 strongly weighs against
    exercising our discretion under § 314(a).
           With respect to General Plastic factors 2 and 4, we agree with
    Petitioner that these factors relate to prior art withheld from the first Petition
    and, because there is no evidence that Prollenium was involved with any
    earlier petition challenging the ’475 patent, and because there is no evidence
    that Prollenium was aware of any infringement assertions against it at the
    time of the earlier petition filings, these factors are inapplicable
    here. Likewise, factor 5, (“[w]hether the petitioner provides adequate
    explanation for the time elapsed between the filings of multiple petitions
    directed to the same claims of the same patent”), also fails to weigh in favor
    of denying institution because, as there is no evidence that Prollenium was
    involved in any such earlier petition or that Prollenium was even aware of
    the infringement assertions against it at the time of the earlier petition
    filings, there is no elapsed time to explain.
           Specific to General Plastic factor 4, we also acknowledge Petitioner’s
    argument that “Allergan served its complaint for infringement on Prollenium
    almost a year after the Board denied the Teoxane petitions in March 2018.
    So Prollenium had no need to challenge this patent (or the several other
    asserted patents) until Allergan initiated the underlying litigation.” Pet. 63.
    Prollenium’s assertion weighs against exercising our discretion under
    § 314(a).
           Patent Owner argues that General Plastic factor 3 weighs in favor of
    denying institution because “[g]uided by the Board’s analysis of the
    previous petitions, Petitioner crafted this petition against the ’322 patent to

                                            44
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 87 of 357 PageID #:
                                    2481
    IPR2019-01509
    Patent 9,358,322 B2
    try to ‘overcome[] the deficiencies’ identified by the Board’s analysis” in the
    02002 IPR. Prelim. Resp. 40–41 (citing Pet. 62–63) (alteration in original).
    Setting aside the fact that the ’322 patent was not challenged in the 02002
    IPR, we note Petitioner’s characterization that:
          The Board denied Teoxane’s petitions for various reasons,
          including failure to show certain anticipation references
          inherently disclosed certain claim elements, and a general lack
          of supporting evidence for the petitioner’s positions. See
          [Ex. 3001, 15, 17, 19, 24–25] (rejecting anticipation and
          obviousness ground for failure to show inherent features and
          the stable limitation, rejecting ground for asserting “bare
          attorney argument,” rejecting ground for failure to show a
          German reference was “of record” or how its alleged English
          counterpart met the limitations of the claims, and other failures
          to direct the Board to the specific and competent evidence to
          support the contentions).
    Pet. 62–63. Even were we to give weight to Patent Owner’s assertion that
    the instant Petition asserts “practically identical prior art grounds to
    challenge related patent claims” as those set forth in the 02002 IPR, those
    grounds were not fully adjudicated on the merits. See Prelim. Resp. 38. We
    note in particular that the weight the Board should accord the Lebreton
    Declaration–a cornerstone of Petitioner’s argument–is not mentioned, let
    alone addressed on the merits, in the 02002 IPR decision. See Ex. 3001. As
    such, in this instance, we do not find it persuasive that Prollenium was in
    possession of the Board’s decision denying the 02002 IPR prior to filing this
    Petition. Accordingly, General Plastic factor 3 does not weigh in favor of
    denying institution under § 314(a).
          Finally, because Patent Owner has not shown, nor do we discern, that
    this Petition raises unusual issues challenging the finite resources of the
    Board or our capacity to issue a final determination within the statutory



                                           45
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 88 of 357 PageID #:
                                    2482
    IPR2019-01509
    Patent 9,358,322 B2
    limits of 35 U.S.C. § 316(a)(11), General Plastic factors 6 and 7 do not
    weigh in favor of denying institution under § 314(a). See Prelim. Resp. 42.
           Consequently, and for the reasons explained above, we decline to
    exercise our discretion under 35 U.S.C. § 314(a) to deny institution of the
    Petition.
                                IV.        CONCLUSION
           On the present record, we find Petitioner has made a sufficiently
    persuasive showing that the cited references would have taught or suggested
    each element of claims 1–4, and set forth a sufficient rationale for why a
    person of ordinary skill would have been motivated to combine these
    teachings and suggestions to arrive at the invention recited in those claims.
    Petitioner has established a reasonable likelihood of prevailing in
    demonstrating that claims 1–4 would have been obvious over the
    combinations of prior art set forth in the asserted grounds.
           Our factual findings and conclusions at this stage of the proceeding
    are based on the evidentiary record developed thus far. This is not a final
    decision as to the patentability of claims for which inter partes review is
    instituted. Our final decision will be based on the record as fully developed
    during trial.

                                      V.     ORDER
           In consideration of the foregoing, it is hereby:
           ORDERED, pursuant to 35 U.S.C. § 314(a), that an inter partes
    review of claims 1–4 of the ’322 patent is instituted with respect to all
    grounds set forth in the Petition; and
           FURTHER ORDERED, pursuant to 35 U.S.C. § 314(c) and 37 C.F.R.
    § 42.4(b), that the inter partes review of the ’322 patent shall commence on



                                             46
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 89 of 357 PageID #:
                                    2483
    IPR2019-01509
    Patent 9,358,322 B2
    the entry date of this Order, and notice is hereby given of the institution of a
    trial.




                                           47
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 90 of 357 PageID #:
                                    2484
    IPR2019-01509
    Patent 9,358,322 B2
    FOR PETITIONER:

    Christopher L. Curfman
    William W. Cutchins
    MEUNIER CARLIN & CURFMAN LLC
    ccurfman@mcciplaw.com
    wcutchins@mcciplaw.com

    FOR PATENT OWNER:

    Dorothy P. Whelan
    Michael Kane
    FISH & RICHARDSON P.C.
    whelan@fr.com
    kane@fr.com




                                      48
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 91 of 357 PageID #:
                                    2485
    Trials@uspto.gov                                                Paper 17
    Patent 8,822,676 B2                                  Date: March 20, 2020


            UNITED STATES PATENT AND TRADEMARK OFFICE
                 ________________________________________
             BEFORE THE PATENT TRIAL AND APPEAL BOARD
                 ________________________________________
                            PROLLENIUM US INC.,
                                    Petitioner,
                                        v.
                          ALLERGAN INDUSTRIE, SAS,
                                  Patent Owner.
                 ________________________________________
                               IPR2019-01617
                             Patent 8,822,676 B2
                 ________________________________________


    Before JOHN G. NEW, SHERIDAN K. SNEDDEN, and
    ROBERT A. POLLOCK, Administrative Patent Judges.

    NEW, Administrative Patent Judge.




                                    DECISION
                    Granting Institution of Inter Partes Review
                                35 U.S.C. § 314(a)
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 92 of 357 PageID #:
                                    2486
    Case IPR2019-01617
    Patent No. 8,822,676 B2


                                 I. INTRODUCTION
          Petitioner Prollenium US Inc. filed a Petition (Paper 1, “Petition”)
    requesting inter partes review of claims 1–31 of US Patent 8,822,676 B2
    (Ex. 1001, “the ’676 patent”). Patent Owner Allergan Industrie SAS (the
    “Patent Owner”) timely filed a Preliminary Response. Paper 6 (“Prelim.
    Resp.”).
          On January 10, 2020, we issued an Order granting Petitioner’s request
    for additional briefing upon the subject of whether we should exercise our
    discretion to deny the Petition under § 325(d) and/or § 314(a). Paper 11. In
    response to our Order, Petitioner filed a Reply to the Patent Owner
    Preliminary Response (Paper 12, “Reply”), and Patent Owner filed a
    corresponding Sur-reply (Paper 16, “Sur-reply).
          Under 35 U.S.C. § 314, the Board “may not authorize an inter partes
    review to be instituted unless … the information presented in the petition . . .
    and any response … shows that there is a reasonable likelihood that the
    petitioner would prevail with respect to at least 1 of the claims challenged in
    the petition.” Upon consideration of the Petition, Preliminary Response,
    Reply, and Sur-Reply, we determine that the evidence presented
    demonstrates a reasonable likelihood that Petitioner would prevail in
    establishing the unpatentability of at least one claim of the ’676 patent.


                                 II. BACKGROUND
          A.     Related Matters
          The parties identify the following consolidated civil action:




                                           2
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 93 of 357 PageID #:
                                    2487
    Case IPR2019-01617
    Patent No. 8,822,676 B2


             Allergan USA, Inc. and Allergan Industrie SAS v. Prollenium
             US Inc. and Prollenium Medical Technologies Inc., Civil
             Action No. 19-126-CFC (D. Del.)

    Paper 4, 2.
             Petitioner has filed Petitions for inter partes review of related U.S.
    patents as follows: US Patent No. 8,450,475 B2 (the “’475 patent”) in
    IPR2019-01505; US Patent No. 9,238,013 (the “’013 patent) in IPR2019-
    01508; US Patent No. 9,089,519 B2 (the “’519 patent”) in IPR2020-00084;
    and US Patent No. 9,358,322 B2 (the “’322 patent”) in IPR2019-01509.
    Pet. 67–68; Paper 4, 3.


             B.    The Asserted Grounds of Unpatentability
             Petitioner contends that claims 1–31 of the ’676 patent are
    unpatentable based on the following grounds:


        Claim(s) Challenged       35 U.S.C. §             Reference(s)/Basis
        1, 3–31                 103(a)             Lebreton 1, Sadozai2, CTA
                                                   Summary 3




    1
        Lebreton (US 2006/0194758 A1, August 31, 2006) (“Lebreton”) (Ex.
        1029).
    2
     Sadozai et al. (US 2005/0136122 Al, June 23, 2005) (“Sadozai”) (Ex.
    1030).
    3
        CTA Commercial U.S. Package Insert, October 12, 2006 (the “CTA
        Summary”) (Ex. 1031).

                                              3
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 94 of 357 PageID #:
                                    2488
    Case IPR2019-01617
    Patent No. 8,822,676 B2


        Claim(s) Challenged          35 U.S.C. §             Reference(s)/Basis
        2                         103(a)              Lebreton, Sadozai, CTA
                                                      Summary, Monheit 4
        1–31                      103(a)              Kinney5, Zhao-16, Narins7


               Petitioner also relies upon the Declaration of Dr. Dale P. DeVore (Ex.
    1003).


               C.    The ’676 Patent
               The ’676 patent is generally directed to cohesive soft tissue fillers, for
    example, dermal and subdermal fillers, based on hyaluronic acids (“HA”)
    and pharmaceutically acceptable salts thereof. Ex. 1001 Abstr. More
    specifically, the ’676 patent teaches crosslinked HA (including butanediol
    diglycidyl ether (“BDDE”)-crosslinked fillers containing lidocaine). Pet. 12
    (citing Ex. 1001 col. 1, ll. 18–21). The ’676 patent also teaches that “HA-
    based injectable compositions which incorporate lidocaine during the
    manufacturing process are prone to partial or almost complete degradation


    4
        G.D. Monheit, Hyaluronic Acid Fillers: Hylaform and Captique, 15(1)
        NEUROMODULATORS AND SOFT TISSUE FILLERS 77–84 (2007) (“Monheit”)
        (Ex. 1022).
    5
        B.M. Kinney, Injecting Puragen Plus into the Nasolabial Folds:
        Preliminary Observations of FDA Trial, 26(6) AESTHETIC SURG. J. 741–48
        (2006) (“Kinney”) (Ex. 1012).
    6
        Zhao (US 2005/0250939 A1, November 10, 2005) (“Zhao-1”) (Ex. 1058).
    7
        R.S. Narins et al., Injectable Skin Fillers, 32 CLIN. PLASTIC SURG. 151–62
        (2005) (“Narins”) (Ex. 1007).
                                                4
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 95 of 357 PageID #:
                                    2489
    Case IPR2019-01617
    Patent No. 8,822,676 B2


    prior to injection, particularly during high temperature sterilization steps
    and/or when placed in storage for any significant length of time.” Pet. 13
    (quoting Ex. 1001 col. 2, ll. 25–30).


          D.     Illustrative Claim
    Claim 1 (the only independent claim) is illustrative and recites:
          1.     A dermal filler composition comprising hyaluronic acid
                 (HA) crosslinked with 1,4-butanediol diglycidyl ether
                 (BDDE), and about 0.3% lidocaine by weight,
                 wherein the lidocaine is freely released in vivo; and
                 wherein the composition is sterile.

    Ex. 1001 col. 19, ll. 20–24.


          E.     Prosecution History of the ’676 Patent
          On February 26, 2009, the present Patent Owner filed two similar
    applications: (1) US Appl. Ser. No. 12/393,884 (the “’884 application”),
    which issued as US 8,357,795 (the “’795 patent”), and US Appl. Ser. No.
    12,393,768 (the “’768 application”), which issued as US 8,450,475 (the
    “’475 patent”). Pet. 14. The ’676 patent-in-suit is a continuation of the ’884
    application/’795 patent. Id. The ’884 application included claims directed
    to, inter alia, BDDE-crosslinked HA compositions containing lidocaine. Id.
    The arguments and evidence submitted by the Patent Owner in the parent
    ’884 application were relied upon by the Examiner when allowing the ’676
    patent and form the basis of Petitioner’s argument. Id.
          The Examiner rejected the claims as being obvious over prior art that
    taught BDDE-crosslinked HA dermal fillers in combination with other

                                            5
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 96 of 357 PageID #:
                                    2490
    Case IPR2019-01617
    Patent No. 8,822,676 B2


    references disclosing the addition of lidocaine to other dermal fillers. Pet.
    14. The Patent Owner subsequently argued the rejection by citing a
    declaration submitted by the inventor, Dr. Pierre F. Lebreton (the “Lebreton
    Declaration,” Ex. 1024), who opined that a person of ordinary skill in the art
    would not have expected that a lidocaine-containing HA composition could
    be successfully sterilized by autoclave without degradation. Id. at 14–15
    (citing Ex. 1023, 25–28; see also Ex. 1024 ¶¶ 13–16). Specifically, the
    Patent Owner argued then that “it was a surprising and unexpected discovery
    … that certain [HA] gels … when mixed with lidocaine, could be made to be
    heat stable and thus useful as dermal fillers.” Id. (quoting Ex. 1023 23). At
    the time of this response, some pending claims were directed to BDDE-
    crosslinked HA, and other claims were directed to HA crosslinked with any
    crosslinker. Id. at 15 (citing Ex. 1012 18–20 (claims 51-67)). The Patent
    Owner also argued that a skilled artisan would have expected that autoclave
    sterilization would unacceptably reduce the composition’s viscosity, thereby
    making it unsuitable for use as a filler. Id. (citing Ex. 1023 25).
          Also before the Examiner at this time was Y-j Cui et al., The
    Comparison of Physicochemical Properties of Four Crosslinked Sodium
    Hyaluronate Gels with Different Crosslinking Agents, 369–98 ADV.
    MATERIALS RES. 1506–512 (2012) (“Cui”) which allegedly teaches that HA
    crosslinked with BDDE was less heat stable than HA crosslinked with other
    crosslinkers. Pet. at 15–16 (citing Ex. 1025). The Patent Owner argued to
    the Examiner that this was further evidence that the autoclave stability of the
    claimed compositions was unexpected. Id. at 16 (citing Ex. 1023 28).
          The Patent Owner (the “then-Applicant”) also pointed to Example 4
    of the ’884 application’s specification, arguing that Samples 1, 2, 3, which
                                           6
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 97 of 357 PageID #:
                                    2491
    Case IPR2019-01617
    Patent No. 8,822,676 B2


    were described as “non-cohesive HA gels,” “showed a substantial reduction
    in viscosity” after lidocaine was added and the samples were autoclaved.
    Pet. 16. According to the Patent Owner, these results of Samples 1, 2, and 3
    would have been expected by a skilled artisan. Id. The Patent Owner
    further argued that Samples 4, 5, and 6, which were described as “cohesive
    gels,” “exhibited a much lower, or even insignificant change in viscosity”
    when lidocaine was added and the compositions were heat sterilized. Id.
    (citing Ex. 1023 26–27).
          The Examiner subsequently allowed the claims of the ’884
    application, accepting the Patent Owner’s characterization of the state of the
    art and finding that Example 4 demonstrated unexpected results. Pet. 16
    (citing Ex. 1023 9).
          The parent application of the ‫ތ‬676 patent, US Appl. Ser. No.
    13/419,079 (the “’079 application”), was filed on March 13, 2012 as a
    FRQWLQXDWLRQRIWKH‫ތ‬DSSOLFDWLRQ Pet. 17. The same Examiner who
    H[DPLQHGWKHSDUHQW‫ތ‬DSSOLFDWLRQLVVXHGDQRbviousness rejection of the
    ’079 application similar to that in the parent application. Id. The Patent
    Owner again overcame this rejection by arguing it was “believed that
    crosslinked HA composition when combined with lidocaine were not
    capable of withstanding high temperature sterilization without a significant
    reduction in viscosity […] which would make these compositions unsuitable
    for soft tissue filling applications.” Id. (quoting Ex. 1026 18). The Patent
    Owner resubmitted the Cui reference, but did not formally enter the
    Lebreton Declaration into the record. Id. (see Ex. 1026 19). The Examiner
    subsequently allowed the claims, noting that the Patent Owner
    “unexpectedly found that a hyaluronic acid gel crosslinked, but not with a
                                          7
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 98 of 357 PageID #:
                                    2492
    Case IPR2019-01617
    Patent No. 8,822,676 B2


    non[-]hyaluronic acid biopolymer, mixed with lidocaine and sterilized does
    not degrade.” Id. (quoting Ex. 1026 9). The ’676 patent issued on
    September 2, 2014 (Ex. 1001).


                                      III. ANALYSIS
             A.    Claim Construction
             In an inter partes review for a petition filed on or after November 13,
    2018, the “[claims] of a patent … shall be construed using the same claim
    construction standard that would be used to construe the [claims] in a civil
    action under 35 U.S.C. § 282(b), including construing the [claims] in
    accordance with the ordinary and customary meaning of such claims as
    understood by one of ordinary skill in the art and the prosecution history
    pertaining to the patent.” See 37 C.F.R. § 42.100(b) (2019)); see also
    Phillips v. AWH Corp., 415 F.3d 1303, 1312–14 (Fed. Cir. 2005) (en banc).
    Only those terms that are in controversy need be construed, and only to the
    extent necessary to resolve the controversy. See Nidec Motor Corp. v.
    Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir. 2017)
    (citing Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed.
    Cir. 1999)).
             In a related district court litigation, Allergan USA, Inc. v. Medicis
    Aesthetics, Inc., Case No. SACV 13-1436 AG (JPR) (C.D. Calif.), 8 the
    district court judge entered a claim construction order following a Markman
    hearing. Ex. 1027. Petitioner proposes constructions for certain claim terms


    8
        This case relates to the ’795 patent, which issued from the ’884 application,
        the parent of application of the ’676 patent. See Pet. 19; Ex. 1027.
                                              8
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 99 of 357 PageID #:
                                    2493
    Case IPR2019-01617
    Patent No. 8,822,676 B2


    that are consistent with those of the district court. Petition 19–21. The
    Patent Owner does not concede that Petitioner’s proposed constructions are
    the correct interpretation of these claims under the Phillips standard, but
    does not expressly contest any of Petitioner’s proposed constructions.
    Prelim. Resp. 17.
            Resolving the parties’ dispute regarding whether we should institute
    inter partes review does not require any express claim construction at this
    time.


    B.      A Person of Ordinary Skill in the Art
            Petitioner proposes that a person of ordinary skill, at and before the
    priority date of the patent, would have been: (1) a scientist involved in the
    development of dermal fillers; (2) would have an advanced degree, such as
    an M.S., M.D., or Ph.D.; and (3) possessed several years of experience
    developing dermal fillers for cosmetic use, including HA-based dermal
    fillers. Pet. 18. Petitioner contends that such a skilled artisan would have
    been aware of commercially sold dermal fillers, in the United States and
    abroad, as well as those products for which approvals were being publicly
    sought. Id. (citing Ex. 1002 ¶¶ 69–72).
            Petitioner also states that a person of ordinary skill in the art would
    also have been aware of the process by which the FDA reviews dermal filler
    products, and how the FDA communicates the results of such reviews to the
    public. Pet. 18. Specifically, Petitioner posits that a skilled artisan would
    have known that once the FDA approved a dermal filler, the Agency would
    have hosted information about that filler on its webpage. Id. (citing Ex.
    1002 ¶¶ 73–75; Ex. 1032 227).
                                             9
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 100 of 357 PageID #:
                                    2494
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           The Patent Owner points to the Board’s related findings in a prior
     inter partes proceeding, IPR2017-01906, which involved the ’795 patent.
     Prelim. Resp. 17. In that proceeding, the Board adopted a definition of the
     level of skill of a person of ordinary skill in the art consistent with
     Petitioner’s characterizations (1)–(3), supra. Id. at 17–18. The Patent
     Owner rejects Petitioner’s additional qualifications respecting “products for
     which approvals were being publicly sought” and awareness “of the process
     by which FDA reviews dermal filler products and how FDA communicates
     the results of such review to the public.” Id. at 18–19. The Patent Owner
     notes that Petitioner fails to offer any reason why the Board’s previous
     definition of a POSITA is incorrect, or any reason why the Board should
     accept Petitioner’s new definition of a POSITA.
           We address the Patent Owner’s argument in this respect in our
     analysis under 35 U.S.C. § 314(a) in section III G, infra.


     C.    Petitioner’s Argument, Grounds 1 and 2: Alleged Obviousness over
           Lebreton, Sadozai, the CTA Summary, and Monheit

           1.     Overview of Lebreton
           Lebreton teaches dermal filler compositions, including BDDE-
     crosslinked HA dermal filler obtained by crosslinking a mixture of low and
     high molecular weight HA starting materials. Ex. 1029 ¶¶ 43–45. Lebreton
     teaches that such fillers have improved properties relative to fillers using
     only high or only low molecular weight HA. Id. at ¶¶ 21–24. Lebreton
     teaches that the fillers can be formulated at pH between 6.5 and 7.5,
     preferably between 7 and 7.4, and even more preferably between 7.1 and
     7.3, and that the pH can be controlled using the appropriate buffer solution.
                                             10
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 101 of 357 PageID #:
                                    2495
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     Id. at ¶ 49. The ’676 patent cites Lebreton in explaining how selection of
     various HA components in dermal fillers was known to affect characteristics
     such as extrusion force, elastic modulus, and viscous modulus, among
     others. Ex. 1001 col. 9, ll. 30–40.
           Lebreton teaches two examples in which a mixture of high molecular
     weight and low molecular weight HA is crosslinked with BDDE in the
     presence of sodium hydroxide. Ex. 1029 ¶¶ 76, 80–92. The resulting
     mixture is neutralized to pH 7.2 using a phosphate buffer and dialyzed, then
     mechanically homogenized, loaded into a syringe, and sterilized in an
     autoclave. Id.


           2.     Overview of Sadozai
           Sadozai teaches p-phenylene-bis(ethylcarbodiimide) (“BDCI”)–
     crosslinked HA dermal fillers that include lidocaine. Ex. 1030 ¶¶ 7, 84–85.
     Sadozai teaches that its dermal fillers may include an anesthetic that can
     increase the stability of the dermal filler relative to the same filler without
     the anesthetic. Id. at ¶ 68.
           Sadozai teaches examples of nine crosslinked HA gels prepared by
     crosslinking HA with BDCI. Ex. 1030 ¶ 85. Sadozai further teaches several
     examples in which one of the crosslinked HA samples (Example 5) is
     reconstituted in a phosphate buffer containing 0.3% lidocaine hydrochloride
     (Buffer 4). Id. at ¶¶ 90, 100, 102. The resulting gel is loaded into a syringe
     and autoclaved, after which the storage modulus (which is related to
     viscosity) of the lidocaine-containing crosslinked HA is higher than an
     otherwise identical crosslinked HA without lidocaine. Id. at ¶¶ 90, 107
     (relating storage modulus to viscosity).
                                            11
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 102 of 357 PageID #:
                                    2496
     Case IPR2019-01617
     Patent No. 8,822,676 B2



     3.    Overview of the CTA Summary
           The CTA Summary teaches an FDA-approved sterile Cosmetic Tissue
     Augmentation (“CTA”) product containing 28 mg/mL crosslinked HA
     suspended in a buffer and 0.3% lidocaine hydrochloride. Ex. 1050 1. The
     CTA Summary teaches that the referenced product has a pH of between 6.2
     and 7.6, and that more than 90% of the lidocaine elutes from the product in
     vitro within two minutes. Id. at 6. The CTA Summary teaches that the
     composition has a shelf-life of 15 months, as measured by sterility, visual
     appearance, endotoxin, viscoelastic properties, UV absorbance, pH,
     osmolality, HA concentration, extrusion force, HA fragment concentration,
     or lidocaine concentration. Id.


           4.     Overview of Monheit
           Monheit is cited by Petitioner only with respect to Ground 2, which is
     limited to claim 2. Monheit teaches characteristics that can be routinely
     varied to provide fillers with the desired physical properties for a particular
     application, including gel hardness (rheological properties), particle size, HA
     concentration, swelling, ratio of soluble to insoluble HA, and hydration. Ex.
     1022 77–79. Monheit specifically teaches that varying amounts of free HA




                                            12
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 103 of 357 PageID #:
                                    2497
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     can be incorporated into crosslinked HA compositions “as a lubricant for
     flow characteristics.” Id. at 78.


           5.  Ground 1: Obviousness over Lebreton, Sadozai, and the CTA
           Summary

           Petitioner argues that Lebreton describes a BDDE-crosslinked HA
     dermal filler. Pet. 27. According to Petitioner, by August 2008, lidocaine
     (at 0.3 wt%) had been incorporated in a range of dermal fillers to mitigate
     injection pain. Id. (citing Ex. 1002 ¶¶ 115–118, 124–131). Furthermore,
     Petitioner asserts, free (i.e., soluble or uncrosslinked) HA, in amounts of at
     least 4%, 10%, and 25%, was conventionally included in HA fillers to
     optimize injection characteristics of the compositions. Id. (citing Ex. 1002
     ¶¶ 91–94; Ex. 1022 79; Ex. 1008 29S; Ex. 1009 67S). Petitioner contends
     that adding lidocaine and free HA in conventional amounts to a filler taught
     by the prior art—i.e., the composition taught by the ’676 patent—is not
     inventive. Id. (see Ex. 1013 16–19 (describing mixing Juvéderm Ultra Plus
     with lidocaine, adjusting pH to 7.2, and observing the mixture can be
     autoclave sterilized and that the lidocaine is freely released from the gel)).
           Petitioner argues that Lebreton teaches BDDE-crosslinked dermal
     fillers are said to have improved properties over earlier BDDE-crosslinked
     fillers. Pet. 28 (citing Ex. 1002 ¶ 113). According to Petitioner, a skilled
     artisan would have been aware that post-injection pain was a drawback for
     such products, but that the bioengineering community had already developed
     a solution in other such crosslinked dermal fillers—incorporating anesthetic




                                            13
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 104 of 357 PageID #:
                                    2498
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     agents including lidocaine. Id. Petitioner points to Sadozai as exemplifying
     such a solution. Id.
           Petitioner contends that lidocaine had been successfully incorporated
     into compositions containing HA crosslinked with the three other
     conventional crosslinking agents: 1,4-divinylsulfone (“DVS”),
     diepoxyoctane (“DEO”), and BDCI. Pet. 28 (citing Ex. 1002 ¶ 118; Ex.
     1020 8 (DVS); Ex. 1012 742, Ex. 1002 ¶¶ 117, 130–131 (DEO); Ex. 1050 1;
     Ex. 1002 ¶¶ 115–116 (BDCI)). Two of these compositions had already
     received FDA approval by the earliest claimed filing date of the ’676 patent.
     Id. (see Ex. 1020 8, Ex. 1052 (DVS-based Prevelle Silk); Ex. 1019 5, Ex.
     1002 ¶ 116 (BDCI-based Anika Therapeutics’ Elevess, an implementation of
     Sadozai). And the third (DEO-based Puragen Plus) had been approved in
     Europe and was undergoing clinical trials in the U.S. Id. (citing Ex. 1012
     742; Ex. 1002 ¶¶ 117, 130–131). Petitioner asserts that a composition
     containing BDDE-crosslinked HA and lidocaine was a derivative and
     predictable next step in view of the success of the other three clinically used
     crosslinkers, or that, at least, adding lidocaine to Lebreton would have been
     obvious to try. Id.
           Petitioner additionally argues that the prior art would have suggested
     to a person of ordinary skill that there existed a reasonable expectation of
     success in adding lidocaine to the BDDE-based crosslinked composition of
     Lebreton to produce a lidocaine-containing dermal filler. Pet. 28. Petitioner
     points out that the repeated successful use of lidocaine across the remaining
     spectrum of crosslinked HA dermal fillers would have prompted a skilled
     artisan to attempt the combination. Id. at 29. Petitioner argues that DVS,
     BDCI, and DEO crosslinked HA gels share many more similarities with
                                           14
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 105 of 357 PageID #:
                                    2499
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     BDDE-crosslinked gel than differences. Id. (citing Ex.1002 ¶¶ 153, 192).
     Petitioner notes that, once crosslinked, all four crosslinkers are devoid of
     reactive or unstable functional groups which a skilled artisan might suspect
     would unfavorably react in the presence of lidocaine. Id. (citing Ex. 1002
     ¶¶ 153).
           Furthermore, Petitioner argues, because lidocaine had been
     successfully incorporated into dermal fillers containing more significant
     chemical differences than the various crosslinked-HA compositions, such as
     synthetic polymers, bovine collagen, and human collagen, a person of
     ordinary skill in the art would have reasonably expected that lidocaine could
     also be successfully incorporated into a BDDE-crosslinked gel. Id. at 29
     (citing Ex. 1002 ¶ 113).
           The Patent Owner does not expressly contest Petitioner’s arguments
     with respect to the obviousness of the claims, but argues, rather, that the
     Board should exercise its discretion to deny institution under 35 U.S.C.
     §§ 314(a) and 325(d). Prelim. Resp. 21–48. We address these arguments
     infra. However, based upon Petitioner’s arguments, we find that, with
     respect to Ground 1, the prior art teaches the limitations of claims 1 and 3–
     31, and that a person of ordinary skill in the art would have been motivated
     to combine the references with a reasonable expectation of success. We
     therefore conclude that there is a reasonable likelihood that the Petitioner
     will prevail at trial upon this ground.




                                               15
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 106 of 357 PageID #:
                                    2500
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     6.    Ground 2: Obviousness over Lebreton, Sadozai, the CTA Summary,
           and Monheit

           Claim 2 of the ’676 patent depends from claim 1 and adds “wherein
     the composition further comprises free HA.” Petitioner contends that
     Monheit teaches that some amount of free HA can be included to act as a
     lubricant and to aid flow characteristics of the filler. Pet. 41 (citing Ex. 1022
     78). Petitioner contends that a person of ordinary skill in the art would, at
     the time of filing, have been motivated to include free HA to optimize the
     injection characteristics of the filler, and could have done so with a
     reasonable expectation of success through routine modification of the
     Lebreton process. Id. (Ex. 1002 ¶¶ 138, 156).
           The Patent Owner does not expressly contest Petitioner’s arguments
     with respect to the obviousness of the claims, but argues, rather, that the
     Board should exercise its discretion to deny institution under 35 U.S.C.
     §§ 314(a) and 325(d). Resp. 21–48. We address these arguments infra.
     However, based upon Petitioner’s arguments, we find, with respect to
     Ground 2, that the prior art teaches the limitations of claim 2, and that a
     person of ordinary skill in the art would have been motivated to combine the
     references with a reasonable expectation of success. We therefore conclude
     there is a reasonable likelihood that the Petitioner will prevail at trial upon
     this ground.




                                            16
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 107 of 357 PageID #:
                                    2501
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     D.    Petitioner’s Argument, Ground 3: Alleged Obviousness over Kinney,
           Zhao-1, and Narins

           1.     Overview of Kinney
           Kinney teaches a clinical study comparing two dermal fillers: (1)
     Restylane, which had been on the market for several years, and (2) Puragen
     Plus, which was undergoing FDA clinical trials. Ex. 1012 741–742. Kinney
     teaches that Restylane is an injectable dermal filler containing 20 mg/mL of
     BDDE-crosslinked HA particles with a high concentration of “minimally
     modified HA molecules.” Id. Kinney further teaches that a “major
     disadvantage” of existing HA based fillers was the pain that accompanied
     injection. Id. at 741. Kinney also teaches Puragen Plus, a dermal filler
     containing 20 mg/mL of DEO-double crosslinked HA particles and lidocaine
     hydrochloride (0.3%), which was then undergoing clinical trials. Id. at 742.
     Kinney teaches that injection with Puragen Plus caused minimal or no pain
     for patients, especially when compared to Restylane. Id. at 746.


           2.     Overview of Zhao-1
           Zhao-1 teaches double-crosslinked HA dermal fillers with improved
     biostability relative to single-crosslinked HA. Ex. 1058 ¶¶ 14, 67. Zhao-1
     teaches an example in which double-crosslinked HA was prepared by first
     crosslinking HA with DEO under alkaline conditions, followed by
     crosslinking the resultant product with DEO under acidic conditions. Id. at
     ¶ 32. Zhao-1 also teaches that a number of crosslinking agents, including
     both BDDE and DEO, can be used to prepare double-crosslinked HA using




                                          17
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 108 of 357 PageID #:
                                    2502
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     the described methods. Id. at ¶¶ 19–21. Zhao-1 teaches that the
     compositions may have a degree of crosslinking from 10–50%. Id. at ¶ 56.


           3.      Overview of Narins
           Narins teaches characteristics of several FDA-approved dermal fillers,
     including Restylane. Ex. 1007 151, 153. Narins teaches additional details,
     including that Restylane is heat sterilized in its final container and has a
     shelf life of 1.5 years from date of manufacture. Id. at 156.


           4.      Ground 3: Obviousness over Kinney, Zhao-1, and the Narins
           Petitioner argues that Kinney teaches a DEO double-crosslinked HA
     filler that includes 0.3 wt% lidocaine to afford “relatively pain-free
     injection.” Pet. 41 (citing Ex. 1012 742). Petitioner notes that Kinney states
     that the double-crosslinking provides certain advantages, including
     “enhanced stability in vivo and slower degradation in vivo.” Id. (citing Ex.
     1012 742).
           Petitioner argues that Zhao-1 teaches DEO double-crosslinked HA,
     and that BDDE crosslinks are interchangeable with DEO crosslinks. Pet. 41
     (citing Ex. 1058 ¶ 19). Petitioner asserts that, given the market preference
     for BDDE-crosslinked HA fillers, it would have been obvious to substitute
     the DEO crosslinker of Kinney with BDDE, as taught by Zhao-1, and to
     sterilize the resulting composition using the conventional methods taught by
     Narins. Id.
           Petitioner argues further that a person of ordinary skill in the art
     would have been motivated to exchange the DEO crosslinker in Puragen
     Plus with a BDDE crosslinker, because BDDE-crosslinked fillers were
                                            18
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 109 of 357 PageID #:
                                    2503
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     already established in the marketplace and approved by the FDA. Pet. 42
     (citing Ex. 1002 ¶ 175). Furthermore, argues Petitioner, because BDDE and
     DEO are each bis-epoxide crosslinkers, a skilled artisan would have
     reasonably expected that Zhao’s process could be altered to use BDDE
     instead of DEO. Id. (citing Ex. 1002 ¶ 176. Petitioner also argues that,
     given that BDDE and DEO are chemically similar, a POSITA would
     reasonably expect that lidocaine would function analogously in both of the
     crosslinked gels. Id. (citing Ex. 1002 ¶ 180).
           The Patent Owner does not expressly contest Petitioner’s arguments
     with respect to the obviousness of the claims, but argues, rather, that the
     Board should exercise its discretion to deny institution under 35 U.S.C.
     §§ 314(a) and 325(d). Prelim. Resp. 21–48. We address these arguments
     infra. However, based upon Petitioner’s arguments, we find that the prior
     art teaches the limitations of claims 1–31, and that a person of ordinary skill
     in the art would have been motivated to combine the references with a
     reasonable expectation of success. We therefore conclude that, with respect
     to Ground 3, there is a reasonable likelihood that the Petitioner will prevail
     at trial upon this ground.


     E.    Petitioner’s Argument: Unexpected Results
           As we have explained supra, the Examiner allowed the claims of the
     applications that eventually resulted in the issuance of the ’676 patent, based
     on the then-Applicant’s arguments and proffered evidence pointing to the
     “unexpected results” of the invention. See, e.g., Pet. 50. Petitioner argues
     that the Lebreton Declaration is unsubstantiated and is contradicted by the
     cited prior art. Id. at 50–53. Furthermore, argues Petitioner, contrary to the
                                           19
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 110 of 357 PageID #:
                                    2504
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     Examiner’s findings, Cui does not support the then-Applicant’s argument
     that the claimed BDDE-crosslinked composition was “especially sensitive”
     to heat sterilization “relative to … non-BDDE crosslinkers.” Id. (quoting
     Ex. 1023 28). Petitioner also argues that even if, arguendo, evidence of
     unexpected results were present during examination, such evidence (or other
     secondary considerations) must be balanced against the other evidence of
     obviousness. Id. at 50–51 (citing, e.g., Allergan, Inc. v. Sandoz Inc., 726
     F.3d 1286, 1293 (Fed. Cir. 2013)).
           First, Petitioner argues that the Lebreton Declaration does not
     accurately characterize the state of the art. Pet. 51. Petitioner asserts that
     the Lebreton Declaration made several statements concerning the state of the
     art from the view of person of ordinary skill “shortly prior to August 4,
     2008.” Id. These statements include:
           It was believed that adding lidocaine to [HA] gel compositions
           during manufacturing caused degradation of the [HA] prior to
           injection of the HA as a dermal filler.

           It was believed that lidocaine caused degradation of HA gel
           compositions during high temperature sterilization.

           It was not known whether HA compositions comprising
           lidocaine were stable or not after high temperature sterilization
           when placed in storage for any significant length of time.

           It was also believed that the instability of HA described above
           would have caused a viscosity reduction of the HA that would
           make it unsuitable for soft-tissue filling applications

     Pet. 52 (quoting Ex. 1024 ¶¶ 4–8). Petitioner notes that these statements
     from the Lebreton Declaration were not limited to BDDE-crosslinked HA,
     and that the application at the time included pending claims covering use of
                                            20
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 111 of 357 PageID #:
                                    2505
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     any crosslinker, and not just BDDE. Id. (citing Ex. 1023 18–20 (see claims
     51–67)). Petitioner argues that the neither the Lebreton Declaration nor the
     inventor cited any prior art references to support the opinions expressed in
     the Declaration. Id. (citing Ex. 1024 ¶¶ 4–8; Ex. 1023 24–28).
           Petitioner contends that, as argued supra, the totality of the prior art
     would have instead given a person of skill in the art the expectation that
     lidocaine could be successfully combined with various crosslinked HA
     dermal fillers, including a BDDE-crosslinked HA dermal filler. Id.
     Petitioner asserts that a skilled artisan would have been aware of
     commercial, lidocaine-containing, crosslinked HA dermal fillers such as
     Elevess, Prevelle Silk and Puragen Plus, as well as the teachings of the prior
     art documents cited in the Petition, including Sadozai and Kinney. Id. at 52–
     53. Each of these products and references expressly teach or suggest that
     crosslinked HA lidocaine-containing fillers were sterilizable, and were
     sufficiently stable to be approved by FDA as a dermal filler. Id. at 53 (citing
     Ex. 1002 ¶¶ 194, 198–199).
           Petitioner argues that there is there is no evidence of record to suggest
     that a person of ordinary skill in the art would have expected that the
     addition of lidocaine would degrade crosslinked-HA compositions. Pet. 53
     (citing Ex. 1002 ¶ 196). According to Petitioner, the skilled artisan would
     have had the exact opposite expectation: although Puragen Plus and Prevelle
     Silk are not explicitly described as sterile and stable, a person of ordinary
     skill would have known that these characteristics were necessary for FDA
     approval. Id. (citing Ex. 1002 ¶ 198).
           Furthermore, Petitioner argues, Sadozai and Kinney both teach that
     the lidocaine-containing crosslinked HA fillers had viscosities similar to, or
                                            21
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 112 of 357 PageID #:
                                    2506
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     even greater than, other crosslinked HA fillers that did not include lidocaine.
     Id. (citing Ex. 1030 ¶ 107; Ex. 1012 746; see also EX1021, AB94).
     Petitioner contends that each of these references supports the conclusion that
     a person of ordinary skill would have reasonably expected that lidocaine
     could be incorporated into a BDDE-crosslinked HA filler and heat sterilized
     without compromising the viscosity of the final product. Pet. 53–54 (citing
     E. 1002 ¶ 199). Petitioner argues further that, rather than expecting
     lidocaine to degrade HA during autoclave sterilization, the prior art
     suggested that it could increase the stability of the composition. Id. at 54
     (citing Ex. 1002 ¶ 191).
           Petitioner asserts that there is no evidence to support the inventor’s
     characterization of the prior art but, rather, that the evidence demonstrates
     that a skilled artisan would have reasonably expected that the addition of
     lidocaine to a crosslinked HA dermal filler, including the fillers taught by
     Lebreton, would result in a stable dermal filler. Id.
           Petitioner further disputes the Lebreton Declaration’s statement that
     the comparative data in the specification of the ’884 application supports the
     conclusion that addition of lidocaine unexpectedly prevented a decrease in
     viscosity of the claimed composition. Pet. 54. Petitioner points out that the
     Lebreton Declaration states that experiments described in Example 4 of the
     specification showed that Samples 1–3 showed a greater decrease in
     viscosity after autoclave sterilization than did Samples 4–5 (the
     compositions claimed in the ’884 application). Id. (citing Ex. 1024 ¶¶ 13–
     14). Petitioner notes that the Lebreton Declaration opined that it was a
     “surprising and unexpected discovery” that the HA gels of his application
     “could be made to be heat and shelf-stable.” Id. (quoting Ex. 1024 ¶ 15).
                                           22
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 113 of 357 PageID #:
                                    2507
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     Petitioner asserts, however, that the evidence does not establish or suggest
     that there are any meaningful differences between the claimed compositions
     and the compositions to which they are compared. Id. at 54–55.
           Moreover, argues Petitioner, even if Samples 1–3 of Example 4
     exhibited a more “substantial” decrease in post-sterilization viscosity
     compared to Samples 4–6, as was argued during prosecution, that fact alone
     would be insufficient to establish that the resulting compositions would be
     unsuitable as dermal fillers. Pet. 55 (citing Ex. 1023 26). Petitioner points
     to the Declaration of its expert, Dr. Dale P. DeVore (the “DeVore
     Declaration”), which states that the reported viscosities of Samples 1–3 are
     all within a range that a skilled artisan would have found to be acceptable in
     a dermal filler. Id. at 55–56 (citing Ex. 1002 ¶ 208; Ex. 1039 267).
     Furthermore, argues Petitioner, a person of ordinary skill in the art would
     have expected that the sterilized composition would not undergo any further
     viscosity reduction or other degradation. Id. at 56 (citing Ex. 1002 ¶ 209).
           By way of example, Petitioner points to Sample 2 of Example 4,
     which is described in the ’884 applications as the commercial product
     “Hylaform,” an FDA-approved, DVS-crosslinked HA filler. Pet. 56 (citing
     Ex. 1002 ¶ 210; Ex. 1013 26). Petitioner argues that Sample 2 demonstrates
     that when pH control is employed with the lidocaine addition (which a
     skilled artisan would allegedly have known to do), the viscosity after
     autoclave remains within the acceptable range for use as a dermal filler. Id.
     (citing Ex. 1002 ¶ 210). Petitioner therefore reasons that there is nothing in
     Sample 2 suggesting that Hylaform could not have been combined with
     lidocaine. Petitioner also notes that the DeVore Declaration states that the
     specification’s experiments with respect to Sample 1 are irrelevant, because
                                           23
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 114 of 357 PageID #:
                                    2508
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     that composition was not being used as a dermal filler, either in 2008 or
     now. Id. (citing Ex. 1002 ¶ 206). And with respect to Sample 3, the Patent
     Owner argued during prosecution that it lost viscosity to autoclave
     sterilization. Id. (citing Ex. 1023 24–28). However, Petitioner argues, the
     data actually show that when lidocaine is added to Sample 3, with pH
     control, the resulting composition’s viscosity increases relative to the non-
     lidocaine sample after autoclave stabilization by about 10%, as the Patent
     Owner acknowledges. Id. at 56–57 (citing Ex. 1002
     ¶ 211; Ex. 1001 Fig. 3). Petitioner contends that a person of ordinary skill in
     the art would have understood that a filler should be accordingly formulated
     at a physiologically acceptable pH (e.g., about 7). Id. (citing Ex. 1002 ¶
     211).
             Petitioner argues that the remaining evidence relied upon by the
     current Patent Owner during examination is Cui, which, the Patent Owner
     argued, demonstrates that BDDE-crosslinked HA fillers were “known to be
     especially sensitive to heat sterilization relative to HA crosslinked with
     other, i.e. non-BDDE crosslinkers,” so that the discovery of the claimed
     sterile compositions was, allegedly, unexpected and surprising, given the
     supposedly unstable nature of HA-based gels crosslinked with BDDE even
     without the addition of lidocaine. Id. at 58 (citing Ex. 1023 28).
             Petitioner contends that Cui compares the stability of BDDE-
     crosslinked HA with HA crosslinked with three other crosslinking agents,
     but Cui does not test or compare BDDE to any of the three crosslinking
     agents that were known in the art and approved by FDA in the United States
     in August 2008, or since. Pet. 58–59 (citing and comparing Ex. 1025 1506
     with Ex. 1002 ¶ 202).
                                           24
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 115 of 357 PageID #:
                                    2509
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           Petitioner also points out that Cui was published in 2012, after the
     claimed priority date of the patent. Pet. 59. Petitioner therefore reasons that
     Cui could not have informed a person of ordinary skill in the art’s
     understanding of BDDE-crosslinked HA stability at the time the application
     was filed, and that Cui is therefore irrelevant. Id.
           We find this issue of whether the evidence presented in the DeVore
     Declaration, if presented to the Examiner, would have been sufficient to
     outweigh the opinions expressed in the Lebreton Declaration, to be at the
     core of our decision whether to institute. As we explained supra, the Patent
     Owner did not succeed in persuading the Examiner that the claims were not
     prima facie obvious over the prior art, but rather demonstrated that
     secondary considerations, viz., the allegedly unexpected and surprising
     properties of the composition – its resistance to degradation under high heat
     sterilization – were sufficient to outweigh the Examiner’s prima facie
     conclusion. The Patent Owner argues that, Petitioner’s arguments
     notwithstanding, the Examiner’s determination should stand and that
     Petitioner’s arguments were adequately considered during examination by
     the Examiner, who found them persuasive. The Patent Owner therefore
     urges us to exercise our discretion under 35 U.S.C. §§ 314(a) and 325(d) and
     deny institution on the grounds that Petitioner’s arguments were considered
     and rejected by the Examiner. We consequently now turn to the Patent
     Owner’s arguments.


     F.    The Patent Owner’s Response I: 35 U.S.C. § 314(a)
           Responding to Petitioner’s arguments, the Patent Owner argues that
     the Board should exercise its discretion under 35 U.S.C. § 314(a) and deny
                                            25
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 116 of 357 PageID #:
                                    2510
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     Petitioner’s request for institution of the inter partes review. Prelim Resp.
     21. The Patent Owner points to the Board’s prior decision in IPR2017-
     01906, contending that, even though that proceeding involved the ’795
     patent (the parent of the ’676 patent), a discretionary decision not to institute
     under § 314(a) is nevertheless appropriate in this instance. Id. (citing NHK
     Spring Co., Ltd. v. Intri-Plex Techs., Inc., No. IPR2018-00752, Paper 8, at
     20 (PTAB Sept. 12, 2018)).
           In urging the Board to deny institution under § 314(a), the Patent
     Owner points to the criteria set forth by the Board in its decision in General
     Plastic Industrial Co., Ltd. v. Canon Kabushiki Kaisha, No. IPR2016-01357
     (PTAB Sept. 6, 2017). Prelim. Resp. 22. These factors include:
           (1) Whether the same petitioner previously filed a petition
              directed to the same claims of the same patent;

           (2) Whether at the time of filing of the first petition the petitioner
               knew of the prior art asserted in the second petition or should
               have known of it;

           (3) Whether at the time of filing of the second petition the
              petitioner already received the patent owner’s preliminary
              response to the first petition or received the Board’s decision
              on whether to institute review in the first petition;

           (4) The length of time that elapsed between the time the
              petitioner learned of the prior art asserted in the second
              petition and the filing of the second petition;

           (5) Whether the petitioner provides adequate explanation for the
              time elapsed between the filings of multiple petitions directed
              to the same claims of the same patent;

           (6) The finite resources of the Board; and

                                            26
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 117 of 357 PageID #:
                                    2511
     Case IPR2019-01617
     Patent No. 8,822,676 B2


            (7) The requirement under 35 U.S.C. § 316(a)(11) to issue a final
                determination not later than 1 year after the date on which the
                Director notices institution of review.
     Id. at 22–23 (citing General Plastic, Paper 19 at 2, 9–10).
            The Patent Owner first argues that Petitioner relied on the prior
     institution decision in IPR2017-01906 to prove that the CTA Summary is a
     printed publication. Prelim. Resp. 23. The Patent Owner asserts that the
     CTA Summary is an FDA Premarket Approval (“PMA”) document
     summarizing the features of an injectable dermal filler containing HA and
     lidocaine hydrochloride. Id. (citing Ex. 1050). The Patent Owner notes that,
     based on Ex. 1054, Petitioner alleges that the CTA Summary was included
     in a listing of approved PMAs on the FDA’s website by December 31, 2006.
     Id. (citing Pet. 4). According to the Patent Owner, however, the issue is not
     whether the PMA was listed on the FDA’s website by December 31, 2006,
     and thus more than one year before the priority date of the ’676 patent (i.e.,
     more than one year before August 4, 2008). Id. Rather, the Patent Owner
     asserts, the correct issue is whether the CTA Summary itself would have
     been available to a skilled artisan exercising reasonable diligence before the
     critical date. Id. at 23–24 (citing SRI Int’l, Inc. v. Internet Sec. Sys., Inc.,
     511 F.3d 1186, 1194 (Fed. Cir. 2008); In re Cronyn, 890 F.2d 1158, 1159-60
     (Fed. Cir. 1989)).
            The Patent Owner contends that, in IPR2017-01906, Teoxane S.A.
     (“Teoxane”), the Petitioner in that proceeding, challenged the claims of the
     ’795 parent patent on the basis of the CTA Summary (referred to therein as
     the “Elevess Summary”). Prelim. Resp. 24 (citing IPR2017-01906, Paper 15
     at 7–8). The Patent Owner points out that the Board held that Teoxane


                                             27
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 118 of 357 PageID #:
                                    2512
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     failed to meet its burden to demonstrate that a diligent person of ordinary
     skill in the art would have located the CTA Summary before the critical
     date. Id. (citing IPR2017-01906, Paper 15 at 10–16). The Patent Owner
     emphasizes that the Board criticized Teoxane for failing to present:
           [A]ny persuasive evidence (such as testimony from Dr.
           Prestwich or any other person competent to opine from the
           perspective of an ordinary artisan) tending to establish that
           interested persons, exercising reasonable diligence, would have
           routinely examined FDA quarterly listings of PMA approvals,
           such as the FDA quarterly listing purportedly represented in
           Exhibit 1069.

     Id. at 24–25 (quoting IPR2017-01906, Paper 15 at 13). Consequently, the
     Patent Owner reports, the Board held that Teoxane had failed to prove that
     the CTA Summary was a printed publication. Id.
           The Patent Owner now argues that Petitioner had access to the
     Board’s institution decision in IPR2017-01906 before filing this Petition.
     Prelim. Resp. 25. The Patent Owner contends that Petitioner acknowledges
     its awareness of the Teoxane petition and institution decision, stating that
     Petitioner “has provided additional documentary and testimonial evidence to
     support that reference’s public availability.” Id. (quoting Pet. 62–63). The
     Patent Owner contends that Petitioner has used the institution decision from
     IPR2017-01906 as a guide to addressing the deficiencies related to the CTA
     Summary’s status as a printed publication. Id. at 26. The Patent Owner
     alleges that Petitioner is now offering testimony from the DeVore
     Declaration concerning what a person of ordinary skill in the art would have
     been aware of and would have known with respect to the CTA Summary.
     Id. (Ex. 1002 ¶ 19).

                                           28
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 119 of 357 PageID #:
                                    2513
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           The Patent Owner contends that Petitioner, relying on the DeVore
     Declaration, attempts to create an “artificial” definition of a person of
     ordinary skill in the art. Prelim. Resp. 26. The Patent Owner argues that
     Petitioner proposes that a person of ordinary skill would have been “aware
     of the process by which FDA reviews dermal filler products and how FDA
     communicates the results of the reviews to the public.” Id. (quoting Pet. 18).
     The Patent Owner asserts that there is no support for Petitioner’s new
     definition of a person of ordinary skill in the art, which adds additional
     elements to the definition that the Board adopted earlier in IPR2017-01906.
     Id.
           The Patent Owner argues that, according to his curriculum vitae, Dr.
     DeVore is not a person of ordinary skill in the art. Prelim. Resp. 26 (citing
     Ex. 1003). According to the Patent Owner, Dr. DeVore’s opinions reflect
     his personal knowledge, and not knowledge available to the public and, as
     such, are not characteristic of a skilled artisan as defined by the Board in
     IPR2017-01906. Id. at 26–27. According to the Patent Owner, Petitioner
     offers no evidence that, under the Board’s prior definition, a person of
     ordinary skill would have routinely reviewed PMA approvals and would
     have located the CTA Summary by exercising reasonable diligence. Id. at
     27.
           The Patent Owner points to Exhibit 1039 as resolving this issue.
     Prelim. Resp. 27. The Patent Owner observes that Petitioner describes
     Exhibit 1039 as a January 2008 publication, accepted for publication in July
     2007, which refers to the FDA Summary of Safety and Effectiveness of
     Allergan’s JUVÉDERM product, as well as PMA documents for “two other
     products.” Id. (citing Pet. 5). However, argues the Patent Owner Exhibit
                                            29
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 120 of 357 PageID #:
                                    2514
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     1039 does not refer to the CTA Summary. Id. The Patent Owner asserts
     that, if a skilled artisan would have recognized Anika Therapeutics as a well-
     known developer of dermal fillers and had routinely searched the FDA’s
     database for PMAs, Exhibit 1039 would have discussed the CTA summary,
     which it does not. Id. at 27–28.
              The Patent Owner further argues that Petitioner’s reliance on various
     issues of the “Skin Therapy Letter” journal is similarly not persuasive.
     Prelim. Resp. 28. The Patent Owner notes that Petitioner contends that these
     issues include a recurring section titled “Update on Drugs” that gives notice
     of FDA approvals, and asserts that this simple listing would have prompted a
     skilled artisan to seek out PMAs published by the FDA. Id. (citing Pet. 5–
     6). The Patent Owner contends that this assertion is no more than
     unsupported speculation on Petitioner’s part. Id. According to the Patent
     Owner, being aware of FDA approvals by reviewing updates in “Skin
     Therapy Letter” does not prove that a skilled artisan would have routinely
     searched the FDA’s database for PMA approvals and would have located the
     CTA Summary before the critical date.9 Id.
              Similarly, argues the Patent Owner, knowledge of Anika
     Therapeutics’ activity in the area of dermal fillers does not prove that a
     skilled artisan would have located the CTA Summary before the critical
     date, and, therefore, Petitioner has failed to show that the CTA Summary
     qualifies as a printed publication. Prelim. Resp. 28.


     9
         The Patent Owner further notes that the references in question are directed
         at physicians and that Dr. DeVore is not a physician, nor does the
         Declarant provide evidence that physicians would search FDA databases
         for PMA approvals. Resp. 28.
                                             30
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 121 of 357 PageID #:
                                    2515
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           Turning next to the General Plastic factors, the Patent Owner argues
     that Petitioner’s alleged use of the Board’s institution decision in IPR2017-
     01906 as a roadmap for the Petition in this case implicates the fairness
     concerns discussed in General Plastic. Prelim. Resp. 29. The Patent Owner
     contends that, although Prollenium was not the Petitioner in the previous
     IPR challenge against the ’795 patent, that fact does not mitigate Petitioner’s
     alleged capitalizing on the prior petition. Id. (citing Valve Corp. v.
     Electronic Scripting Prods., IPR2019-00062, Paper 11 at 15 (PTAB Apr. 2,
     2019) (holding that the application of the General Plastic factors are not
     limited to instances where multiple petitions are filed by the same
     petitioner).
           The Patent Owner argues further that General Plastic factors four and
     five also weigh in favor of denial, because Petitioner had more than 17
     months to review and analyze the positions taken in the previous attacks on
     the related ’795 patent and the Board’s analysis of those arguments in
     formulating the Petition. Prelim. Resp. 29. Furthermore, the Patent Owner
     argues, Petitioner waited almost 9 months to file the Petition after
     commencement of the corresponding district court litigation. Id. (citing
     Complaint, Allergan USA, Inc. v. Prollenium US Inc., No. 01:19-cv-00126,
     Dkt. No. 1 (D. Del. Jan. 22, 2019); see also IPR2019-00062, Paper 11 at 14).
           With respect to the sixth and seventh General Plastic factors, the
     Patent Owner argues that not instituting inter partes review would conserve
     Board resources and promote expeditious resolution of such reviews.
     Prelim. Resp. 30. The Patent Owner suggests that the Board’s resources are
     more profitably expended addressing matters other than an allegedly second
     attempt to raise a plurality of duplicative grounds against the same patent
                                            31
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 122 of 357 PageID #:
                                    2516
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     claims. Id. (citing Conopco v. Procter & Gamble Co., No. IPR2014-00628,
     Paper 21 at 12 (PTAB. Oct. 20, 2014) (citing Heckler v. Chaney, 470 U.S.
     821, 831 (1985)).
           Petitioner replies that the Petition does not present the type of “abuse
     of the review process” that concerned the Board in General Plastic. Reply
     8. Petitioner argues that extending the General Plastic analysis to cover
     continuations asserted against unrelated defendants would be fundamentally
     unfair, and that Petitioner should not be prejudiced by a prior petitioner’s
     poorly argued positions. Id. Moreover, Petitioner argues, the Grounds
     presented in the Petition are not the same as those presented with respect to
     the previously challenged patents. Id. (comparing Ex. 1069 9 with IPR2019-
     01506, Paper 2 at 1 (charts summarizing Grounds). Petitioner argues that, to
     the extent there is overlap among cited art and grounds, Petitioner’s Petition
     is different because it presents its own arguments and evidence. Id.
           Petitioner acknowledges that it has reviewed the Teoxane papers.
     However Petitioner disputes the Patent Owner’s assertion that there is “no
     excuse” for us “capitalizing on the prior petition.” Reply 8 (quoting, e.g.,
     IPR2019-01632 Resp. 24 (citing Valve Corp.). According to Petitioner, the
     Patent Owner has not shown why Petitioner, which is unrelated to the
     Petitioner in the prior patent inter partes review proceedings, should be
     barred in these proceedings. Id.
           Turning to the CTA Summary, Petitioner disputes the Patent Owner’s
     contention that Petitioner’s proposed definition of a person of ordinary skill
     in the art is “artificial” and inappropriate because it “differs from the
     definition adopted by the Board in IPR2017-01906” and that Petitioner has
     offered no reason to depart from it. Reply 9 (quoting, e.g., IPR2019-01632,
                                            32
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 123 of 357 PageID #:
                                    2517
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     Resp. 14–15). Petitioner contends that its definition does not change the
     prior definition, it merely explains it further, and points out that the Board
     only accepted the petitioner’s then-undisputed definition for the purpose of
     that order. Id. (citing IPR2017-01906, Paper 15 at 9).
           Petitioner asserts that the Patent Owner does not dispute that the CTA
     Summary was available on the FDA’s website. Reply 9. Petitioner argues
     that the Patent Owner characterizes the issue as whether a skilled artisan
     would have “routinely searched” the PMA database and “would have
     located” the CTA Summary,” and it cites an article that Allergan speculates
     “surely” would have discussed CTA Summary had it been available. Id.
     (citing IPR 2019-01632 Resp. 19 22–24). However, Petitioner argues the
     correct issue is “whether interested members of the relevant public could
     obtain the information if they wanted to.” Id. at 9–10 (citing GoPro, Inc. v.
     Contour IP Holding LLC, 908 F.3d 690, 693 (Fed. Cir. 2018). Petitioner
     asserts that the CTA Summary need only have been accessible, not actually
     accessed. Id. at 10.
           Petitioner asserts that the GoPro test is satisfied. Reply 10. Petitioner
     asserts that, in addition to Dr. DeVore’s testimony in his Declaration
     concerning the level of skill in the art, the cited documentary evidence
     demonstrates the interest and familiarity with competitors’ products and
     their FDA approvals of a person of ordinary skill in the art. Id. (comparing
     IPR2019-01632 Resp. 22, with 01632 Ex. 1001 ¶¶ 70–75, 118–19).
     Similarly, argues Petitioner, the evidence demonstrates a skilled artisan’s
     likely knowledge of Anika and its CTA product documents, and directions
     for searching the PMA database. Id. (citing IPR2019-01632 Pet. 4–5).


                                            33
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 124 of 357 PageID #:
                                    2518
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           Petitioner also urges the Board to consider the FDA’s position that its
     PMAs are sufficiently publicly accessible to satisfy FDA’s obligations under
     federal law. Reply 10 (citing IPR2019-01632 Pet. 3–4). Petitioner contends
     that a skilled artisan, exercising reasonable diligence, would have been both
     interested in, and able to locate, the CTA Summary. Id. (citing IPR2019-
     01632 Pet. 6). Petitioner therefore contends that the evidence is sufficient to
     establish at least a reasonable likelihood that the CTA Summary was
     publicly accessible. Id. (citing Hulu LLC v. Sound View Innovations, LLC,
     IPR2018-01039, Paper 29 at 13 (Dec. 20, 2019) (precedential)).
           In the Sur-Reply, the Patent Owner repeats the argument that
     Petitioner has used the Board’s previous decision in IPR2017-01906 as a
     roadmap in addressing the deficiencies related to the CTA Summary’s status
     as a printed publication, and that this use supports dismissal under Section
     314(a). Sur-Reply 4.
           The Patent Owner also asserts that Petitioner assumes that the
     inclusion of the CTA Summary on the FDA’s website means it is a printed
     prior art publication. Sur-Reply 4 (citing Reply 9–10). To the contrary, the
     Patent Owner argues, skilled artisans did not routinely search FDA’s website
     for new PMAs. Id. (citing Hulu, IPR2018-01039, Paper 29 at 10) (holding
     that “Public accessibility requires more than technical accessibility”). The
     Patent Owner argues that Dr. DeVore is not a person of ordinary skill in the
     art, and that the fact that he may have searched the FDA’s database reflects
     the particular nature of some of his duties, which included regulatory
     activity. Id.




                                           34
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 125 of 357 PageID #:
                                    2519
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     G.    The Board’s Decision with respect to the Patent Owner’s argument re
           35 U.S.C. § 314(a)

           We decline to exercise our broad discretion to deny institution under
     35 U.S.C. § 314(a). Applying the factors set forth in General Plastic, we
     find that, with respect to factor (1), Petitioner is not the same party that filed
     a petition directed to the same claims of the same patent. As the present
     Petitioner points out, it is a different entity from the party (Teoxane) that
     filed the petitions in the prior proceedings (IPR2019-01505 and -01506), and
     only two of the patents (the ’475 and ’795 patents) were challenged in those
     prior proceedings). See 2019-01617 Reply 8.
           With respect to General Plastic factors (2) and (4), we agree with
     Petitioner that these factors relate to prior art withheld from the first Petition
     and, because there is no evidence that Petitioner was involved with any
     earlier petition challenging the ’676 patent, and because there is no evidence
     that Petitioner was aware of any infringement assertions against it at the time
     of the earlier petition filings, these factors are inapplicable here. Likewise,
     factor (5), (“[w]hether the petitioner provides adequate explanation for the
     time elapsed between the filings of multiple petitions directed to the same
     claims of the same patent”), also fails to weigh in favor of denying
     institution because, as there is no evidence that Petitioner was involved in
     any such earlier petition or that Petitioner was even aware of the
     infringement assertions against it at the time of the earlier petition filings,
     there is no elapsed time to explain.
           With respect to factors (6) and (7), we find that we must turn to the
     central issue of the Patent Owner’s argument, viz., whether the CTA
     Summary qualifies as a printed publication for prior art purposes. See 2019-
                                             35
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 126 of 357 PageID #:
                                    2520
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     01617 Resp. 23. The Patent Owner specifically points to the Board’s prior
     Decision in IPR2017-01906, in which we held that:
           [W]e determine that Petitioner fails to establish sufficiently that
           the Elevess Summary [i.e., the CTA Summary] would have been
           publicly available prior to the critical date.…

           That new evidence is accompanied by no witness testimony, or
           any other competent information, tending to establish the
           relevance of the new documents asserted for the first time in the
           Reply. Here again, Petitioner relies on conclusory statements of
           counsel. Critically lacking in the Reply is any persuasive
           evidence (such as testimony from Dr. Prestwich or any other
           person competent to opine from the perspective of an ordinary
           artisan) tending to establish that interested persons, exercising
           reasonable diligence, would have routinely examined FDA
           quarterly listings of PMA approvals, such as the FDA quarterly
           listing purportedly represented in Exhibit 1069.

     IPR2017-01906 Paper 15 at 13 (references omitted).
           In other words, the Board found, in IPR2017-01906, that the
     petitioner in that proceeding had not adduced sufficient evidence to establish
     that the CTA Summary would have been publicly available and that
     “interested persons, exercising reasonable diligence, would have routinely
     examined FDA quarterly listings of PMA approvals, such as the FDA
     quarterly.” See IPR2017-01906 Paper 15 at 13. Tellingly, the Board in the
     prior proceedings did not reach the merits of whether the CTA Summary
     actually qualifies as a printed publication for prior art purposes, but found
     only that the petitioner had failed to provide sufficient evidence to support
     an argument that the reference was a printed publication. Id.
           Petitioner in the proceedings now before us offers the DeVore
     Declaration in evidentiary support of its contention that the CTA Summary

                                           36
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 127 of 357 PageID #:
                                    2521
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     is a printed publication for prior art purposes. Because the Board did not
     have the opportunity to evaluate such evidence in the prior proceedings, but
     merely found that the petitioner’s arguments were insufficient, as relying
     merely upon attorney argument, we find that the evaluation of the evidence
     offered by Petitioner in these proceedings is worthy of scrutiny to decide the
     merits of the issue, and that a trial proceeding is the best way to provide such
     scrutiny. We do not ultimately decide the merits of the evidence presented
     in the DeVore Declaration at this time, but only that such evidence is
     credible and probative.
           The Patent Owner presents two arguments in opposition to the
     testimony offered in the DeVore Declaration. The first is that Dr. DeVore is
     not a “person of ordinary skill in the art” as defined in the prior proceedings
     and in the parallel district court litigation. See 2019-01617 Resp. 26 (citing
     Ex. 1003). The Patent Owner contends that, due to Dr. DeVore’s
     experience, his personal knowledge would not have been knowledge
     available to the public and, as such, not characteristic of that of a skilled
     artisan as defined by the Board in the prior proceedings. Id. at 36–37.
           We do not consider this argument to be relevant to our decision to
     institute trial. If, as the Patent Owner argues, Dr. DeVore’s qualifications
     exceed those of a person of ordinary skill in the art, whether by dint of his
     academic qualifications and work history, or his personal knowledge and
     experience, we fail to see how this precludes Dr. DeVore from opining as to
     what would be the knowledge of a person of ordinary skill in the art. See
     e.g., Ex. 1002 ¶¶ 69–72. Such testimony is capable of being challenged by
     the Patent Owner at trial, and evaluated by the Board in light of both parties’
     arguments.
                                            37
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 128 of 357 PageID #:
                                    2522
     Case IPR2019-01617
     Patent No. 8,822,676 B2


             The Patent Owner argues further that Petitioner is constructing, via
     the DeVore Declaration, “an artificial definition of a person of ordinary skill
     in the art.” See 2019-01617 Resp. 26. The Patent Owner argues that there is
     no support for Petitioner’s new definition of a person of ordinary skill in the
     art, which adds additional elements to the definition that the Board adopted
     earlier in IPR2017-01906. Id.
             We do not find this argument persuasive. In the present proceedings,
     the Patent Owner specifically objects to the additional qualification proposed
     by the Petitioner as being characteristic of a person of ordinary skill in the
     art, viz.:
             A POSITA would also be aware of the process by which FDA
             reviews dermal filler products and how FDA communicates the
             results of such reviews to the public. In particular, the POSITA
             would have known that once FDA has approved a dermal filler,
             the FDA would have hosted information about that filler on its
             webpage.

     See 2019-01617 Pet. 18. We find that whether a person of ordinary skill in
     the art, as defined by the petitioner in the prior proceedings, i.e.,
             [A] person of ordinary skill … hav[ing] had a B.S. or M.S. in
             biochemistry, polymer chemistry, medicinal chemistry,
             pharmaceutical chemistry, or a related field with “several years”
             of practical experience. Alternatively according to Petitioner the
             ordinary artisan would have had less practical experience but a
             Ph.D. in one of those fields, or an M.D. in dermatology, plastic
             surgery, or a specialty related to the clinical use of dermal fillers

     (Id.) would have also had this specific knowledge, as part of the
     performance of her qualifications and duties, is a finding of fact, best
     determined at trial via the evidence and testimony of both parties and
     evaluated by the Board.
                                              38
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 129 of 357 PageID #:
                                    2523
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           We find this to be particularly so because the qualifications recited as
     defining a person of ordinary skill in the art typically define the broad
     contours of an artisan’s education and capabilities and do not speak to every
     particular aspect of their knowledge and duties. Given that, we find that
     whether a person of ordinary skill in this particular art would be “aware of
     the process by which FDA reviews dermal filler products and how FDA
     communicates the results of such reviews to the public” is a finding of fact
     based on evidence presented at trial.
           Consequently, and with respect to factors (6) and (7) set forth supra in
     General Plastic, we conclude that determination of these facts at trial is not
     wasteful of the Board’s finite resources and are indeed integral to our
     resolution of these proceedings.
           Turning to the DeVore Declaration itself, Dr. DeVore opines that a
     person of ordinary skill in the art would hold an advanced degree (e.g.,
     Ph.D., M.D., or M.S.) in biochemistry, polymer chemistry, medicinal
     chemistry, pharmaceutical chemistry, or a related field, and would possess
     several years of experience developing HA-based medical devices
     (including crosslinked hyaluronic acid). Ex. 1002 ¶¶ 69–72. According to
     Dr. DeVore, such a skilled artisan would be aware of both currently
     marketed dermal fillers, as well as those being publicly tested by medical
     device companies. Id. at ¶ 70. Dr. DeVore testifies that, in his opinion, a
     person of ordinary skill in the art would have been aware of the process by
     which FDA reviews applications for new dermal filler products, as well as
     how the results of those reviews are communicated to the public. Id.
           Dr. DeVore further testifies that a person of ordinary skill in the art
     would be aware of products in development by competitor companies, as
                                             39
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 130 of 357 PageID #:
                                    2524
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     well as the launch of such competitor products. Ex. 1002 ¶ 71. Dr. DeVore
     notes that, in each of the companies for which he has worked, there has been
     a person (or team of people), usually in the marketing department, whose
     responsibilities include monitoring press releases, SEC filings and annual
     reports, and approvals related to competitor products. Id. In event such a
     relevant product was announced or approved, Dr. DeVore opines, it would
     have quickly been brought to the attention of the research personnel, if they
     were not already aware of it. Id.
           With respect to the CTA Summary, Dr. DeVore acknowledges that he
     was directly involved in the development of the product described in the
     CTA Summary and, consequently, had personal knowledge of the Elevess
     product. Ex. 1002 ¶ 115. Dr. DeVore testifies that a skilled artisan circa
     2006–2008 would have understood the title of the CTA Summary refers to a
     potential dermal filler, along the lines of the class of HA dermal fillers such
     as Restylane, Perlane, and Hylaform. Id. ¶ 116 (citing e.g., Ex. 1030 ¶¶
     0001, 0007, 0022, 0071; Ex. 1006 364; Ex. 1007 161–162). Dr. DeVore
     also states that the package insert for Elevess also identified U.S. Patent
     6,537,979 and U.S. Appl. Ser. No. 10/743,557 (which published as U.S.
     2005/0136122). Id. (citing Ex. 1031 12). Dr. DeVore opines that a skilled
     artisan would understand that these listed patent documents were relevant to
     the CTA product. Id..
           We conclude that Dr. DeVore’s testimony, the substance of which the
     Patent Owner does not substantively contest in this respect, reasonably and
     credibly establishes that a person of ordinary skill in the art would:
           be aware of the process by which FDA reviews dermal filler
           products and how FDA communicates the results of such reviews

                                            40
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 131 of 357 PageID #:
                                    2525
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           to the public. In particular, the POSITA would have known that
           once FDA has approved a dermal filler, the FDA would have
           hosted information about that filler on its webpage

     as argued by Petitioner. See 2019-01671 Pet. 18.
           Consequently, and for the reasons explained, we decline to exercise
     our discretion under 35 U.S.C. § 314(a) to deny institution of the Petitioner’s
     Petition to Institute in the present proceedings upon that basis.


     H.    The Patent Owner’s Response II: 35 U.S.C. § 325(d)
           The Patent Owner next urges the Board to exercise its discretion not
     to institute trial under 35 U.S.C. § 325(d). Prelim. Resp. 30. The Patent
     Owner argues that the factors set forth in our informative decision in Becton,
     Dickinson & Co. v. B. Braun Melsungen AG, No. IPR2017-01586, Paper 8
     at 17–18 (PTAB Dec. 15, 2017) (informative) militate in favor of denying
     institution of inter partes review. Id. at 30–31. Specifically, the Patent
     Owner contends that the same, or cumulative, art and arguments advanced
     by Petitioner were considered and, ultimately, rejected throughout the
     extensive prosecution history of the ’676 patent. Id. at 31.
           Specifically, the Patent Owner asserts that Petitioner’s expert, Dr.
     DeVore, disagrees with the inventor and the Examiner with respect to the
     unexpected results evidence that formed the basis for allowing the ’676
     patent claims. Prelim. Resp. 31. However, argues the Patent Owner, a mere
     difference of opinion is not sufficient to warrant institution based on
     references and arguments the Examiner already considered. Id. (citing
     Apple Inc. v. Qualcomm Inc., No. IPR2018-01453, Paper 7 at 10–15 (PTAB
     Feb. 27, 2019) (denying institution under § 325(d) where Petitioner relied on

                                           41
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 132 of 357 PageID #:
                                    2526
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     the same art that the Examiner considered, and the challenge was merely
     Petitioner’s expert disagreeing with the Examiner’s interpretation of the
     art)); Apotex, Inc. v. Celgene Corp., No. IPR2018-00685, Paper 8 at 25–26
     PTAB Sept. 27, 2018) (denying institution where “[e]ssentially, Petitioner
     and [Petitioner’s expert] disagree with the Examiner’s conclusion that, on
     balance, the subject matter of the claims would not have been obvious….”).
            The factors set forth in Becton, Dickinson are:
            (a) the similarities and material differences between the asserted art
                and the prior art involved during examination;

            (b) the cumulative nature of the asserted art and the prior art evaluated
               during examination;

            (c) the extent to which the asserted art was evaluated during
                examination, including whether the prior art was the basis for
                rejection;

            (d) the extent of the overlap between the arguments made during
               examination and the manner in which Petitioner relies on the prior
               art or Patent Owner distinguishes the prior art;

            (e) whether Petitioner has pointed out sufficiently how the Examiner
                erred in its evaluation of the asserted prior art; and

            (f) the extent to which additional evidence and facts presented in the
                Petition warrant reconsideration of prior art or arguments.

     Becton, Dickinson, IPR2017-01586, Paper 8 at 17–18. We consider these
     factors in turn.


            1.     Becton, Dickinson factors (a)–(d)



                                            42
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 133 of 357 PageID #:
                                    2527
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           With respect to these factors, the Patent Owner argues that the two
     primary references upon which Petitioner relies, and arguments based on
     those references, are the same or substantially the same as those considered
     during prosecution of the ’676 patent. Prelim. Resp. 32.


           i.     Lebreton
           With respect to Lebreton, the Patent Owner argues that the reference
     not only appears on the face of the ’676 patent, but is expressly cited and
     incorporated by reference in the specification of the ’676 patent. Prelim.
     Resp. 32 (citing Ex. 1001 col. 9, ll. 38–40).
           The Patent Owner points out that Lebreton was also the primary
     reference relied upon by the Examiner during prosecution of the ’676 patent.
     Resp. 32. The Patent Owner contends that Petitioner advances the same
     obviousness arguments, based upon Lebreton that were presented and
     successfully overcome during prosecution. Id. at 32–33. The Patent Owner
     notes that Petitioner argues that “Lebreton describes a BDDE-crosslinked
     HA filler” and “[m]erely adding lidocaine and free HA in conventional
     amounts to an existing commercial product—which the provisional
     applications demonstrate is all that Allergan did—is not inventive.” Id. at 33
     (quoting Pet. 27). The Patent Owner asserts that this is the same argument,
     based on Lebreton, raised by the Examiner in Office Actions of May 31,
     2011, and December 27, 2011, during prosecution of the ’795 patent, and of
     August 30, 2013, during prosecution of the ’676 patent, and that the then-
     Applicant successfully overcame during prosecution. Id. (citing Ex. 1023
     43, 78; Ex. 2005 95).


                                           43
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 134 of 357 PageID #:
                                    2528
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           Petitioner replies that, contrary to the Patent Owner’s contention that
     Lebreton was “distinguished” in prosecution, the Patent Owner never
     overcame the prima facie conclusions of obviousness made by the
     Examiner. Reply 1–2. Rather, Petitioner argues, the patents were allowed
     based on Allergan’s proffered unexpected results, primarily the
     unsubstantiated Lebreton Declaration. Id. at 2 (citing Resp. 8–11).
     Furthermore, Petitioner argues, the Grounds relying upon Lebreton use
     substantially different secondary references (Sadozai, etc.) than those used
     by the Examiner and provide arguments and evidence (including the DeVore
     Declaration) not considered by the Examiner. Id. (citing e.g., IPR2019-
     01506 Pet. 51–62 (arguing the unsupported inventor declaration of
     unexpected results is contradicted by the evidence). Petitioner urges the
     Board to institute so it can resolve the disputed fact issue of unexpected
     results during trial. Id. (citing Mylan Pharmaceuticals Inc. v. Biogen MA
     Inc., IPR2018-01403, Paper 12, 37–38 (Feb. 6, 2019).


           ii.    Kinney
           Turning to the Kinney reference, the Patent Owner argues that Kinney
     was considered by the Examiner during prosecution of the ’676 patent.
     Prelim. Resp. 33. Specifically, the Patent Owner (then the Applicant)
     brought the Kinney reference to the Examiner’s attention via an IDS filed on
     April 10, 2014, and that the Examiner acknowledged review of Kinney in
     the Notice of Allowance filed on July 18, 2014. Id. (citing Ex. 2005 32).
     The Patent Owner therefore argues that Kinney (which appears on the face
     of the ’676 patent) was expressly considered during prosecution of the ’676
     patent. Id. at 33–34.
                                           44
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 135 of 357 PageID #:
                                    2529
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           The Patent Owner asserts that Kinney is cumulative of Lebreton (Ex.
     1029), Wang (Ex. 1047), Calias (Ex. 1048), and Marko (Ex. 2004), all of
     which were cited by the Examiner during prosecution of the ’676 and ’795
     patents. Prelim. Resp. 34. According to the Patent Owner, Petitioner relies
     on Kinney (Ex. 1012) for its disclosure that (1) “Restylane is an injectable
     dermal filler containing 20 mg/mL of BDDE-crosslinked HA particles with
     a high concentration of ‘minimally modified HA molecules’” and (2) a
     skilled artisan would have been motivated to include lidocaine in an HA
     filler. Id. (citing Pet. 26, 41–42). The Patent Owner contends that Petitioner
     merely repeats the same arguments set forth by the Examiner with respect to
     the references that the Patent Owner overcame during prosecution of the
     ’676 and ’795 patents. Id. at 34–35.
           Petitioner disputes Patent Owner’s assertions that Kinney is
     cumulative of Lebreton, Wang, etc. Reply 4. Petitioner points out that
     Kinney teaches a BDDE-crosslinked gel and teaches inclusion of an
     anesthetic. Id. Petitioner asserts that Kinney expressly teaches the clinical
     use of a sterile, stable, DEO-crosslinked-HA filler with lidocaine (Puragen
     Plus). Id. Furthermore, Petitioner argues, in each Ground, Kinney is used as
     a starting point—the crosslinker is replaced with BDDE. Reply 5.
     Petitioner argues that the Examiner’s rejections were based on adding
     lidocaine to Lebreton’s BDDE-crosslinked gel; the Examiner never
     considered Petitioner’s argument that it would have been obvious to modify
     the crosslinker in a prior art lidocaine-containing gel. Id. Petitioner asserts
     that, rather than “rehashing” any of the Examiner’s arguments, the Kinney
     Grounds present a new approach. Id.


                                            45
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 136 of 357 PageID #:
                                    2530
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           iii.   Secondary References
           The Patent Owner argues further that the secondary references relied
     upon by Petitioner (viz., Sadozai, CTA Summary, Monheit, Zhao-1, and
     Narins) are either the same as, or cumulative of, the prior art that was
     considered, and distinguished, during prosecution of the ’676 patent family.
     Prelim. Resp. 35. The Patent Owner contends that Sadozai (Ex. 1030) is
     cumulative of Wang (Ex. 1047), Calias (Ex. 1048), and Marko (Ex. 2004),
     and was considered by the Examiner during prosecution. Id. (citing Ex.
     1001 2).
           The Patent Owner notes that Petitioner’s argument that, because
     Sadozai discloses a lidocaine-containing HA composition that was
     autoclavable, Sadozai is more relevant that Wang, Calias, and Marko.
     Prelim. Resp. 35. However, argues the Patent Owner, Sadozai does not
     describe autoclavable, lidocaine-containing HA compositions crosslinked
     with BDDE, but rather teaches HA crosslinked with a different crosslinking
     agent (PBDCI), and is consequently of little probative worth. Id. at 35–36.
           The Patent Owner repeats the argument, presented supra, that the
     CTA Summary is not a printed publication. Prelim. Resp. 36. However, the
     Patent Owner argues, even if, arguendo, the CTA Summary is a printed
     publication, it is irrelevant because it fails to establish that a person of
     ordinary skill in the art would have reasonably expected the lidocaine in
     Lebreton’s BDDE-crosslinked gels to behave similarly to that in the PBDCI-
     crosslinked HA gels of Sadozai and the CTA Summary. Id. The Patent
     Owner again argues that this issue was raised by the Examiner during
     prosecution of the ’676 patent family, which was ultimately allowed based


                                             46
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 137 of 357 PageID #:
                                    2531
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     upon then-Applicant’s unexpected results related to stability. Id. (citing Ex.
     Ex. 2005 11).
           With respect to Monheit (which relates only to claim 2, the Patent
     Owner contends that the reference is cumulative of Reinmuller (Ex. 2010),
     which was before the Examiner during prosecution of the ’676 patent.
     Prelim. Resp. 37 (citing Ex. 1001 2; Ex. 2005 93). The Patent Owner also
     observes that, during prosecution of the related ’475 patent, the Examiner
     pointed to Reinmuller for its disclosure of uncrosslinked HA. Id.
           With respect to Zhao-1 (Ex. 1058), the Patent Owner argues that it is
     substantially similar to the relevant disclosure in another Zhao reference,
     Zhao et al., (US 2004/0127699 A1, July 1, 2004) (Ex. 2006; “Zhao-2”),
     which was cited during prosecution of the ’676 patent family. Prelim. Resp.
     37.
           The Patent Owner notes that Petitioner acknowledges that Narins
     discloses a “description of the same Restylane product disclosed by
     Kinney.” Prelim. Resp. 38 (quoting Pet. 27). The Patent Owner argues that
     Petitioner relies upon Narins as teaching that the Restylane product
     disclosed by Kinney is heat sterilized and has a shelf life of 1.5 years. Id.
     The Patent Owner contends, however, that Lebreton, cited on the face of the
     ’676 patent and used as the basis of § 103 obviousness rejections during
     prosecution of the ’676 patent family, states the hydrogels disclosed therein
     were “packed into syringes and sterilized in an autoclave by means of moist
     heat.” Id. (quoting Ex. 1029 ¶ 70). Therefore, the Patent Owner argues,
     Narins is cumulative of at least Lebreton. Id.




                                            47
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 138 of 357 PageID #:
                                    2532
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           Summarizing, the Patent Owner argues that Petitioner relies upon the
     same or cumulative art used by the Examiner during prosecution, and makes
     the same arguments that were successfully overcome. Prelim. Resp. 38.
           Petitioner replies that Sadozai directly refutes the Lebreton
     Declaration’s statement that lidocaine would degrade a HA gel during high
     temperature sterilization. Reply 3. Petitioner points out that neither the
     Lebreton Declaration nor the pending claims were limited to BDDE-
     crosslinked gels when the declaration was submitted. Id. (citing Ex. 1023
     18–20).
           Petitioner argues that Calais and Wang suggest lidocaine (among
     other anesthetic agents) could be added to a crosslinked HA gel, but neither
     provides a working example of such gel, much less a heat sterilized gel.
     Reply 2–3 (citing Ex 1047 ¶ 54; Ex. 1048, 4). Petitioner contends that
     Marko is irrelevant because it discloses a non-HA, collagen filler with
     lidocaine. Id. at 3 (citing Ex. 2004 ¶ 89).
           With respect to Cui, Petitioner argues that the reference does not
     corroborate the Lebreton Declaration. Reply 3. Petitioner contends that Cui
     does not test or compare BDDE to any of the three crosslinkers discussed in
     the Petitions or the Examiner’s art. Id. (citing Ex. 1025). Furthermore,
     Petitioner argues, Cui does not even mention lidocaine, much less show that
     not all lidocaine-containing compositions had the same stability, as the
     Patent Owner asserts. Id. at 3–4. Moreover, Petitioner contends that Cui’s
     teaching that DVS crosslinkers are more toxic is irrelevant, given Dr.
     DeVore’s testimony that FDA approved their use. Id. at 4 (citing Ex. 1002
     ¶ 242).


                                           48
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 139 of 357 PageID #:
                                    2533
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           Finally, with respect to the Patent Owner’s argument that Zhao-1’s
     disclosure is substantially similar to the relative disclosure of Zhao-2,
     Petitioner argues that, to the contrary, Zhao-2 is directed to crosslinking of
     HA and at least one other polymer (i.e., it is not self-crosslinked), whereas
     Zhao-1 is directed to self-crosslinking HA with, inter alia, DEO and BDDE.
     Reply 6 (citing Ex. 1058 ¶¶ 15–17] E. 2005 ¶¶ 16–18). Petitioner therefore
     argues that Zhao is directly applicable to the double DEO-crosslinked
     Puragen Plus taught by Kinney. Id.


           2.     Becton, Dickinson factor (e)
           The Patent Owner argues that Petitioner has failed to meet the burden
     of demonstrating how the Examiner allegedly erred in his review of the prior
     art during prosecution. Prelim. Resp. 40. The Patent Owner contends that
     Petitioner argues that the Examiner erred in his analysis because he “had an
     incomplete picture of the prior art.” Id. (quoting Pet. 64–65). The Patent
     Owner repeats that the Examiner either considered the references Petitioner
     alleges were absent (i.e., Lebreton, the CTA Summary, Kinney, and
     Sadozai) or that references (Monheit, Zhao-1, and Narins) are cumulative of
     those considered during prosecution of the ’676 patent family (i.e., Lebreton,
     Wang, Calias, Marko, and Zhao-2). Id. at 40–41.
           The Patent Owner argues further that Petitioner’s argument that
     inventor Lebreton’s declaration was “unsubstantiated and erroneous” is
     unsubstantiated, and that Dr. DeVore’s criticism of the data is misplaced.
     Prelim. Resp. 41 (quoting Pet. 65). The Patent Owner contends that
     Petitioner’s arguments, based on the DeVore Declaration, do not rebut the


                                            49
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 140 of 357 PageID #:
                                    2534
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     experiments cited in the Specification and in the Lebreton Declaration, or
     the Examiner’s conclusion of unexpected results. Id.
           With respect to the Cui reference, the Patent Owner observes that
     Petitioner and Dr. DeVore criticize Cui, because Cui did not compare
     BDDE-crosslinked HA gels with FDA-approved crosslinking agents, and
     because Cui was not prior art. Prelim. Resp. 42 (citing pet. 58–59). The
     Patent Owner argues, to the contrary, that Cui teaches such crosslinking
     agents. Id. (citing Ex. 1025 1506). The Patent Owner notes that Petitioner,
     and Petitioner’s expert, Dr. DeVore, fail to point to any evidence refuting
     Cui’s disclosures that BDDE-crosslinked hyaluronic acid gels were known
     to be sensitive to heat sterilization relative to other crosslinked HA gels. Id.
     The Patent Owner argues further that whether Cui qualifies as prior art is
     irrelevant. Id. at 43. The Patent Owner asserts that post-filing information
     and data can be used to demonstrate unexpected results. Id. (citing Knoll
     Pharm. Co. v. Teva Pharm. USA, Inc., 367 F.3d 1381, 1385 (Fed. Cir.
     2004)).
           With respect to Petitioner’s argument that Sadozai and Kinney both
     disclose lidocaine-containing crosslinked HA fillers that had viscosities
     similar to crosslinked HA fillers without lidocaine, the Patent Owner
     contends that this argument fails to address unexpected results in the context
     of the limitations set forth in the claims, e.g., the requirement that lidocaine
     be freely released in vivo, the pH requirements of claims 10 and 11, and the
     storage stability recited in claims 13–21 and 23–31. Id. at 44.
           Petitioner replies that, as explained supra, the art cited in the Petition
     differs in key respects from the references reviewed by the Examiner during
     prosecution and contradicts the assertions of the Lebreton Declaration during
                                            50
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 141 of 357 PageID #:
                                    2535
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     examination. Reply 6. Petitioner argues that, to the extent there are factual
     disputes about the interpretation of the Patent Owner’s evidence of
     unexpected results, such disputes are best resolved at trial. Id. at 6–7.


           3.     Becton, Dickinson factor (f)
           Finally, the Patent Owner contends that Petitioner fails to present any
     new evidence weighing in favor of institution. Prelim. Resp. 45. The Patent
     Owner repeats that the references relied upon by the Examiner were of
     record and/or cumulative of references relied upon by the Examiner, and that
     the DeVore Declaration is conclusory and fails to provide a well-reasoned
     rationale or objective support for the proposed grounds. Id. (citing Ex. 1002
     ¶¶ 19, 140, 180).
           Furthermore, the Patent Owner argues that Dr. DeVore’s opinion that
     the claimed invention is obvious represents an over-simplified view of the
     invention, aided by the benefit of hindsight. Prelim. Resp. 46. According to
     the Patent Owner, Dr. DeVore discusses how it would have been obvious to
     modify individual features of the invention claimed in the ’676 patent—for
     example, choice of crosslinker, HA concentration, gel hardness, particle size
     and distribution, free HA, pH, sterility, and viscosity. Id. at 47 (citing Ex.
     102 ¶¶ 82–100). Dr. DeVore states these “different factors […] could be
     routinely modified in order to obtain a crosslinked-HA filler having a
     desired spectrum of clinical characteristics.” Id. (quoting Ex. 1002 ¶ 100).
     The Patent Owner contends that Dr. DeVore analyzes these factors in
     isolation, failing to address the interplay between these factors, and that
     persons of ordinary skill in the contemporaneous art would have recognized
     that modifying one variable affects the impact of other aspects of the
                                            51
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 142 of 357 PageID #:
                                    2536
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     composition. Id. (citing Ex. 1014 1091–092; Ex. 1022 78; Ex. 1005 124).
     The Patent Owner contends that Dr. DeVore offers no new evidence to rebut
     the Examiner’s conclusion that the claimed inventions exhibited unexpected
     results. Id. at 48.
            Petitioner replies that, contrary to the Patent Owner’s contention that
     that Lebreton was “distinguished” in prosecution, the Patent Owner never
     overcame the prima facie conclusions of obviousness made by the
     Examiner. Reply 1–2. Rather, Petitioner argues, the patents were allowed
     based on the Patent Owner’s proffered unexpected results, primarily the
     unsubstantiated Lebreton Declaration. Id. at 2 (citing Resp. 8–11).
     Furthermore, Petitioner argues, the Grounds relying upon Lebreton use
     substantially different secondary references (Sadozai, etc.) than those used
     by the Examiner and provide arguments and evidence (including the DeVore
     Declaration) not considered by the Examiner. Id. (citing e.g., IPR2019-
     01506 Pet. 51–62 (arguing the unsupported inventor declaration of
     unexpected results is contradicted by the evidence)). Petitioner urges the
     Board to institute so it can resolve the disputed fact issue of unexpected
     results during trial. Id. (citing Mylan Pharmaceuticals Inc. v. Biogen MA
     Inc., IPR2018-01403, Paper 12, 37–38 (Feb. 6, 2019)).
            Petitioner replies that the Petition presents substantial new evidence
     and disputes the Patent Owner’s contention that Dr. DeVore’s testimony is
     “conclusory” and “without evidentiary support,” contending that the Patent
     Owner’s citations to the DeVore Declaration come from an introductory
     paragraph, and omit Dr. DeVore’s reasoning. Reply 7.




                                           52
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 143 of 357 PageID #:
                                    2537
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     G.     The Board’s Decision with respect to the Patent Owner’s argument re
            35 U.S.C. § 325(d)

            We decline to accept the Patent Owner’s invitation to exercise our
     discretion under Section 325(d) and not institute inter partes review.


            1.     Becton, Dickinson factors (a)–(d)
            Despite the Patent Owner’s assertions to the contrary, we find that the
     Patent Owner (the then-Applicant) did not overcome the combined teachings
     of Lebreton, Sadozai, the CTA Summary, and Monheit during prosecution.
     To the contrary, the then-Applicant persuaded the Examiner that, despite the
     Examiner’s prima facie conclusion that the claims were obvious over the
     prior art, secondary considerations, viz., the allegedly unexpected results
     disclosed in the Lebreton Declaration, sufficed to persuade the Examiner
     that the proposed claims were patentable. See Ex. 1023 8. Specifically, the
     Examiner, in the Notice of Allowance, remarked that: “Applicant argues that
     they have unexpectedly found that the addition of lidocaine to the instant
     hyaluronic acid soft tissue filler did not result in instability of the
     composition as was expected by those of ordinary skill in the art at the time
     of the instant invention.” Id. at 9.
            Petitioner’s expert, Dr. DeVore, attacks the credibility of the Lebreton
     Declaration as failing, inter alia, to provide any evidentiary support for its
     characterization of what a person of ordinary skill in the art would have
     believed “shortly prior to August 4, 2008.” Ex. 1002 ¶ 198. We find this
     assertion persuasive. The Lebreton Declaration cites no evidence of record
     in support of what a person of ordinary skill would have understood to be
     the state of the art at the time of invention, other than the unsupported
                                             53
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 144 of 357 PageID #:
                                    2538
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     opinion of the inventor of the ’884 application, Dr. Lebreton. Dr. DeVore
     disagrees with Dr. Lebreton, and provides evidentiary support for his
     contention that lidocaine could be added to a crosslinked HA composition
     and sterilized without degrading the composition. See Ex. 1002 ¶¶ 197–198.
     Specifically, Dr. DeVore declares that:
            As explained throughout much of this declaration, the prior art
            explicitly taught that lidocaine had been successfully combined
            with several other crosslinked-HA dermal fillers, leading to (at
            least) the products Prevelle Silk, Elevess, and Puragen Plus. The
            POSITA would have been aware of these products and would
            have also been aware of the references cited in “Grounds” of the
            Petition and this declaration, as well as other publications such
            as Toth and Hanke. Each of these references except for Hanke
            explicitly describe a crosslinked-HA dermal filler combined with
            lidocaine, and the POSITA would have understood Hanke’s HA
            composition was crosslinked as well. Further a POSITA would
            have understood that each of the commercial products, as
            described in the various references cited, would have been
            sterilized and “sufficiently stable” (to use Lebreton’s words from
            his declaration) in order to obtain FDA approval and be
            competitive in the marketplace.

     Id. at ¶ 198.
            Balancing the statements and evidence presented in the two
     Declarations, we find Dr. DeVore’s to be better supported by evidence than
     the Lebreton Declaration and, consequently, more credible, and not a mere
     “difference of opinion,” as argued by the Patent Owner. See Prelim. Resp.
     31. We consequently conclude that, had the evidence in the DeVore
     Declaration been presented to the Examiner during prosecution of the ’884
     patent, there is a reasonable likelihood that the Examiner would have



                                           54
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 145 of 357 PageID #:
                                    2539
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     maintained the rejection of the claims of the ’884 application, and that the
     ’676 patent would not have issued.
           We find, similarly, with respect to Ground 3, that the DeVore
     Declaration’s assessment of the state of the art, and the knowledge of a
     person of ordinary skill in that art, are supported by evidence and,
     consequently, more persuasive than the unsupported opining of the Lebreton
     Declaration. We find particularly persuasive Dr. DeVore’s conclusion, with
     respect to the combination of Kinney and Zhao, that:
           Because BDDE and DEO are each bis-epoxide crosslinkers, the
           POSITA would have reasonably expected that Zhao process
           could be adapted to use BDDE instead of DEO. Both crosslinkers
           rely on the same chemistry—nucleophilic epoxide opening by
           the N-acetyl glucosamine primary alcohol, followed by
           nucleophilic epoxide opening by the glucoronic acid
           carboxylate. In both cases, epoxide opening results in the
           presence of a secondary alcohol in the crosslinking chain. Given
           the high degree of similarity between the two crosslinkers, the
           POSITA would reasonably expect that lidocaine would function
           analogously in both crosslinked gels.

     Ex. 1002 ¶ 176.
           For the same reason, we are not persuaded that the results of Example
     4 are necessarily probative of unexpected results. “[W]hen unexpected
     results are used as evidence of nonobviousness, the results must be shown to
     be unexpected compared with the closest prior art.” In re Baxter Travenol
     Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). Zhao-1 teaches that the stable
     DEO double-crosslinked HA of Kinney are interchangeable with BDDE
     crosslinks. Ex. 1058 ¶ 19. Consequently, Kinney and Zhao represent the
     closest prior art. However, the Lebreton Declaration is silent regarding these
     references. Accordingly, we do not find the Lebreton’s conclusion that the
                                           55
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 146 of 357 PageID #:
                                    2540
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     claimed compositions possessed unexpected or surprising properties in view
     of the closest prior art to be persuasive.
           Because we conclude that the statements of the DeVore Declaration,
     supported by evidence, concerning the state of the art at the time of
     invention, and the knowledge of a person of ordinary skill in the art, are
     more credible than the unsupported opinions of the Lebreton Declaration, we
     find that, had that evidence been before the Examiner, there is a reasonable
     likelihood that the Examiner would have sustained the prima facie
     conclusion of obviousness under Section 103, discounting what was then
     interpreted as evidence of unexpected results.
           Moreover, as the DeVore Declaration points out, Sadozai directly
     refutes the Lebreton Declaration’s averral that lidocaine would degrade a
     HA gel during high temperature sterilization. See Reply 2–3; see also Ex.
     1002 ¶¶ 31–35, 39, 43, 49, 130–131, 144. We accordingly determine that,
     because Sadozai was of record during examination of the ’676 patent, the
     Examiner erred by failing to appreciate the relevance of the teachings of
     Sadozai during evaluation of the Lebreton Declaration. We consequently
     find that Becton, Dickinson factors (a)-(d) weigh in favor of institution.


           2.     Becton, Dickinson factor (e)
           Similarly, we find that Petitioner has pointed out sufficiently how the
     Examiner erred in evaluating the asserted prior art. Again, we emphasize
     that the Patent Owner did not overcome the Examiner’s conclusion that the
     claims were obvious over the prior art, but relied, rather, on the Lebreton
     Declaration as establishing that the claimed composition possessed
     properties that were unexpected or surprising over the closest prior art.
                                            56
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 147 of 357 PageID #:
                                    2541
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     These findings were dependent upon the Lebreton Declaration’s
     unsupported statements concerning the state of the art and the level of
     knowledge of a person of ordinary skill in the art.
           Nor, and for the reasons we have explained supra, do we find
     persuasive the Lebreton Declaration’s opinion that the properties exhibited
     by the claimed composition were unexpected in view of the closest prior art.
     We find persuasive Petitioner’s argument, supported by evidence adduced in
     the DeVore Declaration, that:
           [A skilled artisan] would have been aware of commercial
           lidocaine-containing crosslinked HA dermal fillers such as
           Elevess, Prevelle Silk and Puragen Plus, as well as the disclosure
           of the prior art documents cited [in the Petition], including
           Sadozai and Kinney. Each of these products and references
           expressly teach, or suggest, that crosslinked HA lidocaine-
           containing fillers were sterilizable, and were sufficiently stable
           to be approved by FDA as a dermal filler.

     Pet. at 52–53 (citing Ex. 1002 ¶¶ 194, 198–199).


           3.     Becton, Dickinson factor (f)
           Factor (f) of Becton, Dickinson requires us to inquire whether as to the
     extent to which additional evidence and facts presented in the Petition
     warrant reconsideration of prior art or arguments. Becton, Dickinson,
     IPR2017-01586, Paper 8 at 18. Once again, we turn to whether the evidence
     presented in the DeVore Declaration is sufficient to persuasively challenge
     that presented in the Lebreton Declaration during examination. The Patent
     Owner argues that the DeVore Declaration is “conclusory” and fails to
     provide a well-reasoned rationale or objective support for the proposed
     grounds. Prelim. Resp. 45. We do not agree.
                                           57
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 148 of 357 PageID #:
                                    2542
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           The Lebreton Declaration asserts that:
           It was believed that adding lidocaine to hyaluronic acid gel
           compositions during manufacturing caused degradation to the
           hyaluronic acid prior to injection of the HA as a dermal filler.

           It was believed that lidocaine caused degradation of the HA gel
           compositions during high temperature sterilization

           It was not known whether HA compositions comprising
           lidocaine were stable or not after high temperature sterilization
           when placed in storage for any significant length of time.

           It was also believed that the instability of HA described above
           would have caused a viscosity reduction of the HA that would
           make it unsuitable for soft tissue filling applications.

           Based upon the facts set forth above, a person of ordinary skill in
           the art would have expected that a dermal filler comprising
           hyaluronic acid and lidocaine would not have remained
           sufficiently stable to be useful as a soft tissue filler.

           It was not appreciated that a dermal filler comprising a cohesive
           gel of hyaluronic acid makes it possible for lidocaine to be
           combined with hyaluronic acid in a gel that is sufficiently stable
           to be useful as a soft tissue filler.
     Lebreton Decl. ¶¶ 5–10. Each of these statements represents the opinion of
     Dr. Lebreton, but we note that they are not supported by any evidence of
     record in the Declaration.
           Also before the Examiner at that time was Cui, which the Patent
     Owner argues demonstrates that HA crosslinked with BDDE was “known to
     be especially sensitive to heat sterilization relative to HA crosslinked with
     other, i.e. non-BDDE crosslinkers,” so that the discovery of the claimed
     sterile compositions was, allegedly, unexpected and surprising, given the

                                           58
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 149 of 357 PageID #:
                                    2543
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     supposedly unstable nature of HA-based gels crosslinked with BDDE even
     without the addition of lidocaine. See Ex. 1023 28.
            In his Declaration, Dr. DeVore notes that: “The statements in the
     declaration were not limited to fillers containing both BDDE-crosslinked
     HA and free HA. Moreover, I understand that when the declaration was
     submitted, the pending claims were not limited to BDDE-crosslinked HA.”
     DeVore Decl. ¶ 196 (citing Ex. 1023 18–20, claims 51–67). Dr. DeVore
     asserts that:
            [A] skilled artisan would have been aware of commercial,
            lidocaine-containing, crosslinked HA dermal fillers such as
            Elevess, Prevelle Silk and Puragen Plus, as well as the teachings
            of the prior art documents cited in the Petition, including Sadozai
            and Kinney. Id. at 52–53. Each of these products and references
            expressly teach, or suggest, that crosslinked HA lidocaine-
            containing fillers were sterilizable, and were sufficiently stable
            to be approved by FDA as a dermal filler.

     DeVore Decl. ¶ 198. Similarly, the Dr. Lebreton points to the experiments
     presented in the Specification of the ’884 application, stating that:
            The experiments showed that certain HA gels, when mixed with
            lidocaine, degraded and became substantially less viscous after
            high temperature sterilization, specifically autoclave
            sterilization, as would have been expected by one of ordinary
            skill in the art. [referring to samples 1, 2, 3, Figs. 1–3].

            I discovered that other HA gels, when mixed with lidocaine,
            maintained their viscosity and elasticity, even after such high
            temperature sterilization. [referring to samples 4, 5, 6, Figs. 4, 5,
            7].

     Lebreton Decl. ¶¶ 13–14.
            Responding to these statements, Dr. DeVore states:


                                             59
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 150 of 357 PageID #:
                                    2544
     Case IPR2019-01617
     Patent No. 8,822,676 B2


           In my opinion, Sample 1 is completely irrelevant—it is a mixture
           of uncrosslinked HA and a completely different polymer
           (hydroxypropyl methylcellulose). I am not aware of a mixture of
           uncrosslinked HA and HMPC being used as a dermal filler,
           either in 2008 or now.

           Moreover, Allergan’s experiment and its interpretation of the
           results fundamentally misunderstands the point of stability
           testing. The consideration whether a crosslinked HA
           composition would be suitable as a dermal filler depends on its
           final viscosity, not how much the viscosity drops during
           sterilization.
           ….
           Allergan argued the viscosity differences, measured at 0.1 Hz,
           indicated that Samples 1-3 were not stable to autoclave
           sterilization. EX1023, 26- 27. In my opinion, the data does not
           support that conclusion. The final viscosity for Samples 2 and 3
           in each test (~75-375 Pa*s) is substantially the same as the final
           viscosities of Samples 4-6 (~50-90 Pa*s), all of which are within
           the range of marketed dermal fillers (50-1,200 Pa*s). EX1039,
           267.

     DeVore Decl. ¶¶ 206–208.
           In short, Dr. DeVore points to prior art that is evidence of record to
     rebut the unsupported statements of the Lebreton Declaration concerning the
     state of the prior art, as well as a skilled artisan’s knowledge of that art. Dr.
     DeVore also provides evidence-based arguments that undermine the
     probative value of the tests in Example 4 as indicative of unexpected or
     surprising results.
           Contrary to the Patent Owner’s arguments, we do not find these
     statements to be “conclusory” or lacking in objective support. The Patent
     Owner may attempt to rebut the statements of the DeVore Declaration at
     trial, but, in our view, the DeVore Declaration asserts evidence of record and

                                            60
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 151 of 357 PageID #:
                                    2545
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     arguments that presumptively rebut the Lebreton Declaration, and
     consequently warrant denial of the Patent Owner’s request that we deny
     institution.


                                     V. CONCLUSION
              For the reasons we have explained, we conclude that Petitioner has
     made a sufficiently persuasive showing that the cited references would have
     taught or suggested the elements of claims 1–31, and set forth a sufficient
     rationale for why a person of ordinary skill would have been motivated to
     combine these teachings and suggestions to arrive at the invention recited in
     those claims. Petitioner has established a reasonable likelihood of prevailing
     in demonstrating that claims 1–31 would have been obvious over the
     combinations of prior art set forth in the asserted grounds.


                                           ORDER
              In consideration of the foregoing, it is hereby:
              ORDERED, pursuant to 35 U.S.C. § 314(a), that an inter partes
     review of claims 1–31 of the ’676 patent is instituted with respect to all
     grounds set forth in the Petition; and
              FURTHER ORDERED, pursuant to 35 U.S.C. § 314(c) and 37 C.F.R.
     § 42.4(b), that the inter partes review of the ’676 patent shall commence on
     the entry date of this Order, and notice is hereby given of the institution of a
     trial.




                                              61
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 152 of 357 PageID #:
                                    2546
     Case IPR2019-01617
     Patent No. 8,822,676 B2


     FOR PETITIONER:
     Christopher L. Curfman
     William W. Cutchins
     MEUNIER CARLIN & CURFMAN LLC
     ccurfman@mcciplaw.com
     wcutchins@mcciplaw.com


     FOR PATENT OWNER:

     Dorothy P. Whelan
     Michael Kane
     FISH & RICHARDSON P.C.
     whelan@fr.com
     kane@fr.com




                                       62
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 153 of 357 PageID #:
                                    2547
     Trials@uspto.gov                                                Paper 18
     571-272-7822                                        Date: March 19, 2020




            UNITED STATES PATENT AND TRADEMARK OFFICE


             BEFORE THE PATENT TRIAL AND APPEAL BOARD


                            PROLLENIUM US INC.,
                                 Petitioner,

                                        v.
                         ALLERGAN INDUSTRIE, SAS,
                               Patent Owner.


                                 IPR2019-01505
                               Patent 8,450,475 B2



     Before JOHN G. NEW, SHERIDAN K. SNEDDEN, and
     ROBERT A. POLLOCK, Administrative Patent Judges.

     POLLOCK, Administrative Patent Judge.


                                    DECISION
                    Granting Institution of Inter Partes Review
                        35 U.S.C. § 314, 37 C.F.R. § 42.4
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 154 of 357 PageID #:
                                    2548
     IPR2019-01505
     Patent 8,450,475 B2
                                  I.   INTRODUCTION
           A.     Background
           Prollenium US Inc. (“Petitioner”) filed a Petition for inter partes
     review of claims 1–9, 18, and 27–37 of U.S. Patent No. 8,450,475 B2 (“the
     ’475 patent,” Ex. 1001). Paper 2 (“Pet.”). Allergan Industrie, SAS (“Patent
     Owner”) timely filed a Preliminary Response. Paper 6 (“Prelim. Resp.”).
     On January 10, 2020, we issued an Order granting Petitioner’s request for
     additional briefing regarding whether we should exercise our discretion to
     deny the Petition under §325(d) and/or §314(a). Paper 12. In response to
     our Order, Petitioner filed a Reply to the Patent Owner Preliminary
     Response (Paper 13, “Reply”), and Patent Owner filed a corresponding Sur-
     reply (Paper 17, “Sur-reply). We review the Petition, Preliminary Response,
     Reply, Sur-reply, and accompanying evidence under 35 U.S.C. § 314.
           B.     Summary of the Institution Decision
           For the reasons provided below, we determine Petitioner has satisfied
     the threshold requirement set forth in 35 U.S.C. § 314(a). Because
     Petitioner has demonstrated a reasonable likelihood that at least one claim of
     the ’475 patent is unpatentable, we institute an inter partes review of the
     challenged claims.
           C.     Real Parties-in-Interest
           Petitioner identifies its real parties-in-interest as Prollenium US Inc.
     and Prollenium Medical Technologies Inc. Pet. 69. Patent Owner identifies
     its real parties-in-interest as Allergan Industrie, SAS; Allergan USA, Inc.;
     Allergan Sales, LLC; Allergan Holdings France SAS; Allergan Holdings
     Limited; Allergan Holdings, Inc.; Allergan Puerto Rico Holdings, Inc.; and
     Allergan, Inc. Paper 3, 2.



                                             2
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 155 of 357 PageID #:
                                    2549
     IPR2019-01505
     Patent 8,450,475 B2
           D.     Related Matters
           The ’475 patent is at issue in Allergan USA, Inc. et al. v. Prollenium
     US Inc., et al., Case No. 1:19-cv-00126 (D. Del. filed Jan. 22, 2019). Pet.
     70, Paper 3, 2. The ’475 patent was the subject of two previous inter partes
     reviews: In IPR2014-01417, the Board denied institution for failure to
     timely identify all real parties in interest, and subsequently terminated
     proceedings on June 19, 2015, in response to the parties’ joint motion to
     terminate. The Board denied the petition in IPR2017-02002 (Ex. 1067) on
     its merits on March 9, 2018 (Ex. 3001, “the 02002 IPR”).
           In addition to the ’475 patent challenged here, Petitioner has filed
     Petitions for inter partes review of related U.S. patents as follows: U.S.
     Patent No. 8,357,795 B2 (“the ’795 patent”) in IPR2019-01506 and
     IPR2019-01632; U.S. Patent No. 8,822,676 B2 (“the ’676 patent”) in
     IPR2019-01617; U.S. Patent No. 9,089,519 B2 (“the ’519 patent”) in
     IPR2020-00084; U.S. Patent No. 9,238,013 B2 (“the ’013 patent”) in
     IPR2019-01508; and U.S. Patent No. 9,358,322 B2 (“the ’322 patent”) in
     IPR2019-01509. Pet. 70; Paper 3, 2–3. The ’795, ’676, ’519, ’013, and
     ’332 patents are also at issue in Allergan USA, Inc. et al v. Prollenium US
     Inc., et al., Case No. 1:19-cv-00126 (D. Del. filed Jan. 22, 2019). Id.




                                            3
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 156 of 357 PageID #:
                                    2550
     IPR2019-01505
     Patent 8,450,475 B2
                E.    Asserted Grounds of Unpatentability
                Petitioner asserts six grounds of unpatentability. Pet. 1–2.
         Ground    Claims            35 U.S.C. §          Asserted References
           1    1–9, 18, 27–         103(a)1        Lebreton, 2 Sadozai,3 Monheit 4
                37
           2    1–9, 18              103(a)         Lebreton, Sadozai, Clark5

            3        27–37           103(a)         Lebreton, Sadozai, Smith 6

            4        1–9, 18, 27–    103(a)         Kinney, 7 Zhao,8 Narins,9 Monheit
                     37
            5        1–9, 18         103(a)         Kinney, Zhao, Narins, Clark

            6        27–37          § 103(a)        Kinney, Zhao, Narins,
                                                    Smith



     1
       The Leahy-Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284
     (2011) (“AIA”), amended 35 U.S.C. §§ 102 and 103. Because the
     challenged claims of the ’475 patent have an effective filing date before the
     effective date of the applicable AIA amendments, we refer to the pre-AIA
     versions of 35 U.S.C. § 103 throughout this Decision.
     2
       Lebreton, US 2006/0194758, published Aug. 31, 2006. Ex. 1029.
     3
       Sadozai, US 2005/0136122 A1, published Jun. 23, 2005. Ex. 1030.
     4
       Monheit, Hyaluronic Acid Fillers: Hylaform and Captique, 15 FACIAL
     PLAST. SURG. CLIN. N. AM. 77–84 (2007). Ex. 1022.
     5
       Clark, Animal-Based Hyaluronic Acid Fillers: Scientific and Technical
     Considerations, 120 PLASTIC AND RECONSTRUCTIVE SURG. 27S–32S (2007).
     Ex. 1008.
     6
       Smith, Practical Use of Juvéderm: Early Experience, 120 PLASTIC AND
     RECONSTRUCTIVE SURG. 67S–73S (2007). Ex. 1009.
     7
       Kinney, Injecting Puragen Plus into the Nasolabial Folds: Preliminary
     Observations of FDA Trial, 26 AESTHETIC SURG. J. 741–748 (2006).
     Ex. 1012.
     8
       Zhao, US 2005/0250939 A1, published Nov. 10, 2005. Ex. 1058.
     9
       Narins and Bowman, Injectable Skin Fillers, 32 CLIN. PLAST. SURG. 151–
     162 (2005). Ex. 1007.

                                                4
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 157 of 357 PageID #:
                                    2551
     IPR2019-01505
     Patent 8,450,475 B2
           In support of its patentability challenges, Petitioner relies on, inter
     alia, the Declaration of Dale P. DeVore, Ph.D. Ex. 1002.
           F.     The ’475 Patent and Relevant Background
                  1.     Specification
           According to the ’475 patent’s Specification, soft tissue fillers have
     been developed to treat or correct the effects of aging by filling in facial
     lines and depressions and restoring fat loss-related tissue volume. Ex. 1001,
     1:30–34. Hyaluronic acid (“HA”)-based fillers have been used since 2003
     as hyaluronic acid “has excellent biocompatibility and does not cause
     allergic reactions when implanted into a patient.” Id. at 1:60–2:6.
     Chemically crosslinked HA was developed to improve in vivo stability of
     hyaluronic acid fillers. Id. at 2:7–19. These compositions may contain a
     mixture of crosslinked and free hyaluronic acid to provide stability and
     surgical usability. See id. According to the ’475 patent’s Specification,
     hyaluronic acid compositions containing therapeutic agents, e.g., lidocaine,
     are absent in the art because “HA-based injectable compositions which
     incorporate lidocaine during the manufacturing process are prone to partial
     or almost complete degradation prior to injection, particularly during high
     temperature sterilization steps and/or when placed in storage for any
     significant length of time.” Id. at 2:20–27.
           The ’475 patent’s Specification discloses “stable” hyaluronic acid soft
     tissue fillers that include a therapeutically effective amount of lidocaine. Id.
     at 5:25–44. The Specification states that the hyaluronic acid compositions
     containing lidocaine have “an enhanced stability[] relative to conventional
     HA-based compositions . . . when subjected to high temperatures and
     pressures, for example, those experienced during heat and/or pressure
     sterilization techniques, for example, autoclaving.” Id. at 5:31–38; see 5:39–

                                             5
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 158 of 357 PageID #:
                                    2552
     IPR2019-01505
     Patent 8,450,475 B2
     44 (defining stability in terms of specific properties or characteristics of the
     composition). The Specification states that “[i]t is a surprising discovery
     that formulations of crosslinked HA-based compositions including lidocaine
     can be manufactured in a manner in accordance with the invention to
     produce sterilization-stable, injectable HA/lidocaine compositions.” Id. at
     6:55–58. According to the Specification, “[t]he crosslinking agent may be
     any agent known to be suitable for crosslinking polysaccharides and their
     derivatives via their hydroxyl groups. Suitable crosslinking agents include
     but are not limited to, 1,4-butanediol diglycidyl ether (or 1,4-bis(2,3-
     epoxypropoxy)butane or 1,4-bisglycidyloxybutane, all of which are
     commonly known as BDDE), 1,2-bis(2,3-epoxypropoxy)ethylene and 1-
     (2,3-epoxypropyl)-2,3-epoxycyclohexane.” Id. at 9:8–15.
           The ’475 patent’s Specification discloses an example of a soft tissue
     filler with lidocaine as Example 2. Id. at 12:20–13:26. The filler includes
     hyaluronic acid crosslinked with 1,4-butanediol diglycidyl ether (“BDDE”),
     combined with lidocaine HCl, and free (uncrosslinked) hyaluronic acid. Id.
     After mixing, the resulting gel is “filled into Ready-to-Fill sterile syringes
     and autoclaved at sufficient temperatures and pressures for sterilization for
     at least about 1 minutes.” Id. at 13:15–18. The Specification states that “the
     autoclaved HA/lidocaine product has [] viscosity, cohesivity, and extrusion
     force that are acceptable” and may be “packaged and distributed to
     physicians.” Id. at 13:19–24. “No degradation of the HA/lidocaine gel
     product is found during testing of the product after the product has spent
     several months in storage.” Id. at 13:24–26.




                                             6
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 159 of 357 PageID #:
                                    2553
     IPR2019-01505
     Patent 8,450,475 B2
                  2.     Challenged Claims
           The ’475 patent includes 37 claims. Of these, Petitioner challenges
     claims 1–9, 18, and 27–34. Pet 1. The challenged independent claims,
     claims 1, 18, 27, 31, and 34 recite:
               1. A stable, sterile soft tissue filler comprising:
               a hyaluronic acid (HA) component comprising HA
                 crosslinked with 1,4-butanediol diglycidyl ether (BDDE),
                 and uncrosslinked HA, wherein the HA component
                 comprises greater than about 10% uncrosslinked HA by
                 volume; and
               lidocaine combined with said crosslinked HA component.
     Ex. 1001, 16:40–46.
               18. A stable, sterile soft tissue filler comprising:
               a hyaluronic acid (HA) component crosslinked with 1,4-
                  butanediol diglycidyl ether (BDDE), said HA component
                  having a degree of crosslinking of less than about 5% and
                  uncrosslinked HA in an amount of at least about 10% by
                  volume of the HA component; and
               lidocaine having a concentration of about 0.3% by weight of
                  said soft tissue filler;
               wherein the soft tissue filler has been heat sterilized.
     Id. at 17:32–40.
               27. A stable, sterile soft tissue filler composition comprising:
               a 1,4-butanediol diglycidyl ether (BDDE)-crosslinked
                 hyaluronic acid (HA) having a degree of crosslinking of
                 about 2% to about 20%;
               at least 10% free HA by volume; and
               about 0.1% to about 5% lidocaine by weight of the
                  composition.
     Id. at 18:14–21.
               31. A heat-sterilized, stable dermal filler comprising:

                                             7
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 160 of 357 PageID #:
                                    2554
     IPR2019-01505
     Patent 8,450,475 B2
               a hyaluronic acid (HA) comprising both crosslinked HA and
                  uncrosslinked HA, the crosslinked HA being crosslinked
                  with 1,4-butanediol diglycidyl ether (BDDE) and having a
                  degree of crosslinking of less than about 5%; and
               lidocaine at a concentration of about 0.3% by weight of said
                  dermal filler;
               the dermal filler having a pH of about 7.
     Id. at 18:28–36.
               34. A stable, sterile soft tissue filler comprising:
               a hyaluronic acid (HA) component comprising HA
                 crosslinked with 1,4-butanediol diglycidyl ether (BDDE),
                 and uncrosslinked HA; and
               lidocaine at a concentration of about 0.3% by weight of the
                  soft tissue filler combined with said crosslinked HA
                  component; wherein the soft tissue filler is stable after heat
                  sterilization at between about 120 degrees C. and about
                  130 degrees C.; and
               wherein the soft tissue filler has a pH of about 7.
     Id. at 18:42–52.
                  3.     Relevant Prosecution History
           The parties agree that the prosecution histories of the ’475 patent and
     the ’795 patent, are relevant to the issued claims of the ’475 patent. Pet. 10;
     Prelim. Resp. 4. The ’475 patent matured from U.S. Application Serial No.
     12/393,768 (“the ’768 application,” Ex. 1033), whereas the ’795 patent
     matured from U.S. Application Serial No. 12/393,884 (“the ’884
     application,” Ex. 1023). Ex. 1001 code (60); Ex. 3002, code (60). Both
     patents claim priority to the same three provisional application: Nos.
     61/085,956 (Ex. 1013, “the ’956 application”); 61/087,934 (Ex. 1028, “the
     ’934 application”); and 61/906,278 (Ex. 1044, “the ’278 application”). Id.
     As indicated on the front pages of the ’475 and ’795 patents, the same


                                             8
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 161 of 357 PageID #:
                                    2555
     IPR2019-01505
     Patent 8,450,475 B2
     Examiner allowed both patents. Patent Owner reviews the relevant
     prosecution history on pages 4–12 of the Preliminary response, which we
     briefly summarize below.
           During the prosecution leading to the issuance of the ’475 patent, the
     Examiner rejected the claims as obvious over Lebreton and Reinmuller.10
     Ex. 1033, 68–71. The Examiner found that Lebreton disclosed a sterile soft
     tissue filler containing hyaluronic acid crosslinked with BDDE. Id. at 70
     (citing Ex. 1029 ¶¶ 74, 76). The Examiner found Reinmuller disclosed
     mixtures of crosslinked hyaluronic acid with up to 20% uncrosslinked
     hyaluronic acid (id. at 70–71 (citing Ex. 2004, 2:41–46; 5:1–26)), as well as
     the addition of a local anesthetic, e.g., lidocaine, to the hyaluronic acid
     mixture to minimize pain from the injection (id. at 71 (citing Ex. 2004,
     2:54–63; 3:28–30)). 11 The Examiner determined one of ordinary skill in the
     art would have been motivated to add Reinmuller’s uncrosslinked hyaluronic
     acid and lidocaine to Lebreton’s BDDE-crosslinked hyaluronic acid
     preparation “to treat inflammation associated with administration of the soft
     tissue filler and also to treat any pain associated with the injection of the gel
     into the soft tissue.” Id. Following a response by the Applicant, the
     Examiner applied the same analysis in a Final Rejection. Id. at 16–23.
           In an Examiner’s Interview after the Final Rejection, the Applicant
     proposed amendments “to limit claims to the crosslinking agent being


     10
        WO 2005/067944 A1, published Jul. 28, 2005, cited as U.S. Patent No.
     7,902,171 B2, issued Mar. 8, 2011. Ex. 2004.
     11
        As discussed in detail on pages 4–8 of the Preliminary Response,
     Applicant overcame rejections based on Lebreton in combination with Wang
     (Ex. 1047) and Lupo (Ex. 1005) by amending the claims to recite that the
     crosslinked HA component is “greater than about 10% uncrosslinked HA by
     volume.”

                                             9
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 162 of 357 PageID #:
                                    2556
     IPR2019-01505
     Patent 8,450,475 B2
     BDDE, the anesthetic being lidocaine, and the composition being sterilized.”
     Id. at 12. Applicant also indicated that they unexpectedly found that the
     addition of lidocaine to the filler composition did not cause the composition
     to become un-stable as was expected.” Id. at 12. The Applicant submitted
     an after-final amendment, amending the independent claims to recite, inter
     alia, a “stable, sterile soft tissue filler” comprising hyaluronic acid
     crosslinked with BDDE, uncrosslinked hyaluronic acid, and lidocaine.
     Ex. 2005, 3–9.
           During the prosecution of the ’884 application, the Examiner rejected
     all pending claims in view of Lebreton in view of Calais (US Pat. No.
     6,521,223 B1) and Marko (US Pat. Appln. 2004/01011959). See Ex. 1023,
     42–47. In response, Applicant submitted a Declaration by the inventor,
     Pierre F. Lebreton, Ph.D. (Ex. 1024). Id. at 22; Ex. 1024. In addressing the
     prior art as of the date of the invention, Dr. Lebreton testified that:
           5.    It was believed that adding lidocaine to hyaluronic acid gel
           compositions during manufacturing caused degradation of the
           hyaluronic acid prior to injection of the HA as a dermal filler.
           6.    It was believed that lidocaine caused degradation of HA
           gel compositions during high temperature sterilization.
           7.    It was not known whether HA compositions comprising
           lidocaine were stable or not after high temperature sterilization
           when placed in storage for any significant length of time.
           8.   It was also believed that the instability of HA described
           above would have caused a viscosity reduction of the HA that
           would make it unsuitable for soft tissue filling applications.
           9.     Based upon the facts set forth above, a person of ordinary
           skill in the art would have expected that a dermal filler
           comprising hyaluronic acid and lidocaine would not have
           remained sufficiently stable to be useful as soft tissue filler.




                                            10
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 163 of 357 PageID #:
                                    2557
     IPR2019-01505
     Patent 8,450,475 B2
           10. It was not appreciated that a dermal filler comprising a
           cohesive gel of hyaluronic acid makes it possible for lidocaine to
           be combined with hyaluronic acid in a gel that is sufficiently
           stable to be useful as a soft tissue filler.
     Ex. 1024 ¶¶ 5–10. With reference to Example 4 of the ’884 application,12
     Dr. Lebreton further testified that:
           11. The enhanced stability properties of the inventive dermal
           fillers was evidenced by certain experiments performed under
           my direction by my research team prior to the application filing
           date.
           12. The experiments are generally set forth in the patent
           application in the Examples and Drawings.
           13. The experiments showed that certain HA gels, when
           mixed with lidocaine, degraded and became substantially less
           viscous after high temperature sterilization, specifically
           autoclave sterilization, as would have been expected by one of
           ordinary skill in the art. This is shown in Figures 1–3 of the
           application. Samples 1, 2 and 3 exhibited a decrease in viscosity
           of approximately 60%, 73% and 35%, respectively.
           14. I discovered that other HA gels, when mixed with
           lidocaine, maintained their viscosity and elasticity even after
           such high temperature sterilization. This is shown in Figures 4,
           5, and 7 of the application. Samples 4, 5 and 6 exhibited a
           decrease in viscosity of approximately 30%, 0% and 13%,
           respectively and a non-significant viscosity change (measured at
           ~4%, ~9%, ~2%, respectively, below 10%) with additional pH
           adjustment.
           15. To my knowledge, it was a surprising and unexpected
           discovery, not appreciated prior to the present invention, that
           certain cohesive HA gels, as defined in the application, when
           mixed with lidocaine, could be made to be heat and shelf stable.

     12
       Although Example 4 does not appear in the ’475 patent challenged here,
     Petitioner reasonably argues that the substance of Example 4 is set forth in
     the common provisional applications, which are incorporated by reference
     into the ’475 patent. See Pet. 55; Ex. 1001, 1:6–12.

                                            11
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 164 of 357 PageID #:
                                    2558
     IPR2019-01505
     Patent 8,450,475 B2
     Id. ¶¶ 11–15; see Ex. 1023, 25–27 (discussing amendment to the
     specification of the ’884 application “to clarify the results of the
     experiments” in Example 4 and associated figures); Pet. 11–12; Prelim.
     Resp. 10–11.
           In addition to the discussion of Example 4 and the Lebreton
     declaration, the Applicant submitted Cui 13 as evidence “that HA gels are
     known to be sensitive to heat sterilization, and that even more particularly,
     that HA gels cross-linked with BDDE are known to be especially sensitive
     to heat sterilization relative to HA gels cross linked with other, i.e. non-
     BDDE, crosslinkers.” Ex. 1023, 28 (emphasis omitted).14
           The Examiner withdrew the rejection and the ’844 Application issued
     as the U.S. Patent No. 8,357,795. Id. at 23. The Examiner’s Reasons for
     Allowance states:
           Applicant argues that one of ordinary skill in the art would have
           expected degradation of the hyaluronic acid gel with addition of
           lidocaine during sterilization, as this was what was known in
           the prior art. Applicant unexpectedly found that a hyaluronic
           acid gel crosslinked, but not with a non-hyaluronic acid
           biopolymer, mixed with lidocaine and sterilized does not
           degrade.
     Ex. 1023, 9.
           The parties assert that the above evidence of unexpected results was
     submitted to the same Examiner in the prosecution of the co-pending ’884
     application, which issued as the ’475 patent challenged here. Pet. 10–11;



     13
        Cui et al., The comparison of physicochemical properties of four cross-
     linked sodium hyaluronate gels with different cross-linking agents, 396–398
     ADV. MATS. RES. 1506–1512 (2012). Ex. 1025.
     14
        Although discussed extensively by the parties, we note that neither Cui,
     nor the Lebreton declaration, are included in the ’475 patent file history.

                                            12
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 165 of 357 PageID #:
                                    2559
     IPR2019-01505
     Patent 8,450,475 B2
     Prelim. Resp. 9. According to Patent Owner, “the ’475 patent was allowed
     based on the unexpected results from the claimed inventions.” Prelim. Resp.
     4; see also Pet. 10–14 (section titled: “The [’475] patent was granted based
     on proffered ‘unexpected results.’”).
                                    II.    ANALYSIS
           A.     Legal Standards
           “In an [inter partes review], the petitioner has the burden from the
     onset to show with particularity why the patent it challenges is
     unpatentable.” Harmonic Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1363 (Fed.
     Cir. 2016) (citing 35 U.S.C. § 312(a)(3) (requiring inter partes review
     petitions to identify “with particularity . . . the evidence that supports the
     grounds for the challenge to each claim”)). This burden of persuasion never
     shifts to Patent Owner. See Dynamic Drinkware, LLC v. Nat’l Graphics,
     Inc., 800 F.3d 1375, 1378 (Fed. Cir. 2015) (discussing the burden of proof in
     inter partes review).
           A claim is unpatentable under 35 U.S.C. § 103(a) if the differences
     between the subject matter sought to be patented and the prior art are such
     that the subject matter as a whole would have been obvious at the time the
     invention was made to a person having ordinary skill in the art to which that
     subject matter pertains. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406
     (2007). The question of obviousness is resolved on the basis of underlying
     factual determinations including: (1) the scope and content of the prior art;
     (2) any differences between the claimed subject matter and the prior art;
     (3) the level of ordinary skill in the art; and (4) objective evidence of
     nonobviousness. Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966).
           In analyzing the obviousness of a combination of prior art elements, it
     can be important to identify a reason that would have prompted one of skill

                                             13
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 166 of 357 PageID #:
                                    2560
     IPR2019-01505
     Patent 8,450,475 B2
     in the art “to combine . . . known elements in the fashion claimed by the
     patent at issue.” KSR, 550 U.S. at 418. A precise teaching directed to the
     specific subject matter of a challenged claim is not necessary to establish
     obviousness. Id. Rather, “any need or problem known in the field of
     endeavor at the time of invention and addressed by the patent can provide a
     reason for combining the elements in the manner claimed.” Id. at 420.
     Accordingly, a party that petitions the Board for a determination of
     unpatentability based on obviousness must show that “a skilled artisan
     would have been motivated to combine the teachings of the prior art
     references to achieve the claimed invention, and that the skilled artisan
     would have had a reasonable expectation of success in doing so.” In re
     Magnum Oil Tools Int’l, Ltd., 829 F.3d 1364, 1381 (Fed. Cir. 2016) (internal
     quotations and citations omitted).
            B.     Level of Ordinary Skill in the Art
            In determining the level of skill in the art, we consider the type of
     problems encountered in the art, the prior art solutions to those problems, the
     rapidity with which innovations are made, the sophistication of the
     technology, and the educational level of active workers in the field. Custom
     Accessories, Inc. v. Jeffrey-Allan Indus. Inc., 807 F.2d 955, 962 (Fed. Cir.
     1986); Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1011 (Fed.
     Cir. 1983).
            In IPR2017-02002, the Board determined that a person of ordinary
     skill in the art as of the filing date of the ’475 patent:
            would have had a B.S. or M.S. in biochemistry, polymer
            chemistry, medicinal chemistry, pharmaceutical chemistry, or a
            related field with ‘several years’ of practical experience.
            Alternatively … the ordinary artisan would have had less
            practical experience but a Ph.D. in one of those fields, or an M.D.


                                             14
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 167 of 357 PageID #:
                                    2561
     IPR2019-01505
     Patent 8,450,475 B2
           in dermatology, plastic surgery, or a specialty related to the
           clinical use of dermal fillers.
     Ex. 3001, 8. Patent Owner contends that Board should adopt the same
     definition here because the 02002 IPR involved the same patent and a subset
     of the same asserted references (Lebreton and Kinney) at issue here. Prelim.
     Resp. 13–14; see Sur-reply 4–5.
           Petitioner, however, advances a definition of one of ordinary skill in
     the art that purportedly “explains . . . further” the definition set forth in
     IPR2017-02002. See Reply 9. In particular, Petitioner argues that a person
     of ordinary skill in the art as of the relevant date “would have an advanced
     degree, such as a Ph.D., M.S., or M.D., and several years of experience
     developing dermal fillers for cosmetic use, including HA-based dermal
     fillers” and, moreover, “would be aware of commercially sold dermal fillers,
     in the United States and abroad, as well as those products for which
     approvals were being publicly sought.” Pet. 14 (citing Ex. 1002 ¶¶ 69–72).
           On the present record, we find Petitioner’s definition reasonable.
     Consistent with Petitioner’s argument, the proposed definition is not clearly
     inconsistent with our prior determination and is supported by Dr. DeVore
     presently uncontested testimony. See Ex. 1002 ¶¶ 69–72. Further, the art of
     record abundantly supports Petitioner’s proposition that one of ordinary skill
     in the art would have been aware of commercially sold dermal fillers and
     publically available information regarding their FDA approval.
           Monheit, for example, discusses clinical trials and approval dates of
     “five FDA-approved HA skin fillers available in the United States:
     Hylaform, Hylaform Plus, Captique (Inamed Corporation), Restylane
     (Medicis Aesthetics Inc.), and, most recently, Juvéderm (Allergen
     Aesthetics)” noting, for example, that “Hylaform has been available


                                             15
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 168 of 357 PageID #:
                                    2562
     IPR2019-01505
     Patent 8,450,475 B2
     worldwide since 1998 and in the United States since 2004.” Ex. 1022, 79–
     80. And in summarizing an FDA clinical study comparing Hylaform to
     Zyplast, Monheit cites data from a 2003 FDA publication “Available at:
     http://www.fda.gov/ohrms/dockets/ac/03/slides/4004s1_01_lerner_files/
     frame.htm.” Id. at 80, Box 1.
            Clark similarly reviews the clinical and commercial history of dermal
     fillers. Clark notes, for example, that “Hylaform and Hylaform Plus have
     received FDA approval and are indicated for injection into the middermis to
     deep dermis for correction of moderate to severe facial wrinkles and folds”
     (Ex. 1008, 27S); that “Hylaform . . . has been used for skin augmentation in
     Europe since 1996 and received U.S. Food and Drug Administration
     approval in April of 2004,” whereas “Hylaform Plus . . . was approved by
     the Food and Drug administration in October of 2004” (id. at 28S); and that
     results of a clinical trial “yet to be published but . . . submitted to the U.S.
     Food and Drug Administration . . . [are] available in the Hylaform package
     insert” (id. at 30S).
            In reviewing the state of the art of injectable skin fillers for soft tissue
     augmentation, Narins notes the FDA approval status for commercially
     available products Zyderm I and II, CosmoDerm, CosmoPlast, Restylane,
     Hylaform, Radiance FN, Sculptra, and Silikon 1000. Ex. 1007, 152, 153,
     156–157, 158, 159, 161. Kinney similarly notes the FDA approval dates of
     Restylane and Juvéderm (Ex. 1012, 741), and Smith discusses the “FDA
     status and Approved Uses” of Juvéderm 30, 24HV, and 30HV injectable
     gels,” further noting that the FDA “recently announced a label extension for
     Juvéderm Ultra and Juvéderm Ultra plus” (Ex. 1009, 67S–68S).
            As a whole, the references asserted in the Petition, thus, strongly
     suggest that skilled artisans were aware of and monitored the commercial

                                             16
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 169 of 357 PageID #:
                                    2563
     IPR2019-01505
     Patent 8,450,475 B2
     and approval status of dermal filler compositions. In light of these teachings
     and the testimony of Dr. DeVore we expand upon the Board’s earlier
     definition of one of ordinary skill in the art as indicated by Petitioner’s
     arguments.
           Thus, for the purpose of institution, a person of ordinary skill in the
     art as of the filing date of the ’475 patent would have a B.S. or M.S. in
     biochemistry, polymer chemistry, medicinal chemistry, pharmaceutical
     chemistry, or a related field with several years of practical experience or
     having less practical experience but a Ph.D. in one of those fields, or an
     M.D. in dermatology, plastic surgery, or a specialty related to the clinical
     use of dermal fillers. Such a person would be aware of commercially sold
     dermal fillers, in the United States and abroad, as well as those products for
     which approvals were being publicly sought.
           The above definition is provisional and the parties are welcome to
     present further argument on this topic at trial.
           C.     Claim Construction
           We interpret a claim “using the same claim construction standard that
     would be used to construe the claim in a civil action under 35 U.S.C.
     § 282(b).” 37 C.F.R. § 42.100(b) (2019). Under this standard, we construe
     the claim “in accordance with the ordinary and customary meaning of such
     claim as understood by one of ordinary skill in the art and the prosecution
     history pertaining to the patent.” Id. Furthermore, at this stage in the
     proceeding, we need only construe the claims to the extent necessary to
     determine whether to institute inter partes review. See Nidec Motor Corp. v.
     Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir. 2017)
     (“[W]e need only construe terms ‘that are in controversy, and only to the



                                            17
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 170 of 357 PageID #:
                                    2564
     IPR2019-01505
     Patent 8,450,475 B2
     extent necessary to resolve the controversy.’” (quoting Vivid Techs., Inc. v.
     Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999))).
           Petitioner proposes the claim constructions of “sterile,” “stable,”
     “uncrosslinked HA,” “free HA,” and “particles” adopted in an earlier district
     court proceeding. See Pet. 15–17 (citing Allergan USA, Inc. et al. v. Medicis
     Aesthetics, Inc. et al., No. 13-1436 (C.D. Cal. Aug. 12, 2014) (claim
     construction order) (Ex. 1027)). Patent Owner contends it is not necessary
     to construe any claim term. Prelim. Resp. 13. For the purpose of this
     Decision, we find it helpful to address the term “stable.”
           The challenged independent claims recite “a stable, sterile soft tissue
     filler” in the preamble of the claims. See Ex. 1001, 16:40–49; 17:32–40;
     18:14–52. Both parties and the district court appear to consider this
     language limiting, despite appearing only in the preambles. See Pet. 14–16;
     Prelim. Resp. 13; Ex. 1027, 7–11. Consistent with these positions, the panel
     in IPR2017-02002 set forth a well-reasoned explanation of why the
     preamble is limiting, which we adopt here. See Ex. 3001, 9–12.
           Petitioner proposes “stable” to “mean that the composition maintains
     at least one of the following aspects: transparent appearance, pH, extrusion
     force and/or rheological characteristics, [hyaluronic acid] concentration,
     sterility, osmolarity, and lidocaine concentration.” Pet. 15(citing Ex. 1027,
     11). Petitioner cites to the ’475 patent Specification’s definition of
     “autoclave stable” and “stable to autoclaving” to support the construction.
     Id. (citing Ex. 1001, 4:41–48). The 02002 IPR panel adopted a more
     detailed definition of this term as:
           soft tissue filler that is free of viable microorganisms as
           determined by a sterility test recognized by a regulatory
           authority, the filler can be sterilized by any method known in
           the art, and is resistant to degradation such that the composition

                                            18
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 171 of 357 PageID #:
                                    2565
     IPR2019-01505
     Patent 8,450,475 B2
           maintains one or more of the following aspects: transparent
           appearance, pH, extrusion force and/or rheological
           characteristics, hyaluronic acid (HA) concentration, sterility,
           osmolarity, and lidocaine concentration, after being effectively
           sterilized by autoclaving and subsequently stored at a
           temperature of at least about 25° C for at least about two
           months.
     Ex. 3001, 14–15. The Board’s prior construction does not appear
     inconsistent with Petitioner’s broader proposed construction. Absent any
     persuasive argument for an alternative construction, we adopt the reasoning
     and definition of “stable” as set forth in the 02002 IPR. See Ex. 3001, 9–15.
     The parties are, nevertheless, welcome to present further arguments
     regarding claim construction at trial.
           D.    Obviousness in view of Lebreton, Sadozai, and Monheit, Clark,
           or Smith (Grounds 1–3)
           As Ground 1, Petitioner challenges claims 1–9, 18, and 27–37 as
     obvious in view of Lebreton, Sadozai, and Monheit. Pet. 23–41. As Ground
     2, Petitioner challenges claims 1–9 and 18 as obvious in view of Lebreton,
     Sadozai, and Clark. Id. As Ground 3, Petitioner challenges claims 27–37 as
     obvious in view of Lebreton, Sadozai, and Smith. Id. Petitioner’s
     challenges include detailed mapping of the teachings of these references to
     each limitation of the claims. See id.
           In its Preliminary Response, Patent Owner asserts the decision
     denying institution in IPR2017-02002 spells “out in detail the reasons why
     the petition failed to meet the reasonable likelihood standard.” Prelim. Resp.
     1. As noted at page 35 of our Consolidated Trial Practice Guide, however,
     “§ 42.6(a)(3) prohibits incorporating arguments by reference from one
     document into another.” Patent Owner directs substantially all of its
     argument to whether the Board should exercise discretion to deny the


                                              19
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 172 of 357 PageID #:
                                    2566
     IPR2019-01505
     Patent 8,450,475 B2
     Petition under 35 U.S.C §§ 314(a) and 325(d). See Prelim. Resp. 1–2, 15–
     38. To the extent Patent Owner raises issues relevant to the merits of
     Petitioner’s grounds in discussing Becton Dickenson factor f, we address
     them in section II(D)(6)(h), below. We subsequently consider Patent
     Owner’s arguments under 35 U.S.C §§ 314(a) and 325(d) as a whole, in
     section III.
            We begin our analysis of Petitioner’s obviousness contentions with an
     overview of the references asserted under Grounds 1–3, and Petitioner’s
     assertions of why one of ordinary skill in the art would have sought to
     combine the teachings of these references as set forth in the challenged
     claims.
                    1.   Lebreton (Ex. 1029)
            Lebreton is directed to crosslinking mixtures of low and high
     molecular weight polymers to form injectable monophase hydrogels that
     may be used as filling materials in plastic surgery. Ex. 1029, abstract, ¶ 5.
     Lebreton characterizes monophase hydrogels as “soft and free-flowing,”
     with “no apparent liquid phase” (id. ¶¶ 64–65), whereas biphase hydrogels
     comprise “gel fragments bathed in a low-viscosity liquid medium” with “no
     cohesion of the gel and no free-flowing appearance” (id. ¶¶ 66–67).
     Lebreton discloses buffering crosslinked hydrogels to a pH compatible with
     the human body, being between 7 and 7.4. Id. ¶¶ 48–49.
            As Examples 1–4, Lebreton discloses hydrogels prepared by
     crosslinking sodium hyaluronate (sodium salt of hyaluronic acid) with 1,4-
     butanediol diglycidyl ether (BDDE). Id. ¶¶ 68–92. The crosslinked HA
     compositions are then neutralized to pH 7.2, packed into syringes, and
     subject to high termperature sterilization in an autoclave. See id. ¶¶ 70, 76,
     81.

                                           20
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 173 of 357 PageID #:
                                    2567
     IPR2019-01505
     Patent 8,450,475 B2
           The ’475 patent cites Lebreton in explaining how selection of various
     HA components in dermal fillers was known to affect characteristics such as
     extrusion force, elastic modulus, and viscous modulus, among others.
     Ex. 1001, 8:39–49.
                  2.      Sadozai (Ex. 1030)
           Sadozai is directed to a crosslinked hyaluronic acid composition
     effective for tissue augmentation or drug delivery. Ex. 1030 ¶¶ 7, 8.
     According to Sadozai, “tKHVWRUDJHPRGXOXV*‫މ‬LVLQFUHDVHGHJ
     composition is stabilized, by the inclusion of a local anesthetic, e.g.,
     lidocaine, compared to a non-stabilized composition, e.g., an identical
     composition except that the local anesthetic is not included.” Id. ¶ 68.
           Sadozai discloses nine Examples of compositions including
     hyaluronic acid crosslinked with p-phenylene-bis(ethylcarbodiimide)
     (“PBCDI”). Id. ¶ 85. The crosslinked hyaluronic acid compositions of
     Example 5, was combined with phosphate buffer containing 0.30% lidocaine
     (Phosphate Buffer 4) to form a suspension. Id. ¶¶ 84, 90, 100, 102. The
     suspensions were loaded into syringes and sterilized in an autoclave at
     temperatures between 100° C to 150° C. Id. ¶¶ 54–55, 90 (Example 12),
     100 (Example 17).
           In Example 21, Sadozai discloses that compositions “with lidocaine
     KDYHVLJQLILFDQWO\KLJKHUPRGXOXV*‫މ‬RYHUWKHWLPHRIWKHWHVW Thus,
     crosslinked hyaluronic acid with lidocaine can have good biostability, and
     FDQLQVRPHFDVHVKDYHDV\QHUJLVWLFHIIHFWLQFUHDVLQJ*‫´މ‬Id. ¶ 107.
                  3.      Monheit (Ex. 1022)
           Monheit describes the properties of hyaluronic acid fillers used for
     wrinkle and volume correction. Ex. 1022, 77. Properties of hyaluronic acid
     fillers include gel hardness or rheology (flow), particle size, concentration of

                                            21
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 174 of 357 PageID #:
                                    2568
     IPR2019-01505
     Patent 8,450,475 B2
     hyaluronic acid particles, swelling, ratio of soluble to insoluble hyaluronic
     acid, and hydration. Id. at 78. Monheit discloses free (soluble) “HA is
     needed as a lubricant for flow characteristics, thus more free HA is needed
     as the G-1 or hardness of the HA is greater. The disadvantage is that free or
     non-crosslinked HA only lasts a few days and the stability of the implant is
     related to the crosslinked component.” Id.
                  4.    Clark (Ex. 1008)
           Clark discloses that hyaluronic acid’s “viscoelastic properties are
     determined by the length of the molecular chains, its concentration, the
     crosslinking and the particles size.” Ex. 1008, 28S. Clark discloses that
     RWKHUSK\VLFDOFKDUDFWHULVWLFVLQFOXGLQJJHOKDUGQHVV *‫ މ‬DQGVZHOOLQJRU
     hydration, can be used to make clinical decisions in choosing a product. Id.
     Clark discloses the properties of five different hyaluronic acid products,
     including Hylaform and Restylane. Id. at 29S, Table 1. Hylaform is
     characterized by about 4% fluid by weight soluble hyaluronic acid and
     Restylane is characterized by about 25% fluid by weight soluble hyaluronic
     acid. Id.
                  5.    Smith (Ex. 1009)
           Smith discloses “practical information on the use of Juvéderm Ultra
     and Juvéderm Ultra Plus injectable gel fillers.” Ex. 1009, 67S. Smith
     discloses Juvéderm Ultra and Juvéderm Ultra Plus have been on the market
     in Europe since 2003 and were introduced to the U.S. in 2007. Id. Smith
     describes Juvéderm as hyaluronic acid crosslinked with BDDE and
     including “[a]bout 10% non-crosslinked hyaluronic acid . . . to optimize the
     follow properties of the material.” Id. Smith discloses that
           [b]y comparison, particle-based products tend to contain a
           considerably larger amount of free hyaluronic acid (typically


                                           22
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 175 of 357 PageID #:
                                    2569
     IPR2019-01505
     Patent 8,450,475 B2
           around 20 percent of the total hyaluronic acid in the syringe),
           and all of this free hyaluronic acid is found in the vehicle
           system (where it is used as a gelling agent to keep the particles
           in suspension).
     Id. at 72S.
                   6.      Analysis of Claim 34
           Petitioner provides a detailed claim analysis for claim 34 as obvious
     over Lebreton, Sadozai, and Monheit or Smith, and refers to this analysis as
     to the remaining independent claims. Pet. 29–34. Because Patent Owner
     raises no independent arguments with respect to claims 1–9, 18, and 27–33,
     or 35–37, we address claim 34 as representative.
                        a) “A stable, sterile soft tissue filler comprising”
           Petitioner asserts Lebreton discloses soft tissue fillers that are
     autoclave sterilized. Id. at 29 (citing Ex. 1029 ¶ 70).
                        b) “a hyaluronic acid (HA) component comprising HA
                        crosslinked with [BDDE]”
           Petitioner asserts Lebreton discloses a mixture of BDDE-crosslinked
     hyaluronic acid. Id. (citing Ex. 1029 ¶¶ 68–76).
                        c) “uncrosslinked HA”
           As Ground 1, Petitioner asserts Monheit discloses adding free
     hyaluronic acid as a lubricant. Id. (citing Ex. 1022, 78). Petitioner asserts
     that a person of ordinary skill would have been motivated to add
     uncrosslinked (i.e., free or soluble) hyaluronic acid to optimize the flow
     characteristics of the filler. Id. (citing Ex. 1002 ¶ 147).
           As Ground 3, Petitioner asserts Smith discloses known crosslinked
     hyaluronic acid fillers, e.g., Juvéderm, incorporated free hyaluronic acid in
     varying amounts. Id. at 30 (citing Ex. 1009, 67S, 72S). Petitioner asserts
     that a person of ordinary skill would have been motivated to include free


                                             23
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 176 of 357 PageID #:
                                    2570
     IPR2019-01505
     Patent 8,450,475 B2
     hyaluronic acid in filler to improve injectability with a reasonable
     expectation of success in doing so. Id. (citing Ex. 1002 ¶¶ 147–150).
                      d) “lidocaine at a concentration of about 0.3% by weight of
                      the soft tissue filler combined with said crosslinked HA
                      component”
             Petitioner asserts Sadozai discloses a crosslinked hyaluronic acid filler
     containing 0.3% lidocaine. Id. (citing Ex. 1030 ¶ 70; Ex. 1002 ¶ 140).
                      e) “wherein the soft tissue filler is stable after heat
                      sterilization at between 120 degrees C. and about 130
                      degrees C.”
             Petitioner asserts Lebreton discloses sterilizing crosslinked hyaluronic
     acid gels in an autoclave with moist heat. Id. (citing Ex. 1029 ¶ 70).
     Petitioner further cites Sadozai which discloses hydrating BCDI-crosslinked
     hyaluronic acid particles at a temperature of 120–140° C. See id. (citing
     Ex. 1030 ¶ 54). Petitioner contends “[m]erely reciting a range of conditions
     known to be effective to sterilize an otherwise obvious composition, and
     observing the inherent effect of such sterilization, cannot confer
     patentability.” Id. at 31 (citing In re Kao, 639 F.3d 1057, 1069 (Fed. Cir.
     2011). Petitioner further contends that the term stable includes compositions
     that maintain sterility over a length of time, thus “when subjected to the
     claimed sterilization conditions, the resulting composition would remain
     ‘stable’ for as long as the container was not opened.” Id.
                      f) “wherein the soft tissue filler has a pH of about 7”
             Petitioner asserts Lebreton discloses a pH of 7.0–7.4. Id. at 31 (citing
     Ex. 1029 ¶ 48). Petitioner contends a person of ordinary skill in the art
     could have selected any pH within this range. Id. (citing Ex. 1002, ¶¶ 174,
     181).




                                            24
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 177 of 357 PageID #:
                                    2571
     IPR2019-01505
     Patent 8,450,475 B2
                      g) Motivation to Combine
           Petitioner asserts that a person of ordinary skill in the art would have
     known that injection pain was a common side effect of injectable dermal
     fillers, including Lebreton’s BDDE-hyaluronic acid crosslinked filler. Pet.
     24 (citing Ex. 1002 ¶ 115). Petitioner contends that incorporating lidocaine
     into crosslinked fillers was a known solution to the problem of injection
     pain, and was previously implemented in fillers containing hyaluronic acid
     crosslinked with BCDI, DVS (1,4-divinylsulfone), or DEO (diepoxyoctane).
     Id. at 24–25 (citing Ex. 1002 ¶¶ 118, 119, 132–133). Petitioner contends
     that “[a] composition containing BDDE-crosslinked HA and lidocaine was a
     derivative and predictable next step in view of the success of the other three
     clinically used crosslinkers.” Id. at 25. Petitioner further asserts that a
     person of ordinary skill in the art could have easily incorporated Sadozai’s
     0.3% lidocaine in a buffer solution into Lebreton’s BDDE-crosslinked gel.
     Id. at 28 (citing Ex. 1002 ¶¶ 145–146).
           According to Petitioner, a person of ordinary skill in the art would
     have been motivated to incorporate free hyaluronic acid into Lebreton’s
     crosslinked hyaluronic acid filler to optimize the injectable of a gel. Id. at
     27 (citing Ex. 1002 ¶¶ 91–94). Petitioner contends that a person of ordinary
     skill in the art would have understood that increasing free hyaluronic acid
     concentration in a mixture decreases the extrusion force, and thus is a result-
     effective variable subject to routine optimization. Id. (citing
     Ex. 1002 ¶ 147). Petitioner contends a person of ordinary skill in the art
     would have added the desired amount of free hyaluronic acid to the
     combined composition of Lebreton and Sadozai, loaded the composition into
     a syringe, and sterilized the composition using an autoclave. Id. at 28 (citing
     Ex. 1002 ¶¶ 140–143, 145–146).

                                            25
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 178 of 357 PageID #:
                                    2572
     IPR2019-01505
     Patent 8,450,475 B2
                      h) Objective Evidence of Non-obviousness
           Petitioner contends “the Examiner allowed the claims of the
     challenged patent (and its related applications) based on Allergan’s
     arguments and proffered evidence pointing to supposed ‘unexpected results’
     of the invention.” Pet. 51. Petitioner challenges the Declaration of the sole
     named inventor, Pierre F. Lebreton (“the Lebreton Declaration”), the
     comparative data incorporated into the specification, and the extrinsic
     evidence cited by the Applicant during prosecution. Id.
           First, Petitioner challenges the Lebreton Declaration as
     unsubstantiated and contradicted by the prior art. Id. at 52–55. Petitioner
     asserts that “contrary to Lebreton’s statements, the totality of the prior art
     instead gave the POSITA the expectation lidocaine could be successfully
     combined with various crosslinked HA dermal fillers, including a BDDE-
     crosslinked HA dermal filler.” Id. at 53. To show that sterile and stable
     lidocaine-hyaluronic acid combinations were previously known, Petitioner
     cites commercially available dermal fillers, e.g., Elevess, Prevelle Silk,
     Puragen Plus, as well as the teachings of Sadozai and Kinney. Id. at 53–54
     (citing Ex. 1002 ¶¶ 260–262). In addition, Petitioner’s expert, Dr. DeVore,
     testifies that “the POSITA would not have believed that lidocaine caused
     degradation of HA gels compositions during high temperature sterilization
     and would have believed that HA compositions comprising lidocaine were
     stable after high temperature sterilization when placed in storage for any
     significant length of time.” Ex. 1002 ¶ 261. Dr. DeVore states that “[f]or
     example, during the development of Elevess, it was observed that the
     autoclave-sterilized [BCDI]-crosslinked HA composition with lidocaine was
     sufficiently stable to support a product shelf life of 15 months, which is
     reflected in the Elevess label.” Id. (citing Ex. 1050, 6) (CTA Summary).

                                            26
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 179 of 357 PageID #:
                                    2573
     IPR2019-01505
     Patent 8,450,475 B2
           Second, Petitioner asserts that the comparative data relied on in the
     Lebreton Declaration does not support nonobviousness. Pet. 55. This
     comparative data is disclosed in Example 4 of ’795 patent (Ex. 3002, 15:20–
     17:2, Figs 1–8), and as Example 3 in provisional application Nos.
     61/085,956 (Ex. 1013, 16–17, Figs 2–9); 61/087,934 (Ex. 1028, 16–17, Figs
     2–9; and 61/906,278 (Ex. 1044, 15–16, Figs 1–8), which are incorporated by
     reference by the ’475 patent (Pet. 55; Ex. 1001, 1:7–12).
           Dr. DeVore attests that “Example 4 describes experiments in which
     six samples were evaluated. . . . Allergan argued that the results of Samples
     1–3 were consistent with the expectations of the POSITA, and that it was
     unexpected that Samples 4–6 did not exhibit the same viscosity reduction.”
     Ex. 1002 ¶ 267. “In my opinion, Sample 1 is completely irrelevant—it is a
     mixture of uncrosslinked HA and a completely different polymer
     (hydroxypropyl methylcellulose). I am not aware of a mixture of
     uncrosslinked HA and HPMC being used as a dermal filler, either in 2008 or
     now.” Id. ¶ 268. Dr. DeVore further states that the reported viscosity
     differences are not indicative of instability as “[t]he final viscosity for
     Samples 2 and 3 in each test (~75–375 Pa*s) is substantially the same as the
     final viscosities of Samples 4–6 (~50–90 Pa*s), all of which are within the
     range of marketed dermal fillers (50–1,200 Pa*s).” Id. ¶ 270. According to
     Dr. DeVore, there is no meaningful difference in viscosity reduction
     between Sample 3 (35% reduction when combined with lidocaine without
     pH adjustment) and Sample 4 (30% reduction in viscosity in the same test)
     and that the difference was not “much lower” as alleged by Allergan.
     Id. ¶¶ 274–275.
           During prosecution of the ’884 application, the Applicant asserted that
     Cui, “shows that HA gels are known to be sensitive to heat sterilization, and

                                             27
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 180 of 357 PageID #:
                                    2574
     IPR2019-01505
     Patent 8,450,475 B2
     that even more particularly, that HA gels crosslinked with BDDE are known
     to be especially sensitive to heat sterilization relative to HA gels cross linked
     with other, i.e. non-BDDE, crosslinkers.” Ex. 1023, 28 (emphasis omitted).
     Petitioner, however, asserts that Cui, “is irrelevant to the question of whether
     Allergan’s BDDE-crosslinked HA composition showed unexpected results
     compared to the other crosslinkers known to POSITAs at the time.” Pet. 61
     (citing Ex. 1002 ¶ 266).
           Petitioner argues that “Cui was published in 2012, well after the
     claimed priority date of the patent. The reasonable expectation of success
     (and expected results) is evaluated at the time the invention was made—a
     later published reference that might have taught away from the claimed
     invention is irrelevant.” Id. at 60 (citing Bristol-Myers Squibb Co. v. Teva
     Pharms. USA, Inc., 752 F.3d 967, 976 (Fed. Cir. 2014)). Petitioner further
     relies on Dr. DeVore’s testimony that Cui compares the stability of BDDE-
     crosslinked hyaluronic acid with three crosslinkers that had not “been
     seriously investigated for use in dermal fillers as of August 2008,” as
     opposed to the known non-BDDE crosslinkers for dermal fillers.
     Ex. 1002 ¶ 264. Dr. DeVore concludes that “the Cui reference in no way
     supports Allergan’s assertion that BDDE crosslinked HA was ‘especially
     sensitive’ to heat sterilization relative to ‘non-BDDE’ crosslinkers. At the
     very least, Cui is irrelevant . . . because Cui’s comparisons do not relate to
     any of the crosslinkers relied upon here.” Id. ¶ 265.
           Although Patent Owner does not directly address the substance of
     Petitioner’s grounds, Patent Owner does address the relevance of Cui in the
     context of its § 325(d) arguments. See Prelim. Resp 27–32; Sur-reply 4. In
     sum, Patent Owner argues that Cui is relevant because it “discusses divinyl
     sulfone (DVS) crosslinked HA gels, which Petitioner admits were known

                                            28
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 181 of 357 PageID #:
                                    2575
     IPR2019-01505
     Patent 8,450,475 B2
     and approved before August 2008.” Prelim. Resp. 28. We accord this
     argument little weight because Cui provides no comparative information
     about the stability of HA gels crosslinked with either DVS or BDDE.
     Rather, and as Patent Owner admits, “Cui focused on gels linked with four
     new agents of ‘lower-toxicity’” as compared to DVS.” Id. (citing Ex. 1025,
     1506); see Sur-reply 3 (noting that “Cui does not test or compare BDDE to
     any of the three crosslinkers discussed in the Petition[] or the Examiner’s
     art”).
              Patent Owner responds that we should discount Dr. Devore’s
     testimony because it is “conclusory and fails to provide a well-reasoned
     rationale or objective support for the proposed grounds.” Prelim. Resp. 28.
     As an initial matter, at this stage of the proceeding, we give at least some
     weight to an expert’s unopposed testimony. Moreover, we accord little
     weight to Patent Owner’s argument as it appears to rely on summary
     statements from Dr. Devore’s declaration that are further explained
     elsewhere in the Declaration. Patent Owner argues, for example, that a
     sentence fragment from paragraph 145 of Dr. Devore’s declaration (“a
     POSITA would have been motivated to incorporate uncrosslinked (free) HA
     into the lidocaine-containing BDDE-crosslinked H composition in varying
     amounts”) is “without evidentiary support.” Id. at 29. The passage, read in
     full, however, expressly cites to paragraphs 91 and 145–147 of Dr. Devore’s
     declaration. Ex. 1002 ¶ 145. Referenced paragraph 91, in turn, cites to
     Exhibits 1045 and 1022 as support for the proposition that “[o]ne well-
     known technique to optimize the required extrusion force was to add free
     HA to the composition.” Follow-on paragraphs 92 and 93 further rely on
     Exhibits 1009 and 1037 in discussing additional evidence that one of
     ordinary skill would be motivated to incorporate free HA into an injectable

                                           29
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 182 of 357 PageID #:
                                    2576
     IPR2019-01505
     Patent 8,450,475 B2
     filler composition. Paragraphs 145–147 of Dr. Devore’s declaration further
     support the proposition summarized in paragraph 145 with reference to
     arguments and evidence in, e.g., paragraphs 91–94, 147–149, and 187 of the
     declaration and Exhibits 1002, 1008, and 1009.
           Accordingly, we do not find persuasive Patent Owner’s argument that
     we should discount Dr. Devore’s testimony as unduly conclusory. Patent
     Owner will have the opportunity to rebut and challenge Dr. Devore’s
     testimony at trial.
                      i) Conclusion
           For the reasons set forth above, Petitioner has established a reasonable
     likelihood of prevailing in demonstrating the unpatentability of claim 34
     with respect to Grounds 1–3.
           E.    Obviousness in view of Kinney, Zhao, Narins, and Monheit,
           Clark, or Smith (Grounds 4–6)
           As Ground 4, Petitioner challenges claims 1–9, 18, and 27–37 as
     obvious in view of Kinney, Zhao, Narins, and Monheit. Pet. 42–62. As
     Ground 5, Petitioner challenges claims 1–9 and 18 as obvious in view of
     Kinney, Zhao, Narins, and Clark. Id. As Ground 6, Petitioner challenges
     claims 27–37 as obvious in view of Kinney, Zhao, Narins, and Smith. Id.
     Petitioner’s challenges include detailed mapping of teachings of these
     references to each limitation of the claims. See id.
           The parties’ arguments with respect to evidence of unexpected results
     are addressed in section II(D)(6)(h), above. We begin our analysis of
     Petitioner’s obviousness contentions with an overview of the references
     asserted under Grounds 4–6, and Petitioner’s assertions of why one of
     ordinary skill in the art would have sought to combine the teachings of these
     references as set forth in the challenged claims.


                                           30
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 183 of 357 PageID #:
                                    2577
     IPR2019-01505
     Patent 8,450,475 B2
                  1.     Kinney (Ex. 1012)
           Kinney teaches a clinical study comparing two dermal fillers: (1)
     Restylane, which had been on the market for several years, and (2) Puragen
     Plus, a non-animal source hyaluronic acid gel containing lidocaine that was
     undergoing FDA clinical trials. Ex. 1012, 741–742. Kinney describes “the
     pain associated with injection” as a “major disadvantage” of existing
     hyaluronic preparations, such as Restylane. Id. According to Kinney,
     Puragen Plus is double-crosslinked with DEO, thereby forming ester and
     ether bonds. Id. at 742. Kinney discloses that double-crosslinking protects
     the ether bonds during sterilization, where “[t]he increased chemical stability
     allows for the addition of lidocaine 0.3% for a relatively pain-free injection.”
     Id. Kinney discloses “[n]ot surprisingly, there was minimal to no pain in
     essentially every patient injected with Puragen Plus, and less pain in every
     patient injected with Puragen Plus compared with patients injected with
     Restylane.” Id. at 746.
                  2.     Zhao (Ex. 1058)
           Zhao is directed to double-crosslinked hyaluronic acid derivatives
     having improved biostability. Ex. 1058 ¶ 14. Zhao discloses crosslinking
     agents may be used for the double-crosslinking process may include BDDE
     (butanediol diglycidylether) and DEO (1,2,7,8-diepoxyoctane). Id. ¶¶ 19–
     21. Zhao discloses an example of a double-crosslinking process for
     hyaluronic acid, including a first crosslinking reaction with DEO under
     alkaline conditions, and a second crosslinking reaction with DEO under
     acidic conditions. Id. ¶ 32. Zhao discloses the degree of crosslinking may
     range from 10–50%. Id. ¶ 56.




                                           31
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 184 of 357 PageID #:
                                    2578
     IPR2019-01505
     Patent 8,450,475 B2
                  3.      Narins (Ex. 1007)
           Narins discloses that Restylane is a stabilized partially crosslinked
     hyaluronic acid gel. Ex. 1007, 156. Narins discloses “[t]he material is heat-
     sterilized in its final container and has a shelf life of 1.5 years from the date
     of manufacture.” Id.
                  4.      Analysis of Claim 34
           Petitioner provides a detailed claim analysis for claim 34 as obvious
     over Kinney, Zhao, Narins, and Monheit, Clark, or Smith. Pet. 43–45.
     Petitioner refers to this analysis as to the remaining independent claims.
     Because Patent Owner raises no independent arguments with respect to
     claims 1–9, 18, and 27–33, and 35–37, we address claim 34 as
     representative.
                       a) “A stable, sterile soft tissue filler comprising”
           Petitioner asserts that Kinney discloses sterile soft tissue fillers. Pet.
     43 (citing Ex. 1012, 741–742). Petitioner asserts that Narins discloses that
     Restylane is heat-sterilized in its final container, and a person of ordinary
     skill in the art would have heat-sterilized the combination of Kinney and
     Zhao. See id. (citing Ex. 1007, 156; Ex. 1002 ¶ 190).
                       b) “a hyaluronic acid (HA) component comprising HA
                       crosslinked with [BDDE]”
           Petitioner asserts that Kinney discloses a hyaluronic acid crosslinked
     with BDDE (Restylane) and a hyaluronic acid crosslinked with DEO
     (Puragen Plus). Id. at 44 (citing Ex. 1012, 741–742). Petitioner contends a
     person of ordinary skill would have been motivated to exchange the DEO
     crosslinker in Puragen Plus with a BDDE crosslinker. Id. (citing
     Ex. 1002 ¶ 188).




                                              32
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 185 of 357 PageID #:
                                    2579
     IPR2019-01505
     Patent 8,450,475 B2
                      c) “uncrosslinked HA”
            As Ground 4, Petitioner asserts Monheit discloses adding free
     hyaluronic acid as a lubricant. Id. (citing Ex. 1022, 78). Petitioner asserts
     that a person of ordinary skill would have been motivated to add
     uncrosslinked (i.e., free or soluble) hyaluronic acid to optimize the flow
     characteristics of the filler. Id. (citing Ex. 1002 ¶¶ 191, 222).
            As Ground 6, Petitioner asserts Smith discloses known crosslinked
     hyaluronic acid fillers, e.g., Juvéderm, incorporated free hyaluronic acid in
     varying amounts. Id. (citing Ex. 1009, 67S, 72S). Petitioner asserts that a
     person of ordinary skill would have been motivated to include free
     hyaluronic acid in filler to improve injectability with a reasonable
     expectation of success in doing so. Id. (citing Ex. 1002 ¶¶ 191).
                      d) “lidocaine at a concentration of about 0.3% by weight”
            Petitioner asserts that Kinney discloses Puragen Plus contains 0.3%
     lidocaine HCl. Id. (citing Ex. 1012, 742).
                      e) “wherein the soft tissue filler is stable after heat
                      sterilization at between about 120 degrees C. and about 130
                      degrees C.
            Petitioner refers to Ground 1 to argue that a person of ordinary skill
     would have appreciated the recited sterilization conditions would have been
     effective to sterilize dermal fillers. Id.
            Petitioner further asserts that a person of ordinary skill would have
     been motivated to use Narin’s heat sterilization of Restylane for a double-
     BDDE-crosslinked composition. Id. at 45 (citing Ex. 1007, 156; Ex. 1002
     ¶ 190). Petitioner contends that the person of ordinary skill “would have
     necessarily obtained a product that maintained its sterility (i.e., stability)
     until opened.” Id. (citing Ex. 1002 ¶ 190).



                                             33
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 186 of 357 PageID #:
                                    2580
     IPR2019-01505
     Patent 8,450,475 B2
                       f) “wherein the soft tissue filler has a pH of about 7”
           Petitioner asserts that a person of ordinary skill “knew that dermal
     fillers were formulated at a pH compatible with the human body, including
     pH 7.” Id. (citing Ex. 1002 ¶ 217).
                       g) Motivation to Combine
           Petitioner asserts that a person of ordinary skill in the art “would have
     been motivated to exchange the DEO crosslinker in Puragen Plus with a
     BDDE crosslinker, as BDDE-crosslinked fillers were already established in
     the marketplace and approved by FDA.” Pet. 42 (citing Ex. 1002 ¶ 188).
     Petitioner asserts that a person of ordinary skill in the art could have made
     particles of double-BDDE-crosslinked hyaluronic acid following the Zhao’s
     process. Id. at 42–43 (citing Ex. 1002 ¶ 189). Petitioner contends that a
     person of ordinary skill in the art would have reasonably expected that
     lidocaine would function analogously in both BDDE and DEO gels, because
     both compounds are formed with bis-epoxide crosslinkers. Id. at 43 (citing
     Ex. 1002 ¶ 189). As further explained by Dr. DeVore:
           Both crosslinkers rely on the same chemistry—nucleophilic
           epoxide opening by the N-acetyl glucosamine primary alcohol,
           followed by nucleophilic epoxide opening by the glucoronic
           acid carboxylate. In both cases, epoxide opening results in the
           presence of a secondary alcohol in the crosslinking chain.
           Given the high degree of similarity between the two
           crosslinkers, the POSITA would reasonably expect that
           lidocaine would function analogously in both crosslinked gels.
     Ex. 1002 ¶ 189.
           Petitioner further asserts that a person of ordinary skill in the art
     would have added an optimized amount of free hyaluronic acid to the
     crosslinked hyaluronic acid filler to improve injectability as taught by Smith
     and Clark. Id. at 42.


                                            34
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 187 of 357 PageID #:
                                    2581
     IPR2019-01505
     Patent 8,450,475 B2
                     h) Conclusion
           For the reasons set forth above, Petitioner has established a reasonable
     likelihood of prevailing in demonstrating the unpatentability of claim 34
     with respect to Grounds 4–6.
                   III.   DISCRETION TO DENY INSTITUTION
           Patent Owner contends Petitioner presents substantially the same art
     or arguments previously presented to the Office. Prelim. Resp. 15. Patent
     Owner further contends Petitioner repackages the arguments previously
     presented to and rejected by the Board in IPR2017-02002. Id. Patent Owner
     argues the Board should exercise its discretion and deny the Petition under
     35 U.S.C. §§ 325(d) and 314(a). Id. We address each of these arguments
     below.
           A.     Discretion under 35 U.S.C. § 325(d)
           Under § 325(d), we have discretion to deny a petition that presents the
     same or substantially the same prior art or arguments as previously presented
     to the Office. 35 U.S.C. § 325(d) (2018). In evaluating whether the factual
     predicate under § 325(d) is met, the Board has considered a number of non-
     exclusive factors, including, for example:
           a) the similarities and material differences between the asserted
              art and the prior art involved during examination;
           b) the similarities and material differences between the
              cumulative nature of the asserted art and the prior art
              evaluated during examination;
           c) the extent to which the asserted art was evaluated during
              examination, including whether the prior art was the basis for
              rejection;
           d) the extent of the overlap between the arguments made during
              examination and the manner in which Petitioner relies on the
              prior art or Patent Owner distinguished the prior art;


                                          35
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 188 of 357 PageID #:
                                    2582
     IPR2019-01505
     Patent 8,450,475 B2
           e) whether Petitioner has pointed out sufficiently how the
              Examiner erred in its consideration of the asserted prior art;
              and
           f) the extent to which additional evidence and facts presented in
              the Petition warrant reconsideration of the asserted prior art
              or arguments.
     Becton, Dickinson and Co. v. B. Braun Melsungen AG, IPR2017-01586,
     Paper 8, 17–18 (PTAB Dec. 15, 2017) (precedential) (“the Becton Dickinson
     factors”).
                  1.    Becton Dickinson Factors a through d
           With respect to factors a through d, Patent Owner argues that “the
     references on which Petitioner relies, and arguments based on those
     references, are the same or substantially the same as those considered during
     prosecution of the ’475 Patent.” Prelim. Resp. 17. With respect to the
     primary reference of Grounds 1–3, Patent Owner argues that the Examiner’s
     rejection in view of Lebreton was successfully overcome during the
     prosecution of the ’475 patent. Id. at 17–18. Patent Owner further argues
     that Kinney, the primary reference for the remaining grounds, “is cumulative
     of the Wang, Lupo, and Reinmuller references that the Examiner cited
     during prosecution,” and that all of the “secondary references on which
     Petitioner relies (Sadozai, Zhao, Monheit, Clark, Narins, and Smith) are also
     cumulative of art that was considered, and overcome, during prosecution of
     the ’475 Patent.” Id. at 18–22.
           Petitioner, however, argues that “Allergan’s argument that Lebreton
     was ‘distinguished’ in prosecution is inaccurate; Allergan never overcame
     the prima facie cases made by the Examiner. Instead, every patent was
     allowed based on Allergan’s proffered unexpected results, primarily the
     unsubstantiated inventor declaration.” Reply, 1–2. Petitioner’s assertion is


                                          36
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 189 of 357 PageID #:
                                    2583
     IPR2019-01505
     Patent 8,450,475 B2
     supported by the relevant prosecution history, as further discussed below.
     See e.g., section I(F)(3), above; see also Prelim. Resp. 4 (“Ultimately, the
     ’475 patent was allowed based on the unexpected results from the claimed
     invention.”).
           Petitioner also argues that the asserted grounds combine Lebreton
     (and Kinney) with “substantially different secondary references (Sadozai,
     etc.) than used by the Examiner and provide arguments and evidence
     (including the unrebutted DeVore testimony) not considered by the
     Examiner.” Reply, 2–6. We find particularly persuasive for the purpose of
     our § 325(d) analysis, Petitioner’s contention that, whereas Calais and
     Wang, cited by the Examiner, “merely suggest lidocaine . . . could be added
     to a crosslinked HA gel[,] . . . . Sadozai15 directly refutes the inventor’s
     declaration that lidocaine would degrade a HA gel during high temperature
     sterilization.” Reply 2–3 (citations omitted); see also, Ex. 1002 ¶¶ 31–35,
     39, 43, 49, 130–131, 144.
           With respect to Grounds 4–6, we find persuasive Petitioner’s related
     argument that, unlike the references cited by the Examiner, Kinney provides
     working examples of stable, cross linked HA fillers with lidocaine. Pet. 67–
     68; Reply 4–5. Thus, Kinney is not the same or substantially the same art
     previously presented to the Office during examination.
           On balance, factors a through d do not weigh in favor of exercising
     our discretion to deny institution under § 325(d).


     15
       Although Sadozai was of record during examination of the ’475 patent,
     because it directly refutes a statement in the Lebreton Declaration, we find,
     as discussed in Section III(A)(3) below, Petitioner has shown sufficiently
     that the Examiner erred in not appreciating the relevance of the teaching of
     Sadozai during evaluation of the Lebreton Declaration.

                                            37
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 190 of 357 PageID #:
                                    2584
     IPR2019-01505
     Patent 8,450,475 B2
                  2.     Becton Dickinson Factor e
           As to factor e, Patent Owner asserts that Petitioner has not “pointed
     out sufficiently how the Examiner erred in its evaluation of the asserted prior
     art.” Prelim. Resp. 16. As discussed in section I(F)(3), above, the parties
     agree that the Examiner relied on the Lebreton Declaration in allowing the
     claims of the ’475 patent to issue. According to Petitioner, the Examiner’s
     error in allowing these claims “was induced by the declaration.” Reply 6.
     Although Petitioner’s analysis is not contrary to the present record, whether
     the Examiner “erred” by relying on Lebreton declaration is subsumed into
     our analysis of factor f, below.
                  3.     Becton Dickinson Factor f
           Even if we were to accept at face value Patent Owner’s arguments
     regarding factors a through d, they would be outweighed by our analysis of
     factor f: “the extent to which additional evidence and facts presented in the
     Petition warrant reconsideration of the asserted prior art or arguments,”
     which in this case, relates to Petitioner’s arguments and evidence regarding
     the Lebreton Declaration. See generally Pet. 52–59; Reply 6–7.
                         a)    Paragraphs 4–10 of the Lebreton Declaration
           The Lebreton Declaration presents two general arguments. First, that
     one of ordinary skill in the art would have known that the addition of
     lidocaine to crosslinked HA dermal filler compositions was incompatible
     with high temperature sterilization. See Ex. 1024 ¶¶ 4–10. 16 Petitioner,
     supported by the testimony of its expert Dr. DeVore, however, provides


     16
       As noted in the Petition, these “statements were not limited to BDDE-
     crosslinked HA [as presently claimed], and Allergan’s accompanying
     Response at the time included pending claims covering use of any
     crosslinker.” Pet. 53 (citing Ex. 1023, 18–20 (claims 51–67)).

                                           38
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 191 of 357 PageID #:
                                    2585
     IPR2019-01505
     Patent 8,450,475 B2
     substantial evidence to the contrary. In particular, that one of ordinary skill
     in the art would have understood that lidocaine-containing crosslinked HA
     dermal fillers could be sterilized with high temperatures, and that such
     products were approved by the FDA for commercial sale. See e.g., Pet. 53–
     55 (citing Ex. 1002 ¶¶ 254, 259–262; Ex. 1030 ¶ 107; Ex. 1012, 746;
     Ex. 1021, P1039) (dermatology journal abstract on HA/lidocaine
     combination preclinical evaluation).
           Petitioner appears to take the position that the Lebreton Declaration
     would have provided the Examiner with an incomplete picture of the prior
     art. Pet. 66. Patent Owner disagrees, arguing that the Examiner “was aware
     of the very references and teachings Petitioner alleges were absent” in the
     Declaration. Prelim. Resp. 24 (arguing that the Examiner specifically
     considered Lebreton and Sadozai as well as references cumulative to
     Kinney, Monheit, Clark, Smith, Zhao, and Narins). The current record,
     however, further includes the presently unrebutted testimony of Dr. DeVore,
     and the question of whether the secondary references before the Examiner
     were truly cumulative is a matter of factual dispute that can be addressed at
     trial. See Reply 2–5. These factors weigh against exercising our discretion
     under § 325(d), as do the parties’ arguments with respect to Cui, discussed in
     section II(D)(6)(h), above.
                         b)    Paragraphs 11–15 of the Lebreton Declaration
           With reference to Example 4 of the incorporated provisional
     applications, the Lebreton Declaration further asserts that “other HA gels”
     mixed with lidocaine (represented by samples 4 and 5) “surprising[ly] and
     unexpected[ly]” maintained their viscosity and elasticity after high
     temperature sterilization as compared to gel samples 1, 2, and 3. Ex. 1024
     ¶¶ 11–15. There appears to be no dispute that the lidocaine-gel

                                            39
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 192 of 357 PageID #:
                                    2586
     IPR2019-01505
     Patent 8,450,475 B2
     compositions of samples 4 and 5 comprise BDDE-crosslinked soft tissue
     filler compositions within the scope of the challenged claims. Petitioner,
     nonetheless, contends this portion of the Lebreton Declaration does not
     provide support for unexpected results because first, samples 1–3 do not
     represent the closest prior art and, second, even though samples 1 and 2
     show less drop in viscosity after sterilization as compared to samples 4–6,
     this difference is merely a matter of degree rather than kind. Pet. 55–59; see
     Ex. 1002 ¶¶ 266–276.
           We find particularly interesting Dr. DeVore’s presently uncontested
     testimony that
           Allergan’s experiment and its interpretation of the results
           fundamentally misunderstands the point of stability testing. The
           consideration whether a crosslinked HA composition would be
           suitable as a dermal filler depends on its final viscosity, not
           how much the viscosity drops during sterilization. It is
           irrelevant if the viscosity drops by 5%, 50%, or even 90%, so
           long as the sterilized final product has the desired viscosity and
           is shelf stable.
     Ex. 1002 ¶ 269. Dr. DeVore further testified that Sample 1 is irrelevant as a
     mixture of uncrosslinked HA and a polymer other than HA, whereas “[t]he
     final viscosities of samples 2 and 3 in each test (~75–375 PA*s) is
     substantially the same as the final viscosities of Samples 4–6 (~50–09
     PA*s), all of which are within the range of marketed dermal fillers (50–
     1,200 PA*s).” Id. ¶¶ 268, 272. In support, Dr. DeVore points to the priority
     documents as identifying samples 2 and 3 as corresponding to FDA-
     approved dermal fillers Hylaform and Restylane, respectively. See id.
     ¶¶ 272, 273 (citing Ex. 1013, 26:7, 12–13; Ex. 1028, 19:7, 12–13).
           Dr. DeVore further testifies that:




                                           40
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 193 of 357 PageID #:
                                    2587
     IPR2019-01505
     Patent 8,450,475 B2
                During the prosecution of ’795 patent, Allergan stated that
           Sample 3, when combined with lidocaine without pH
           adjustment, exhibited a 35% reduction in viscosity, while
           Sample 4 exhibited a 30% reduction in viscosity in the same
           test. EX1023, 26-27. During the prosecution of this
           application, Allergan argued that the claimed compositions
           exhibited a “much lower” reduction in viscosity.
     Id. ¶ 274.
               In my opinion, even if viscosity reduction by itself was a
           meaningful measure of suitability (it is not), there is no
           meaningful difference between a 30% and 35% reduction in
           viscosity. . . . Determining whether 30% is significantly
           different from 35% would require statistical analysis, such as
           required in FDA submissions. Such analysis is not present in
           the Challenged Patents. Thus, it is impossible to tell if the
           difference between Sample 3 and Sample 4, when pH is not
           controlled, is real or not.
     Id. ¶ 275.
           We do not, on the present record, find Dr. DeVore’s testimony
     “conclusory” or “without objective support” as Patent Owner contends. See
     Prelim. Resp. 31. To the contrary, Dr. DeVore’s testimony weighs against
     exercising our discretion under § 325(d). We, nonetheless, look forward to
     Patent Owner’s testing of Dr. DeVore’s opinions at trial.
                  4.    Conclusion
           In sum, upon weighing the relevant Becton Dickinson factors, we find
     WKDWJURXQGV௅GRQRWUHO\XSRQWKHVDPHRUVXEVWDQWLDOO\WKHVDPHprior
     art or arguments previously presented to the Office during examination, and
     DOWKRXJKJURXQGV௅UHO\XSRQWKHVDPHRUVXEVWDQWLDOO\WKHVDPHDUW
     previously presented to the Office during examination, Petitioner has
     demonstrated sufficiently how the Office erred in a manner material to the
     patentability of the challenged claims in reliance on the Lebreton



                                          41
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 194 of 357 PageID #:
                                    2588
     IPR2019-01505
     Patent 8,450,475 B2
     Declaration to overcome the prior art. Thus, we decline to exercise our
     discretion under 35 U.S.C. § 325(d) to deny institution of the Petition.
           B.     Discretion under 35 U.S.C. § 314(a)
           The Patent Owner argues that the Board should exercise its discretion
     under 35 U.S.C. § 314(a) and deny Petitioner’s request for institution of
     inter partes review. Prelim. Resp. 32–38. The Patent Owner points to the
     Board’s prior decision in IPR2017-02002 (“the 02002 IPR”) involving a
     different, and unrelated, petitioner, Teoxane S.A. Id.; see Pet. 63–64 (stating
     that Prollenium has no connection to this “potential competitor”).
           In urging the Board to deny institution under § 314(a), the Patent
     Owner points to criteria set forth by the Board in General Plastic Industrial
     Co., Ltd. v. Canon Kabushiki Kaisha, No. IPR2016-01357 (PTAB Sept. 6,
     2017). Prelim. Resp. 33–34. These factors include:
           (1) Whether the same petitioner previously filed a petition
              directed to the same claims of the same patent;

           (2) Whether at the time of filing of the first petition the petitioner
               knew of the prior art asserted in the second petition or should
               have known of it;

           (3) Whether at the time of filing of the second petition the
              petitioner already received the patent owner’s preliminary
              response to the first petition or received the Board’s decision
              on whether to institute review in the first petition;

           (4) The length of time that elapsed between the time the
              petitioner learned of the prior art asserted in the second
              petition and the filing of the second petition;

           (5) Whether the petitioner provides adequate explanation for the
              time elapsed between the filings of multiple petitions directed
              to the same claims of the same patent;



                                            42
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 195 of 357 PageID #:
                                    2589
     IPR2019-01505
     Patent 8,450,475 B2
           (6) The finite resources of the Board; and

           (7) The requirement under 35 U.S.C. § 316(a)(11) to issue a final
               determination not later than 1 year after the date on which the
               Director notices institution of review.
     Id. (citing General Plastic, Paper 11 at 2, 9–10).
           Petitioner admits that it read the papers from IPR2017-02002 prior to
     filing this IPR. Reply, 8. In view of that admission, Patent Owner urges
     that we deny this Petition because it “relies on the same or substantially the
     same references and practically indistinguishable arguments that were
     advanced in the prior IPR petitions.” Prelim. Resp. 36.17 According to
     Patent Owner “Petitioner’s use of the Board’s institution decision in
     IPR2017-02002 as a roadmap for the Petition in this case implicates the
     fairness concerns discussed in General Plastic and favors denying
     institution.” Id. at 37. We do not agree.
           With respect to the first General Plastic factor, Patent Owner argues
     that “Petitioner has repackaged into this third petition challenging the ’475
     patent practically identical prior art grounds to challenge the same patent
     claims.” Id. at 34. In support, Patent Owner appears to argue that Grounds
     5 and 6 of the 02002 IPR involving Debacker, Sadozai, and Reinmuller are
     “nearly identical” to Grounds 1–3 of the instant Petition because “Debacker
     . . . like Lebreton, discloses BDDE-crosslinked dermal fillers containing
     uncrosslinked HA.” Id. at 35; see Sur-reply, 1–4. Patent Owner appears to
     make a similar argument with respect to Ground 7 of the 02002 IPR

     17
       As noted by the parties, the Board declined to institute trial on an earlier
     Petition by a third unrelated Petitioner for failure to timely identify all real
     parties in interest. Pet. 62, Prelim. Resp. 32, fn.92 (citing Galderma S.A. v.
     Allergan Industrie, SAS, IPR2014-01417, Paper 15 (PTAB Mar. 5, 2015)
     (case terminated after additional proceedings).

                                            43
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 196 of 357 PageID #:
                                    2590
     IPR2019-01505
     Patent 8,450,475 B2
     (involving Expert Anti-Aging, Sadozai, and Lebreton) because “Expert
     Anti-Aging “discloses sterilized compositions of BDDE crosslinked HA
     dermal fillers.” Prelim. Resp., 35. Patent Owner further argues that
     Grounds 4–6 of the instant Petition (involving Kinney, Zhao, and Narins, in
     combination with Monheit, Clark, or Smith, respectively), are repetitive of
     Grounds 2 and 4 of the 02002 IPR (involving Lupo, Toth, Kinney, and
     additionally Reinmuller I) because both sets of grounds “rely on the same
     reference–Kinney–and advance similar arguments–namely, that
     compositions comprising BDDE-crosslinked HA fillers containing lidocaine
     that were stabile after sterilization was obvious.” Id. at 35–36; Ex. 3001, 7.
     Petitioner’s high levels of generalization are insufficient to support its
     assertion that Petitioner has “repackaged into [this Petition] practically
     identical prior art grounds to challenge the same patent claims.” See Prelim.
     Resp. 34.
           Further, and perhaps more pertinent to General Plastic factor 1,
     Petitioner avers that “this is Prollenium’s first Petition, and Prollenium has
     no connection to the prior petitioner. . . . [Moreover,] only Prollenium has
     been sued under this patent.” Pet. 64; see Reply 8 (“Allergan makes no
     effort to show why Prollenium, which has no relationship to Teoxane and
     was sued years later, should be barred.”). On the present record, we agree
     that Prollenium has no significant relationship to the petitioner of the 02002
     IPR. See Valve Corp. v. Electronic Scripting Prods., Inc. IPR2019-00062,
     Paper 11, 9 (Apr. 2, 2019) (precedential) (“[W]e consider any relationship
     between those petitioners when weighing the General Plastic factors.”).
     Accordingly, General Plastic factor 1 weighs against exercising our
     discretion under § 314(a).



                                            44
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 197 of 357 PageID #:
                                    2591
     IPR2019-01505
     Patent 8,450,475 B2
           With respect to General Plastic factors 2 and 4, we agree with
     Petitioner that these factors relate to prior art withheld from the first Petition
     and, because there is no evidence that Prollenium was involved with any
     earlier petition challenging the ’475 patent, and because there is no evidence
     that Prollenium was aware of any infringement assertions against it at the
     time of the earlier petition filings, these factors are inapplicable
     here. Likewise, factor 5, (“[w]hether the petitioner provides adequate
     explanation for the time elapsed between the filings of multiple petitions
     directed to the same claims of the same patent”), also fails to weigh in favor
     of denying institution because, as there is no evidence that Prollenium was
     involved in any such earlier petition or that Prollenium was even aware of
     the infringement assertions against it at the time of the earlier petition
     filings, there is no elapsed time to explain.
           Patent Owner argues that General Plastic factor 3 weighs in favor of
     denying institution because “[g]uided by the Board’s analysis of the
     previous petitions, Petitioner crafted this third petition against the ’475
     patent to try to ‘overcome the deficiencies’ identified by the Board’s
     analysis.” Prelim. Resp. 36–37. But as noted by Petitioner, the Board
     denied the 02002 Petition
           for various reasons, including failure to show certain
           anticipation references inherently disclosed certain claim
           elements, and a general lack of supporting evidence for the
           petitioner’s positions. See [Ex. 3001, 15, 17, 19, 24–25]
           (rejecting anticipation and obviousness ground for failure to
           show inherent features and the stable limitation, rejecting
           ground for asserting “bare attorney argument,” rejecting ground
           for failure to show a German reference was “of record” or how
           its alleged English counterpart met the limitations of the claims,
           and other failures to direct the Board to the specific and
           competent evidence to support the contentions).


                                             45
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 198 of 357 PageID #:
                                    2592
     IPR2019-01505
     Patent 8,450,475 B2
     Pet. 63. Even were we to accept Patent Owner’s position that the instant
     Petition asserted “practically identical prior art grounds” as set forth in the
     02002 IPR, those grounds were not fully adjudicated on the merits. See
     Prelim. Resp. 34. We note in particular that the weight the Board should
     accord the Lebreton Declaration–a cornerstone of Petitioner’s argument–is
     not mentioned, let alone addressed on the merits, in the 02002 IPR decision.
     See Ex. 3001. As such, in this instance, we do not find it persuasive that
     Prollenium was in possession of the Board’s decision denying the 02002
     IPR prior to filing this Petition. Accordingly, General Plastic factor 3 does
     not weigh in favor of denying institution under § 314(a).
           Finally, because Patent Owner has not shown, nor do we discern, that
     this Petition raises unusual issues challenging the finite resources of the
     Board or our capacity to issue a final determination within the statutory
     limits of 35 U.S.C. § 316(a)(11), General Plastic factors 6 and 7 do not
     weigh in favor of denying institution under § 314(a).
           Consequently, and for the reasons explained above, we decline to
     exercise our discretion under 35 U.S.C. § 314(a) to deny institution of the
     Petition.
                                 IV.    CONCLUSION
           On the present record, we find Petitioner has made a sufficiently
     persuasive showing that the cited references would have taught or suggested
     each element of claims 1–9, 18, and 27–37, and set forth a sufficient
     rationale for why a person of ordinary skill would have been motivated to
     combine these teachings and suggestions to arrive at the invention recited in
     those claims. Petitioner has established a reasonable likelihood of prevailing
     in demonstrating that claims 1–9, 18, and 27–37 would have been obvious
     over the combinations of prior art set forth in the asserted grounds.

                                            46
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 199 of 357 PageID #:
                                    2593
     IPR2019-01505
     Patent 8,450,475 B2
              Our factual findings and conclusions at this stage of the proceeding
     are based on the evidentiary record developed thus far. This is not a final
     decision as to the patentability of claims for which inter partes review is
     instituted. Our final decision will be based on the record as fully developed
     during trial.

                                       V.     ORDER
              In consideration of the foregoing, it is hereby:
              ORDERED, pursuant to 35 U.S.C. § 314(a), that an inter partes
     review of claims 1–9, 18, and 27–37 of the ’475 patent is instituted with
     respect to all grounds set forth in the Petition; and
              FURTHER ORDERED, pursuant to 35 U.S.C. § 314(c) and 37 C.F.R.
     § 42.4(b), that the inter partes review of the ’475 patent shall commence on
     the entry date of this Order, and notice is hereby given of the institution of a
     trial.




                                              47
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 200 of 357 PageID #:
                                    2594
     IPR2019-01505
     Patent 8,450,475 B2
     FOR PETITIONER:

     Christopher L. Curfman
     William W. Cutchins
     MEUNIER CARLIN & CURFMAN LLC
     ccurfman@mcciplaw.com
     wcutchins@mcciplaw.com


     FOR PATENT OWNER:

     Dorothy P. Whelan
     Michael Kane
     FISH & RICHARDSON P.C.
     whelan@fr.com
     kane@fr.com




                                       48
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 201 of 357 PageID #:
                                    2595
     Trials@uspto.gov                                                Paper 18
     571-272-7822                                        Date: March 31, 2020




           UNITED STATES PATENT AND TRADEMARK OFFICE


             BEFORE THE PATENT TRIAL AND APPEAL BOARD


                            PROLLENIUM US INC.,
                                 Petitioner,

                                        v.

                         ALLERGAN INDUSTRIE, SAS,
                               Patent Owner.


                                 IPR2019-01506
                               Patent 8,357,795 B2



     Before GRACE KARAFFA OBERMANN, SHERIDAN K. SNEDDEN,
     and ROBERT A. POLLOCK, Administrative Patent Judges.

     SNEDDEN, Administrative Patent Judge.



                                    DECISION
                    Granting Institution of Inter Partes Review
                                  35 U.S.C. § 314
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 202 of 357 PageID #:
                                    2596
     IPR2019-01506
     Patent 8,357,795 B2
                                 I.   INTRODUCTION
           Prollenium US Inc. (“Petitioner”) filed a Petition for inter partes
     review of claims 1–11, 22, 40, and 41 of U.S. Patent No. 8,357,795 (“the
     ’795 patent,” Ex. 1001). Paper 1 (“Pet.”). Allergan Industrie, SAS (“Patent
     Owner”) filed a Preliminary Response. Paper 7 (“Prelim. Resp.”). On
     January 10, 2020, we issued an Order granting Petitioner’s request for
     additional briefing regarding whether we should exercise our discretion to
     deny the Petition under §325(d) and/or §314(a). Paper 12. In response to
     our Order, Petitioner filed a Reply to the Patent Owner Preliminary
     Response (Paper 13, “Reply”), and Patent Owner filed a corresponding Sur-
     reply (Paper 17, “Sur-reply).
           To institute an inter partes review, we must determine that the
     information presented in the Petition shows “a reasonable likelihood that the
     petitioner would prevail with respect to at least 1 of the claims challenged in
     the petition.” 35 U.S.C. § 314(a) (2012). The Supreme Court has held that a
     decision to institute under 35 U.S.C. § 314 may not institute on fewer than
     all claims challenged in the petition. SAS Inst., Inc. v. Iancu, 138 S. Ct.
     1348, 1359–60 (2018) (“SAS”). After considering the evidence and
     arguments presented in the Petition, we determine that Petitioner has
     demonstrated a reasonable likelihood of success in proving that at least
     claim 1 of the ’795 patent is unpatentable. Accordingly, an inter partes
     review of all of the claims and all of the grounds presented in the Petition is
     hereby instituted.
           In this Decision, we address all issues raised by the parties in the pre-
     trial briefing. Our factual findings and conclusions at this stage of the
     proceeding are based on the evidentiary record developed thus far. This is
     not a final decision as to the patentability of claims for which inter partes

                                            2
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 203 of 357 PageID #:
                                    2597
     IPR2019-01506
     Patent 8,357,795 B2
     review is instituted. Our final decision will be based on the record as fully
     developed during trial.
        A. Real Parties in Interest
           Petitioner identifies its real parties-in-interest as Prollenium US Inc.
     and Prollenium Medical Technologies Inc. Pet. 69. Patent Owner identifies
     its real parties-in-interest as Allergan Industrie, SAS; Allergan USA, Inc.;
     Allergan Sales, LLC; Allergan Holdings France SAS; Allergan Holdings
     Limited; Allergan Holdings, Inc.; Allergan Puerto Rico Holdings, Inc.; and
     Allergan, Inc. Paper 4, 2.
        B. Related Matters
           Petitioner has filed a separate Petition for inter partes review of
     claims 26–39 of the ’795 patent as IPR2019-01632. The ’795 patent is at
     issue in Allergan USA, Inc. et al v. Prollenium US Inc., et al., Case No. 1:19-
     cv-00126 (D. Del. filed Jan. 22, 2019). Pet. 69; Paper 4, 3. The ’795 patent
     was the subject of two previous inter partes reviews: IPR2014-01422 filed
     August 29, 2014, and terminated June 19, 2015, by way of joint motion to
     terminate, and IPR2017-01906 filed August 2, 2017, and denied on March 9,
     2018. Paper 4, 3.
           Petitioner has filed Petitions for inter partes review of related U.S.
     patents as follows: U.S. Patent No. 8,450,475 B2 (“the ’475 patent”) in
     IPR2019-01505; U.S. Patent No. 8,822,676 B2 (“the ’676 patent”) in
     IPR2019-01617; U.S. Patent No. 9,089,519 B2 (“the ’519 patent”) in
     IPR2020-00084; U.S. Patent No. 9,238,013 B2 (“the ’013 patent”) in
     IPR2019-01508; and U.S. Patent No. 9,358,322 B2 (“the ’322 patent”) in
     IPR2019-01509. Pet. 69–70; Paper 4, 3. The ’475, ’676, ’519, ’013, and
     ’332 patents are also at issue in Allergan USA, Inc. et al. v. Prollenium US
     Inc., et al., Case No. 1:19-cv-00126 (D. Del. filed Jan. 22, 2019). Id.

                                            3
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 204 of 357 PageID #:
                                    2598
     IPR2019-01506
     Patent 8,357,795 B2
        C. The ’795 Patent
           1. Specification
           The subject matter claimed in the ’795 patent is directed to soft tissue
     filler compositions. Ex. 1001, 19:20–22:27. The compositions include a
     hyaluronic acid (HA) component and an anesthetic agent, e.g., lidocaine. Id.
     at 2:36–49. The hyaluronic acid component is crosslinked with a
     crosslinking agent, e.g., 1,4-butanediol diglycidyl ether (BDDE). Id. at
     2:50–58. The ’795 patent specification refers to cohesive compositions that
     are defined by “the ability of a HA-based composition to retain its shape and
     resist deformation.” Id. at 5:62–63.
           The compositions are sterilized, for example by autoclaving, to form
     sterile compositions. Id. at 3:42–47. The compositions may be used as
     dermal fillers to help fill in facial lines and depressions and for restoring fat
     loss-related tissue volume. Id. at 1:30–34. Allergan markets dermal fillers
     containing crosslinked hyaluronic acid and lidocaine under the tradename
     Juvéderm®. Prelim. Resp. 1–2.
           2. Illustrative Claims
           Independent claims 1 and 22, reproduced below, are illustrative of the
     challenged claims.
           1. A soft tissue filler composition comprising:
           a hyaluronic acid (HA) component crosslinked with a
             crosslinking agent selected from the group consisting of 1,4-
             butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-
             epoxypropoxy)butane,       1,4-bisglycidyloxybutane,     1,2-
             bis(2,3-epoxypropoxy)ethylene and 1-(2,3-epoxypropyl)-
             2,3-epoxycyclohexane, and 1,4-butanediol diglycidyl ether;
           wherein the HA is not crosslinked to a non-HA biopolymer; and
           lidocaine combined with said crosslinked HA component;



                                             4
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 205 of 357 PageID #:
                                    2599
     IPR2019-01506
     Patent 8,357,795 B2
           wherein the lidocaine is freely released in vivo; and
           wherein the composition is sterile.
           22. A cohesive soft tissue filler composition, the composition
           comprising:
           a hyaluronic acid (HA) component crosslinked with 1,4-
             butanediol diglycidyl ether (BDDE); and
           unbound lidocaine HCI combined with the crosslinked HA
              component,
           wherein said cohesive soft tissue filler composition has an
             extrusion force of between about 10 N and about 13 N and
             has a viscosity of between about 5 Pa*s and about 450 Pa*s
             after sterilization.
     Ex. 1001, 19:20–32; 20:35–44.
           3. Relevant Prosecution History
           The ’795 patent issued from U.S. Application Serial No. 12/393,884
     (“the ’884 application,” Ex. 1023). During the prosecution of the ’884
     application, the Examiner rejected the claims as obvious over Lebreton,
     disclosing BDDE-crosslinked hyaluronic dermal fillers, and secondary
     references disclosing adding lidocaine to hyaluronic acid dermal fillers. Ex.
     1023, 43–46, 78–80. For example, the Examiner rejected the claims as
     obvious over Lebreton and Wang1 (teaching “crosslinked hyaluronic acid”
     that further comprises preferably an anesthetic such as lidocaine) or Calias2
     (teaching hyaluronic acid crosslinked with DVS and further comprising a
     drug such as lidocaine). Id. at 45, 80. After a final rejection over Lebreton
     and Calias, the Applicant argued that “the heat stable property of the claimed


     1
       Ex. 1047, W. Wang, U.S. Patent Application Publication No.
     2005/0271729 A1, published Dec. 8, 2005 (“Wang”).
     2
       Ex. 1048, P. Calias et al., U.S. Patent No. 6,521,223 B1, issued Feb. 18,
     2003 (“Calias”).

                                           5
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 206 of 357 PageID #:
                                    2600
     IPR2019-01506
     Patent 8,357,795 B2
     dermal filler compositions, as shown in the Declaration and as supported by
     the data of record, is evidence that the claimed compositions comprising
     hyaluronic acid and lidocaine, are nonobvious.” Id. at 24–25.
           To support this argument, the Applicant submitted a Declaration by
     the inventor, Pierre F. Lebreton, Ph.D. (Ex. 1024). Ex. 1023, 11–29.
     Dr. Lebreton attested as follows:
                 It was believed that adding lidocaine to hyaluronic acid gel
           compositions during manufacturing caused degradation of the
           hyaluronic acid prior to injection of the HA as a dermal filler.
                 It was believed that lidocaine caused degradation of HA
           gel compositions during high temperature sterilization.
                 It was not known whether HA compositions comprising
           lidocaine were stable or not after high temperature sterilization
           when placed in storage for any significant length of time.
                 It was also believed that the instability of HA described
           above would have caused a viscosity reduction of the HA that
           would make it unsuitable for soft tissue filling applications.
                  Based upon the facts set forth above, a person of ordinary
           skill in the art would have expected that a dermal filler
           comprising hyaluronic acid and lidocaine would not have
           remained sufficiently stable to be useful as soft tissue filler.
                  It was not appreciated that a dermal filler comprising a
           cohesive gel of hyaluronic acid makes it possible for lidocaine to
           be combined with hyaluronic acid in a gel that is sufficiently
           stable to be useful as a soft tissue filler.
                   The enhanced stability properties of the inventive dermal
           fillers was evidenced by certain experiments performed under
           my direction by my research team prior to the application filing
           date.
                  To my knowledge, it was a surprising and unexpected
           discovery, not appreciated prior to the present invention, that
           certain cohesive HA gels, as defined in the application, when
           mixed with lidocaine, could be made to be heat and shelf stable.


                                           6
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 207 of 357 PageID #:
                                    2601
     IPR2019-01506
     Patent 8,357,795 B2
     Ex. 1024, ¶¶ 6–11, 15; See Pet. 11–12; Prelim. Resp. 10–11. The Applicant
     further submitted Cui3 as evidence “that HA gels are known to be sensitive
     to heat sterilization, and that even more particularly, that HA gels
     crosslinked with BDDE are known to be especially sensitive to heat
     sterilization relative to HA gels cross-linked with other, i.e. non-BDDE,
     crosslinkers.” Ex. 1023, 28.
         D. Evidence
           Petitioner relies upon the following prior art references.
     Ex. 1007, R. S. Narins and P. H. Bowman, Injectable Skin Fillers, 32
     CLIN. PLAST. SURG. 151–162 (2005) (“Narins”).
     Ex. 1012, B. M. Kinney, Injecting Puragen Plus into the Nasolabial
     Folds: Preliminary Observations of FDA Trial, 26 AESTHETIC SURG.
     J. 741–748 (2006) (“Kinney”).
     Ex. 1029, P. Lebreton, U.S. Patent Application Publication No.
     2006/0194758 A1 (published Aug. 31, 2006) (“Lebreton”).
     Ex. 1030, K. K. Sadozai et al., U.S. Patent Application Publication
     No. 2005/0136122 A1 (published Jun. 23, 2005) (“Sadozai”).
     Ex. 1058, X. Zhao, U.S. Patent Application Publication No.
     2005/0250939 A1 (published Nov. 10, 2005) (“Zhao”).
     Ex. 1059, J. Reinmuller, U.S. Patent No. 5,731,298 (issued Mar. 24,
     1998) (“Reinmuller”).
           Petitioner also relies upon the Declaration of Dr. Dale P. DeVore (Ex.
     1002) to support its contentions.
         E. Asserted Grounds of Unpatentability
           Petitioner asserts that claims 1–11, 22, 40, and 41 would have been
     unpatentable on the following grounds.


     3
       Cui et al., The comparison of physicochemical properties of four Cross-
     linked sodium hyaluronate gels with different cross-linking agents, 396–398
     ADV. MATS. RES. 1506–1512 (2012) (Ex. 1025).

                                            7
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 208 of 357 PageID #:
                                    2602
     IPR2019-01506
     Patent 8,357,795 B2

          Ground            Claim(s)          U.S.C. § 4       References/Basis

               1        1–11, 22, 40, 41     103(a)        Lebreton, Sadozai

               2        1, 3–11, 40, 41      103(a)        Kinney, Zhao, Narins

               3        1, 3–11, 40, 41      103(a)        Reinmuller, Lebreton


          F. Abbreviations
         HA                          Hyaluronic Acid
         CTA                         Cosmetic Tissue Augmentation
         FDA                         Food & Drug Administration
         PMA                         Premarketing Approval
         BDDE                        butanediol diglycidyl ether
         BCDI                        p-phenylene-bis(ethylcarbodiimide)
         DVS                         1,4-divinylsulfone
         DEO                         diepoxyoctane


                                          II. ANALYSIS
          A. Level of Ordinary Skill in the Art
               The person having ordinary skill in the art is a hypothetical person
     who is presumed to be aware of all the relevant prior art. Custom
     Accessories, Inc. v. Jeffrey-Allan Indust., Inc., 807 F.2d 955, 962 (Fed. Cir.
     1986); Kimberly-Clarke Corp. v. Johnson & Johnson, 745 F.2d 1437, 1453


     4
      The Leahy-Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284
     (2011) (“AIA”), amended 35 U.S.C. §§ 102 and 103. Because the
     challenged claims of the ’795 patent have an effective filing date before the
     effective date of the applicable AIA amendments, we refer to the pre-AIA
     versions of 35 U.S.C. § 103 throughout this Decision.

                                               8
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 209 of 357 PageID #:
                                    2603
     IPR2019-01506
     Patent 8,357,795 B2
     (Fed. Cir. 1984). Moreover, the prior art itself is generally sufficient to
     demonstrate the level of skill in the art at the time of the invention. See
     Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001) (explaining that
     specific findings regarding ordinary skill level are not required “where the
     prior art itself reflects an appropriate level and a need for testimony is not
     shown”) (quoting Litton Indus. Prods., Inc. v. Solid State Sys. Corp., 755
     F.2d 158, 163 (Fed. Cir. 1985)).
           Petitioner asserts that a person of ordinary skill in the art would have
     been “a scientist involved in the development of dermal fillers, who would
     have an advanced degree, such as a Ph.D., M.S., or M.D., and several years
     of experience developing dermal fillers for cosmetic use, including HA-
     based dermal fillers.” Pet. 13 (citing Ex. 1002 ¶¶ 69–72). Petitioner asserts
     that the person of ordinary skill “would be aware of commercially sold
     dermal fillers, in the United States and abroad, as well as those products for
     which approvals were being publicly sought.” Id. Petitioner asserts that the
     person of ordinary skill “would also be aware of the process by which FDA
     reviews dermal filler products, and how FDA communicates the results of
     such reviews to the public.” Id. (citing Ex. 1002 ¶¶ 73–75; Ex. 1032, 227).
           Patent Owner contends that the Board should adopt the same
     definition for the person of ordinary skill as previously adopted in IPR2017-
     01906, which also involved the ’795 patent.5 Prelim. Resp. 12. In IPR2017-
     01906, the Board determined that a person of ordinary skill in the art:
           would have had a B.S. or M.S. in biochemistry, polymer
           chemistry, medicinal chemistry, pharmaceutical chemistry, or a
           related field with ‘several years’ of practical experience.
           Alternatively . . . the ordinary artisan would have had less

     5
      Teoxane S.A. v. Allergan, PLC, IPR2017-01906, Paper 15 (PTAB Mar. 9,
     2018)

                                             9
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 210 of 357 PageID #:
                                    2604
     IPR2019-01506
     Patent 8,357,795 B2
           practical experience but a Ph.D. in one of those fields, or an M.D.
           in dermatology, plastic surgery, or a specialty related to the
           clinical use of dermal fillers.
     Id. (citing IPR2017-01906, Paper 15 at 8–9).
           On the present record, we find Petitioner’s definition reasonable.
     Consistent with Petitioner’s argument, the proposed definition is not clearly
     inconsistent with our prior determination and is supported by Dr. DeVore’s
     presently uncontested testimony. See Ex. 1002 ¶¶ 69–72. Further, the art of
     record abundantly supports Petitioner’s proposition that one of ordinary skill
     in the art would have been aware of commercially sold dermal fillers and
     publically available information regarding their FDA approval.
           Monheit6, for example, discusses clinical trials and approval dates of
     “five FDA-approved HA skin fillers available in the United States:
     Hylaform, Hylaform Plus, Captique (Inamed Corporation), Restylane
     (Medicis Aesthetics Inc.), and, most recently, Juvéderm (Allergen
     Aesthetics),” noting, for example, that “Hylaform has been available
     worldwide since 1998 and in the United States since 2004.” Ex. 1022, 79–
     80. And in summarizing an FDA clinical study comparing Hylaform to
     Zyplast, Monheit cites data from a 2003 FDA publication “Available at:
     http://www.fda.gov/ohrms/dockets/ac/03/slides/4004s1_01_lerner_files/fram
     e.htm.” Id. at 80, Box 1.
           Moreover, in reviewing the state of the art of injectable skin fillers for
     soft tissue augmentation, Narins notes the FDA approval status for
     commercially available products Zyderm I and II, CosmoDerm, CosmoPlast,

     6
      Ex. 1014, Gary D. Monheit & Chad L. Prather, Juvéderm: A Hyaluronic
     Acid Dermal Filler, Journal of Drugs in Dermatology, Vol. 6, Issue 11,
     1091–1092 (Nov. 2007) (“Monheit”). See also, Ex. 1002 ¶¶ 39, 105 (Dr.
     DeVore’s reliance on Monheit); Prelim. Resp. 31 (same).

                                           10
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 211 of 357 PageID #:
                                    2605
     IPR2019-01506
     Patent 8,357,795 B2
     Restylane, Hylaform, Radiance FN, Sculptra, and Silikon 1000. Ex. 1007,
     152, 153, 156–157, 158, 159. Kinney similarly notes the FDA approval
     dates of Restylane and Juvaderm (Ex. 1012, 741), and Smith7 discusses the
     “FDA status and Approved Uses” of “Juvéderm 30, 24HV, and 30HV
     injectable gels,” further noting that the FDA “recently announced a label
     extension for Juvéderm Ultra and Juvéderm Ultra plus” (Ex. 1009, 67S–
     68S).
             Thus, as a whole, the evidence of record strongly suggests that skilled
     artisans were aware of and monitored the commercial and regulatory
     approval status of dermal filler compositions. In light of these teachings and
     the testimony of Dr. DeVore, we expand upon the Board’s earlier definition
     of one of ordinary skill in the art as indicated by Petitioner’s arguments.
     Thus, for the purpose of institution, a person of ordinary skill in the art as of
     the filing date of the ’795 patent would have a B.S. or M.S. in biochemistry,
     polymer chemistry, medicinal chemistry, pharmaceutical chemistry, or a
     related field with several years of practical experience or have had less
     practical experience but a Ph.D. in one of those fields, or an M.D. in
     dermatology, plastic surgery, or a specialty related to the clinical use of
     dermal fillers. Such a person would have been aware of commercially sold
     dermal fillers in the United States and abroad, as well as those products for
     which approvals were being publicly sought.
             The above definition is provisional and the parties are welcome to
     present further argument on this topic at trial.




     7
      Ex. 1009, Smith, Practical Use of Juvéderm: Early Experience, 120
     PLASTIC AND RECONSTRUCTIVE SURG. 67S–73S (2007) (“Smith”).

                                            11
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 212 of 357 PageID #:
                                    2606
     IPR2019-01506
     Patent 8,357,795 B2
        B. Claim Construction
           We interpret a claim “using the same claim construction standard that
     would be used to construe the claim in a civil action under 35 U.S.C.
     § 282(b).” 37 C.F.R. § 42.100(b)(2019). Under this standard, we construe
     the claim “in accordance with the ordinary and customary meaning of such
     claim as understood by one of ordinary skill in the art and the prosecution
     history pertaining to the patent.” Id. Furthermore, at this stage in the
     proceeding, we need only construe the claims to the extent necessary to
     determine whether to institute inter partes review. See Nidec Motor Corp. v.
     Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir. 2017)
     (“[W]e need only construe terms ‘that are in controversy, and only to the
     extent necessary to resolve the controversy.’” (quoting Vivid Techs., Inc. v.
     Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999))).
           Petitioner proposes construction for the following claimed terms:
     “sterile” (claims 1, 40), “freely release in vivo” (claim 1), “unbound” (claim
     22), cohesive (claims 2, 22). Pet. 13–20. Patent Owner contends it is not
     necessary to construe any of the claimed terms. Prelim. Resp. 11.
           Having considered the parties’ positions and evidence of record, we
     determine that no express construction of any other claim term is necessary
     to determine whether Petitioner has shown by a preponderance of the
     evidence that the claims are unpatentable in this case.




                                           12
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 213 of 357 PageID #:
                                    2607
     IPR2019-01506
     Patent 8,357,795 B2
        C. Petitioner’s Patentability Challenges
           1. Ground 1: Obviousness in view of Lebreton and Sadozai
              a) Summary of the References Relied Upon
                  (1) Lebreton
           Lebreton is directed to crosslinking low and high molecular weight
     polymers to form injectable monophase hydrogels. Ex. 1029, code [57].
     The hydrogels may be used as filling materials in plastic surgery. Id. ¶ 5.
     Lebreton discloses buffering the crosslinked product to a pH compatible
     with the human body, being between 7 and 7.4. Id. ¶ 48. Particularly,
     Lebreton discloses hydrogels prepared by crosslinking sodium hyaluronate
     (sodium salt of hyaluronic acid) with 1,4-butanediol diglycidyl ether
     (BDDE). Id. ¶¶ 68–76. The degree of crosslinking “is theoretically between
     0.5 and 70%, advantageously between 4 and 50%.” Id. ¶ 46. The
     crosslinked products are neutralized to pH 7.2 and sterilized with moist heat
     in an autoclave. Id. ¶¶ 70, 76, 81.
           Lebreton further discloses monophase and biphase hydrogels. See
     id. ¶¶ 64–67, 73, 79, 85, 91. Monophase hydrogels are characterized by “no
     apparent liquid phase” and are “soft and free-flowing.” Id. ¶¶ 64–65.
     Biphase hydrogels are characterized as “gel fragments bathed in a low-
     viscosity liquid medium” with “no cohesion of the gel and no free-flowing
     appearance.” Id. ¶¶ 66–67. Lebreton discloses monophase hydrogels
     characterized by an extrusion force of 14 N and 15 N, when injected through
     a 27 G½ needle at a rate of 12.5 mm/min. Id. ¶¶ 62, 83, 89.
                  (2) Sadozai
           Sadozai is directed to a crosslinked hyaluronic acid composition
     effective for tissue augmentation or drug delivery. Ex. 1030 ¶¶ 7, 8. “[T]he
     storage modulus G‫ މ‬is increased, e.g., composition is stabilized, by the

                                           13
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 214 of 357 PageID #:
                                    2608
     IPR2019-01506
     Patent 8,357,795 B2
     inclusion of a local anesthetic, e.g., lidocaine, compared to a non-stabilized
     composition, e.g., an identical composition except that the local anesthetic is
     not included.” Id. ¶ 68. Particularly, Sadozai discloses compositions
     including hyaluronic acid crosslinked with p-phenylene-
     bis(ethylcarbodiimide) (BCDI). Id. ¶ 85. The crosslinked hyaluronic acid
     compositions are combined with phosphate buffer containing 0.30%
     lidocaine (Phosphate Buffer 4) to form a suspension. Id. ¶¶ 84, 90, 100, 102.
     The suspensions are loaded into syringes and autoclaved for sterilization.
     Id. ¶¶ 90 (Example 12), 100 (Example 17). Sterilization/hydration may be
     performed in an autoclave at temperatures between 100° C to 150° C.
     Id. ¶¶ 54–55.
           Sadozai discloses that compositions processed according to Example
     12 “with lidocaine have significantly higher modulus G‫ މ‬over the time of the
     test. Thus, crosslinked hyaluronic acid with lidocaine can have good
     biostability, and can in some cases have a synergistic effect, increasing G‫މ‬.”
     Id. ¶ 107.
                  b) Petitioner’s Contentions
           Petitioner asserts that claims 1–11, 22, 40, and 41 are unpatentable
     under 35 U.S.C. § 103(a) as obvious over the combination of Lebreton and
     Sadozai. Pet. 24–38. Petitioner provides a detailed claim analysis for claims
     1 and 22 as obvious over Lebreton and Sadozai. Pet. 29–34. Petitioner
     refers to this analysis as to the remaining claims. Therefore, we address
     Petitioner’s arguments as to claims 1 and 22.
                     (1) Claim 1
                        (a) “A soft tissue filler composition comprising: a
                            hyaluronic acid (HA) component crosslinked with a




                                            14
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 215 of 357 PageID #:
                                    2609
     IPR2019-01506
     Patent 8,357,795 B2
                          crosslinking agent selected from the group consisting of
                          [BDDE]”
            Petitioner asserts Lebreton discloses a BDDE-crosslinked hyaluronic
     acid soft tissue filler. Pet. 28 (citing Ex. 1029 ¶¶ 5, 68–76).
                     (b) “wherein the HA is not crosslinked to a non-HA
                         biopolymer”
            Petitioner asserts Lebreton discloses a BDDE-crosslinked hyaluronic
     acid that is not crosslinked to any other polymer. Id. (citing Ex. 1029 ¶¶ 68–
     76).
                     (c) “and lidocaine combined with said crosslinked HA
                         component”
            Petitioner asserts Sadozai discloses 0.3% lidocaine. Id. (Ex.
     1030 ¶ 107).
                     (d) “wherein the lidocaine is freely release in vivo”
            Petitioner asserts a person of ordinary skill “would have modified
     Lebreton’s process by including lidocaine in the buffer solution, per
     Sadozai.” Id. (citing Ex. 1002 ¶¶147–148). Petitioner asserts that the person
     of ordinary skill “would reasonably expect lidocaine loaded into a gel by this
     process to diffuse from the gel in an uninhibited fashion upon implantation,”
     particularly so that it would both mitigate pain and reach equilibrium in an in
     vitro assay. Id. at 28–29 (citing Ex. 1002 ¶¶ 149–152, 156, 158).
                     (e) “and wherein the composition is sterile.”
            Petitioner asserts Lebreton and Sadozai teach heat sterilization of
     crosslinked hyaluronic acid gels. Id. at 29 (citing Ex. 1029 ¶¶ 70, 76; Ex.
     1030 ¶¶ 90, 107). Petitioner asserts the person of ordinary skill “would be
     motivated to sterilize the lidocaine containing BDDE-crosslinked
     compositions as well.” Id.



                                            15
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 216 of 357 PageID #:
                                    2610
     IPR2019-01506
     Patent 8,357,795 B2
                  (2) Claim 22
                     (a) “A cohesive soft tissue filler composition, the
                         composition comprising”
           Petitioner asserts Lebreton and Sadozai both teach soft tissue fillers.
     Pet. 37 (citing Ex. 1029 ¶ 5; Ex. 1030 ¶¶7, 12). Petitioner contends a person
     of ordinary skill “would have understood Lebreton’s ‘monophase’
     compositions to be cohesive, and would expect the incorporation of
     lidocaine would not affect the cohesivity of the gel.” Id.
                     (b) “a hyaluronic acid (HA) component crosslinked with
                         [BDDE]; and”
           Petitioner asserts Lebreton discloses a BDDE-crosslinked hyaluronic
     acid. Id. (citing Ex. 1029 ¶¶ 68–76).
                     (c) “unbound lidocaine combined with the crosslinked HA
                         component”
           Petitioner asserts that no covalent bonds would be formed by
     modifying Lebreton’s process with Sadozai’s lidocaine containing buffer
     solution. Id. at 38 (citing Ex. 1002 ¶¶ 192–194). Petitioner asserts that a
     person of ordinary skill “would have reasonably expected that the lidocaine
     in the modified composition would have been ‘substantially unbound’ to the
     HA.” Id.
                     (d) “wherein said cohesive soft tissue filler composition has
                         an extrusion force of between about 10 N and about
                         13 N”
           Petitioner asserts Lebreton discloses “gels having extrusion forces of
     14N and 15N, when injected through a 27 G½ needle at a rate of 12.5
     mm/min.” Id. 32–33 (citing Ex. 1029 ¶¶ 62, 83, 89). Petitioner contends
     extrusion force is influenced by needle gauge and syringe dimension, neither
     of which are claimed. Id. Petitioner asserts the ’795 patent’s Specification



                                             16
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 217 of 357 PageID #:
                                    2611
     IPR2019-01506
     Patent 8,357,795 B2
     acknowledges “a person of ordinary skill in the art can determine the correct
     syringe dimensions and needle gauge required to arrive at a particular
     extrusion force requirement.” Id. (quoting Ex. 1001, 11:49–52). Therefore,
     Petitioner asserts the claimed extrusion force would have been obvious to
     arrive at by modifying Lebreton with the appropriately sized syringe and
     needle. Id. at 33 (citing Ex. 1002 ¶¶ 95, 173).
                     (e) “and has a viscosity of between about 5 Pa*s and about
                         450 Pa*s after sterilization.”
           Petitioner asserts the claimed range overlaps with “essentially every
     HA dermal filler that has been clinically used as of August 288 (e.g., ~50–
     1,200 Pa*s at 0.1 Hz). Id. Petitioner asserts that the person of ordinary skill
     would have known that a desired viscosity could be obtained by routine
     optimization of the degree of crosslinking and the amount of free hyaluronic
     acid. Id. at 33–34 (citing Ex. ¶¶ 86–94, 174).
                  (3) Motivation to Combine
           Petitioner contends that incorporating lidocaine into crosslinked fillers
     was a known solution to the problem of injection pain, and was previously
     implemented in fillers containing hyaluronic acid crosslinked with BCDI,
     1,4-divinylsulfone (“DVS”), or diepoxyoctane (“DEO”). Id. at 25 (citing
     Ex. 1002 ¶¶ 116, 117, 130–131). Petitioner contends that “[a] composition
     containing BDDE-crosslinked HA and lidocaine was a derivative and
     predictable next step in view of the success of the other three clinically used
     crosslinkers.” Id. Thus, Petitioner contends a person of ordinary skill in the
     art could have easily incorporated Sadozai’s 0.3% lidocaine in a buffer
     solution into Lebreton’s BDDE-crosslinked gel. Id. at 27 (citing Ex.
     1002 ¶¶ 147–148).




                                           17
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 218 of 357 PageID #:
                                    2612
     IPR2019-01506
     Patent 8,357,795 B2
                  (4) Objective Evidence of Non-obviousness
           Petitioner contends “the Examiner allowed the claims of the
     challenged patent (and its related applications) based on Allergan’s
     arguments and proffered evidence pointing to supposed ‘unexpected results’
     of the invention.” Pet. 51. Petitioner challenges the Inventor’s Declaration,
     the comparative data in the specification, and the extrinsic evidence cited by
     the Applicant during prosecution. Id. at 51–52.
           First, Petitioner asserts that the Inventor’s Declaration is
     unsubstantiated and contradicted by the prior art. Id. at 53–56. Petitioner
     asserts that, contrary to Lebreton’s statements, the totality of the prior art
     instead gave the POSITA the expectation lidocaine could be successfully
     combined with various crosslinked HA dermal fillers, including a BDDE-
     crosslinked HA dermal filler. Id. at 54. To show that sterile and stable
     lidocaine-hyaluronic acid combinations were previously known, Petitioner
     cites dermal fillers that were commercially available at the time of filing,
     e.g., Elevess, Prevelle Silk, Puragen Plus, in addition to Sadozai and Kinney.
     Id. (citing Ex. 1002 ¶¶ 237–239). Moreover, Dr. DeVore states his opinion
     that “the POSITA would not have believed that lidocaine caused degradation
     of HA gels compositions during high temperature sterilization and would
     have believed that HA compositions comprising lidocaine.” Ex. 1002 ¶ 239.
     Dr. DeVore attests that “during the development of Elevess, it was observed
     that the autoclave-sterilized [BCDI]-crosslinked HA composition with
     lidocaine was sufficiently stable to support a product shelf life of 15 months,
     which is reflected in the Elevess label.” Id. (citing Ex. 1050, 6).
           Second, Petitioner asserts that the comparative data relied on by the
     Inventor’s Declaration does not support nonobviousness. Pet. 56. The
     comparative data appears as Example 4 of the ’795 patent’s Specification.

                                            18
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 219 of 357 PageID #:
                                    2613
     IPR2019-01506
     Patent 8,357,795 B2
     Ex. 1001, 15:20–17:2. Dr. DeVore attests that “Example 4 describes
     experiments in which six samples were evaluated. . . . Allergan argued that
     the results of Samples 1–3 were consistent with the expectations of the
     POSITA, and that it was unexpected that Samples 4–6 did not exhibit the
     same viscosity reduction.” Ex. 1002 ¶ 245. Dr. DeVore states “[i]n my
     opinion, Sample 1 is completely irrelevant—it is a mixture of uncrosslinked
     HA and a completely different polymer (hydroxypropyl methylcellulose). I
     am not aware of a mixture of uncrosslinked HA and HMPC being used as a
     dermal filler, either in 2008 or now.” Id. ¶ 246. Dr. DeVore states that the
     viscosity differences are not indicative of instability as “[t]he final viscosity
     for Samples 2 and 3 in each test (~75–375 Pa*s) is substantially the same as
     the final viscosities of Samples 4–6 (~50–90 Pa*s), all of which are within
     the range of marketed dermal fillers (50–1,200 Pa*s).” Id. ¶ 248 (citing Ex.
     1039, 267). Dr. DeVore states that there is no meaningful difference in
     viscosity reduction between Sample 3 (35% reduction when combined with
     lidocaine without pH adjustment) and Sample 4 (30% reduction in viscosity
     in the same test) and that the difference was not “much lower” as alleged by
     Allergan. Id. ¶¶ 252–253.
           Third, Petitioner asserts that the extrinsic evidence cited in the
     Application during prosecution, i.e., Cui, “is irrelevant to the question of
     whether Allergan’s BDDE-crosslinked HA composition showed unexpected
     results compared to the other crosslinkers known to POSITAs at the time.”
     Pet. 61 (citing Ex. 1002 ¶ 243). Petitioner argues that “Cui was published in
     2012, well after the claimed priority date of the patent. The reasonable
     expectation of success (and expected results) is evaluated at the time the
     invention was made—a later published reference that might have taught
     away from the claimed invention is irrelevant.” Id. at 60 (citing Bristol-

                                            19
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 220 of 357 PageID #:
                                    2614
     IPR2019-01506
     Patent 8,357,795 B2
     Myers Squibb Co. v. Teva Pharms. USA, Inc. 752 F.3d 967, 976 (Fed. Cir.
     2014)). Dr. DeVore states that Cui compares the stability of BDDE-
     crosslinked hyaluronic acid with three crosslinkers that had not “been
     seriously investigated for use in dermal fillers as of August 2008,” as
     opposed to the known non-BDDE crosslinkers for dermal fillers.
     Ex. 1002 ¶ 242. Dr. DeVore states his opinion that “the Cui reference in no
     way supports Allergan’s assertion that BDDE crosslinked HA was
     ‘especially sensitive’ to heat sterilization relative to ‘non-BDDE’
     crosslinkers. At the very least, Cui is irrelevant . . . because Cui’s
     comparisons do not relate to any of the crosslinkers relied upon here.”
     Id. ¶ 243.
                  c) Patent Owner’s Contentions
           In its Preliminary Response, Patent Owner directs substantially all of
     its argument to whether the Board should exercise discretion to deny the
     Petition under 35 U.S.C §§ 314(a) and 325(d). See Prelim. Resp. 1–2, 13–
     32. We address Patent Owner’s arguments under 35 U.S.C § 325(d) below.
           Although Patent Owner does not directly address the merits of
     Petitioner’s grounds, Patent Owner does address the relevance of Cui in the
     context of its § 325(d) arguments. See Prelim. Resp. 26–27; Sur-Reply 3–4.
     In sum, Patent Owner argues that Cui is relevant because it “discusses
     divinyl sulfone (DVS) crosslinked HA gels, which Petitioner admits were
     known and approved before August 2008.” Prelim. Resp. 26. We accord
     this argument little weight at this juncture because Cui provides no
     comparative information about the stability of HA gels crosslinked with
     either DVS or BDDE. Rather, and as Patent Owner admits, “Cui focused on
     gels crosslinked with four new agents of ‘lower toxicity’” as compared to
     DVS.” Id. (citing Ex. 1025, 1506); see Reply 3 (noting that “Cui does not

                                            20
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 221 of 357 PageID #:
                                    2615
     IPR2019-01506
     Patent 8,357,795 B2
     test or compare BDDE to any of the three crosslinkers discussed in the
     Petition[] or the Examiner’s art”).
           Patent Owner responds that we should discount Dr. DeVore’s
     testimony because it is “conclusory and fails to provide a well-reasoned
     rationale or objective support for the proposed grounds.” Prelim. Resp. 29.
     As an initial matter, at this stage of the proceeding, we give at least some
     weight to an expert’s unopposed testimony. Moreover, we accord little
     weight to Patent Owner’s argument about the lack of support in Dr.
     DeVore’s testimony as Patent Owner appears to rely on summary statements
     from Dr. DeVore’s declaration that are further explained, with specific
     support, elsewhere in the Declaration. Patent Owner argues, for example,
     that a sentence fragment from paragraph 148 of Dr. DeVore’s declaration
     (“the POSITA could have easily modified the Lebreton process to
     incorporate lidocaine”) is “without evidentiary support.” Prelim. Resp. 29–
     30. The passage, read in full, however, expressly cites to Exhibits 1029 and
     1030 as support for the proposition that “[t]he POSITA would have
     recognized that merely including lidocaine hydrochloride in the buffer
     solution . . . would be sufficient to obtain the lidocaine-containing gel.” Ex.
     1002 ¶ 148. Accordingly, we do not find persuasive Patent Owner’s
     argument that we should discount Dr. DeVore’s testimony as unduly
     conclusory. Patent Owner will have the opportunity to rebut and challenge
     Dr. DeVore’s testimony at trial.
               d) Conclusion
           Having considered the parties’ positions and evidence of record,
     summarized above, we determine that Petitioner has established a reasonable
     likelihood of prevailing in demonstrating the unpatentability of claims 1–11,
     22, 40, and 41 with respect to Ground 1.

                                           21
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 222 of 357 PageID #:
                                    2616
     IPR2019-01506
     Patent 8,357,795 B2
           2. Ground 2: Obviousness in view of Kinney, Zhao, and Narins
              a) Summary of the References Relied Upon
                  (1) Kinney
           Kinney describes a clinical study comparing two dermal fillers,
     Restylane and Puragen Plus. Ex. 1012, 742. Restylane is a non-animal
     source hyaluronic acid (NASHA) single crosslinked with BDDE. Id. at 741.
     Kinney describes “the pain associated with injection” as a “major
     disadvantage” of existing hyaluronic preparations, such as Restylane.” Id.
     Puragen Plus is a NASHA double-crosslinked with DEO, thereby forming
     ester and ether bonds. Id. at 742. Kinney discloses that double-crosslinking
     protects the ether bonds during sterilization. Id. Moreover, “[t]he increased
     chemical stability allows for the addition of lidocaine 0.3% for a relatively
     pain-free injection.” Id. Kinney discloses “[n]ot surprisingly, there was
     minimal to no pain in essentially every patient injected with Puragen Plus,
     and less pain in every patient injected with Puragen Plus compared with
     patients injected with Restylane.” Id. at 746.
                  (2) Zhao
           Zhao is directed to double-crosslinked hyaluronic acid derivatives
     having improved biostability. Ex. 1058 ¶ 14. Zhao discloses crosslinking
     agents may be used for the double-crosslinking process and may include
     butanediol diglycidylether (BDDE) and 1,2,7,8-diepoxyoctane (DEO).
     Id. ¶¶ 19–21). Zhao discloses an example of a double-crosslinking process
     for hyaluronic acid, including a first crosslinking reaction with DEO under
     alkaline conditions, and a second crosslinking reaction with DEO under
     acidic conditions. Id. ¶ 32. Zhao discloses the degree of crosslinking may
     range from 10–50%. Id. ¶ 56.



                                           22
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 223 of 357 PageID #:
                                    2617
     IPR2019-01506
     Patent 8,357,795 B2
                    (3) Narins
           Narins discloses that Restylane is a stabilized partially crosslinked
     hyaluronic acid gel. Ex. 1007, 156. Narins discloses “[t]he material is heat-
     sterilized in its final container and has a shelf life of 1.5 years from the date
     of manufacture.” Id.
               b) Petitioner’s Contentions
           Petitioner asserts that claims 1, 3–11, 40, and 41 are unpatentable
     under 35 U.S.C. § 103(a) as obvious over the combination of Kinney, Zhao,
     and Narins. Pet. 38–44. Petitioner provides a detailed claim analysis for
     claim 1. Pet. 46–48. Petitioner refers to this analysis in addressing the
     remaining claims. Therefore, we address Petitioner’s arguments as to claim
     1.
                    (1) “A soft tissue filler composition comprising”
           Petitioner asserts both Kinney and Zhao disclose soft tissue fillers.
     Pet. 40 (citing Ex. 1012, 741–742; Ex. 1058 ¶¶ 60, 67).
                    (2) “a hyaluronic acid (HA) component crosslinked with a
                        crosslinking agent selected from the group consisting of
                        [BDDE]”
           Petitioner asserts Kinney discloses a Restylane, BDDE-crosslinked
     hyaluronic acid filler, and Puragen Plus, a DEO-crosslinked hyaluronic acid
     filler. Id. (citing Ex. 1012, 741–742).
                    (3) “wherein the HA is not crosslinked to a non-HA
                        biopolymer”
           Petitioner contends the hyaluronic acid in “Restylane and Puragen
     Plus is not crosslinked to a non-HA biopolymer.” Id. at 41 (citing Ex.
     1002 ¶ 201).




                                             23
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 224 of 357 PageID #:
                                    2618
     IPR2019-01506
     Patent 8,357,795 B2
                      (a) “and lidocaine combined with said crosslinked HA
                          component”
             Petitioner asserts Kinney discloses 0.3% lidocaine in Puragen Plus.
     Id. (Ex. 1012, 742).
                      (b) “wherein the lidocaine is freely release in vivo”
             Petitioner asserts “Lidocaine is freely release[d] from Puragen Plus”
     because the reference teaches there was minimal to no pain, indicating free
     release upon injection. Id. (citing Ex. 1012, 746). Petitioner asserts that the
     person of ordinary skill “would have reasonably expected that lidocaine
     would be released from a double-BDDE crosslinked HA gel in the same
     fashion as the double-DEO crosslinked gel.” Id. (citing Ex. 1002 ¶¶203–
     206).
                      (c) “and wherein the composition is sterile.”
             Petitioner asserts Kinney teaches sterile Puragen and Naris teaches
     sterile Restylane. Id. (citing Ex. 1012, 742; Ex. 1007, 156). Petitioner
     asserts the person of ordinary skill “would be motivated to sterilize the
     double BDDE-crosslinked dermal-filler as well.” Id. (citing Ex.
     1002 ¶ 177).
                    (4) Motivation to Combine
             Petitioner asserts that Kinney teaches Puragen Plus (double-DEO
     crosslinked hyaluronic acid with lidocaine) was preferred to Restylane
     (single-BDDE crosslinked hyaluronic acid and free hyaluronic acid) due to
     the addition of lidocaine. See id. at 39 (citing Ex. 1012, 741). Petitioner
     asserts the person of ordinary skill “would have been motivated to exchange
     the DEO crosslinker in Puragen Plus with a BDDE crosslinker, as BDDE-
     crosslinked fillers were already established in the marketplace and approved
     by FDA.” Id. (citing Ex. 1002 ¶ 199). Petitioner asserts that double-BDDE


                                            24
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 225 of 357 PageID #:
                                    2619
     IPR2019-01506
     Patent 8,357,795 B2
     crosslinked hyaluronic acid could have been made using Zhao’s process
     given the similarity between DEO and BDDE as bis-epoxide crosslinkers.”
     Id. at 39–40 (citing Ex. 1002 ¶¶ 180, 200).
               c) Conclusion
           Having considered the parties’ positions and evidence of record,
     summarized above, we determine that Petitioner has established a reasonable
     likelihood of prevailing in demonstrating the unpatentability of claims 1, 3–
     11, 40, and 41 with respect to Ground 2.
           3. Obviousness in view of Reinmuller and Lebreton
               a) Summary of the References Relied Upon
                    (1) Reinmuller
           Reinmuller discloses an injectable gel containing cross-linked
     hyaluronic acid and 2% by weight lidocaine. Ex. 1059, 7:1–11. The
     lidocaine acts as a local anesthetic to avoid pain when the injection cannula
     is inserted. Id. at 4:62–64.
           Reinmuller discloses the cross-linked hyaluronic acid is commercially
     available as Hylon and Hylagel available from the Biomatrix Company and
     cites U.S. Pat. Nos. 4,713,448 and 4,605,691. Id. at 3:49–54. Petitioner
     asserts that, based on this disclosure, a person skilled in the art would have
     known “that Hylagel was a DVS-crosslinked HA.” Pet. 24 (citing Ex.
     1002 ¶ 122).
           Reinmuller discloses the gel is dispensed into pressure-resistant
     ampoules and sealed. Ex. 1059, 7:15–18. The packaged gel is heat-
     sterilized and protected from light. Id.
               b) Petitioner’s Contentions
           Petitioner asserts that claims 1, 3–11, 40, and 41 are unpatentable
     under 35 U.S.C. § 103(a) as obvious over the combination of Reinmuller and

                                           25
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 226 of 357 PageID #:
                                    2620
     IPR2019-01506
     Patent 8,357,795 B2
     Sadozai. Pet. 46–51. Petitioner provides a detailed claim analysis for claim
     1. Pet. 46–48. Petitioner refers to this analysis in addressing the remaining
     claims. Therefore, we address Petitioner’s arguments as to claim 1.
                  (1) “A soft tissue filler composition comprising”
           Petitioner asserts both Reinmuller and Lebreton disclose soft tissue
     fillers. Pet. 46 (citing Ex. 1059, 2:44–45, 67; Ex. 1029 ¶ 5).
                  (2) “a hyaluronic acid (HA) component crosslinked with a
                      crosslinking agent selected from the group consisting of
                      [BDDE]”
           Petitioner asserts Lebreton discloses BDDE-crosslinked hyaluronic
     acid gels. Id. (citing Ex. 1029 ¶¶ 34, 45).
                  (3) “wherein the HA is not crosslinked to a non-HA
                      biopolymer”
           Petitioner contends the hyaluronic acids in Reinmuller and Lebreton
     are not crosslinked to any other polymer. Id. at 47 (citing Ex. 1059, 7:6–8;
     Ex. 1029 ¶¶ 68, 76).
                     (a) “and lidocaine combined with said crosslinked HA
                         component”
           Petitioner asserts “Reinmuller’s composition includes 2% by weight
     lidocaine.” Id. (Ex. 1059, 7:9).
                     (b) “wherein the lidocaine is freely release in vivo”
           Petitioner asserts “Lidocaine is freely release[d] from Reinmuller’s
     compositions” because the reference teaches incorporating lidocaine to
     avoid injection pain, thereby indicating free release upon injection. Id.
     (citing Ex. 1059, 4:63–65). Petitioner asserts that the person of ordinary
     skill “would have reasonably believed that lidocaine would still be freely
     released once Reinmuller’s DVS crosslinker was replaces with Lebreton’s
     BDDE.” Id. (citing Ex. 1002 ¶¶ 218–220).


                                           26
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 227 of 357 PageID #:
                                    2621
     IPR2019-01506
     Patent 8,357,795 B2
                     (c) “and wherein the composition is sterile.”
           Petitioner asserts both Reinmuller and Lebreton teach sterile
     compositions. Id. at 48 (citing Ex. 1059, 7:16–18; Ex. 1029 ¶ 70).
                  (4) Motivation to Combine
           Petitioner asserts a person of ordinary skill would have been
     motivated to exchange Reinmuller’s DVS-crosslinked hyaluronic acid with
     Lebreton’s BDDE hyaluronic acid because BDDE-crosslinked compositions
     exhibit increased in vivo residence times as compared to DVS-crosslinked
     compositions, the crosslinkers were viewed as interchangeable, and BDDE-
     crosslinked fillers were already approved by the FDA. Id. at 45 (citing Ex.
     1002 ¶ 215). Petitioner asserts one of ordinary skill “would have had a
     reasonable expectation that this modification would result in a [0.3%]
     lidocaine-containing dermal filler which mitigates injection pain, just as it
     did for other crosslinked HA dermal fillers such as Elevess (EX1019, 4),
     Prevelle Silk (EX1020, 8; EX1052), and Puragen Plus (EX1012, 742).” Id.
               c) Conclusion
           Having considered the parties’ positions and evidence of record,
     summarized above, we determine that Petitioner has established a reasonable
     likelihood of prevailing in demonstrating the unpatentability of claims 1, 3–
     11, 40, and 41 with respect to Ground 3.
        D. Discretion to Deny Institution
           Patent Owner contends Petitioner presents substantially the same art
     or arguments previously presented to the Office. Prelim. Resp. 16. Patent
     Owner argues the Board should exercise its discretion and deny the Petition
     under 35 U.S.C. §§ 325(d). Id. We address Patent Owner’s argument
     below.



                                            27
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 228 of 357 PageID #:
                                    2622
     IPR2019-01506
     Patent 8,357,795 B2
            1. Legal Standard
            Institution of an inter partes review is discretionary. See Harmonic
     Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1367 (Fed. Cir. 2016) (explaining
     that under 35 U.S.C. § 314(a), “the PTO is permitted, but never compelled,
     to institute an IPR proceeding”). Our discretionary determination of whether
     to institute review is guided, in part, by 35 U.S.C. § 325(d), which states, in
     relevant part:
            In determining whether to institute or order a proceeding under
            this chapter, chapter 30, or chapter 31, the Director may take into
            account whether, and reject the petition or request because, the
            same or substantially the same prior art or arguments previously
            were presented to the Office.
     See also 157 CONG. REC. S1360, S1376 (daily ed. Mar. 8, 2011) (statement
     of Sen. Kyl) (“[T]he second sentence of section 325(d) . . . authorizes the
     Director to reject any . . . petition . . . on the basis that the same or
     substantially the same prior art or arguments previously were presented to
     the Office. This will prevent parties from mounting attacks on patents that
     raise issues that are substantially the same as issues that were already before
     the Office with respect to the patent. The Patent Office has indicated that it
     currently is forced to accept many requests . . . that are cumulative to or
     substantially overlap with issues previously considered by the Office with
     respect to the patent.”).
            In evaluating whether the same or substantially the same prior art or
     arguments were previously presented to the Office under § 325(d), the Board
     has considered a number of non-exclusive factors, including, for example:
            (a) the similarities and material differences between the asserted
            art and the prior art involved during examination;

            (b) the cumulative nature of the asserted art and the prior art


                                              28
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 229 of 357 PageID #:
                                    2623
     IPR2019-01506
     Patent 8,357,795 B2
           evaluated during examination;

           (c) the extent to which the asserted art was evaluated during
           examination, including whether the prior art was the basis for
           rejection;

           (d) the extent of the overlap between the arguments made during
           examination and the manner in which Petitioner relies on the
           prior art or Patent Owner distinguished the prior art;

           (e) whether Petitioner has pointed out sufficiently how the
           Examiner erred in its evaluation of the asserted prior art; and

           (f) the extent to which additional evidence and facts presented in
           the Petition warrant reconsideration of the asserted prior art or
           arguments.
     Becton, Dickinson and Co. v. B. Braun Melsungen AG, IPR2017-01586,
     Paper 8 at 17–18 (PTAB Dec. 15, 2017) (informative) (“the Becton
     Dickinson factors”).
           2. Becton Dickinson Factors (a) through (d)
           With respect to factors (a) through (d), Patent Owner argues that “the
     three primary references on which Petitioner relies, and arguments based on
     those references, are the same or substantially the same as those considered
     during prosecution of the ’795 Patent.” Prelim. Resp. 16.
           With respect to the primary reference of Ground 1, Patent Owner
     argues that the Examiner’s rejection in view of Lebreton was successfully
     overcome during the prosecution of the ’795 patent. Id. at 16–17. Patent
     Owner further argues that Kinney, the primary reference for Ground 2, “is
     cumulative of the Lebreton (Ex. 1029), Wang (Ex. 1047), Calias (Ex. 1048)
     and Marko (Ex. 2004) references that the Examiner cited during prosecution
     of the ’795 patent.” Id. at 17. Regarding Reinmuller, the primary reference
     of Ground 3, Patent Owner contends that the reference is “substantially

                                           29
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 230 of 357 PageID #:
                                    2624
     IPR2019-01506
     Patent 8,357,795 B2
     similar, if not identical, to the relevant disclosures in Lebreton, Wang, and
     Calias, which formed the bases of obviousness rejections during prosecution
     of the ’795 patent.” Id. at 18. With regard to the secondary references relied
     on by Petitioner in Grounds 1–3, namely, Sadozai, Zhao, and Narins, Patent
     Owner contends that each of these references is “either the same as or
     cumulative of art that was considered, and distinguished, during prosecution
     of the ’795 patent.” Id. at 20.
           Petitioner, however, argues that “Allergan’s argument that Lebreton
     was ‘distinguished’ in prosecution is inaccurate; Allergan never overcame
     the prima facie cases made by the Examiner. Instead, every patent was
     allowed based on Allergan’s proffered unexpected results, primarily the
     unsubstantiated inventor declaration.” Reply, 1–2. Petitioner’s assertion is
     supported by the relevant prosecution history, as further discussed below.
     See e.g., section I(C)(3), above.
           Petitioner also argues that the asserted grounds combine Lebreton
     (and Kinney) with “substantially different secondary references (Sadozai,
     etc.) than used by the Examiner and provide arguments and evidence
     (including the unrebutted DeVore testimony) not considered by the
     Examiner.” Reply 2–6. We find particularly persuasive for the purpose of
     our § 325(d) analysis Petitioner’s contention that, whereas Calias and Wang,
     cited by the Examiner, “merely suggest lidocaine . . . could be added to a
     crosslinked HA gel . . . [,] Sadozai directly refutes the inventor’s declaration
     that lidocaine would degrade a HA gel during high temperature
     sterilization.” Reply 2–3 (citations omitted); see also, Ex. 1002 ¶¶ 31–35,
     39, 43, 49, 128–129, 137.
           With respect to Grounds 2 and 3, we acknowledge that Kinney and
     Reinmuller were cited in an IDS, and thus, are the same art previously

                                            30
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 231 of 357 PageID #:
                                    2625
     IPR2019-01506
     Patent 8,357,795 B2
     presented to the Office. We find persuasive, however, Petitioner’s argument
     that the Examiner overlooked the relevance of these references because,
     unlike the references cited by the Examiner, Kinney and Reinmuller provide
     working examples of stable, crosslinked HA fillers with lidocaine. Pet. 67–
     68; Reply 4–5. Advanced Bionics, LLC v. MED-EL Elektromedizinische
     Geräte GmbH, IPR2019-01469 (PTAB Feb. 13, 2020) (Paper 6)
     (precedential).
           On balance, factors (a) through (d) do not weigh in favor of exercising
     our discretion to deny institution under §325(d).
           3. Becton Dickinson Factor (e)
           As to factor (e), Patent Owner asserts that “Petitioner fails to meets its
     burden to demonstrate how the Examiner allegedly erred in his review of the
     prior art during prosecution.” Prelim. Resp. 24. According to Petitioner, the
     Examiner’s error in allowing these claims “was induced by the declaration.”
     Reply 6. Although Petitioner’s analysis is not contrary to the present record,
     whether the Examiner “erred” by relying on the Lebreton Declaration is
     subsumed into our analysis of factor (f), below.
           4. Becton Dickinson Factor (f)
           Even if we were to accept at face value Patent Owner’s arguments
     regarding factors (a) through (d), they would be outweighed by our analysis
     of factor (f): “the extent to which additional evidence and facts presented in
     the Petition warrant reconsideration of the asserted prior art or arguments,”
     which in this case, relates to Petitioner’s arguments and evidence regarding
     the Lebreton Declaration. See generally, Pet. 58–60; Reply 6–7.
              a) Paragraphs 4–10 of the Lebreton Declaration
           The Lebreton Declaration presents two general arguments. First, that
     one of ordinary skill in the art would have known that the addition of

                                           31
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 232 of 357 PageID #:
                                    2626
     IPR2019-01506
     Patent 8,357,795 B2
     lidocaine to crosslinked HA dermal filler compositions was incompatible
     with high temperature sterilization. See Ex. 1024 ¶¶ 4–10.8 Petitioner, in
     arguments supported by the testimony of its expert Dr. DeVore, however,
     directs us to substantial evidence to the contrary. In particular, Petitioner
     identifies evidence that one of ordinary skill in the art would have
     understood that lidocaine-containing crosslinked HA dermal fillers could be
     sterilized with high temperatures and that such products were approved by
     the FDA for commercial sale. See e.g., Pet. 54 (citing Ex. 1002 ¶¶ 237–
     239).
             Patent Owner appears to take the position that the Lebreton
     Declaration would have provided the Examiner with a complete picture of
     the prior art because he “was aware of the very references and teachings
     Petitioner alleges were absent” in the Declaration.” Prelim. Resp. 25
     (arguing that the Examiner specifically considered Lebreton, Kinney,
     Reinmuller, and Sadozai, as well as Monheit, Zhao, and Narins, which
     Patent Owner contends are cumulative to references considered during
     prosecution of the ’795 patent family). The current record, however, further
     includes the presently unrebutted testimony of Dr. DeVore, and the question
     of whether the secondary references before the Examiner were truly
     cumulative is a matter of factual dispute that can be addressed at trial. See
     Reply 2–5. Moreover, as noted in section II(D)(2), above, the record
     indicates that the Examiner overlooked the relevance of the working
     examples disclosed in Kinney and Reinmuller during examination. These


     8
      As noted in the Petition, these “statements were not limited to BDDE-
     croslinked HA [as presently claimed], and Allergan’s accompanying
     Response at the time included pending claims covering use of any
     crosslinker.” Pet. 53 (citing Ex. 1023, 18–20 (claims 51–67)).

                                            32
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 233 of 357 PageID #:
                                    2627
     IPR2019-01506
     Patent 8,357,795 B2
     factors weigh against exercising our discretion under § 325(d), as do the
     parties’ arguments with respect to Cui, discussed in section II(C)(1)(b)(4),
     above.
              b) Paragraphs 11–15 of the Lebreton Declaration
           With reference to Example 4 of the incorporated provisional
     applications, the Lebreton Declaration further asserts that “other HA gels”
     mixed with lidocaine (represented by samples 4 and 5) “surprisingly and
     unexpectedly” maintained their viscosity and elasticity after high
     temperature sterilization as compared to gel samples 1, 2, and 3. Ex. 1024
     ¶¶ 11–15. There appears to be no dispute at this juncture that the lidocaine-
     gel compositions of samples 4 and 5 comprise BDDE-crosslinked soft tissue
     filler compositions within the scope of the challenged claims. Petitioner,
     nonetheless, contends this portion of the Lebreton Declaration does not
     provide support for unexpected results because, first, samples 1–3 do not
     represent the closest prior art and, second, even though samples 1 and 2
     show less drop in viscosity after sterilization as compared to samples 4–6,
     this difference is merely a matter of degree rather than kind. Pet. 56–59
     (citations omitted); see Ex. 1002 ¶¶ 246–253.
           We find particularly interesting Dr. DeVore’s presently uncontested
     testimony that:
           Allergan’s experiment and its interpretation of the results
           fundamentally misunderstands the point of stability testing. The
           consideration whether a crosslinked HA composition would be
           suitable as a dermal filler depends on its final viscosity, not
           how much the viscosity drops during sterilization. It is
           irrelevant if the viscosity drops by 5%, 50%, or even 90%, so
           long as the sterilized final product has the desired viscosity and
           is shelf stable.




                                           33
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 234 of 357 PageID #:
                                    2628
     IPR2019-01506
     Patent 8,357,795 B2
     Ex. 1002 ¶ 247. This testimony was not available to the Examiner during
     patent prosecution. Nor was Dr. DeVore’s testimony that Sample 1 is
     irrelevant as a mixture of uncrosslinked HA and a polymer other than HA,
     whereas “[t]he final viscosity of samples 2 and 3 in each test (~75–375
     PA*s) is substantially the same as the final viscosities of Samples 4–6 (~50–
     09 PA*s), all of which are within the range of marketed dermal fillers (50–
     1,200 PA*s).” Id. at ¶ 248. In support of that contention, Dr. DeVore points
     to the priority documents as identifying samples 2 and 3 as corresponding to
     FDA-approved dermal fillers Hylaform and Restylane, respectively. See id.
     at ¶¶ 250–251 (citing Ex. 1013, 26:7; Ex. 1028, 19:7).
            Dr. DeVore further testifies that:
                During the prosecution of ’795 patent, Allergan stated that
            Sample 3, when combined with lidocaine without pH
            adjustment, exhibited a 35% reduction in viscosity, while
            Sample 4 exhibited a 30% reduction in viscosity in the same
            test. EX1023, 26–27. During the prosecution of this
            application, Allergan argued that the claimed compositions
            exhibited a “much lower” reduction in viscosity.
     Id. at ¶ 252.
                In my opinion, even if viscosity reduction by itself was a
            meaningful measure of suitability (it is not), there is no
            meaningful difference between a 30% and 35% reduction in
            viscosity. . . . Determining whether 30% is significantly
            different from 35% would require statistical analysis, such as
            required in FDA submissions. Such analysis is not present in
            the challenged patents. Thus, it is impossible to tell if the
            difference between Sample 3 and Sample 4, when pH is not
            controlled, is real or not.
     Id. at ¶ 253.
            We do not, on the present record, find Dr. DeVore’s testimony
     “conclusory” and without a “well-reasoned rationale or objective support” as
     Patent Owner contends. Prelim. Resp. 29. To the contrary, Dr. DeVore’s

                                            34
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 235 of 357 PageID #:
                                    2629
     IPR2019-01506
     Patent 8,357,795 B2
     testimony weighs against exercising our discretion under § 325(d). We,
     nonetheless, look forward to Patent Owner’s testing of Dr. DeVore’s
     opinions at trial.
            5. Conclusion
            In sum, upon weighing the relevant Becton Dickinson factors, we
     determine that, although the grounds may rely on the same or substantially
     the same art or arguments previously presented to the Office, Petitioner has
     demonstrated sufficiently how the Office erred in a manner material to the
     patentability of the challenged claims in reliance on the Lebreton
     Declaration to overcome the prior art. Thus, we decline to exercise our
     discretion under 35 U.S.C. § 325(d) to deny institution of the Petition.
                                   III. CONCLUSION
            On the present record, we find Petitioner shows sufficiently that the
     cited references would have taught or suggested each element of claims 1–
     11, 22, 40, and 41, and set forth a sufficient rationale for why a person of
     ordinary skill would have been motivated to combine these teachings and
     suggestions to arrive at the invention recited in those claims. Petitioner has
     established a reasonable likelihood of prevailing in demonstrating that
     claims 1–11, 22, 40, and 41 would have been obvious over the combinations
     of prior art set forth in the asserted grounds.
                                       IV. ORDER
            In consideration of the foregoing, it is hereby:
            ORDERED that, pursuant to 35 U.S.C. § 314(a), that an inter partes
     review of claims 1–11, 22, 40, and 41 of the ’795 patent is instituted with
     respect to all grounds set forth in the Petition; and
            FURTHER ORDERED, pursuant to 35 U.S.C. § 314(c) and 37 C.F.R.
     § 42.4(b), that the inter partes review of the ’795 patent shall commence on

                                            35
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 236 of 357 PageID #:
                                    2630
     IPR2019-01506
     Patent 8,357,795 B2
     the entry date of this Order, and notice is hereby given of the institution of a
     trial.




                                            36
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 237 of 357 PageID #:
                                    2631
     IPR2019-01506
     Patent 8,357,795 B2
     FOR PETITIONER:

     Christopher L. Curfman
     William W. Cutchins
     Warren J. Thomas
     John W. Harbin
     MEUNIER CARLIN & CURFMAN LLC
     ccurfman@mcciplaw.com
     wcutchins@mcciplaw.com
     wthomas@mcciplaw.com
     mcc.prollenium.ipr@mcciplaw.com




     FOR PATENT OWNER:

     Dorothy P. Whelan
     Michael Kane
     FISH & RICHARDSON P.C.
     whelan@fr.com
     kane@fr.com




                                       37
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 238 of 357 PageID #:
                                    2632
     Trials@uspto.gov                                                Paper 18
     571-272-7822                                        Date: March 31, 2020


            UNITED STATES PATENT AND TRADEMARK OFFICE


             BEFORE THE PATENT TRIAL AND APPEAL BOARD


                            PROLLENIUM US INC.,
                                 Petitioner,

                                        v.

                         ALLERGAN INDUSTRIE, SAS,
                               Patent Owner.


                                 IPR2019-01632
                               Patent 8,357,795 B2



     Before GRACE KARAFFA OBERMANN, SHERIDAN K. SNEDDEN,
     and ROBERT A. POLLOCK, Administrative Patent Judges.

     SNEDDEN, Administrative Patent Judge.


                                    DECISION
                    Granting Institution of Inter Partes Review
                                  35 U.S.C. § 314
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 239 of 357 PageID #:
                                    2633
     IPR2019-01632
     Patent 8,357,795 B2
                                I.    INTRODUCTION
           Prollenium US Inc. (“Petitioner”) filed a Petition for inter partes
     review of claims 26–39 of U.S. Patent No. 8,357,795 (“the ’795 patent,” Ex.
     1001). Paper 1 (“Pet.”). Allergan Industrie, SAS (“Patent Owner”) filed a
     Preliminary Response. Paper 7 (“Prelim. Resp.”). On January 10, 2020, we
     issued an Order granting Petitioner’s request for additional briefing
     regarding whether we should exercise our discretion to deny the Petition
     under §325(d) and/or §314(a). Paper 12. In response to our Order,
     Petitioner filed a Reply to the Patent Owner Preliminary Response (Paper
     13, “Reply”), and Patent Owner filed a corresponding Sur-reply (Paper 17,
     “Sur-reply).
           To institute an inter partes review, we must determine that the
     information presented in the Petition shows “a reasonable likelihood that the
     petitioner would prevail with respect to at least 1 of the claims challenged in
     the petition.” 35 U.S.C. § 314(a) (2012). The Supreme Court has held that a
     decision to institute under 35 U.S.C. § 314 may not institute on fewer than
     all claims challenged in the petition. SAS Inst., Inc. v. Iancu, 138 S. Ct.
     1348, 1359–60 (2018) (“SAS”). After considering the evidence and
     arguments presented in the Petition, we determine that Petitioner has
     demonstrated a reasonable likelihood of success in proving that at least
     claim 26 of the ’795 patent is unpatentable. Accordingly, an inter partes
     review of all of the claims and all of the grounds presented in the Petition is
     hereby instituted.
           In this Decision, we address all issues raised by the parties in the pre-
     trial briefing. Our factual findings and conclusions at this stage of the
     proceeding are based on the evidentiary record developed thus far. This is
     not a final decision as to the patentability of claims for which inter partes

                                            2
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 240 of 357 PageID #:
                                    2634
     IPR2019-01632
     Patent 8,357,795 B2
     review is instituted. Our final decision will be based on the record as fully
     developed during trial.
        A. Real Parties in Interest
           Petitioner identifies its real parties-in-interest as Prollenium US Inc.
     and Prollenium Medical Technologies Inc. Pet. 61. Patent Owner identifies
     its real parties-in-interest as Allergan Industrie, SAS; Allergan USA, Inc.;
     Allergan Sales, LLC; Allergan Holdings France SAS; Allergan Holdings
     Limited; Allergan Holdings, Inc.; Allergan Puerto Rico Holdings, Inc.; and
     Allergan, Inc. Paper 4, 2.
        B. Related Matters
           Petitioner has filed a separate Petition for inter partes review of
     claims 1–11, 22, 40, and 41 of the ’795 patent as IPR2019-01506. The ’795
     patent is at issue in Allergan USA, Inc. et al v. Prollenium US Inc., et al.,
     Case No. 1:19-cv-00126 (D. Del. filed Jan. 22, 2019). Pet. 61; Paper 4, 2.
     The ’795 patent was the subject of two previous inter partes reviews:
     IPR2014-01422 filed August 29, 2014 and terminated June 19, 2015 by way
     of joint motion to terminate, and IPR2017-01906 filed August 2, 2017 and
     denied on March 9, 2018. Paper 4, 2–3.
           Petitioner has filed Petitions for inter partes review of related U.S.
     patents as follows: U.S. Patent No. 8,450,475 B2 (“the ’475 patent”) in
     IPR2019-01505; U.S. Patent No. 8,822,676 B2 (“the ’676 patent”) in
     IPR2019-01617; U.S. Patent No. 9,089,519 B2 (“the ’519 patent”) in
     IPR2020-00084; U.S. Patent No. 9,238,013 B2 (“the ’013 patent”) in
     IPR2019-01509; and U.S. Patent No. 9,358,322 B2 (“the ’322 patent”) in
     IPR2019-01509. Pet. 61–62; Paper 4, 3. The ’475, ’676, ’519, ’013, and
     ’332 patents are also at issue in Allergan USA, Inc. et al v. Prollenium US
     Inc., et al., Case No. 1:19-cv-00126 (D. Del. filed Jan. 22, 2019). Id.

                                             3
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 241 of 357 PageID #:
                                    2635
     IPR2019-01632
     Patent 8,357,795 B2
        C. The ’795 Patent
           1.     Specification
           The subject matter claimed in the ’795 patent is directed to soft tissue
     filler compositions. Ex. 1001, 19:20–22:27. The compositions include a
     hyaluronic acid (HA) component and an anesthetic agent, e.g., lidocaine. Id.
     at 2:36–49. The hyaluronic acid component is crosslinked with a
     crosslinking agent, e.g., 1,4-butanediol diglycidyl ether (BDDE). Id. at
     2:50–59. “The pH of the purified, substantially pH neutral, crosslinked HA
     gels are preferably adjusted to cause the gels to become slightly alkaline
     such that the gels have a pH of greater than about 7.2, for example, about 7.5
     to about 8.0.” Id. at 10:64–67.
           The compositions are sterilized, for example by autoclaving, to form
     sterile compositions. Id. at 3:42–47. The compositions may be used as
     dermal fillers to help fill in facial lines and depressions and for restoring fat
     loss-related tissue volume. Id. at 1:30–34. Allergan markets dermal fillers
     containing crosslinked hyaluronic acid and lidocaine under the tradename
     Juvéderm®. Prelim. Resp. 1–2.
           2.     Illustrative Claims
           Independent claims 26 and 29, reproduced below, are illustrative of
     the challenged claims.
           26. A composition comprising a crosslinked hyaluronic acid
        (HA) at a concentration of about 20 mg/mL to about 30 mg/mL and
        lidocaine at a concentration of about 0.1% to about 5% by weight,
        wherein the composition has a pH above about 7.5.
           29. A sterile composition comprising a crosslinked hyaluronic
        acid (HA) at a concentration of about 22 mg/mL and lidocaine at a
        concentration of about 0.2% to about 1% by weight, wherein the
        composition is stable during storage under ambient conditions for at
        least 3 months.


                                             4
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 242 of 357 PageID #:
                                    2636
     IPR2019-01632
     Patent 8,357,795 B2
     Ex. 1001, 21:10–14, 19–23.
                  3.    Relevant Prosecution History
           The ’795 patent issued from U.S. Application Serial No. 12/393,884
     (“the ’884 application,” Ex. 1023). During the prosecution of the ’884
     application, the Examiner rejected the claims as obvious over Lebreton,
     disclosing BDDE-crosslinked hyaluronic dermal fillers, and secondary
     references disclosing adding lidocaine to hyaluronic acid dermal fillers. Ex.
     1023, 43–46, 78–80. For example, the Examiner rejected the claims as
     obvious over Lebreton and Wang1 (teaching crosslinked hyaluronic acid that
     further comprises preferably an anesthetic such as lidocaine) or Calias2
     (teaching hyaluronic acid crosslinked with DVS and further comprising a
     drug such as lidocaine). Id. at 45, 80. After a final rejection over Lebreton
     and Calias, the Applicant argued that “the heat stable property of the claimed
     dermal filler compositions, as shown in the Declaration and as supported by
     the data of record, is evidence that the claimed compositions comprising
     hyaluronic acid and lidocaine, are nonobvious.” Id. at 24–25.
           To support this argument, the Applicant submitted a Declaration by
     the inventor, Pierre F. Lebreton, Ph.D. (Ex. 1024). Ex. 1023, 11–29. Dr.
     Lebreton attested as follows:
                 It was believed that adding lidocaine to hyaluronic acid gel
           compositions during manufacturing caused degradation of the
           hyaluronic acid prior to injection of the HA as a dermal filler.
                 It was believed that lidocaine caused degradation of HA
           gel compositions during high temperature sterilization.


     1
       Ex. 1047, W. Wang, U.S. Patent Application Publication No.
     2005/0271729 A1, published Dec. 8, 2005 (“Wang”).
     2
       Ex. 1048, P. Calias et al., U.S. Patent No. 6,521,223 B1, issued Feb. 18,
     2003 (“Calias”).

                                           5
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 243 of 357 PageID #:
                                    2637
     IPR2019-01632
     Patent 8,357,795 B2
                 It was not known whether HA compositions comprising
           lidocaine were stable or not after high temperature sterilization
           when placed in storage for any significant length of time.
                 It was also believed that the instability of HA described
           above would have caused a viscosity reduction of the HA that
           would make it unsuitable for soft tissue filling applications.
                  Based upon the facts set forth above, a person of ordinary
           skill in the art would have expected that a dermal filler
           comprising hyaluronic acid and lidocaine would not have
           remained sufficiently stable to be useful as soft tissue filler.
                  It was not appreciated that a dermal filler comprising a
           cohesive gel of hyaluronic acid makes it possible for lidocaine to
           be combined with hyaluronic acid in a gel that is sufficiently
           stable to be useful as a soft tissue filler.
                   The enhanced stability properties of the inventive dermal
           fillers was evidenced by certain experiments performed under
           my direction by my research team prior to the application filing
           date.
                  To my knowledge, it was a surprising and unexpected
           discovery, not appreciated prior to the present invention, that
           certain cohesive HA gels, as defined in the application, when
           mixed with lidocaine, could be made to be heat and shelf stable.
     See Pet. 14; Prelim. Resp. 10–12. The Applicant further submitted Cui3 as
     evidence “that HA gels are known to be sensitive to heat sterilization, and
     that even more particularly, that HA gels crosslinked with BDDE are known
     to be especially sensitive to heat sterilization relative to HA gels cross linked
     with other, i.e. non-BDDE, crosslinkers.” Ex. 1023, 28.
         D. Evidence
           Petitioner relies upon the following prior art references.


     3
       Cui et al., The comparison of physicochemical properties of four Cross-
     linked sodium hyaluronate gels with different cross-linking agents, 396–398
     ADV. MATS. RES. 1506–1512 (2012) (Ex. 1025).

                                            6
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 244 of 357 PageID #:
                                    2638
     IPR2019-01632
     Patent 8,357,795 B2
     Ex. 1050, Cosmetic Tissue Augmentation Product, Summary of Safety
     and Effectiveness, Premarket Approval (PMA) Application No.
     P050033 (FDA Dec. 20, 2006) (“CTA Summary”).4
     Ex. 1051, Letter from Mark N. Melkerson, Director, Division of General,
     Restorative and Neurological Devices, FDA, to Constance Garrison, Vice
     President, Regulatory, Clinical and Quality Systems, Anika Therapeutics,
     Inc. (Dec. 20, 2006) (“PMA Letter”).
     Ex. 1054, FDA Medical Devices; Availability of Safety and Effectiveness
     Summaries for Premarket Approval Applications, 72 Fed. Reg. 15885,
     15886 (Apr. 3, 2007).
     Ex. 1029, P. Lebreton, U.S. Patent Application Publication No.
     2006/0194758 A1 (published Aug. 31, 2006) (“Lebreton”).
     Ex. 1030, K. K. Sadozai et al., U.S. Patent Application Publication No.
     2005/0136122 A1 (published Jun. 23, 2005) (“Sadozai”).
            Petitioner also relies upon the Declaration of Dr. Dale P. DeVore (Ex.
     1002) to support its contentions.
         E. Asserted Grounds of Unpatentability
            Petitioner asserts that claims 26–39 would have been unpatentable on
     the following grounds.

         Ground          Claim(s)        35 U.S.C. §5       References/Basis

            1       26–39                103(a)         CTA Summary

            2       26–39                103(a)         Lebreton, Sadozai




     4
      We address the status of the CTA Summary as prior art below.
     5
      The Leahy-Smith America Invents Act, Pub. L. No. 112-29, 125 Stat. 284
     (2011) (“AIA”), amended 35 U.S.C. §§ 102 and 103. Because the
     challenged claims of the ’795 patent have an effective filing date before the
     effective date of the applicable AIA amendments, we refer to the pre-AIA
     versions of 35 U.S.C. § 103 throughout this Decision.

                                           7
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 245 of 357 PageID #:
                                    2639
     IPR2019-01632
     Patent 8,357,795 B2
          F. Abbreviations
         HA                          Hyaluronic Acid
         CTA                         Cosmetic Tissue Augmentation
         FDA                         Food & Drug Administration
         PMA                         Premarketing Approval
         BDDE                        butanediol diglycidyl ether
         BCDI6                       p-phenylene-bis(ethylcarbodiimide)
         DVS                         1,4-divinylsulfone
         DEO                         Diepoxyoctane


                                      II.    ANALYSIS
          A. Level of Ordinary Skill in the Art
               The person having ordinary skill in the art is a hypothetical person
     who is presumed to be aware of all the relevant prior art. Custom
     Accessories, Inc. v. Jeffrey-Allan Indust., Inc., 807 F.2d 955, 962 (Fed. Cir.
     1986); Kimberly-Clarke Corp. v. Johnson & Johnson, 745 F.2d 1437, 1453
     (Fed. Cir. 1984). Moreover, the prior art itself is generally sufficient to
     demonstrate the level of skill in the art at the time of the invention. See
     Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001) (explaining that
     specific findings regarding ordinary skill level are not required “where the
     prior art itself reflects an appropriate level and a need for testimony is not
     shown”) (quoting Litton Indus. Prods., Inc. v. Solid State Sys. Corp., 755
     F.2d 158, 163 (Fed. Cir. 1985)).
               Petitioner asserts that a person of ordinary skill in the art would have
     been “a scientist involved in the development of dermal fillers, who would


     6
         Ex. 1030 ¶ 85.

                                               8
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 246 of 357 PageID #:
                                    2640
     IPR2019-01632
     Patent 8,357,795 B2
     have an advanced degree, such as a Ph.D., M.S., or M.D., and several years
     of experience developing dermal fillers for cosmetic use, including HA-
     based dermal fillers.” Pet. 16 (citing Ex. 1002 ¶¶ 69–72). Petitioner asserts
     that the person of ordinary skill “would be aware of commercially sold
     dermal fillers, in the United States and abroad, as well as those products for
     which approvals were being publicly sought.” Id. Petitioner asserts that the
     person of ordinary skill “would also be aware of the process by which FDA
     reviews dermal filler products, and how FDA communicates the results of
     such reviews to the public.” Id. (citing Ex. 1002 ¶¶ 73–75; Ex. 1032, 227).
             Patent Owner contends that the Board should adopt the same
     definition for the person of ordinary skill as previously adopted in IPR2017-
     01906, which also involved the ’795 patent.7 Prelim. Resp. 13–15. In
     IPR2017-01906, the Board determined that a person of ordinary skill in the
     art would have had “a B.S. or M.S. in biochemistry, polymer chemistry,
     medicinal chemistry, pharmaceutical chemistry, or a related field with
     ‘several years’ of practical experience. Alternatively . . . the ordinary artisan
     would have had less practical experience but a Ph.D. in one of those fields,
     or an M.D. in dermatology, plastic surgery, or a specialty related to the
     clinical use of dermal fillers.” Id. at 13 (citing IPR2017-01906, Paper 15 at
     8–9).
             On the present record, we find Petitioner’s definition reasonable.
     Consistent with Petitioner’s argument, the proposed definition is not clearly
     inconsistent with our prior determination and is supported by Dr. DeVore’s
     presently uncontested testimony. See Ex. 1002 ¶¶ 69–72. Further, the art of


     7
      Teoxane S.A. v. Allergan, PLC, IPR2017-01906, Paper 15 (PTAB Mar. 9,
     2018)

                                             9
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 247 of 357 PageID #:
                                    2641
     IPR2019-01632
     Patent 8,357,795 B2
     record abundantly supports Petitioner’s proposition that one of ordinary skill
     in the art would have been aware of commercially sold dermal fillers and
     publically available information regarding their FDA approval.
           Monheit8, for example, discusses clinical trials and approval dates of
     “five FDA-approved HA skin fillers available in the United States:
     Hylaform, Hylaform Plus, Captique (Inamed Corporation), Restylane
     (Medicis Aesthetics Inc.), and, most recently, Juvéderm (Allergen
     Aesthetics),” noting, for example, that “Hylaform has been available
     worldwide since 1998 and in the United States since 2004.” Ex. 1022, 79–
     80. And in summarizing an FDA clinical study comparing Hylaform to
     Zyplast, Monheit cites data from a 2003 FDA publication “Available at:
     http://www.fda.gov/ohrms/dockets/ac/03/slides/4004s1_01_lerner_files/fram
     e.htm.” Id. at 80, Box 1.
           Moreover, in reviewing the state of the art of injectable skin fillers for
     soft tissue augmentation, Narins9 notes the FDA approval status for
     commercially available products Zyderm I and II, CosmoDerm, CosmoPlast,
     Restylane, Hylaform, Radiance FN, Sculptra, and Silikon 1000. Ex. 1007,
     152, 153, 156–157, 158, 159. Kinney10 similarly notes the FDA approval




     8
       Ex. 1014, Gary D. Monheit & Chad L. Prather, Juvéderm: A Hyaluronic
     Acid Dermal Filler, Journal of Drugs in Dermatology, Vol. 6, Issue 11,
     1091-1095 (Nov. 2007) (“Monheit”). See also, Ex. 1002 ¶¶ 39, 105
     (Dr. DeVore’s reliance on Monheit); Prelim. Resp. 31 (same).
     9
       Ex. 1007, R. S. Narins and P. H. Bowman, Injectable Skin Fillers,
     32 CLIN. PLAST. SURG. 151–162 (2005) (“Narins”).
     10
        Ex. 1012, B. M. Kinney, Injecting Puragen Plus into the Nasolabial
     Folds: Preliminary Observations of FDA Trial, 26 AESTHETIC SURG.
     J. 741–748 (2006) (“Kinney”).


                                           10
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 248 of 357 PageID #:
                                    2642
     IPR2019-01632
     Patent 8,357,795 B2
     dates of Restylane and Juvaderm (Ex. 1012, 741), and Smith11 discusses the
     “FDA status and Approved Uses” of Juvéderm 30, 24HV, and 30HV
     injectable gels,” further noting that the FDA “recently announced a label
     extension for Juvéderm Ultra and Juvéderm Ultra plus” (Ex. 1009, 67S–
     68S).
             Thus, as a whole, the evidence of record strongly suggests that skilled
     artisans were aware of and monitored the commercial and approval status of
     dermal filler compositions. In light of these teachings and the testimony of
     Dr. DeVore, we expand upon the Board’s earlier definition of one of
     ordinary skill in the art as indicated by Petitioner’s arguments. Thus, for the
     purpose of institution, a person of ordinary skill in the art as of the filing
     date of the ’795 patent would have a B.S. or M.S. in biochemistry, polymer
     chemistry, medicinal chemistry, pharmaceutical chemistry, or a related field
     with several years of practical experience or have had less practical
     experience but a Ph.D. in one of those fields, or an M.D. in dermatology,
     plastic surgery, or a specialty related to the clinical use of dermal fillers.
     Such a person would have been aware of commercially sold dermal fillers in
     the United States and abroad, as well as those products for which approvals
     were being publicly sought.
             The above definition is provisional and the parties are welcome to
     present further argument on this topic at trial.
          B. Claim Construction
             We interpret a claim “using the same claim construction standard that
     would be used to construe the claim in a civil action under 35 U.S.C.


     11
       Ex. 1009, Smith, Practical Use of Juvéderm: Early Experience, 120
     PLASTIC AND RECONSTRUCTIVE SURG. 67S–73S (2007) (“Smith”).

                                             11
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 249 of 357 PageID #:
                                    2643
     IPR2019-01632
     Patent 8,357,795 B2
     282(b).” 37 C.F.R. § 42.100(b) (2019). Under this standard, we construe the
     claim “in accordance with the ordinary and customary meaning of such
     claim as understood by one of ordinary skill in the art and the prosecution
     history pertaining to the patent.” Id. Furthermore, at this stage in the
     proceeding, we need only construe the claims to the extent necessary to
     determine whether to institute inter partes review. See Nidec Motor Corp. v.
     Zhongshan Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir. 2017)
     (“[W]e need only construe terms ‘that are in controversy, and only to the
     extent necessary to resolve the controversy.’” (quoting Vivid Techs., Inc. v.
     Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999))).
           Petitioner proposes construction for several claimed terms, which we
     address below. See Pet. 16–20. Patent Owner contends it is not necessary to
     construe any of the claimed terms. Prelim. Resp. 13.
           Petitioner proposes construction for the following claimed terms:
     “sterile” (claim 29), “stable” (claim 29–31), “stable to autoclaving” (claim
     28), “freely released in vivo” (claim 37), and “unbound to the HA” (claim
     38–39). Pet. 16–20. Patent Owner contends it is not necessary to construe
     any of the claimed terms. Prelim. Resp. 11. For the purpose of this
     Decision, we find it helpful to address the term “sterile.”
           1.     Sterile
           Petitioner proposes “sterile” to mean a composition that is
     “substantially free of detectable viable organisms.” Pet. 17 (citing Allergan
     USA, Inc. et al. v. Medicis Aesthetics, Inc. et al., No. 13-1436 (C.D. Cal.
     Aug. 12, 2014) (claim construction order)) (Ex. 1027, 7). Petitioner further
     cites to the ’795 patent’s Specification which states “[s]terilization, as used
     herein comprises any method known in the art to effectively kill or eliminate
     transmissible agents.” Id. (citing Ex. 1001, 12:4–7).

                                            12
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 250 of 357 PageID #:
                                    2644
     IPR2019-01632
     Patent 8,357,795 B2
              In IPR2017-01906, the panel adopted a more detailed definition of
     this term as:
              a sterile composition that maintains one or more of the following
              aspects: transparent appearance, pH, extrusion force and/or
              rheological characteristics, hyaluronic acid (HA) concentration,
              sterility, osmolarity, and lidocaine concentration, after being
              stored at a temperature of at least about 25Û C for a specified
              period of time.
     Teoxane, Paper 15 at 9–10 (quoting Pet. 11). The Board’s prior construction
     does not appear inconsistent with Petitioner’s broader proposed construction.
     Absent any persuasive argument for an alternative construction, we adopt
     the reasoning and definition of “sterile” as set forth in IPR2017-01906. Id.
     The parties are, nevertheless, welcome to present further arguments
     regarding claim construction at trial.
          C. Petitioner’s Patentability Challenges
              1.     Ground 1: Obviousness in view of CTA Summary
                   a) Summary of the Reference Relied Upon
                     (1)   CTA Summary (Ex. 1050)
              Petitioner asserts CTA Summary qualifies as prior art under 35 U.S.C.
     § 102(b) because a person of ordinary skill in the art “exercising reasonable
     diligence would have been able to locate the CTA Summary before August
     4, 2007.” Pet. 6. Petitioner asserts Anika Therapeutics Inc. (Anika)
     received premarket approval from FDA on December 20, 2006 for the
     dermal product initially designated CTA.12 Id. at 3. Petitioner asserts the
     CTA Summary was made available on the FDA’s website by December 31,
     2006, as shown by the FDA Notice in the Federal Register. Id. (citing Ex.
     1054, 15886). Petitioner asserts that the FDA would have expected the

     12
          The product was later renamed “Elevess.” Pet. 3. (citing Ex. 1002 ¶ 115).

                                              13
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 251 of 357 PageID #:
                                    2645
     IPR2019-01632
     Patent 8,357,795 B2
     interested public, including those of ordinary skill in the art, “to be aware of
     and locate such PMA approval orders.” Id. (citing Ex. 1054, 15,886; Ex.
     1002 ¶¶ 70–71). Petitioner asserts that those of ordinary skill in the art at the
     time would have reviewed such PMA notices and would have been aware of
     and recognized Anika’s CTA product as a relevant HA-based dermal filler.
     See id. 4–5 (citing Ex. 1002 ¶¶ 70–75, 115–116, 118).
           CTA Summary discloses an injectable dermal filler including
     crosslinked hyaluronic acid and 0.3% lidocaine HCl in a buffer solution. Ex.
     1050, 1. The CTA Summary discloses the product was provided in a pre-
     filled syringe at a volume of 1 mL. Id. All lots of the CTA product were
     sterile and met the pH specification of 6.2–7.6. Id. at 6.
           CTA Summary discloses that “[i]n vitro testing demonstrated that
     over 90% of the lidocaine elutes from CTA within 2 minutes.” Id. Stability
     studies for shelf-life characteristics including: sterility, visual appearance,
     viscoelastic properties, HA concentration, extrusion force, HA fragments
     and lidocaine concentration, “support an expiration date of 15 months.” Id.
               b) Petitioner’s Contentions
           Petitioner asserts that claims 26–39 are unpatentable under 35 U.S.C.
     § 103(a) as obvious over CTA Summary. Pet. 23–30. Petitioner provides a
     detailed claim analysis for claims 26 and 29. Id. at 24–30. We address
     Petitioner’s arguments as to claims 26 and 29.
                  (1)      Claim 26
                        (a) “A composition comprising a crosslinked [HA] at a
                        concentration of about 20 mg/mL to about 30 mg/mL”
           Petitioner asserts CTA is a sterile gel containing crosslinked
     hyaluronic acid at a concentration of 28 mg/mL. Pet. 24 (citing Ex. 1050,
     1).


                                            14
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 252 of 357 PageID #:
                                    2646
     IPR2019-01632
     Patent 8,357,795 B2
                        (b) “and lidocaine at a concentration of about 0.1% to about
                        5% by weight,”
           Petitioner asserts CTA contains 0.3% lidocaine. Id.
                        (c) “wherein the composition has a pH above about 7.5.”
           Petitioner asserts CTA Summary discloses a pH specification of 6.2–
     7.6, which overlaps the claimed range. Id. (citing Ex. 1050, 60). Petitioner
     asserts a person of ordinary skill would have selected any pH within the
     range, including 7.5 and 7.6. Id. (citing Ex. 1002 ¶ 144).
                  (2)      Claim 29
                        (a) “A sterile composition comprising a crosslinked [HA]”
           Petitioner asserts CTA is a sterile gel containing crosslinked
     hyaluronic acid.” Pet. 27 (citing Ex. 1050, 1).
                        (b) “at a concentration of about 22 mg/mL and”
           Petitioner asserts CTA has a concentration of 28 mg/mL. Id.
     Petitioner contends the “concentration of crosslinked HA is a result-effective
     variable,” subject to routine optimization. Id. at 26. Petitioner contends that
     other “commercially successful HA fillers (e.g., Perlane and Restylane) were
     known to possess HA concentrations of 20 mg/mL,” establishing a
     reasonable expectation of success. Id. (citing Ex. 1008, 29S; Ex. 1039, 266;
     Ex. 1002 ¶ 153).
                        (c) “lidocaine at a concentration of about 0.2% to about 1%
                        by weight,”
           Petitioner asserts CTA contains 0.3% lidocaine. Id. at 27 (citing Ex.
     1050, 1).
                        (d) “wherein the composition is stable during storage under
                        ambient conditions for at least 3 months.”
           Petitioner asserts CTA summary discloses stability studies supported
     an expiration date of 15 months. Id. (citing Ex. 1050, 6).

                                            15
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 253 of 357 PageID #:
                                    2647
     IPR2019-01632
     Patent 8,357,795 B2
                  (3)    Objective Evidence of Non-obviousness
           Petitioner contends “the Examiner allowed the claims of the
     challenged patent (and its related applications) based on Allergan’s
     arguments and proffered evidence pointing to supposed ‘unexpected results’
     of the invention.” Pet. 43. Petitioner challenges the Inventor’s Declaration,
     the comparative data in the specification, and the extrinsic evidence cited by
     the Applicant during prosecution. Id. at 43–44.
           First, Petitioner asserts that the Inventor’s Declaration is
     unsubstantiated and contradicted by the prior art. Id. at 44–47. Petitioner
     asserts that “contrary to Lebreton’s statements, the totality of the prior art
     instead gave the POSITA the expectation lidocaine could be successfully
     combined with various crosslinked HA dermal fillers, including a BDDE-
     crosslinked HA dermal filler.” Id. at 45. To show that sterile and stable
     lidocaine-hyaluronic acid combinations were previously known, Petitioner
     cites dermal fillers commercially available as of the filing date, e.g., Elevess,
     Prevelle Silk, Puragen Plus, in addition to Sadozai and Kinney. Id. at 45–46
     (citing Ex. 1002 ¶¶ 209–210). Moreover, Dr. DeVore states his opinion that
     “the POSITA would not have believed that lidocaine caused degradation of
     HA gels compositions during high temperature sterilization and would have
     believed that HA compositions comprising lidocaine were stable after high
     temperature sterilization when placed in storage for any significant length of
     time.” Ex. 1002 ¶ 210. Dr. DeVore attests that “during the development of
     Elevess, it was observed that the autoclave-sterilized [BCDI]-crosslinked
     HA composition with lidocaine was sufficiently stable to support a product
     shelf life of 15 months, which is reflected in the Elevess label.” Id. (citing
     Ex. 1050, 6).



                                            16
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 254 of 357 PageID #:
                                    2648
     IPR2019-01632
     Patent 8,357,795 B2
           Second, Petitioner asserts that the comparative data relied on by the
     Inventor’s Declaration does not support nonobviousness. Pet. 56. The
     comparative data appears as Example 4 of the ’795 patent’s Specification.
     Ex. 1001, 15:20–17:2. Dr. DeVore attests that “Example 4 describes
     experiments in which six samples were evaluated. . . . Allergan argued that
     the results of Samples 1–3 were consistent with the expectations of the
     POSITA, and that it was unexpected that Samples 4–6 did not exhibit the
     same viscosity reduction.” Ex. 1002 ¶ 216. Dr. DeVore states “[i]n my
     opinion, Sample 1 is completely irrelevant—it is a mixture of uncrosslinked
     HA and a completely different polymer (hydroxypropyl methylcellulose). I
     am not aware of a mixture of uncrosslinked HA and HPMC being used as a
     dermal filler, either in 2008 or now.” Id. ¶ 217. Dr. DeVore states that the
     viscosity differences are not indicative of instability as “[t]he final viscosity
     for Samples 2 and 3 in each test (~75–375 Pa*s) is substantially the same as
     the final viscosities of Samples 4–6 (~50–90 Pa*s), all of which are within
     the range of marketed dermal fillers (50–1,200 Pa*s).” Id. ¶ 219(citing Ex.
     1039, 267). Dr. DeVore states that there is no meaningful difference in
     viscosity reduction between Sample 3 (35% reduction when combined with
     lidocaine without pH adjustment) and Sample 4 (30% reduction in viscosity
     in the same test) and that the difference was not “much lower” as alleged by
     Allergan. Id. ¶¶ 223–224.
           Third, Petitioner asserts that the extrinsic evidence cited in the
     Application during prosecution, i.e., Cui, “is irrelevant to the question of
     whether Allergan’s BDDE-crosslinked HA composition showed unexpected
     results compared to the other crosslinkers known to POSITAs at the time.”
     Pet. 61 (citing Ex. 1002 ¶ 243). Petitioner argues that “Cui was published in
     2012, well after the claimed priority date of the patent. The reasonable

                                            17
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 255 of 357 PageID #:
                                    2649
     IPR2019-01632
     Patent 8,357,795 B2
     expectation of success (and expected results) is evaluated at the time the
     invention was made—a later published reference that might have taught
     away from the claimed invention is irrelevant.” Id. at 60 (citing Bristol-
     Myers Squibb Co. v. Teva Pharms. USA, Inc. 752 F.3d 967, 976 (Fed. Cir.
     2014)). Dr. DeVore states that Cui compares the stability of BDDE-
     crosslinked hyaluronic acid with three crosslinkers that had not “been
     seriously investigated for use in dermal fillers as of August 2008,” as
     opposed to the known non-BDDE crosslinkers for dermal fillers. Ex.
     1002 ¶ 213. Dr. DeVore states his opinion that “the Cui reference in no way
     supports Allergan’s assertion that BDDE crosslinked HA was ‘especially
     sensitive’ to heat sterilization relative to ‘non-BDDE’ crosslinkers. At the
     very least, Cui is irrelevant . . . because Cui’s comparisons do not relate to
     any of the crosslinkers relied upon here.” Id. ¶ 214.
               c) Patent Owner’s Contentions
           In its Preliminary Response, Patent Owner directs substantially all of
     its argument to whether the Board should exercise discretion to deny the
     Petition under 35 U.S.C § 325(d). See Prelim. Resp. 1–2, 26–39. We
     address Patent Owner’s arguments under 35 U.S.C § 325(d) below.
               d) Conclusion
           Having considered the parties positions and evidence of record,
     summarized above, we determine that Petitioner has established a reasonable
     likelihood of prevailing in demonstrating the unpatentability of claims 26–39
     with respect to Ground 1.




                                            18
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 256 of 357 PageID #:
                                    2650
     IPR2019-01632
     Patent 8,357,795 B2
           2.     Ground 2: Obviousness in view of Lebreton and Sadozai
                a) Summary of the References Relied Upon
                  (1)    Lebreton
           Lebreton is directed to crosslinking low and high molecular weight
     polymers to form injectable monophase hydrogels. Ex. 1029, code (57).
     The hydrogels may be used as filling materials in plastic surgery. Id. ¶ 5.
     Lebreton discloses buffering the crosslinked product to a pH compatible
     with the human body, being between 6.5 and 7.5, preferably between 7 and
     7.4, and even more preferably between 7.1 and 7.3. Id. ¶¶ 48–49.
     Particularly, Lebreton discloses hydrogels prepared by crosslinking sodium
     hyaluronate (sodium salt of hyaluronic acid) with 1,4-butanediol diglycidyl
     ether (BDDE). Id. ¶¶ 68–76.
           Lebreton discloses two examples of mixtures of low and high
     molecular weight hyaluronic acid crosslinked with BDDE in the presence of
     sodium hydroxide. Id. ¶¶ 74, 80–92 (Examples 3 and 4). “The crosslinked
     product is neutralized to a pH of 7.2 in a phosphate solution and then
     dialyzed.” Id. ¶¶ 76. The resulting monophase hydrogel “is mechanically
     homogenized before being packed into syringes and sterilized in an
     autoclave.” Id. ¶¶ 76, 85, 91.
                  (2)    Sadozai
           Sadozai is directed to a crosslinked hyaluronic acid composition
     effective for tissue augmentation or drug delivery. Ex. 1030 ¶¶ 7, 8. “[T]he
     storage modulus G‫ މ‬is increased, e.g., composition is stabilized, by the
     inclusion of a local anesthetic, e.g., lidocaine, compared to a non-stabilized
     composition, e.g., an identical composition except that the local anesthetic is
     not included.” Id. ¶ 68. Particularly, Sadozai discloses compositions
     including hyaluronic acid crosslinked with p-phenylene-

                                           19
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 257 of 357 PageID #:
                                    2651
     IPR2019-01632
     Patent 8,357,795 B2
     bis(ethylcarbodiimide) (BCDI). Id. ¶ 85. The crosslinked hyaluronic acid
     compositions are combined with phosphate buffer containing 0.30%
     lidocaine (Phosphate Buffer 4) to form a suspension. Id. ¶¶ 84, 90, 100, 102.
     The suspensions are loaded into syringes and autoclaved for sterilization.
     Id. ¶¶ 90 (Example 12), 100 (Example 17). Sterilization/hydration may be
     performed in an autoclave at temperatures between 100° C to 150° C.
     Id. ¶¶ 54–55.
           Sadozai discloses that compositions processed according to Example
     12 “with lidocaine have significantly higher modulus G‫ މ‬over the time of the
     test. Thus, crosslinked hyaluronic acid with lidocaine can have good
     biostability, and can in some cases have a synergistic effect, increasing G‫މ‬.”
     Id. ¶ 107.
                  b) Petitioner’s Contentions
           Petitioner asserts that claims 26–39 are unpatentable under 35 U.S.C.
     § 103(a) as obvious over Lebreton and Sadozai. Pet. 30–43. Petitioner
     provides a detailed claim analysis for claims 26 and 29. Id. at 33–43. We
     address Petitioner’s arguments as to claims 26 and 29.
                     (1)      Claim 26
                           (a) “A composition comprising a crosslinked [HA] at a
                           concentration of about 20 mg/mL to about 30 mg/mL”
           Petitioner asserts Lebreton discloses a composition comprising
     crosslinked hyaluronic acid at a concentration of from 10–40 mg/mL,
     preferably 20–30 mg/mL. Pet. 33 (citing Ex. 1029 ¶ 49).
                           (b) “and lidocaine at a concentration of about 0.1% to about
                           5% by weight,”
           Petitioner asserts Sadozai discloses 0.3% lidocaine in a dermal filler.
     Id. at 34 (citing Ex. 1030 ¶ 107).



                                               20
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 258 of 357 PageID #:
                                    2652
     IPR2019-01632
     Patent 8,357,795 B2
                        (c) “wherein the composition has a pH above about 7.5.”
           Petitioner contends the claim term “pH above about 7.5 encompasses
     “a range above and below 7.5.” Id. Petitioner asserts Lebreton discloses a
     pH of between 6.5–7.5. Id. (citing Ex. 1029 ¶ 49). Petitioner asserts
     Lebreton’s pH range overlaps the pH range of claims 26 (above about 7.5)
     and 27 (about 7.5 to about 8). Id.
                  (2)      Claim 29
                        (a) “A sterile composition comprising a crosslinked [HA] at
                        a concentration of about 22 mg/mL and”
           Petitioner asserts Lebreton discloses a composition comprising
     crosslinked hyaluronic acid at a concentration of from 10–40 mg/mL,
     preferably 20–30 mg/mL. Id. at 38 (citing Ex. 1029 ¶ 49).
                        (b) “lidocaine at a concentration of about 0.2% to about 1%
                        by weight,”
           Petitioner asserts Sadozai discloses 0.3% lidocaine in a dermal filler.
     Id. (citing Ex. 1030 ¶ 107).
                        (c) “wherein the composition is stable during storage under
                        ambient conditions for at least 3 months.”
           Petitioner asserts “the term stable includes compositions that maintain
     sterility over a length of time,” and both Lebreton and Sadozai disclose gels
     packed into syringes and sterilized in an autoclave. Id. at 39 (citing Ex.
     1029 ¶ 70; Ex. 1030 ¶ 54).
              c) Patent Owner’s Contentions
           In its Preliminary Response, Patent Owner directs substantially all of
     its argument to whether the Board should exercise discretion to deny the
     Petition under 35 U.S.C § 325(d). See Prelim. Resp. 1–2, 26–39. We
     address Patent Owner’s arguments under 35 U.S.C § 325(d) below.



                                            21
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 259 of 357 PageID #:
                                    2653
     IPR2019-01632
     Patent 8,357,795 B2
           Although Patent Owner does not directly address the merits of
     Petitioner’s grounds, Patent Owner does address the relevance of Cui in the
     context of its § 325(d) arguments. See Prelim. Resp. 33–34; Sur-Reply 3–4.
     In sum, Patent Owner argues that Cui is relevant because it “discusses
     divinyl sulfone (DVS) crosslinked HA gels, which Petitioner admits were
     known and approved before August 2008.” Prelim. Resp. 33. We accord
     this argument little weight at this juncture because Cui provides no
     comparative information about the stability of HA gels crosslinked with
     either DVS or BDDE. Rather, and as Patent Owner admits, “Cui focused on
     gels crosslinked with four new agents of ‘lower toxicity’” as compared to
     DVS.” Id. (citing Ex. 1025, 1506); see Reply 3 (noting that “Cui does not
     test or compare BDDE to any of the three crosslinkers discussed in the
     Petition[] or the Examiner’s art”).
           Patent Owner responds that we should discount Dr. DeVore’s
     testimony because it is “conclusory and fails to provide a well-reasoned
     rationale or objective support for the proposed grounds.” Prelim. Resp. 36.
     As an initial matter, at this stage of the proceeding, we give at least some
     weight to an expert’s unopposed testimony. Moreover, we accord little
     weight to Patent Owner’s argument about the lack of support in Dr.
     DeVore’s testimony as Patent Owner appears to rely on summary statements
     from Dr. DeVore’s declaration that are further explained, with specific
     support, elsewhere in the Declaration. Patent Owner argues, for example,
     that a sentence fragment from paragraph 193 of Dr. DeVore’s declaration
     (“the POSITA could have easily modified the Lebreton process to
     incorporate lidocaine”) is “without evidentiary support.” Prelim. Resp. 37.
     The passage, read in full, however, expressly cites to Exhibits 1029 and
     1030 as support for the proposition that “[t]he POSITA would have

                                           22
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 260 of 357 PageID #:
                                    2654
     IPR2019-01632
     Patent 8,357,795 B2
     recognized that merely including lidocaine hydrochloride in the buffer
     solution . . . would be sufficient to obtain the lidocaine-containing gel.” Ex.
     1002 ¶ 170. Accordingly, we do not find persuasive Patent Owner’s
     argument that we should discount Dr. DeVore’s testimony as unduly
     conclusory. Patent Owner will have the opportunity to rebut and challenge
     Dr. DeVore’s testimony at trial.
               d) Conclusion
           Having considered the parties’ positions and evidence of record,
     summarized above, we determine that Petitioner has established a reasonable
     likelihood of prevailing in demonstrating the unpatentability of claims 26–39
     with respect to Ground 2.
                   III.    DISCRETION TO DENY INSTITUTION
           Patent Owner argues the Board should exercise its discretion and deny
     the Petition under 35 U.S.C. §§ 325(d) and 314(a). Prelim. Resp. 17–40.
     With regard to Ground 1, Patent Owner contends that Petitioner “used the
     institution decision in IPR2017-01906 as a roadmap for its attempt to prove
     that the CTA Summary is a printed publication.” Id. at 17. With regard to
     Ground 2, Patent Owner contends Petitioner presents substantially the same
     art or arguments previously presented to the Office. Id. at 26. We address
     each of these arguments below.
        A. Discretion under 35 U.S.C. § 314(a)
           Patent Owner argues that the Board should exercise its discretion
     under 35 U.S.C. § 314(a) and deny Petitioner’s request for institution of
     inter partes review. Prelim. Resp. 17–26. In urging the Board to deny
     institution under § 314(a), Patent Owner points to criteria set forth by the
     Board in General Plastic Industrial Co., Ltd. v. Canon Kabushiki Kaisha,



                                           23
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 261 of 357 PageID #:
                                    2655
     IPR2019-01632
     Patent 8,357,795 B2
     No. IPR2016-01357 (PTAB Sept. 6, 2017). Prelim. Resp. 33–34. These
     factors include:
           (1) Whether the same petitioner previously filed a petition
              directed to the same claims of the same patent;

           (2) Whether at the time of filing of the first petition the petitioner
               knew of the prior art asserted in the second petition or should
               have known of it;

           (3) Whether at the time of filing of the second petition the
              petitioner already received the patent owner’s preliminary
              response to the first petition or received the Board’s decision
              on whether to institute review in the first petition;

           (4) The length of time that elapsed between the time the
              petitioner learned of the prior art asserted in the second
              petition and the filing of the second petition;

           (5) Whether the petitioner provides adequate explanation for the
              time elapsed between the filings of multiple petitions directed
              to the same claims of the same patent;

           (6) The finite resources of the Board; and

           (7) The requirement under 35 U.S.C. § 316(a)(11) to issue a final
               determination not later than 1 year after the date on which the
               Director notices institution of review.
     Id. (citing General Plastic, Paper 11 at 2, 9–10).
           Patent Owner contends that “[t]he Board denied the petition [in
     IPR2017-01906] because the petitioner failed to prove the CTA Summary
     qualified as a printed publication.” Prelim. Resp. 16.13 Patent Owner urges
     that we deny this Petition because

     13
       As noted by the parties, the Board declined to institute trial on an earlier
     Petition by a third unrelated Petitioner for failure to timely identify all real
     parties in interest. Pet. 54 (citing Galderma S.A. v. Allergan Industrie, SAS,

                                            24
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 262 of 357 PageID #:
                                    2656
     IPR2019-01632
     Patent 8,357,795 B2
           Petitioner now uses the institution decision in IPR2017-01906 as
           a roadmap to remedy that defect, albeit unsuccessfully, by
           crafting an artificial definition of a POSITA that requires the
           POSITA to be “aware of the process by which FDA reviews
           dermal filler products, and how FDA communicates the results
           of the reviews to the public.”
     Id. (footnotes omitted). According to Patent Owner, “Petitioner relied on the
     prior institution decision to prove the CTA Summary is a printed
     publication” (id. at 18), which raises fairness concerns (Id. at 24). We do
     not agree.
           1.     General Plastic Factors 1 and 3
           Relevant to General Plastic factors 1 and 3, Patent Owner argues that
           Petitioner had access to the Board’s institution decision in
           IPR2017-01906 before filing this Petition. [Pet. 54–55]
           Petitioner acknowledges its awareness of the Teoxane petition
           and institution decision, and states it “overcomes the deficiencies
           of the Teoxane petition.” [Id. at 61.]
     Prelim. Resp. 21. Patent Owner further contends that the issue of whether
     the CTA Summary was available to a person of ordinary skill in the art was
     addressed by the Board in IPR2017-01906 where “[t]he Board held that
     Teoxane failed to meet its burden to demonstrate that a POSITA exercising
     reasonable diligence would have located the CTA Summary before the
     critical date.” Id. at 19. Patent Owner contends that “Petitioner used the
     institution decision from IPR2017-01906 as a guide to address[] the
     deficiencies related to the CTA Summary’s status as a printed
     publication” and “now offers testimony from Dr. DeVore regarding what a




     No. IPR2014-01422, Paper 14 (PTAB Mar. 5, 2015) (case terminated after
     additional proceedings); Paper 3, 2.

                                           25
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 263 of 357 PageID #:
                                    2657
     IPR2019-01632
     Patent 8,357,795 B2
     POSITA allegedly would have been aware of and would have done with
     respect to the CTA Summary.” Id. at 21 (citing Pet. 3–6; Ex. 1002 ¶¶ 70–
     75, 115–118). Patent Owner contends that Petitioner offers a “new
     definition of a POSITA, which adds additional requirements to the definition
     the Board adopted earlier in IPR2017-01906 as consistent with the prior art.”
     Id.; Pet. 16.
            Relevant to General Plastic factor 1, Petitioner avers that, “[b]ecause
     this is Prollenium’s first challenge to the ’795 patent, and Prollenium has no
     connection to the prior petitioner, General Plastic Factor 1 weighs heavily in
     favor of institution. And only Prollenium has been sued in the pending
     lawsuit.” Pet. 55–56; see also Reply 8 (“Allergan makes no effort to show
     why Prollenium, which has no relationship to Teoxane and was sued years
     later, should be barred.”). Relevant to General Plastic factor 3, Petitioner
     concedes reviewing the preliminary response and the Board’s decision
     denying institution in IPR2017-01906, but contends that, “to the extent there
     is overlap between the two petitions, Prollenium has addressed Teoxane’s
     evidentiary failings.” Pet. 56. Petitioner further contends that its
     obviousness grounds raise different evidentiary issues and challenges the
     claims in different ways. Id.
            On the present record, we agree that Prollenium has no significant
     relationship to the Petitioner of IPR2017-01906. See Valve Corp. v.
     Electronic Scripting Prods., Inc. IPR2019-00062, Paper 11, 9 (Apr. 2, 2019)
     (precedential) (“[W]e consider any relationship between those petitioners
     when weighing the General Plastic factors.”). Accordingly, General Plastic
     factor 1 weighs against exercising our discretion under § 314(a).
            As to General Plastic factor 3, even if we were to accept Patent
     Owner’s position that the issue before the Board in IPR2017-01906 was

                                           26
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 264 of 357 PageID #:
                                    2658
     IPR2019-01632
     Patent 8,357,795 B2
     “whether the CTA Summary itself was available to a person of ordinary skill
     in the art exercising reasonable diligence before the critical date” (Prelim.
     Resp. 34), that issue was not fully adjudicated on the merits. IPR2017-
     01906, Paper 15. Rather, we agree with Petitioner that the panel in
     IPR2017-01906 merely determined that the record lacked the evidentiary
     support necessary to establish that CTA Summary was public accessible
     before the critical date. See IPR2017-01906, Paper 15, 11–12 (“the Petition
     advances bare attorney argument that the ‘[CTA] Summary was published
     online at least by January 10, 2007.’”). Furthermore, we note in particular
     that the weight the Board should accord the Lebreton Declaration—a
     cornerstone of Petitioner’s argument in this case—is not mentioned, let
     alone addressed on the merits, in the IPR2017-01906 decision. See e.g., Ex.
     1002 ¶¶ 70–75, 115–116, 118. As such, in this instance, we do not find
     determinative that Petitioner was in possession of the Board’s decision
     denying IPR2017-01906 prior to filing this Petition. Under the particular
     circumstances presented, General Plastic factor 3 carries less weight, for
     example, than factor 1 (namely, that the earlier proceeding was filed by a
     different petitioner).
           2.     General Plastic factors 2, 4, and 5
           With respect to General Plastic factors 2 and 4, we agree with
     Petitioner that these factors relate to prior art withheld from the first Petition
     and, because there is no evidence that Petitioner was involved with any
     earlier petition challenging the ’795 patent, and because there is no evidence
     that Petitioner was aware of any infringement assertions against it at the time
     of the earlier petition filings, these factors are inapplicable here.
           Likewise, factor 5, (“[w]hether the petitioner provides adequate
     explanation for the time elapsed between the filings of multiple petitions

                                             27
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 265 of 357 PageID #:
                                    2659
     IPR2019-01632
     Patent 8,357,795 B2
     directed to the same claims of the same patent”), also fails to weigh in favor
     of denying institution because, as there is no evidence that Petitioner was
     involved in any such earlier petition or that Petitioner was even aware of the
     infringement assertions against it at the time of the earlier petition filings,
     there is no elapsed time to explain.
           3.     General Plastic factors 6 and 7
           Finally, because Patent Owner has not shown, nor do we discern, that
     this Petition raises unusual issues challenging the finite resources of the
     Board or our capacity to issue a final determination within the statutory
     limits of 35 U.S.C. § 316(a)(11), General Plastic factors 6 and 7 do not
     weigh in favor of denying institution under § 314(a).
           4.     Conclusion
           Having weighed each of the General Plastic factors, and for the
     reasons explained above, we decline to exercise our discretion under 35
     U.S.C. § 314(a) to deny institution of the Petition.
        B. Discretion under 35 U.S.C. §§ 325(d)
           Institution of an inter partes review is discretionary. See Harmonic
     Inc. v. Avid Tech., Inc., 815 F.3d 1356, 1367 (Fed. Cir. 2016) (explaining
     that under 35 U.S.C. § 314(a), “the PTO is permitted, but never compelled,
     to institute an IPR proceeding”). Our discretionary determination of whether
     to institute review is guided, in part, by 35 U.S.C. § 325(d), which states, in
     relevant part:
           In determining whether to institute or order a proceeding under
           this chapter, chapter 30, or chapter 31, the Director may take into
           account whether, and reject the petition or request because, the
           same or substantially the same prior art or arguments previously
           were presented to the Office.




                                             28
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 266 of 357 PageID #:
                                    2660
     IPR2019-01632
     Patent 8,357,795 B2
     See also 157 CONG. REC. S1360, S1376 (daily ed. Mar. 8, 2011) (statement
     of Sen. Kyl) (“[T]he second sentence of section 325(d) . . . authorizes the
     Director to reject any . . . petition . . . on the basis that the same or
     substantially the same prior art or arguments previously were presented to
     the Office. This will prevent parties from mounting attacks on patents that
     raise issues that are substantially the same as issues that were already before
     the Office with respect to the patent. The Patent Office has indicated that it
     currently is forced to accept many requests . . . that are cumulative to or
     substantially overlap with issues previously considered by the Office with
     respect to the patent.”).
            In evaluating whether the same or substantially the same prior art or
     arguments were previously presented to the Office under § 325(d), the Board
     has considered a number of non-exclusive factors, including, for example:
            (a) the similarities and material differences between the asserted
            art and the prior art involved during examination;

            (b) the cumulative nature of the asserted art and the prior art
            evaluated during examination;

            (c) the extent to which the asserted art was evaluated during
            examination, including whether the prior art was the basis for
            rejection;

            (d) the extent of the overlap between the arguments made during
            examination and the manner in which Petitioner relies on the
            prior art or Patent Owner distinguished the prior art;

            (e) whether Petitioner has pointed out sufficiently how the
            Examiner erred in its evaluation of the asserted prior art; and

            (f) the extent to which additional evidence and facts presented in
            the Petition warrant reconsideration of the asserted prior art or
            arguments.


                                              29
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 267 of 357 PageID #:
                                    2661
     IPR2019-01632
     Patent 8,357,795 B2
     Becton, Dickinson and Co. v. B. Braun Melsungen AG, IPR2017-01586,
     Paper 8 at 17–18 (PTAB Dec. 15, 2017) (informative) (“the Becton
     Dickinson factors”).
           1.     Becton Dickinson Factors (a) through (d)
           With respect to factors (a) through (d), Patent Owner argues that “the
     same art and arguments the Petition advances were considered, and
     ultimately rejected, throughout the extensive prosecution history of the ’795
     Patent.” Prelim. Resp. 26.
           With respect to the primary reference of Ground 2, Patent Owner
     argues that the Examiner’s rejection in view of Lebreton was successfully
     overcome during the prosecution of the ’795 patent. Id. at 27–28. With
     regard to the secondary reference Sadozai, Patent Owner contends this
     reference “is cumulative of art considered and distinguished during
     prosecution of the ’795 patent.” Id. at 29.
           Petitioner, however, argues that “Allergan’s argument that Lebreton
     was ‘distinguished’ in prosecution is inaccurate; Allergan never overcame
     the prima facie cases made by the Examiner. Instead, every patent was
     allowed based on Allergan’s proffered unexpected results, primarily the
     unsubstantiated inventor declaration.” Reply, 1–2. Petitioner’s assertion is
     supported by the relevant prosecution history, as further discussed below.
     See e.g., section I(C)(3), above.
           Petitioner also argues that the asserted grounds combine Lebreton
     with “substantially different secondary references (Sadozai, etc.) than used
     by the Examiner and provide arguments and evidence (including the
     unrebutted DeVore testimony) not considered by the Examiner.” Reply 2–6.
     We find particularly persuasive for the purpose of our § 325(d) analysis,
     Petitioner’s contention that, whereas Calais and Wang, cited by the

                                           30
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 268 of 357 PageID #:
                                    2662
     IPR2019-01632
     Patent 8,357,795 B2
     Examiner, “merely suggest lidocaine . . . could be added to a crosslinked HA
     gel . . . [,] Sadozai directly refutes the inventor’s declaration that lidocaine
     would degrade a HA gel during high temperature sterilization.” Reply 2–3
     (citations omitted). Oticon Medical AB v. Cochlear Limited, IPR2019-
     00975 (PTAB Oct. 16, 2019) (Paper 15) (precedential as to sections II.B and
     II.C).
              On balance, factors (a) through (d) do not weigh in favor of exercising
     our discretion to deny institution under §325(d).
              2.     Becton Dickinson Factor (e)
              As to factor (e), Patent Owner asserts that “Petitioner fails to meets its
     burden to demonstrate how the Examiner allegedly erred in his review of the
     prior art during prosecution.” Prelim. Resp. 31. According to Petitioner, the
     Examiner’s error in allowing these claims “was induced by the declaration.”
     Reply 6. Although Petitioner’s analysis is not contrary to the present record,
     whether the Examiner “erred” by relying on the Lebreton Declaration is
     subsumed into our analysis of factor (f), below.
              3.     Becton Dickinson Factor (f)
              Even if we were to accept at face value Patent Owner’s arguments
     regarding factors (a) through (d), they would be outweighed by our analysis
     of factor (f): “the extent to which additional evidence and facts presented in
     the Petition warrant reconsideration of the asserted prior art or arguments,”
     which in this case, relates to Petitioner’s arguments and evidence regarding
     the Lebreton Declaration. See generally, Pet. 47–51; Reply 6–7.
                   a) Paragraphs 4–10 of the Lebreton Declaration
              The Lebreton Declaration presents two general arguments. First, that
     one of ordinary skill in the art would have known that the addition of
     lidocaine to crosslinked HA dermal filler compositions was incompatible

                                              31
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 269 of 357 PageID #:
                                    2663
     IPR2019-01632
     Patent 8,357,795 B2
     with high temperature sterilization. See Ex. 1024 ¶¶ 4–10.14 Petitioner, in
     arguments supported by the testimony of its expert Dr. DeVore, however,
     directs us to substantial evidence to the contrary. In particular, Petitioner
     identifies evidence that one of ordinary skill in the art would have
     understood that lidocaine-containing crosslinked HA dermal fillers could be
     sterilized with high temperatures and that such products were approved by
     the FDA for commercial sale. See e.g., Pet. 45–46 (citing Ex. 1002 ¶¶ 209–
     210).
             Patent Owner appears to take the position that the Lebreton
     Declaration would have provided the Examiner with a complete picture of
     the prior art because he “was aware of the very references and teachings
     Petitioner alleges were absent” in the Declaration. Prelim. Resp. 32 (arguing
     that the Examiner specifically considered Lebreton and Sadozai, which
     Patent Owner contends are cumulative to references considered during
     prosecution of the ’795 patent). The current record, however, further
     includes the presently unrebutted testimony of Dr. DeVore, and the question
     of whether the secondary references before the Examiner were truly
     cumulative is a matter of factual dispute that can be addressed at trial. See
     Reply 2–5. Moreover, the record indicates that the Examiner overlooked the
     relevance of the working examples disclosed in Kinney and Reinmuller
     during examination. These factors weigh against exercising our discretion
     under § 325(d), as do the parties’ arguments with respect to Cui, discussed
     above.


     14
        As noted in the Petition, these “statements were not limited to BDDE-
     crosslinked HA [as presently claimed and] Allergan and the inventor
     cited no prior art references to support the inventor’s opinions.” Pet. 45
     (citing Ex. 1024 ¶¶ 4–8 and Ex. 1023, 24–28).

                                            32
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 270 of 357 PageID #:
                                    2664
     IPR2019-01632
     Patent 8,357,795 B2
               b) Paragraphs 11–15 of the Lebreton Declaration
           With reference to Example 4 of the incorporated provisional
     applications, the Lebreton Declaration further asserts that “other HA gels”
     mixed with lidocaine (represented by samples 4 and 5) “surprisingly and
     unexpectedly” maintained their viscosity and elasticity after high
     temperature sterilization as compared to gel samples 1, 2, and 3. Ex. 1024
     ¶¶ 11–15. There appears to be no dispute at this juncture that the lidocaine-
     gel compositions of samples 4 and 5 comprise BDDE-crosslinked soft tissue
     filler compositions within the scope of the challenged claims. Petitioner,
     nonetheless, contends this portion of the Lebreton Declaration does not
     provide support for unexpected results because, first, samples 1–3 do not
     represent the closest prior art and, second, even though samples 1 and 2
     show less drop in viscosity after sterilization as compared to samples 4–6,
     this difference is merely a matter of degree rather than kind. Pet. 48–50
     (citations omitted).
           We find particularly interesting Dr. DeVore’s presently uncontested
     testimony that:
           Allergan’s experiment and its interpretation of the results
           fundamentally misunderstands the point of stability testing. The
           consideration whether a crosslinked HA composition would be
           suitable as a dermal filler depends on its final viscosity, not
           how much the viscosity drops during sterilization. It is
           irrelevant if the viscosity drops by 5%, 50%, or even 90%, so
           long as the sterilized final product has the desired viscosity and
           is shelf stable.
     Ex. 1002 ¶ 218. This testimony was not available to the Examiner during
     patent prosecution. Nor was Dr. DeVore’s testimony that Sample 1 is
     irrelevant as a mixture of uncrosslinked HA and a polymer other than HA,
     whereas “[t]he final viscosity of samples 2 and 3 in each test (~75–375


                                          33
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 271 of 357 PageID #:
                                    2665
     IPR2019-01632
     Patent 8,357,795 B2
     PA*s) is substantially the same as the final viscosities of Samples 4–6 (~50–
     09 PA*s), all of which are within the range of marketed dermal fillers (50–
     1,200 PA*s).” Id. at ¶ 219. In support of that contention, Dr. DeVore points
     to the priority documents as identifying samples 2 and 3 as corresponding to
     FDA-approved dermal fillers Hylaform and Restylane, respectively. See id.
     at ¶¶ 221–222 (citing Ex. 1013, 26:7; Ex. 1028, 19:7).
            Dr. DeVore further testifies that:
                During the prosecution of ’795 patent, Allergan stated that
            Sample 3, when combined with lidocaine without pH
            adjustment, exhibited a 35% reduction in viscosity, while
            Sample 4 exhibited a 30% reduction in viscosity in the same
            test. EX1023, 26–27. During the prosecution of this
            application, Allergan argued that the claimed compositions
            exhibited a “much lower” reduction in viscosity.
     Id. at ¶ 223.
                In my opinion, even if viscosity reduction by itself was a
            meaningful measure of suitability (it is not), there is no
            meaningful difference between a 30% and 35% reduction in
            viscosity. . . . Determining whether 30% is significantly
            different from 35% would require statistical analysis, such as
            required in FDA submissions. Such analysis is not present in
            the challenged patents. Thus, it is impossible to tell if the
            difference between Sample 3 and Sample 4, when pH is not
            controlled, is real or not.
     Id. at ¶ 224.
            We do not, on the present record, find Dr. DeVore’s testimony
     “conclusory” and without a “well-reasoned rationale or objective support” as
     Patent Owner contends. Prelim. Resp. 36. To the contrary, Dr. DeVore’s
     testimony weighs against exercising our discretion under § 325(d). We,
     nonetheless, look forward to Patent Owner’s testing of Dr. DeVore’s
     opinions at trial.



                                            34
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 272 of 357 PageID #:
                                    2666
     IPR2019-01632
     Patent 8,357,795 B2
              4.    Conclusion
              In sum, upon weighing the relevant Becton Dickinson factors, we
     determine that, although the grounds may rely on the same or substantially
     the same art or arguments previously presented to the Office, Petitioner has
     demonstrated sufficiently how the Office erred in a manner material to the
     patentability of the challenged claims in reliance on the Lebreton
     Declaration to overcome the prior art. Thus, we decline to exercise our
     discretion under 35 U.S.C. § 325(d) to deny institution of the Petition.
                                   IV.        CONCLUSION
              On the present record, we find Petitioner shows sufficiently that the
     cited references would have taught or suggested each element of claims 26–
     39, and set forth a sufficient rationale for why a person of ordinary skill
     would have been motivated to combine these teachings and suggestions to
     arrive at the invention recited in those claims. Petitioner has established a
     reasonable likelihood of prevailing in demonstrating that claims 26–39
     would have been obvious over the combinations of prior art set forth in the
     asserted grounds.
                                         V.     ORDER
              In consideration of the foregoing, it is hereby:
              ORDERED that, pursuant to 35 U.S.C. § 314(a), that an inter partes
     review of claims 26–39 of the ’795 patent is instituted with respect to all
     grounds set forth in the Petition; and
              FURTHER ORDERED, pursuant to 35 U.S.C. § 314(c) and 37 C.F.R.
     § 42.4(b), that the inter partes review of the ’795 patent shall commence on
     the entry date of this Order, and notice is hereby given of the institution of a
     trial.



                                                35
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 273 of 357 PageID #:
                                    2667
     IPR2019-01632
     Patent 8,357,795 B2
     FOR PETITIONER:

     Christopher L. Curfman
     William W. Cutchins
     Warren J. Thomas
     John W. Harbin
     MEUNIER CARLIN & CURFMAN LLC
     ccurfman@mcciplaw.com
     wcutchins@mcciplaw.com
     wthomas@mcciplaw.com
     mcc.prollenium.ipr@mcciplaw.com


     FOR PATENT OWNER:

     Dorothy P. Whelan
     Michael Kane
     FISH & RICHARDSON P.C.
     whelan@fr.com
     kane@fr.com




                                       36
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 274 of 357 PageID #:
                                    2668
  Trials@uspto.gov                                                  Paper 12
  571-272-7822                                       Entered: April 10, 2020



            UNITED STATES PATENT AND TRADEMARK OFFICE
                 ________________________________________
             BEFORE THE PATENT TRIAL AND APPEAL BOARD
                 ________________________________________
                            PROLLENIUM US INC.,
                                      Petitioner,
                                          v.
                         ALLERGAN INDUSTRIE, SAS,
                                  Patent Owner.
                 ________________________________________
                               IPR2020-00084
                             Patent 9,089,519 B2
                 ________________________________________


  Before JOHN G. NEW, SHERIDAN K. SNEDDEN, and
  ROBERT A. POLLOCK, Administrative Patent Judges.

  NEW, Administrative Patent Judge.




                                     DECISION
                          Instituting Inter Partes Review
                                 35 U.S.C. § 314(a)
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 275 of 357 PageID #:
                                    2669
  IPR2020-00084
  Patent 9,089,519 B2

                                  I. INTRODUCTION
        Petitioner Prollenium US Inc. filed a Petition (Paper 1, “Petition”)
  requesting inter partes review of claims 1–8 of US Patent 9,089,519 B2 (Ex. 1001,
  “the ’519 patent”). Patent Owner Allergan Industrie SAS (the “Patent Owner”)
  timely filed a Preliminary Response. Paper 11 (“Prelim. Resp.”).
        Under 35 U.S.C. § 314, the Board “may not authorize an inter partes review
  to be instituted unless … the information presented in the petition … and any
  response … shows that there is a reasonable likelihood that the petitioner would
  prevail with respect to at least one of the claims challenged in the petition.” Upon
  consideration of the Petition and the Preliminary Response we determine that the
  evidence presented demonstrates a reasonable likelihood that Petitioner would
  prevail, on Petitioner’s Grounds 4 and 5, in establishing the unpatentability of at
  least one claim of the ’519 patent. We determine that Petitioner has not
  demonstrated a reasonable likelihood it would prevail as to Grounds 1–3.
  Although the panel finds that Petitioner is not likely to prevail on some Grounds,
  the Board here institutes on all grounds in the petition. PGS Geophysical AS v.
  Iancu, 891 F.3d 1354, 1360 (Fed. Cir. 2018) (interpreting the statute to require “a
  simple yes-or-no institution choice respecting a petition, embracing all challenges
  included in the petition”).


                                  II. BACKGROUND
  A.    Related Matters
        The parties identify the following consolidated civil action:
        Allergan USA, Inc. and Allergan Industrie SAS v. Prollenium US Inc.
        and Prollenium Medical Technologies Inc., Civil Action No. 19-126-
        CFC (D. Del. filed Jan. 22, 2019).)

  Paper 4, 1–2.
                                            2
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 276 of 357 PageID #:
                                    2670
  IPR2020-00084
  Patent 9,089,519 B2

            Petitioner has filed Petitions for inter partes review of related U.S. patents as
  follows: US Patent No. 8,450,475 B2 (the “’475 patent”) in IPR2019-01505; US
  Patent No. 9,238,013 (the “’013 patent”) in IPR2019-01508; US Patent No.
  8,822,676 B2 (the “’676 patent”) in IPR2019-01617; and US Patent No. 9,358,322
  B2 (the “’322 patent”) in IPR2019-01509. Pet. 68–69.
  B.        The Asserted Grounds of Unpatentability
            Petitioner contends that claims 1–8 of the ’519 patent are unpatentable based
  on the following grounds:
      Claim(s) Challenged        35 U.S.C. §          Reference(s)/Basis
      1–4                        102(a)(1)            PMA P050047/S005 1
      1–4                        102(a)(1)            Weinkle2
      1–4                        102(a)(1)            U.S. 2010/0028438 A1 3
      1–8                        103                  Lebreton4, Sadozai5,




  1
      Summary Review Memo Template, P050047/S005, Juvederm Ultra Xc And
      Juvederm Ultra Plus XC (January 6, 2010”) (“P050047/S005”) (Ex. 1060).
  2
      S.H. Weinkle et al., A Multi-Center, Double-Blind, Randomized Controlled Study
      of the Safety and Effectiveness of Juvederm® Injectable Gel with and without
      Lidocaine, 8 J. COSMETIC DERMATOL. 205–10 (2009) (“Weinkle”) (Ex. 1070).
  3
      Lebreton (U.S. 2010/0028438 A1, February 4, 2010) (the “’438 application) (Ex.
      1072).
  4
      Lebreton (US 2006/0194758 A1, August 31, 2006) (“Lebreton”) (Ex. 1029).
  5
      Sadozai et al. (US 2005/0136122 Al, June 23, 2005) (“Sadozai”) (Ex. 1030).

                                                3
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 277 of 357 PageID #:
                                    2671
  IPR2020-00084
  Patent 9,089,519 B2

      Claim(s) Challenged         35 U.S.C. §          Reference(s)/Basis
      1–8                         103                  P0500476, Kinney7


            Petitioner also relies upon the Declaration of its declarant, Dr. Dale P.
  DeVore (the “DeVore Declaration”) (Ex. 1002).


  C.        The ’519 Patent
            The ’519 patent is generally directed to cohesive soft tissue fillers, for
  example, dermal and subdermal fillers, based on hyaluronic acids (“HA”) and
  pharmaceutically acceptable salts thereof. Ex. 1001 Abstr. More specifically, the
  ’519 patent teaches soft tissue filler compositions generally comprising: a
  hyaluronic acid component crosslinked with a crosslinking agent selected from the
  group consisting of 1,4-butanediol diglycidyl ether (BDDE), 1,4-bis(2,3-
  epoxypropoxy) butane, 1,4-bisglycidyloxybutane, 1,2-bis(2,3-epoxypropoxy)
  ethylene and 1-(2,3-epoxypropyl)-2,3-epoxycyclohexane, and 1,4-butanediol
  diglycidyl ether; and at least one anesthetic agent, generally lidocaine, combined
  with the crosslinked HA component. Ex. 1001 col. 2, ll. 54–62.


  D.        Illustrative Claim
            Claim 1 is illustrative and recites:

  6
      Inamed Corporation, Summary Of Safety And Effectiveness Data:
      JUVEDERM™: Premarket Approval Application (PMA) Number P050047
      (June 2, 2006) (“P050047”) (Ex. 1074).
  7
      B.M. Kinney, Injecting Puragen Plus into the Nasolabial Folds: Preliminary
      Observations of FDA Trial, 26(6) AESTHETIC SURG. J. 741–48 (2006) (“Kinney”)
      (Ex. 1012).

                                                   4
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 278 of 357 PageID #:
                                    2672
  IPR2020-00084
  Patent 9,089,519 B2

        1.     A first sterile dermal filler composition comprising hyaluronic
        acid crosslinked with 1,4-butanediol diglycidyl ether (BDDE), and
        about 0.3% lidocaine by weight, wherein the first composition fills in
        facial lines and depressions substantially the same as a second sterile
        dermal filler comprising hyaluronic acid crosslinked with BDDE
        wherein the second composition does not include lidocaine but
        otherwise has the same composition as the first composition.

  Ex. 1001 col. 19, ll. 16–23.
        Independent claims 3 and 5 are similar, but recite, respectively, that the first
  sterile dermal filler composition “restores fat loss-related tissue volume loss
  substantially the same,” or “is substantially as stable during storage under ambient
  conditions for at least 3 months,” as the second dermal filler. Id. at col. 20, ll. 2–3,
  12–13.


  E.    Prosecution History of the ’519 Patent
        In August and September 2008, Allergan filed a trio of provisional
  applications (US Appl. Ser. No. 61/085,956, August 04, 2008 (the “’956
  application”); US Appl. Ser. No. 61/087,934, August 11, 2008 (the “’934
  application”); and US Appl. Ser. No. 61/096,278, September 11, 2008 (the “’278
  application”) to which the ’519 patent claims the priority benefit. Pet. 11.
        The parent application of the ‫ތ‬519 patent, US Appl. Ser. No. 14/242,747 (the
  “’747 application”) was filed on April 1, 2014, as a continuation of US
  Appl. Ser. No. 13/419,079 (“the ‘079 application”), which is, in turn, a
  continuation of US Appl. Ser. No. 12/393,884 (the “‫ތ‬884 application”). Pet. 13.
  The Examiner issued a first action Notice of Allowance on October 10, 2014,
  citing arguments and evidence relied upon by the Patent Owner in the examination
  of the ’884 application. Id. (citing Ex. 1049 6–7). Specifically, the then-applicant
  argued, citing a declaration submitted by the inventor, that a person of ordinary

                                             5
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 279 of 357 PageID #:
                                    2673
  IPR2020-00084
  Patent 9,089,519 B2

  skill in the art would not have expected a lidocaine-containing HA composition
  could be sterilized by autoclave. Id. (citing Ex. 1023 25–28). Specifically, the
  then-applicant argued that “it was a surprising and unexpected discovery … that
  certain [HA] gels … when mixed with lidocaine, could be made to be heat stable
  and thus useful as dermal fillers.” Id. at 13–14 (quoting Ex. 1023 23). At the time
  of this response, some pending claims were directed to BDDE-crosslinked HA, and
  other claims were directed to HA crosslinked with any crosslinker. Id. at 54 (citing
  Ex. 1023, 18–20 (claims 51–67)).
        The Patent Owner also argued that a skilled artisan would have expected that
  autoclave sterilization would unacceptably reduce the composition’s viscosity,
  thereby making it unsuitable for use as a filler. Pet. 14 (citing Ex. 1023 25). The
  Examiner accepWHGWKHVHDUJXPHQWVLQWKH‫ތ‬DSSOLFDWLRn and they were
  expressly cited again by the Examiner LQWKHUHDVRQVIRUDOORZDQFHRIWKH‫ތ‬
  patent. Id. (citing Ex. 1049 7).
        The ’519 patent issued on July 28, 2015 (Ex. 1001).


                                     III. ANALYSIS
  A.    Claim Construction
        In an inter partes review for a petition filed on or after November 13, 2018,
  the “[claims] of a patent … shall be construed using the same claim construction
  standard that would be used to construe the [claims] in a civil action under 35
  U.S.C. § 282(b), including construing the [claims] in accordance with the ordinary
  and customary meaning of such claims as understood by one of ordinary skill in
  the art and the prosecution history pertaining to the patent.” See 37 C.F.R.
  § 42.100(b) (2019); see also Phillips v. AWH Corp., 415 F.3d 1303, 1312–14 (Fed.
  Cir. 2005) (en banc). Only those terms that are in controversy need be construed,

                                           6
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 280 of 357 PageID #:
                                    2674
  IPR2020-00084
  Patent 9,089,519 B2

  and only to the extent necessary to resolve the controversy. See Nidec Motor
  Corp. v. Zhongshan Broad Ocean Motor Co. Matal, 868 F.3d 1013, 1017 (Fed.
  Cir. 2017) (citing Vivid Techs., Inc. v. America Sci. & Eng’g, Inc., 200 F.3d 795,
  803 (Fed. Cir. 1999)).
           In a related district court litigation, Allergan USA, Inc. v. Medicis Aesthetics,
  Inc., Case No. SACV 13-1436 AG (JPRx) (C.D. Calif.), 2014 WL 5488895 (C.D.
  Calif. Aug. 12, 2014), 8 the district court judge entered a claim construction order
  following a Markman hearing. Ex. 1027. Petitioner proposes constructions for
  certain claim terms, viz., “sterile,” “stable,” and “freely released in vivo” that are
  consistent with those of the district court. Pet. 15–18. The Patent Owner does not
  concede that Petitioner’s proposed constructions are the correct interpretation of
  these claims under the Phillips standard, but does not expressly contest any of
  Petitioner’s proposed constructions. Prelim. Resp. 18–19.
           We find that resolving the parties’ dispute regarding whether we should
  institute inter partes review does not require any express claim construction at this
  stage of the proceedings.


  B.       A Person of Ordinary Skill in the Art
           Petitioner proposes that a person of ordinary skill, at and before the priority
  date of the patent, would have been: (1) a scientist involved in the development of
  dermal fillers; (2) would have an advanced degree, such as an M.S., M.D., or
  Ph.D.; and (3) possessed several years of experience developing dermal fillers for
  cosmetic use, including HA-based dermal fillers. Pet. 14. Petitioner contends that


  8
      This case relates to the ’795 patent, which issued from the ’884 application, of
      which the application that issued as the ’519 patent is a continuation. See Pet. 19;
      Ex. 1027.
                                               7
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 281 of 357 PageID #:
                                    2675
  IPR2020-00084
  Patent 9,089,519 B2

  such a skilled artisan would have been aware of commercially sold dermal fillers,
  in the United States and abroad, as well as those products for which approvals were
  being publicly sought. Id. (citing Ex. 1002 ¶¶ 69–72).
        Petitioner also states that a person of ordinary skill in the art would also have
  been aware of the process by which FDA reviews dermal filler products, and how
  FDA communicates the results of such reviews to the public. Pet. 14.
  Specifically, Petitioner posits that a skilled artisan would have known that once the
  FDA approved a dermal filler, the Agency would have posted information about
  that filler on its webpage. Id. (citing Ex. 1002 ¶¶ 73–75; Ex. 1032 227).
        The Patent Owner points to the Board’s related findings in a prior inter
  partes proceeding, IPR2017-01906, which involved the ’795 patent. Prelim. Resp.
  20. In that proceeding, the Board adopted a definition of the level of skill of a
  person of ordinary skill in the art consistent with Petitioner’s characterizations (1)–
  (3), supra. Id. The Patent Owner rejects Petitioner’s additional qualifications
  respecting “products for which approvals were being publicly sought” and
  awareness “of the process by which FDA reviews dermal filler products and how
  FDA communicates the results of such review to the public.” Id. The Patent
  Owner notes that Petitioner fails to offer any reason why the Board’s previous
  definition of a person of ordinary skill in the art is incorrect, or any reason why the
  Board should accept Petitioner’s new definition. Id.
        We do not find the Patent Owner’s argument persuasive. The Patent Owner
  specifically objects to the additional qualification proposed by the Petitioner as
  being characteristic of a person of ordinary skill in the art, viz.:
        A POSITA would also be aware of the process by which FDA reviews
        dermal filler products, and how FDA communicates the results of such
        reviews to the public. In particular, the POSITA would have known that
        once FDA had approved a dermal filler, the FDA would have hosted
        information about that filler on its webpage.
                                              8
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 282 of 357 PageID #:
                                    2676
  IPR2020-00084
  Patent 9,089,519 B2


  See Pet. 14. We find that whether a person of ordinary skill in the art, as defined
  by the petitioner in the prior proceedings would have also had this specific
  knowledge, as part of the performance of her qualifications and duties, is a finding
  of fact. Petitioner has presented testimony, via the DeVore Declaration, that:
        The POSITA would be aware of both currently marketed dermal fillers,
        as well as those being publicly tested by medical device companies.
        The POSITA would have been aware of the process by which FDA
        reviews applications for new dermal filler products, as well as how the
        results of those reviews are communicated to the public.

  Ex. 1002 ¶ 70.
        The Patent Owner presents no evidence or testimony to rebut Dr. DeVore’s
  opinion, and we consequently agree with the Petitioner’s definition of a person of
  ordinary skill in the art would have the additional knowledge and abilities testified
  to by Dr. DeVore. We find this to be particularly so because the qualifications
  recited as defining a person of ordinary skill in the art typically define the broad
  contours of an artisan’s education and capabilities and do not speak to every
  particular aspect of their knowledge and duties. Given that, we adopt for our
  present purposes that a person of ordinary skill in this particular art would be
  “aware of the process by which FDA reviews dermal filler products, and how FDA
  communicates the results of such reviews to the public.” Pet. 14. The Patent
  Owner may adduce evidence at trial to rebut this definition.


  C.    Grounds 1, 2, and 3: Anticipation of Claims 1–4 by PMA P050047/S005,
        Weinkle, or the ’438 application, respectively

  1.    Priority claims of the ’519 patent
        For the cited prior art references to anticipate claims 1–4 of the ’519 patent,
  the ’519 patent must not be able to claim the priority benefit of the ’956, ’934, or
                                             9
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 283 of 357 PageID #:
                                    2677
  IPR2020-00084
  Patent 9,089,519 B2

  ’278 applications (the “priority applications”), thereby rendering the cited
  references eligible as prior art. Petitioner argues that the effective filing date of
  claims 1–4 is the actual filing date of the application that issued as the’519 patent,
  April 1, 2014, rather than the claimed priority date, because the parent applications
  do not provide sufficient support for the claims as filed. Pet. 18–19.


        a.     Alleged lack of literal support for claims 1–4
        Petitioner first argues that effective filing date of claims 1–4 of the ’519
  patent is April 1, 2014 filing date of the ’747 application, the application that
  issued as the ’519 patent, rather than the earlier priority date(s) claimed by the
  Patent Owner, because the parent applications do not provide literal support for the
  claims as filed. Pet. 20. Petitioner points out that independent claims 1 and 3 are
  directed to sterile dermal fillers comprising BDDE-crosslinked HA and 0.3%
  lidocaine, and notes that there are no other structural limitations. Id. To the
  contrary, Petitioner contends, each claim is directed to a functional result—the
  filler’s cosmetic performance. Id. Petitioner asserts that claim 1 recites a filler
  with lidocaine that “fills in facial lines and depressions substantially the same” as
  an otherwise same filler that does not contain lidocaine. Id. Similarly, argues
  Petitioner, claim 3 recites a filler with lidocaine that “restores fat loss-related tissue
  volume loss substantially the same” as an otherwise same filler that does not
  contain lidocaine. Id.
        According to Petitioner, no disclosure in the priority documents suggests
  that the disclosed fillers have the claimed functional characteristics. Pet. 21 (citing
  Ex. 1002 ¶ 146). Petitioner asserts that the there are no comparative tests in the
  ’956, ’934, or ’278 applications from which equivalent performance could be
  deduced or inferred, and that no example shows that the claimed fillers fill in facial

                                             10
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 284 of 357 PageID #:
                                    2678
  IPR2020-00084
  Patent 9,089,519 B2

  lines and depression, or restore fat loss-related tissue volume loss at all, much less
  that they do so substantially the same relative to a comparative filler that does not
  contain lidocaine. Id. (citing Ex. 1002 ¶¶ 146–147).
        Petitioner contends that, although filling facial lines and depressions or
  restoring fat loss-related tissue volume loss may be intended objectives of the
  claimed dermal fillers, as they are with all dermal fillers, compositions having
  those characteristics are not demonstrated or described anywhere in the priority
  documents, much less in enough detail to identify how the “fill[ing]” or
  “restor[ing]” is performed in either lidocaine or non-lidocaine fillers. Pet. 21
  (citing, e.g., Ex. 1082 col. 1, ll. 30–34; also citing Ariad Pharm., Inc. v. Eli Lilly &
  Co., 598 F.3d 1336, 1349–50 (Fed. Cir. 2010) (en banc)). Petitioner contends that
  the disclosure is silent as to how any composition—whether prior art or supposedly
  inventive filler—performs at filling or whether and how the disclosed
  embodiments perform “substantially the same” at filling facial lines or restoring
  tissue volume loss. Id. Therefore, argues Petitioner, there is nothing in the
  specification of the claimed priority documents that would clearly allow a person
  of ordinary skill in the art to recognize fillers having the claimed performance. Id.
  (citing Ex. 1002 ¶¶ 144–147, 152).
        The Patent Owner responds that each of the ’956, ’934, and ’278
  applications discuss the ability of these compositions to retain their viscosity so
  that they can function to fill in facial lines and restore fat loss-related tissue
  volume. Prelim. Resp. 23. By way of example, the Patent Owner notes that these
  priority applications state: “Soft tissue fillers have been developed to help fill in
  facial lines and depressions, and for restoring volume of tissues due to fat loss.”
  Id. (quoting Ex. 1013 11; Ex. 1028 4; Ex. 1044 16). The Patent Owner further
  argues that these priority applications further describe problems that soft tissue

                                              11
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 285 of 357 PageID #:
                                    2679
  IPR2020-00084
  Patent 9,089,519 B2

  fillers exhibited in performing these functions, disclosing that: “The development
  of HA-based fillers which exhibit ideal in vivo properties as well as ideal surgical
  usability has proven difficult.” Id. (quoting Ex. 1013 12; Ex. 1028 5; Ex. 1044 17).
  Furthermore, argues the Patent Owner, in the case of HA-injectable compositions,
  the priority applications attribute these problems to lidocaine-induced degradation,
  disclosing that: “HA-based injectable compositions which incorporate lidocaine
  during the manufacturing process are prone to partial or almost complete
  degradation prior to injection, particularly during high temperature sterilization
  steps and/or when placed in storage for any significant length of time.” Id. at 23–
  24 (quoting Ex. 1013 12; Ex. 1028 5; Ex. 1044 17). The Patent Owner contends
  that the ’956, ’934, and ’278 applications subsequently characterize the invention
  as solving the degradation problem, leading to improved stability and comparable
  performance to HA-based compositions lacking lidocaine. Id. at 24 (citing Ex.
  1013 13–14; Ex. 1028 6–7; Ex. 1044 18).
        The Patent Owner contends that support for claims 1–4 can also be found in
  the ’956, ’934, and ’278 applications via their disclosures with respect to the
  stability experiments involving the claimed compositions. Prelim. Resp. 25. The
  Patent Owner responds that, because the claimed compositions are stable, they are
  able to perform the filling features recited in claims 1–4. Id. The Patent Owner
  points to the tables provided in the priority applications summarizing the “stability
  testing results on the composition manufactured in accordance with the invention.”
  Id. (quoting Ex. 1013 25; Ex. 1028 18; Ex. 1044 29). According to the Patent
  Owner, the data in the Table show that the extrusion force of the compositions
  containing lidocaine remained constant over a period of 3–9 months, and thus
  maintain their integrity to function as claimed over a period of 3–9 months. Id.



                                           12
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 286 of 357 PageID #:
                                    2680
  IPR2020-00084
  Patent 9,089,519 B2

        The Patent Owner argues further that the ’956, ’934, and ’278 applications
  also include figures and discussion that demonstrate changes in viscosity between
  the autoclaved samples with and without lidocaine. Prelim. Resp. 25. The Patent
  Owner points to these figures as demonstrating that the viscosity at 0.1 Hz of
  BDDE-crosslinked cohesive Samples 4, 5, and 6, which embody the invention, did
  not decrease to any appreciable extent (not greater than about 30%) when lidocaine
  was added and the combination was autoclaved. Id. (citing Ex. 1013 40–44; Ex.
  1028 39–43; Ex. 1044 43–45).
        Summarizing, the Patent Owner contends that the ’956, ’934, and ’278
  applications convey to a person of skill in the art that, because the lidocaine-
  containing samples embodying the claimed invention retain their viscosity and
  extrusion force, and consequently solve the lidocaine degradation problem, they
  are able to perform the filling functions as well as identical compositions lacking
  lidocaine. Prelim. Resp. 26.
        We agree with the Patent Owner. The priority applications, as exemplified
  by the ’956 application, expressly state that: “Soft tissue fillers have been
  developed to help fill in facial lines and depressions, and for restoring volume of
  tissues due to fat loss, thereby temporarily restoring a smoother, more youthful
  appearance.” Ex. 1013 11. The ’956 applications continues:
        The search for fillers that do not provoke allergic reactions has brought
        about the development of hyaluronic acid (HA)-based products. In
        December 2003, the first HA-based filler was approved by the FDA.
        This was soon followed by other HA-based fillers.

        Hyaluronic acid, also known as hyaluronan, is a naturally occurring,
        water soluble polysaccharide, specifically a glycosaminoglycan, which
        is a major component of the extracellular matrix and is widely
        distributed in animal tissues. Hyaluronic acid has excellent
        biocompatibility and does not cause allergic reaction when implanted

                                            13
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 287 of 357 PageID #:
                                    2681
  IPR2020-00084
  Patent 9,089,519 B2

        into a patient. In addition, hyaluronic acid has the ability to bind to large
        amounts of water, making it an excellent volumizer of soft tissues.
        ….
        Crosslinked HA is formed by reacting uncrosslinked HA with a
        crosslinking agent under suitable reaction conditions. Methods of
        preparing HA based soft tissue fillers including both crosslinked and
        uncrosslinked HA are well known.

  Id. at 11–12.
        The ’956 application further discloses that:
        The next step in the manufacturing process comprises the step of
        crosslinking the hydrated, alkaline NaHA gel with a suitable
        crosslinking agent. The crosslinking agent may be any agent known to
        be suitable for crosslinking polysaccharides and their derivatives via
        their hydroxyl groups. Suitable crosslinking agents include but are not
        limited to, for example, 1,4-butanediol diglycidyl ether (or 1,4-bis(2,3-
        epoxypropoxy)butane or 1,4-bisglycidyloxybutane=BDDE), 1,2-
        bis(2,3-epoxypropoxy)ethylene        and      1-(2,3-epoxypropyl)-2,3-
        epoxycyclohexane.

  Id. at 18. The priority applications thus disclose that HA dermal fillers crosslinked
  with BDDE, as claimed in the ’519 patent, were well-known in the art at the time
  of filing. Indeed, Petitioner’s declarant, Dr. DeVore, testifies that it was known in
  the art, as of August 2008, that:
        Facial dermal fillers are a class of implantable medical devices that are
        used to fill wrinkles or add volume to portions of the face where facial
        tissue has been lost. Dermal fillers are viscous liquid compositions
        which are injected using a syringe into a patient’s face in order to
        restore lost volume and remove facial wrinkle lines and folds.

  Ex. 1002 ¶ 78. Dr. DeVore further attests that:
        Although many different compounds can be used to crosslink HA, as
        of August 2008 the vast majority of dermal fillers were prepared from
        a small number of crosslinker compounds: 1,4-butanediol diglycidyl
        ether    (“BDDE”),       divinylsulfone   (“DVS”),       p-phenylene-
        bis(ethylcarbodiimide) (“BDCI”), and diepoxyoctane (“DEO”)….
                                             14
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 288 of 357 PageID #:
                                    2682
  IPR2020-00084
  Patent 9,089,519 B2


  Ex. 1002 ¶ 85. It is therefore evident to us that, as of the time of filing of the
  priority applications, it was well known in the art, as attested to by Dr. DeVore,
  that dermal fillers were used for “fill[ing] wrinkles or add[ing] volume to portions
  of the face where facial tissue has been lost,” and that, among such dermal fillers,
  HA crosslinked with BDDE was not only a commonly used and well understood
  formulation, but was known by the trade name of Juvéderm Ultra Plus. See id. ¶
  192.
           Furthermore, the Examples in the priority applications demonstrate that
  adding lidocaine to BDDE-crosslinked HA-based dermal fillers results in
  compositions that demonstrate essentially similar thermal stability and viscosity
  properties possessed by BDDE-crosslinked HA based dermal fillers9 without
  lidocaine, i.e., both compositions behave in the same way as dermal fillers
  “fill[ing] wrinkles or add[ing] volume to portions of the face where facial tissue
  has been lost.” Figure 6 of the ’956 application is reproduced below:




  9
      In viewing these data, we have concerns about the lack of repetitive sampling and
      concurrent statistical analysis in the Examples of the priority applications as well
      as in the Specification of the ’519 patent. Nevertheless, the data presented
      support a prima facie argument that the thermal stability properties of the
      samples are similar, the which point is not disputed by the parties at this time.
                                              15
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 289 of 357 PageID #:
                                    2683
  IPR2020-00084
  Patent 9,089,519 B2




          Figure 6 of the ’956 application demonstrates the post-sterilization
         thermal stability of a commercially available BDDE-crosslinked HA
       dermal filler (Juvéderm Ultra Plus): (1) without lidocaine; (2) with 0.3%
          lidocaine; and (3) with 0.3% lidocaine and with pH adjusted to 7.2

        Figure 6 of the ’965 application (and the other priority applications) thus
  demonstrates that a BDDE-crosslinked HA-based dermal filler exhibits similar
  viscosities post-autoclaving whether paired with 0.3% lidocaine or sterile water
  (control). We agree that a person of ordinary skill in the art would have
  comprehended, from these disclosures of the priority documents, that a BDDE-
  crosslinked HA-based dermal filler containing 0.3% lidocaine would act in the
  same manner as the commercially-available, BDDE-crosslinked HA dermal filler
  (Juvéderm Ultra Plus) in its intended purpose of “fill[ing] wrinkles or add[ing]
  volume to portions of the face where facial tissue has been lost.” Or, as Petitoner’s
  declarant declarant opines:
        Because the POSITA would expect the lidocaine to be voided from the
        gel quickly after implantation, the POSITA would have expected the
        lidocaine-containing gel to have substantially the same clinical
        performance, including the claimed filling in facial lines and wrinkles
        (claim 1) and restoring fat loss related tissue volume loss, as an
        otherwise same gel that did not contain lidocaine.

                                           16
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 290 of 357 PageID #:
                                    2684
  IPR2020-00084
  Patent 9,089,519 B2


  Ex. 1002 ¶ 196 (emphasis added). We therefore do not find convincing
  Petitioner’s argument that claims 1–4 of the ’519 patent lack literal support in the
  disclosures of the ’956, ’934, and ’278 applications.


        b.     Whether the disclosed species support claims 1–4
        Petitioner next argues that the species disclosed in the ’956, ’934, and ’278
  applications do not describe the full scope of the fillers recited in the claims. Pet.
  22 (citing Ex. 1002 ¶ 152). Petitioner notes that, in an unpredictable art, the
  disclosure of many species will not describe a genus if the genus is much broader
  than the species. Id. (citing Abbvie Deutschland GmbH & Co. v. Janssen Biotech,
  Inc., 759 F.3d 1285, 1301 (Fed. Cir. 2014)). According to Petitioner, the Patent
  Owner has repeatedly argued that the claims were patentable because it was not
  expected that lidocaine could be combined with hyaluronic acid and that it was an
  unexpected discovery that cohesive gels could be successfully combined with
  lidocaine. Id. at 23 (citing Ex. 104 ¶¶ 5–10; Ex. 1023, 23–25).
        Petitioner asserts that tKHFODLPVRIWKH‫ތ‬SDWHQWDUHEURDG requiring only
  the presence of BDDE-crosslinked HA and 0.3% lidocaine. Pet. 23. The claims
  cover fillers with essentially any degree of crosslinking, any particle size, any
  amount of free HA and almost any ratio of high and low molecular weight HA. Id.
  (Ex. 1002 ¶¶ 149–150). However, Petitioner argues the ’956, ’934, and ’278
  applications disclose only three species, each of which is a cohesive gel having 6%
  crosslinking or less. Id. (citing Ex. 1001 col. 15, ll. 38–52).
        Petitioner contends that, in view of the breadth of the claims, the Patent
  Owner’s repeated assertions that the art was unpredictable compels a finding that
  the claims are not entitled to the claimed priority date, even if one or more of the
  species disclosed therein might have the claimed performance. Pet. 24. Petitioner
                                            17
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 291 of 357 PageID #:
                                    2685
  IPR2020-00084
  Patent 9,089,519 B2

  argues that tKH‫ތ‬SDWHQWDQGWKHSULRULW\GRFXPHQWVDOO contend that it was
  unpredictable whether lidocaine could be added to a dermal filler. Id. (citing Ex.
  1001 col. 2, ll. 26–31). Petitioner also observes that tKH‫ތ‬DSSOLFation (which is
  incorporated by reference into each of the priority applications) explicitly states
  that it was “recognized” by the “conventional knowledge in the art” that adding
  lidocaine to HA compositions resulted in degradation. Id. (citing Ex. 1013 col. 4,
  ll. 14–20) (emphasis added).
        Petitioner also points to the Declaration of inventor Dr. Pierre Lebreton (the
  “Lebreton Declaration” (Ex. 1024)), submitted during examination, which states
  that “shortly prior to August 4, 2008,” “it was believed that adding lidocaine to
  hyaluronic acid gel compositions during manufacturing caused degradation of the
  hyaluronic acid prior to injection of the HA as a dermal filler.” Pet. 25 (quoting
  Ex. 1024 ¶¶ 4–5). Petitioner asserts that the Lebreton Declaration states that it was
  discovered that a subset of dermal fillers, e.g., cohesive gels, could be successfully
  combined with lidocaine: “To my knowledge, it was a surprising and unexpected
  discovery, not appreciated prior to the present invention, that certain cohesive HA
  gels, as defined in the application, when mixed with lidocaine, could be made to be
  heat and shelf stable.” Id. (quoting Ex. 1024 ¶ 15).
        Summarizing, Petitioner contends that the alleged breadth of the claims, the
  alleged lack of a sufficient number of examples, and the Patent Owner’s asserted
  unpredictability of the art compel a finding that the claims are not described by any
  of the claimed priority documents. Pet. 26.
        The Patent Owner responds that claims 1–4 are drawn to sterile dermal filler
  compositions containing BDDE-crosslinked HA and 0.3% lidocaine that perform
  the claimed filler functions that are substantially the same as identical dermal
  fillers lacking lidocaine. Prelim. Resp. 27–28 (citing Ex. 1001 col. 19, ll. 16–20).

                                            18
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 292 of 357 PageID #:
                                    2686
  IPR2020-00084
  Patent 9,089,519 B2

  According to the Patent Owner, the claims therefore require a specific polymer
  (crosslinked HA), a specific crosslinker (BDDE), a specific anesthetic (lidocaine),
  and a specific amount of the anesthetic (0.3%). Id. at 28.
        The Patent Owner notes that Petitioner acknowledges that the priority
  applications describe three species embodying the claimed invention. Prelim.
  Resp. 28 (citing Pet. 23). The Patent Owner asserts that the ’956, ’934, and ’278
  applications each describe Samples 4–6, which correspond to Juvéderm Refine,
  Juvéderm Ultra Plus, and Juvéderm Voluma. Id. (citing Ex. 1013 26; Ex. 1028 19;
  Ex. 1044 30). The Patent Owner argues that these samples all contain BDDE-
  crosslinked HA and (in Test 2) 0.3% lidocaine as recited in claims 1–4. Id. The
  Patent Owner contends that the text of the priority applications shows that when
  Samples 4–6 are mixed with lidocaine, the resulting compositions are stable with
  autoclaving. Id. Furthermore, argues the Patent Owner, the priority applications
  demonstrate the free release of lidocaine from the Juvéderm Ultra Plus gel (Sample
  5). Id. (citing Ex. 1013 29; Ex. 1028 22; Ex. 1044 34). The Patent Owner
  therefore argues that the three species disclosed in the priority applications
  adequately support claims 1–4.
        We do not find Petitioner’s arguments persuasive. We agree with Petitioner
  that the Examples of the ’956, ’934, and ’278 applications disclose three species,
  each of which is a cohesive gel having 6% crosslinking or less (i.e., Samples 4–6).
  See Pet. 23. However, the priority applications also disclose that “[c]rosslinked
  HA is formed by reacting uncrosslinked HA with a crosslinking agent under
  suitable reaction conditions. Methods of preparing HA based soft tissue fillers
  including both crosslinked and uncrosslinked HA are well known.” See, e.g.,
  Ex. 1013 2. The priority applications further disclose that:
        The next step in the manufacturing process comprises the step of
        crosslinking the hydrated, alkaline NaHA gel with a suitable
                                            19
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 293 of 357 PageID #:
                                    2687
  IPR2020-00084
  Patent 9,089,519 B2

        crosslinking agent. The crosslinking agent may be any agent known to
        be suitable for crosslinking polysaccharides and their derivatives via
        their hydroxyl groups.… The use of more than one crosslinking agent
        or a different crosslinking agent is not excluded from the scope of the
        present invention. In is [sic] particularly preferred embodiment, the
        crosslinking agent comprises or consists of 1,4-butanediol diglycidyl
        ether (BDDE).

  Id. at 18. The priority applications additionally disclose that:
        The step of crosslinking may be carried out using means known to those
        of skill in the art. Those skilled in the art appreciate how to optimize
        the conditions of crosslinking according to the nature of the HA, and
        how to carry out the crosslinking to an optimized degree. The degree of
        crosslinking is preferably sufficient for the final hydrogel composition
        obtained from the present methods to remain implanted at the injection
        site without excessive diffusion away from this injection site. In some
        embodiments of the present invention, the degree of crosslinking is at
        least about 2% to about 20%, and more preferably is about 4% to about
        12%, wherein the degree of crosslinking is defined as the percent
        weight ratio of the crosslinking agent to HA-monomeric units in the
        composition.

  Id. at 18. The priority applications thus disclose that: (1) optimizing the
  crosslinking of HA with BDDE was well known within the art of dermal fillers; (2)
  for the purposes of the claimed invention, the degree of crosslinking is at least
  about 2% to about 20%, and more preferably is about 4% to about 12%, and that
  (3) as explained supra, the Examples demonstrate that a commercially-available
  dermal filler, in which the HA was 6% crosslinked with BDDE (i.e., Juvéderm
  Ultra Plus) exhibited thermal stability when combined with 0.3% lidocaine that
  was comparable to that demonstrated by the same dermal filler without lidocaine.
        Petitioner argues that claims 1–4 of the ’519 patent are not sufficiently
  supported by the disclosures of the ’956, ’934, and ’278 applications because (as
  the Patent Owner argued during examination) the art of dermal fillers is so

                                            20
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 294 of 357 PageID #:
                                    2688
  IPR2020-00084
  Patent 9,089,519 B2

  unpredictable that a person of ordinary skill would not have received sufficient
  guidance from the priority applications to practice the claimed invention.
  Petitioner points to the statements of the Lebreton Declaration in support of this
  contention.
        The Lebreton Declaration states that:
        It was believed that adding lidocaine to hyaluronic acid gel
        compositions during manufacturing caused degradation to the
        hyaluronic acid prior to injection of the HA as a dermal filler.

        It was believed that lidocaine caused degradation of the HA gel
        compositions during high temperature sterilization

        It was not known whether HA compositions comprising lidocaine were
        stable or not after high temperature sterilization when placed in storage
        for any significant length of time.

        It was also believed that the instability of HA described above would
        have caused a viscosity reduction of the HA that would make it
        unsuitable for soft tissue filling applications.

        Based upon the facts set forth above, a person of ordinary skill in the
        art would have expected that a dermal filler comprising hyaluronic acid
        and lidocaine would not have remained sufficiently stable to be useful
        as a soft tissue filler.

        It was not appreciated that a dermal filler comprising a cohesive gel of
        hyaluronic acid makes it possible for lidocaine to be combined with
        hyaluronic acid in a gel that is sufficiently stable to be useful as a soft
        tissue filler.

  Ex. 1024 ¶¶ 5–10. We find that the Lebreton Declaration asserts, at most, that it
  would have been uncertain to a person of ordinary skill in the art that combining
  lidocaine with a BDDE-crosslinked HA-based dermal filler would have the same
  thermal stability properties as the same BDDE-crosslinked HA-based dermal filler
  without lidocaine – a supposition contradicted by Trials 1–3 disclosed by the
                                            21
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 295 of 357 PageID #:
                                    2689
  IPR2020-00084
  Patent 9,089,519 B2

  priority Declarations. Furthermore, and as we explain infra, the statements of the
  Lebreton Declaration are unsupported by any factual evidence of record.
        Petitioner, however, argues that the art is not uncertain, and that the lack of
  degradation caused by the addition of 0.3% lidocaine would have been entirely
  expected by a person of ordinary skill in the art. The DeVore Declaration, upon
  which Petitioner expressly relies, attests that:
        Moreover, in my opinion a POSITA, at least “shortly prior to” August
        4, 2008, would have believed that lidocaine could be added to a HA gel.
        As explained throughout much of this declaration, the prior art
        explicitly taught that lidocaine had been successfully combined with
        several other crosslinked-HA dermal fillers, leading to (at least) the
        products Prevelle Silk, Elevess, and Puragen Plus. The POSITA would
        have been aware of these products and would have also been aware of
        the references cited in “Grounds” of the Petition and this declaration,
        as well as other publications such as Toth and Hanke. Each of these
        references except for Hanke explicitly describe a crosslinked-HA
        dermal filler combined with lidocaine, and the POSITA would have
        understood Hanke’s HA composition was crosslinked as well. Further
        a POSITA would have understood that each of the commercial
        products, as described in the various references cited, would have been
        sterilized and “sufficiently stable” (to use Lebreton’s words from his
        declaration) in order to obtain FDA approval and be competitive in the
        marketplace. Thus, the prior art and documents cited here contradict
        Lebreton’s opinions in his declaration about the knowledge of the
        POSITA.

  Ex. 1002 ¶ 208 (internal reference omitted). Petitioner cannot credibly argue
  simultaneously that the art was so uncertain that a person of ordinary skill would
  not have understood that the addition of 0.3% lidocaine would not degrade a
  crosslinked HA-based dermal filler and also argue that the art was certain enough
  that a skilled artisan would have understood “that lidocaine had been successfully
  combined with several other crosslinked-HA dermal fillers.” Id. Furthermore, the
  statement of the DeVore Declaration is supported by evidence of record (See Ex.

                                             22
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 296 of 357 PageID #:
                                    2690
  IPR2020-00084
  Patent 9,089,519 B2

  1021 (Toth10 and Hanke 11, quoted supra)), whereas the assertions of the Lebreton
  are not. We therefore determine that the opinions expressed in this passage of the
  DeVore Declaration are, at least with respect to the degree of certainty in the art,
  more credible than those of the DeVore Declaration.
           Finally, even were we, arguendo, to agree that the ’956, ’934, and ’278
  applications did not provide sufficient support for claims 1–4, the ’519 patent also
  claims the priority benefit of the ’884 application (see II E, supra). The
  Specification of US 8,357,795 B2 (the “’795 patent,” which issued from the ’884
  application) discloses the same stability tests as the priority applications. See
  Ex. 1082 cols. 15–17, ll. 21–2). Furthermore, the Specification of the ’795 patent
  discloses:
           The step of crosslinking may be carried out using any means known to
           those of ordinary skill in the art. Those skilled in the art appreciate how
           to optimize conditions of crosslinking according to the nature of the
           HA, and how to carry out crosslinking to an optimized degree.

           Degree of crosslinking for purposes of the present disclosure is defined
           as the percent weight ratio of the crosslinking agent to HA-monomeric
           units within the crosslinked portion of the HA based composition. It is
           measured by the weight ratio of HA monomers to crosslinker (HA
           monomers:crosslinker).

           The degree of crosslinking in the HA component of the present
           compositions is at least about 2% and is up to about 20%.

  10
       C.A. Toth et al., Preclinical Evaluation of a Novel Hyaluronic Acid 28 mg/mI,
       Lidocaine 0.3% Stable Combination Product, 56(2) J. AMER. ACAD. DERMATOL.
       SUPPL. AB94 (2007) (“Toth”).
  11
       C.W. Hanke et al., Effectiveness and Durability of a Hyaluronic Acid 28 mg/ml,
       Lidocaine 0.3% Stable Combination Product as Demonstrated in a Multicenter,
       Randomized Trial, 56(2) J. AMER. ACAD. DERMATOL. SUPPL. AB94 (2007)
       (“Hanke”).

                                               23
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 297 of 357 PageID #:
                                    2691
  IPR2020-00084
  Patent 9,089,519 B2


        In other embodiments, the degree of crosslinking is greater than 5%,
        for     example,    is     about      6%       to     about      8%.

        In some embodiments, the HA component is capable of absorbing at
        least about one time its weight in water. When neutralized and swollen,
        the crosslinked HA component and water absorbed by the crosslinked
        HA component is in a weight ratio of about 1:1. The resulting hydrated
        HA-based gels have a characteristic of being highly cohesive.

        The HA-based gels in accordance with some embodiments of the
        invention may have sufficient cohesivity such that the gels will not
        undergo substantial phase separation after centrifugation of the gel at
        2000 rd/min for 5 minutes. In another embodiment, the gels have the
        characteristic of being capable of absorbing at least one time their
        weight of water and have sufficient cohesivity such that when swollen
        with water at a gel/water weight ratio of about 1:1, the gels maintain
        their integrity, for example, when subjected to centrifugation.

  Id. at col. 10, ll. 11–45. The Specification of the ’795 patent provides even more
  specific disclosures concerning claims 1–4 of the ’519 patent. The ’884
  application was filed on February 26, 2009, which antedates the allegedly
  anticipatory references relied upon by the Examiner: (1) P050047/S005 (dated
  January 6, 2010) (Ex. 1060); (2) Weinkle (published September 2009) (Ex. 1070);
  and (3) the ’438 application (filed February 4, 2010) (Ex. 1072). We conclude that
  these additional disclosures of the ’884 application provide further, and sufficient,
  support for claims 1–4 of the ’519 patent. Because the filing date of the ’884
  application antedates the dates of the art references cited by Petitioner, we
  determine that P050047/S005, Weinkle, and the ’438 application do not qualify as
  prior art to the ’519 patent, we find that the evidence presented does not
  demonstrate a reasonable likelihood that Petitioner would prevail on Grounds 1–3.




                                            24
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 298 of 357 PageID #:
                                    2692
  IPR2020-00084
  Patent 9,089,519 B2

  D.    Ground 4: Obviousness of Claims 1–8 over Lebreton and Sadozai
  1.    Overview of Lebreton
        Lebreton teaches dermal filler compositions, including BDDE-crosslinked
  HA dermal filler obtained by crosslinking a mixture of low and high molecular
  weight HA starting materials. Ex. 1029 ¶¶ 43–45. Lebreton teaches that such
  fillers have improved properties relative to fillers using only high or only low
  molecular weight HA. Id. at ¶¶ 21–24. Lebreton teaches that the fillers can be
  formulated at pH between 6.5 and 7.5, preferably between 7 and 7.4, and even
  more preferably between 7.1 and 7.3, and that the pH can be controlled using the
  appropriate buffer solution. Id. at ¶ 48. The ’519 patent cites Lebreton in
  explaining how selection of various HA components in dermal fillers was known
  to affect characteristics such as extrusion force, elastic modulus, and viscous
  modulus, among others. Ex. 1001 col. 9, ll. 30–40.
        Lebreton teaches two examples in which a mixture of high molecular weight
  and low molecular weight HA is crosslinked with BDDE in the presence of sodium
  hydroxide. Ex. 1029 ¶¶ 80–92. The resulting mixture is neutralized to pH 7.2
  using a phosphate buffer and dialyzed, then mechanically homogenized, loaded
  into a syringe, and sterilized in an autoclave. Id.


  2.    Overview of Sadozai
        Sadozai teaches p-phenylene-bis(ethylcarbodiimide) (“BDCI”)–crosslinked
  HA dermal fillers that include lidocaine. Ex. 1030 ¶¶ 7, 85. Sadozai teaches that
  its dermal fillers may include an anesthetic that can increase the stability of the
  dermal filler relative to the same filler without the anesthetic. Id. at ¶ 68.
        Sadozai teaches examples of nine crosslinked HA gels prepared by
  crosslinking HA with BDCI. Ex. 1030 ¶ 85. Sadozai further teaches several

                                             25
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 299 of 357 PageID #:
                                    2693
  IPR2020-00084
  Patent 9,089,519 B2

  examples in which one of the crosslinked HA samples (Example 5) is reconstituted
  in a phosphate buffer containing 0.3% lidocaine hydrochloride (Buffer 4). Id. at ¶¶
  90, 100, 102. The resulting gel is loaded into a syringe and autoclaved, after which
  the storage modulus (which is related to viscosity) of the lidocaine-containing
  crosslinked HA is higher than an otherwise identical crosslinked HA without
  lidocaine. Id. at ¶¶ 90, 107 (relating storage modulus to viscosity).


  3.    Obviousness over Lebreton and Sadozai

        Petitioner argues that Lebreton teaches two examples in which a mixture of
  high molecular weight and low molecular weight HA is crosslinked with BDDE in
  the presence of sodium hydroxide. Pet. 35. According to Petitioner, the resulting
  mixture is adjusted to a physiological pH, mechanically homogenized, loaded into
  a syringe, and sterilized with an autoclave. Id. (citing Ex. 1029 ¶¶ 80–92).
  Petitioner acknowledges that Lebreton’s compositions do not contain lidocaine.
        Petitioner argues that Sadozai discloses BDCI-crosslinked HA dermal fillers
  that include lidocaine. Pet. 35 (citing Ex. 1030 ¶¶ 7, 85; Ex. 1002 ¶ 128).
  Petitioner contends that Sadozai teaches that the dermal fillers may include an
  anesthetic that can increase the stability of the dermal filler relative to an
  equivalent filler without the anesthetic. Id. (citing Ex. 1030 ¶ 68). Petitioner
  asserts that Sadozai discloses nine crosslinked HA gels prepared by crosslinking
  HA with another known crosslinker, p-phenylene-bis(ethylcarbodiimide)
  (“BDCI”), and further discloses at least one crosslinked HA sample which is
  reconstituted in a phosphate buffer containing 0.3% lidocaine hydrochloride
  (Buffer 4), and is then loaded into a syringe and autoclaved (Example 5). Id. at
  35–36 (citing Ex. 1030 ¶¶ 90, 100, 102). Petitioner argues that Sadozai teaches
  that the storage modulus (which is related to viscosity) of the lidocaine-containing

                                             26
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 300 of 357 PageID #:
                                    2694
  IPR2020-00084
  Patent 9,089,519 B2

  crosslinked HA was higher than an otherwise same crosslinked HA without
  lidocaine. Id. at 36 (citing Ex. 1030 ¶ 107); Ex. 1002 ¶ 129 (relating storage
  modulus to viscosity)).
        Petitioner argues that, at the time of filing of the ’519 patent, lidocaine had
  been successfully incorporated into compositions containing HA crosslinked with
  the three other conventional crosslinking agents: (1) 1,4-divinylsulfone (“DVS”);
  (2) diepoxyoctane (“DEO”); and (3) BDCI. Pet. 9–10, 16 (citing Ex. 1059 col. 7,
  ll. 1–17; Ex. 1002 ¶¶ 121–123; Ex. 1012 742; Ex. 1002 ¶¶ 117, 130–131;
  Ex. 1050 1; Ex. 1002 ¶¶ 114–116). Petitioner asserts that two products had, at the
  time of filing, already received FDA approval by the earliest filing date of
  challenged patent, and that the third (Puragen Plus) was approved in Europe and
  undergoing clinical trials in the U.S. Id. at 36 (citing Ex. 1020 8; Ex. 1012 742;
  Ex. 1002 ¶¶ 117, 130–131; Ex. 1052 (Prevelle Silk); Ex. 1019 4 (Anika’s Elevess,
  (an implementation of Sadozai); Ex. 1002 ¶ 115). Petitioner contends that a
  composition containing BDDE-crosslinked HA and lidocaine was a derivative and
  predictable next step in view of the success of the other three clinically-used
  crosslinkers. Id. Petitioner asserts that, at minimum, adding lidocaine to Lebreton
  would have been obvious to try. Id.
        Petitioner argues further that the prior art would have suggested, to a skilled
  artisan, a reasonable expectation of success in adding lidocaine to the BDDE-
  crosslinked HA of Lebreton to produce a lidocaine-containing dermal filler. Pet.
  37. Petitioner contends that the repeated successful use of lidocaine across the
  remaining spectrum of crosslinked HA dermal fillers would have prompted a
  person of ordinary skill in the art to, at minimum, attempt the combination. Id.
  Petitioner points to its declarant, Dr. DeVore’s opinion that HA gels crosslinked
  with DVS, BDCI, or DEO share many more similarities with BDDE-crosslinked

                                            27
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 301 of 357 PageID #:
                                    2695
  IPR2020-00084
  Patent 9,089,519 B2

  gel than there are differences. Id. (citing Ex. 1002 ¶¶ 187, 199–200). Once
  crosslinked, Dr. DeVore opines, all four crosslinkers are devoid of reactive or
  unstable functional groups which a skilled artisan might suspect would
  unfavorably react in the presence of lidocaine. Id. (see Ex. 1002 ¶¶ 199–200).
        Furthermore, argues Petitioner, lidocaine had been successfully incorporated
  into dermal fillers containing more significant chemical differences than the
  various crosslinked HA compositions. Pet. 37. Petitioner notes that, in the
  cosmetic field alone, lidocaine had been successfully incorporated into fillers based
  on synthetic polymers, bovine collagen, and human collagen. Id. (citing Ex. 1002
  ¶ 113). Petitioner asserts that there is therefore no credible reason why the
  POSITA would have not expected that lidocaine could be successfully
  incorporated into a BDDE-crosslinked HA gel as well. Id.
        The Patent Owner does not expressly contest Petitioner’s arguments with
  respect to the obviousness of the claims, but argues, rather, that the Board should
  exercise its discretion to deny institution on Ground 4, and on Ground 5, under 35
  U.S.C. § 325(d). Prelim. Resp. 33–50. We address these arguments infra.
  However, based upon Petitioner’s arguments, we find that, with respect to Ground
  4, the prior art cited by Petitioner teaches the limitations of claims 1–8, and that a
  person of ordinary skill in the art would have been motivated to combine the
  references with a reasonable expectation of success. We therefore conclude that
  there is a reasonable likelihood that the Petitioner will prevail at trial upon this
  ground.


  E.    Ground 5: Obviousness of Claims 1–8 over P050047and Kinney
  1.    Overview of P050047
        P050047 is a printed publication with a publication date of no later than June

                                             28
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 302 of 357 PageID #:
                                    2696
  IPR2020-00084
  Patent 9,089,519 B2

  30, 2006. Ex. 1074. The Juvéderm family of dermal fillers received premarket
  approval (“PMA”) from the FDA on June 2, 2006, based on P050047, filed by
  Inamed Corporation 12 (“Inamed”). Id. According to the Food & Drug
  Administration (FDA) Notice in the Federal Register, the “Safety and
  Effectiveness Data” for Juvéderm was available on FDA’s website by June 30,
  2006. Ex. 1075 56,158 (listing the Juvéderm gel implants among the “List of
  Safety and Effectiveness Summaries for Approved PMAs Made Available” in the
  second quarter of 2006).


  2.      Overview of Kinney
          Kinney teaches a clinical study comparing two dermal fillers: (1) Restylane,
  which had been on the market for several years, and (2) Puragen Plus, which was
  undergoing FDA clinical trials. Ex. 1012 741–742. Kinney teaches that Restylane
  is an injectable dermal filler containing 20 mg/mL of BDDE-crosslinked HA
  particles with a high concentration of “minimally modified HA molecules.” Id.
  Kinney further teaches that a “major disadvantage” of existing HA based fillers
  was the pain that accompanied injection. Id. at 741. Kinney also teaches Puragen
  Plus, a dermal filler containing 20 mg/mL of DEO-double crosslinked HA particles
  and lidocaine hydrochloride (0.3%), which was then undergoing clinical trials. Id.
  at 742. Kinney teaches that injection with Puragen Plus caused minimal or no pain
  for patients, especially when compared to Restylane. Id. at 746.


  3.      Obviousness over P050047 and Kinney
          Petitioner argues that P050047 discloses sterile BDDE-crosslinked HA gels
  formulated at a concentration of 22-26 mg/mL suspended in a physiological buffer.

  12
       The Patent Owner subsequently acquired Inamed. See Pet. 4.
                                            29
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 303 of 357 PageID #:
                                    2697
  IPR2020-00084
  Patent 9,089,519 B2

  Pet. 46 (citing Ex. 1074 1). Petitioner notes that these gels are given the trade
  name Juvéderm and are indicated for the correction of moderate to severe facial
  wrinkles and folds. Id. According to Petitioner, P050047 discloses Juvéderm
  30HV, which is intended for use in certain types of wrinkles. Id. (citing Ex. 1074,
  2).
          Petitioner argues that Kinney teaches results of a clinical trial of “Puragen
  Plus,” a DEO-crosslinked HA dermal filler that includes 0.3 wt% lidocaine, and
  which provides a “relatively pain-free injection.” Pet. 46 (citing Ex. 1012 742).
  Petitioner contends that Kinney teaches that injection of the lidocaine-containing
  filler resulted in less pain than injection with a filler that did not contain lidocaine,
  such as known products Restylane and Puragen (the predecessor of Puragen Plus),
  and that all patients preferred the lidocaine-containing filler. Id. (citing Ex. 1012
  746).
          It is Petitioner’s position that a person of ordinary skill in the art would have
  been motivated to add lidocaine to the Juvéderm 30HV product described by
  P050047, because Kinney teaches patients preferred Puragen Plus over Restylane
  (a BDDE-crosslinked HA filler), due to it containing lidocaine for pain reduction.
  Pet. 46 (citing Ex. 1012 746; Ex. 1002 ¶ 189). Petitioner contends that a skilled
  artisan would have been motivated to add lidocaine to Juvéderm, with the
  expectation that it would reduce pain and increase patient demand in the
  marketplace. Id. at 46–47 (citing Ex. 1002 ¶ 189). Furthermore, Petitioner argues,
  because BDDE and DEO are each bis-epoxide crosslinkers resulting in the same
  type of crosslink bonds, a person of ordinary skill would have reasonably expected
  that lidocaine would function analogously in both of the crosslinked gels. Id. at 47
  (citing Ex. 1002 ¶ 195).



                                              30
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 304 of 357 PageID #:
                                    2698
  IPR2020-00084
  Patent 9,089,519 B2

         The Patent Owner responds that the Board should decline to initiate inter
  partes review on Ground 5 because Petitioner fails to prove that P050047 qualifies
  as a printed publication under pre-AIA 35 U.S.C. § 102(b). Prelim. Resp. 29. The
  Patent Owner argues that P050047 is an FDA Premarket Approval (“PMA”)
  document entitled “Summary of Safety and Effectiveness Data,” and summarizes
  the features of Juvéderm 30, Juvéderm 24 HV, and Juvéderm 30HV, which are
  HA-BDDE crosslinked fillers that lack lidocaine. Id. at 30 (citing 1074 1–2). The
  Patent Owner notes that Petitioner points Exhibit 1075, arguing that P050047 was
  included in a listing of approved PMAs published on the FDA’s website no later
  than June 30, 2006. Id. (citing Pet. 4).
         The issue, according to the Patent Owner, is not whether P050047 was listed
  on the FDA’s website by June 30, 2006, more than one year before the filing date
  of the ’519 patent (i.e., more than one year before August 4, 2008). Prelim. Resp.
  30. Rather, the Patent Owner argues, the issue is whether P050047 was available
  to a person of ordinary skill in the art exercising reasonable diligence before the
  critical date. Id. (citing, e.g., SRI Int’l, Inc. v. Internet Sec. Sys., Inc., 511 F.3d
  1186, 1194 (Fed. Cir. 2008)).
         The Patent Owner notes that Petitioner’s declarant, Dr. DeVore, testifies as
  to what a person of ordinary skill in the art would have been aware of, and would
  have done, with respect to P050047. Prelim. Resp. 30–31 (citing Ex. 1002 ¶¶ 70–
  75, 155–159). However, the Patent Owner observes, Dr. DeVore’s curriculum
  vitae indicates that he is not a person of ordinary skill in the art, as determined in
  the prior, related IPR2017-01906, and which the Patent Owner urges to adopt in
  these proceedings. Id. at 31.
         According to the Patent Owner, Petitioner offers no evidence that, under the
  Board’s previous definition, a skilled artisan would have routinely reviewed PMA

                                              31
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 305 of 357 PageID #:
                                    2699
  IPR2020-00084
  Patent 9,089,519 B2

  approvals and would have located P050047 before the critical date by exercising
  reasonable diligence. Prelim. Resp. 31–32. The Patent Owner notes that Petitioner
  contends that a person of ordinary skill would have known how to search the
  FDA’s online database to locate PMA notices and would have “recognized
  Inamed’s Juvéderm gel implant product as a relevant dermal filler because Inamed
  was a known developer of HA-based dermal fillers.” Id. at 32 (citing Pet. 5).
  However, argues the Patent Owner, the real question is whether a skilled artisan
  would have routinely searched that database and, seeing notice of Inamed’s PMA,
  would have searched for P050047. Id.
        The Patent Owner contends that the evidence cited by Petitioner fails to
  support its position. Prelim. Resp. 32. By way of example, the Patent Owner
  points to Petitioner’s Exhibit 1039, a January 2008 publication, which cites
  P050047, as well as PMA documents for “two other products.” Id. (citing Pet. 5).
        The Patent Owner notes that Petitioner also relies on various issues of the
  “Skin Therapy Letter” journal (Ex. 1076). Id. The Patent Owner contends that
  Petitioner argues that these issues include a recurring section titled “Update on
  Drugs” that gives notice of FDA approvals, and asserts that this simple listing
  would have prompted a POSITA to seek out FDA PMAs. Id. (citing Pet. 5–6).
        However, the Patent Owner contends that Petitioner’s statements about these
  references are no more than unsupported speculation. Prelim. Resp. 32.
  According to the Patent Owner, references to P050047 and awareness of FDA
  approvals by reviewing updates in “Skin Therapy Letter” do not prove that a
  person of ordinary skill in the art would have routinely searched the FDA’s
  database for PMA approvals and would have located P050047 before the critical
  date. Id. at 32–33. The Patent Owner observes that all of the references that
  Petitioner cites are directed at M.D.s, and that Dr. DeVore does not hold that

                                           32
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 306 of 357 PageID #:
                                    2700
  IPR2020-00084
  Patent 9,089,519 B2

  degree and does not provide evidence that a skilled artisan possessing an M.D.
  would search FDA databases for PMA approvals. Id. at 33. Similarly, argues the
  Patent Owner, knowledge of Inamed’s activity in the area of dermal fillers does not
  prove that a person of ordinary skill would have located P050047 before the
  critical date. Id. Consequently, the Patent Owner argues, Petitioner fails to show
  that P050047 qualifies as a printed publication and qualified prior art to the ’519
  patent. Id.
        We do not find the Patent Owner’s argument persuasive. As we have
  explained in III.B supra, Dr. DeVore has testified that:
        The POSITA would be aware of both currently marketed dermal fillers,
        as well as those being publicly tested by medical device companies.
        The POSITA would have been aware of the process by which FDA
        reviews applications for new dermal filler products, as well as how the
        results of those reviews are communicated to the public.

  Ex. 1002 ¶ 72. Although the Patent Owner attacks Dr. DeVore’s testimony as
  “unsupported speculation,” the Patent Owner presents no evidence or testimony of
  record to rebut Dr. DeVore’s opinion. Id. at 32; see In re De Blauwe, 736 F.2d
  699, 705 (Fed. Cir. 1984) (holding that arguments and conclusions unsupported by
  factual evidence carry no evidentiary weight). We consequently agree with the
  Petitioner’s definition of a person of ordinary skill in the art would have the
  additional knowledge and abilities testified to by Dr. DeVore, and would therefore
  have been aware of the P050047 reference, for the reasons attested by Dr. DeVore.
  We find this to be particularly so because the qualifications recited as defining a
  person of ordinary skill in the art typically define the broad contours of an artisan’s
  education and capabilities and do not speak to every particular aspect of their
  knowledge and duties.



                                            33
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 307 of 357 PageID #:
                                    2701
  IPR2020-00084
  Patent 9,089,519 B2

        The Patent Owner additionally attacks Dr. DeVore’s testimony, based upon
  his experience, as not being reflective of that of a person of ordinary skill in the art.
  The Patent Owner also criticizes Dr. DeVore’s testimony, because Dr. DeVore
  does not hold an M.D. degree. The Patent Owner observes that all of the
  references that Petitioner cites are directed at M.D.s, and that Dr. DeVore does not
  hold that degree and does not provide evidence that a skilled artisan possessing an
  M.D. would search FDA databases for PMA approvals. See Prelim. Resp. 30–31,
  33. We fail to see the relevance of these arguments. If, as the Patent Owner seems
  to argue, Dr. DeVore’s qualifications exceed those of a person of ordinary skill in
  the art, whether by dint of his academic qualifications and work history, or his
  personal knowledge and experience, we fail to see how this precludes Dr. DeVore
  from opining as to what would be the knowledge of a person of ordinary skill in
  the art. See, e.g., Ex. 1002 ¶¶ 69–72. Such testimony is capable of being
  challenged by the Patent Owner at trial, and evaluated by the Board in light of both
  parties’ arguments.
        Furthermore, although Dr. DeVore does not hold an M.D. degree, he does,
  indisputably, hold a Ph.D. in the related area, and has extensive experience in the
  field of dermal fillers. See Ex. 1002 4–9. The definition of a person of ordinary
  skill in the art, as agreed to by both parties in the related district court proceedings,
  would be: (1) a scientist involved in the development of dermal fillers; (2) would
  have an advanced degree, such as an M.S., M.D., or Ph.D.; and (3) possessed
  several years of experience developing dermal fillers for cosmetic use, including
  HA-based dermal fillers. See, e.g., Pet. 14; Prelim. Resp. 20. By these criteria, Dr.
  DeVore is at least a person of ordinary skill in the art and can testify to the
  understanding and ability of an ordinarily skilled artisan at the time of filing. We
  consequently agree with Petitioner that the P050047 reference, for the purpose of

                                             34
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 308 of 357 PageID #:
                                    2702
  IPR2020-00084
  Patent 9,089,519 B2

  this Decision to Institute qualifies, as a printed publication under pre-AIA 35
  U.S.C. § 102(b), and as prior art for Ground 5.
        As with respect to Ground 4, the Patent Owner does not expressly contest
  Petitioner’s arguments with respect to the obviousness of the claims, but argues,
  rather, that the Board should exercise its discretion to deny institution on Ground 4,
  and on Ground 5, under 35 U.S.C. § 325(d). Prelim. Resp. 33–50. We address
  these arguments infra. However, based upon Petitioner’s arguments, we find that,
  with respect to Ground 5, the prior art cited by Petitioner teaches the limitations of
  claims 1–8, and that a person of ordinary skill in the art would have been
  motivated to combine the references with a reasonable expectation of success. We
  therefore conclude that there is a reasonable likelihood that the Petitioner will
  prevail at trial upon this ground.


  F.    Exercise of Discretion on Grounds 4 and 5 under 35 U.S.C. § 325(d)
        The Patent Owner urges us to exercise our discretion under 35 U.S.C.
  § 325(d) and deny institution of Grounds 4 and 5. Prelim. Resp. 33. The Patent
  Owner argues that the factors set forth in our decision in Becton, Dickinson & Co.
  v. B. Braun Melsungen AG, No. IPR2017-01586, Paper 8 at 17–18 (PTAB Dec. 15,
  2017) (precedential as to § III.C.5, first paragraph) militate in favor of denying
  institution of inter partes review. Id. at 33–34. The Patent Owner contends that
  the same, or cumulative, art and arguments advanced by Petitioner were considered
  and, ultimately, rejected throughout the extensive prosecution history of the ’519
  patent. Id. at 34.
        Specifically, the Patent Owner asserts that Petitioner’s declarant, Dr.
  DeVore, disagrees with the inventor and the Examiner with respect to the
  unexpected results evidence that formed the basis for allowing the ’519 patent

                                            35
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 309 of 357 PageID #:
                                    2703
  IPR2020-00084
  Patent 9,089,519 B2

  claims. Prelim. Resp. 34. However, argues the Patent Owner, a mere difference of
  opinion is not sufficient to warrant institution based on references and arguments
  the Examiner already considered. Id. (citing Apple Inc. v. Qualcomm Inc.,
  IPR2018-01453, Paper 7 at 10–15 (PTAB Feb. 27, 2019) (denying institution
  under § 325(d) where Petitioner relied on the same art that the Examiner
  considered, and the challenge was merely Petitioner’s declarant disagreeing with
  the Examiner’s interpretation of the art)); Apotex, Inc. v. Celgene Corp., No.
  IPR2018-00685, Paper 8 at 25–26 PTAB Sept. 27, 2018) (denying institution
  where “[e]ssentially, Petitioner and
  [Petitioner’s declarant] disagree with the Examiner’s conclusion that, on balance,
  the subject matter of the claims would not have been obvious….”).
        The factors set forth in Becton, Dickinson are:
        (a) the similarities and material differences between the asserted art and the
            prior art involved during examination;

        (b) the cumulative nature of the asserted art and the prior art evaluated
           during examination;

        (c) the extent to which the asserted art was evaluated during examination,
            including whether the prior art was the basis for rejection;

        (d) the extent of the overlap between the arguments made during
           examination and the manner in which Petitioner relies on the prior art or
           Patent Owner distinguishes the prior art;

        (e) whether Petitioner has pointed out sufficiently how the Examiner erred in
            its evaluation of the asserted prior art; and

        (f) the extent to which additional evidence and facts presented in the Petition
            warrant reconsideration of prior art or arguments.

  Becton, Dickinson, IPR2017-01586, Paper 8 at 17–18.


                                           36
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 310 of 357 PageID #:
                                    2704
  IPR2020-00084
  Patent 9,089,519 B2

        More recently, the Board explained a two-part framework that the Board
  uses under § 325(d):
        (1) whether the same or substantially the same art previously was
        presented to the Office or whether the same or substantially the same
        arguments previously were presented to the Office; and
        (2) if either condition of first part of the framework is satisfied, whether
        the petitioner has demonstrated that the Office erred in a manner
        material to the patentability of challenged claims.
  Advanced Bionics, LLC v. MED-EL Elektromedizinische Geräte GmbH, IPR2019-
  01469, Paper 6 at 8 (PTAB Feb. 13, 2020) (precedential). The Board explained
  that the Becton, Dickinson factors “provide useful insight into how to apply the
  framework under 35 U.S.C. § 325(d).” Id. at 9. We consider these factors in turn.


        1.     Becton, Dickinson factors (a)–(d)
        i.     Lebreton
        With respect to Lebreton, the Patent Owner argues that the reference not
  only appears on the face of the ’519 patent, but is expressly cited and incorporated
  by reference in the specification of the ’519 patent. Prelim. Resp. 35 (citing Ex.
  1001 col. 9, ll. 36–40).
        The Patent Owner points out that Lebreton was also the primary reference
  relied upon by the Examiner during prosecution of the ’795 and ’676 patents, of
  which the ’519 patent is a continuation. Prelim. Resp. 35. The Patent Owner
  contends that Petitioner advances the same obviousness arguments, based upon
  Lebreton that were presented and successfully overcome during prosecution. Id. at
  35–36. The Patent Owner notes that Petitioner argues that Lebreton discloses
  BDDE-crosslinked HA dermal fillers without lidocaine and that a skilled artisan
  could have successfully incorporated lidocaine into Lebreton’s BDDE-crosslinked
  gels. Id. at 36 (citing Pet. 35–38). The Patent Owner contends that this is the same
                                            37
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 311 of 357 PageID #:
                                    2705
  IPR2020-00084
  Patent 9,089,519 B2

  argument based on the same primary reference that the Examiner raised in
  rejections dated May 31, 2011 and December 27, 2011 during prosecution of the
  ’795 patent and on August 30, 2013 during prosecution of the ’676 patent (parent
  applications to the ’519 patent), that Allergan successfully overcame. Id. (citing
  Ex. 1023 45–46, 79–80; Ex. 2005 70).


           ii.   Sadozai
           The Patent Owner argues that Sadozai appears on the face of the ’519 patent
  and was considered by the Examiner during prosecution. Prelim. Resp. 36 (citing
  Ex. 1001, 2). The Patent Owner argues further that Sadozai, is either the same as,
  or cumulative of, the prior art that was considered, and distinguished, during
  prosecution of the ’519 patent. Prelim. Resp. 36 (citing Pet. 35–36). The Patent
  Owner contends that Sadozai (Ex. 1030) is cumulative of Wang13 (Ex. 1047),
  Calias14 (Ex. 1048), and Marko15 (Ex. 2004), and was considered by the Examiner
  during prosecution. Id. (citing Ex. 1001 2).
           The Patent Owner notes that Petitioner argues that because Sadozai teaches a
  lidocaine-containing HA composition that was sterilized and FDA-approved, a
  person of ordinary skill in the art would have expected that adding lidocaine to
  Lebreton’s BDDE-crosslinked HA fillers would have created stable fillers. Prelim.
  Resp. 37 (citing Pet. 54–56). However, the Patent Owner argues, Sadozai does not
  describe sterile lidocaine-containing BDDE-crosslinked HA. Id. The Patent
  Owner asserts that Wang, Calias, and Marko likewise described HA crosslinked


  13
       Wang (US 2005/0271729 A1, December 8, 2005) (“Wang”).
  14
       Calias et al. (US 6,521,223 B1, February 18, 2003) (“Calias”).
  15
       Marko et al. (US 2004/0101959 A1, May 27, 2004) (“Marko”).
                                            38
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 312 of 357 PageID #:
                                    2706
  IPR2020-00084
  Patent 9,089,519 B2

  with agents other than BDDE. Id. Therefore, the Patent Owner argues, Sadozai,
  adds nothing to Wang, Calias, and Marko, nor does it describe the free release of
  lidocaine in vivo, as required by claims 2, 4, and 8. Id. Rather, the Patent Owner
  asserts that Sadozai states that “[t]he crosslinked HA can function as a vehicle
  which provides the controlled or sustained release of the bioactive agent.” Id.
  (quoting Ex. 1030 ¶ 59). The Patent Owner contends that “[c]ontrolled or
  sustained release” is the opposite of free release. Id.


        iii.   P050047
        The Patent Owner repeats the argument presented supra, that P050047 is not
  a printed publication. Prelim. Resp. 37–38. However, the Patent Owner argues,
  even if, arguendo, the P050047 is a printed publication, it is merely cumulative of
  Lebreton (Ex. 1029). Id. at 38. The Patent Owner contends that P050047, like
  Lebreton, discloses BDDE-crosslinked HA gels that lack lidocaine. Id. (citing Ex.
  1074 1–2). The Patent Owner again argues that this issue was raised by the
  Examiner during prosecution of the ’519 patent, which was ultimately allowed. Id.


        iv.    Kinney
        Turning to the Kinney reference, the Patent Owner argues that Kinney was
  considered by the Examiner during prosecution of the ’519 patent. Prelim. Resp.
  38. The Patent Owner asserts that Kinney is cumulative of Lebreton (Ex. 1029),
  Wang (Ex. 1047), Calias (Ex. 1048), and Marko (Ex. 2004), all of which were
  cited by the Examiner during prosecution of the ’795 patent. Id.
        According to the Patent Owner, Petitioner relies on Kinney (Ex. 1012) for its
  disclosure that (1) “injection with the lidocaine-containing filler [Puragen Plus]
  resulted in less pain than injection with a filler that did not contain lidocaine, such

                                            39
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 313 of 357 PageID #:
                                    2707
  IPR2020-00084
  Patent 9,089,519 B2

  as known products Restylane and Puragen (the predecessor of Puragen Plus) and
  that all patients preferred the lidocaine-containing filler” and (2) a person of
  ordinary skill in the art would have been motivated to include lidocaine in an HA
  filler and would have expected BDDE and DEO crosslinking agents to behave
  similarly. Prelim. Resp. 38–39 (citing Pet. 46–47).
        The Patent Owner contends that Petitioner merely repeats the same
  arguments set forth by the Examiner with respect to the references that the Patent
  Owner overcame during prosecution of the ’519 patent family. Prelim Resp. 39.
  Specifically, the Patent Owner argues, these are similar to the arguments that the
  Examiner advanced during prosecution of the ’519 patent family in the context of
  Wang, Calias, and Marko. Id. The Patent Owner argues that, like Kinney, Wang
  and Calias both describe the inclusion of an anesthetic (e.g., lidocaine) into
  crosslinked HA compositions, and Marko discloses crosslinked hydrogels
  compositions containing 0.3% by weight lidocaine. Id. (citing Ex. 1023 47).
        Summarizing, the Patent Owner argues that Petitioner relies upon the same
  or cumulative art used by the Examiner during prosecution, and makes the same
  arguments that were successfully overcome and that, consequently, factors Becton-
  Dickinson factors (a)–(d) support denial of inter partes review institution. Prelim.
  Resp. 39.


        2.     Becton, Dickinson factor (e)
        The Patent Owner argues that Petitioner has failed to meet the burden of
  demonstrating how the Examiner allegedly erred in his review of the prior art
  during prosecution. Prelim. Resp. 41. The Patent Owner contends that Petitioner
  argues that the Examiner erred in his analysis because he “had an incomplete
  picture of the prior art.” Id. (quoting Pet. 66). The Patent Owner repeats that the

                                            40
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 314 of 357 PageID #:
                                    2708
  IPR2020-00084
  Patent 9,089,519 B2

  Examiner either considered the references (i.e., Lebreton, Kinney, and Sadozai) or
  that P050047 is cumulative of Lebreton. Id. at 41–42.
           The Patent Owner argues further that Petitioner’s argument that inventor
  Lebreton’s declaration was “unsubstantiated and erroneous” is unsupported by
  evidence, and that Dr. DeVore’s criticism of the data is misplaced. Prelim. Resp.
  42 (quoting Pet. 65). The Patent Owner contends that Petitioner’s arguments,
  based on the DeVore Declaration, do not rebut the experiments cited in the
  Specification and in the Lebreton Declaration, or the Examiner’s conclusion of
  unexpected results. Id.
           With respect to the Cui reference16 (Ex. 1025), the Patent Owner observes
  that Petitioner and Dr. DeVore criticize Cui, because Cui did not compare BDDE-
  crosslinked HA gels with FDA-approved crosslinking agents, and because Cui was
  not prior art. Prelim. Resp. 43 (citing Pet. 60–61). The Patent Owner argues, to
  the contrary, that Cui teaches such crosslinking agents. Id. (citing Ex. 1025 1506).
  The Patent Owner notes that Petitioner, and Petitioner’s declarant, Dr. DeVore, fail
  to point to any evidence refuting Cui’s disclosures that BDDE-crosslinked
  hyaluronic acid gels were known to be sensitive to heat sterilization relative to
  other crosslinked HA gels. Id. The Patent Owner argues further that whether Cui
  qualifies as prior art is irrelevant. Id. at 44. The Patent Owner asserts that post-
  filing information and data can be used to demonstrate unexpected results. Id.
  (citing Knoll Pharm. Co. v. Teva Pharm. USA, Inc., 367 F.3d 1381, 1385 (Fed. Cir.
  2004)).




  16
       Y-j Cui et al., The Comparison of Physicochemical Properties of Four Cross-
       linked Sodium Hyaluronate Gels with Different Cross-linking Agents, 369–98
       ADV. MATERIALS RES. 1506–512 (2012).
                                            41
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 315 of 357 PageID #:
                                    2709
  IPR2020-00084
  Patent 9,089,519 B2

        With respect to Petitioner’s argument that Sadozai and Kinney both disclose
  lidocaine-containing crosslinked HA fillers that had viscosities similar to
  crosslinked HA fillers without lidocaine, the Patent Owner contends that this
  argument fails to address unexpected results in the context of the limitations set
  forth in the claims, e.g., the requirement of claims 2, 4, and 8 that lidocaine be
  freely released in vivo, and the storage stability recited in claims 6 and 7. Id. at 44.


        3.     Becton, Dickinson factor (f)
        Finally, the Patent Owner contends that Petitioner fails to present any new
  evidence weighing in favor of institution. Prelim. Resp. 46. The Patent Owner
  repeats that the references relied upon by the Examiner were of record and/or
  cumulative of references relied upon by the Examiner, and that the DeVore
  Declaration is conclusory and fails to provide a well-reasoned rationale or
  objective support for the proposed grounds. Id. (citing Ex. 1002 ¶¶ 19, 140, 180).
        Furthermore, the Patent Owner argues that Dr. DeVore’s opinion that the
  claimed invention is obvious represents an over-simplified view of the invention,
  aided by the benefit of hindsight. Prelim. Resp. 47. According to the Patent
  Owner, Dr. DeVore discusses how it would have been obvious to modify
  individual features of the invention claimed in the ’519 patent—for example,
  choice of crosslinker, HA concentration, gel hardness, particle size and
  distribution, free HA, pH, sterility, and viscosity. Id. at 47–48 (citing Ex. 1002
  ¶¶ 82–100). Dr. DeVore states these “different factors […] could be routinely
  modified in order to obtain a crosslinked-HA filler having a desired spectrum of
  clinical characteristics.” Id. at 48 (quoting Ex. 1002 ¶ 102). The Patent Owner
  contends that Dr. DeVore analyzes these factors in isolation, failing to address the
  interplay between these factors, and that persons of ordinary skill in the

                                            42
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 316 of 357 PageID #:
                                    2710
  IPR2020-00084
  Patent 9,089,519 B2

  contemporaneous art would have recognized that modifying one variable affects
  the impact of other aspects of the composition. Id. (citing Ex. 1014 1091–1092;
  Ex. 1022 78; Ex. 1005 124). The Patent Owner contends that Dr. DeVore offers
  no new evidence to rebut the Examiner’s conclusion that the claimed inventions
  exhibited unexpected results. Id. at 49.


  G.    The Board’s Decision with respect to the Patent Owner’s argument with
        respect to 35 U.S.C. § 325(d)

        We decline to accept the Patent Owner’s invitation to exercise our discretion
  under Section 325(d) and not institute inter partes review.


  1.    Becton, Dickinson factors (c)
        Despite the Patent Owner’s assertions to the contrary, we find that the Patent
  Owner (the then-Applicant) did not overcome the combined teachings of Lebreton,
  Sadozai, P050047, and Kinney during prosecution. To the contrary, the then-
  Applicant persuaded the Examiner that, despite the Examiner’s prima facie
  conclusion that the claims were obvious over the prior art, secondary
  considerations, viz., the allegedly unexpected results disclosed in the Lebreton
  Declaration, sufficed to persuade the Examiner that the proposed claims were
  patentable. See Ex. 1023 8.
        Petitioner’s declarant, Dr. DeVore, attacks the credibility of the Lebreton
  Declaration as failing, inter alia, to provide any evidentiary support for its
  characterization of what a person of ordinary skill in the art would have believed
  “shortly prior to August 4, 2008.” Ex. 1002 ¶ 208. We find this assertion
  persuasive. The Lebreton Declaration cites no evidence of record in support of
  what a person of ordinary skill would have understood to be the state of the art at

                                             43
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 317 of 357 PageID #:
                                    2711
  IPR2020-00084
  Patent 9,089,519 B2

  the time of invention, other than the unsupported opinion of the inventor of the
  ’884 application, Dr. Lebreton. Dr. DeVore disagrees with Dr. Lebreton, and
  provides evidentiary support for his contention that lidocaine could be added to a
  crosslinked HA composition and sterilized without degrading the composition. See
  Ex. 1002 ¶¶ 197–198. Specifically, Dr. DeVore declares that:
         As explained throughout much of this declaration, the prior art
         explicitly taught that lidocaine had been successfully combined with
         several other crosslinked-HA dermal fillers, leading to (at least) the
         products Prevelle Silk, Elevess, and Puragen Plus. The POSITA would
         have been aware of these products and would have also been aware of
         the references cited in “Grounds” of the Petition and this declaration,
         as well as other publications such as Toth and Hanke. Each of these
         references except for Hanke explicitly describe a crosslinked-HA
         dermal filler combined with lidocaine, and the POSITA would have
         understood Hanke’s HA composition was crosslinked as well. Further
         a POSITA would have understood that each of the commercial
         products, as described in the various references cited, would have been
         sterilized and “sufficiently stable” (to use Lebreton’s words from his
         declaration) in order to obtain FDA approval and be competitive in the
         marketplace.

  Id. at ¶ 208.
         Balancing the statements and evidence presented in the two Declarations, we
  find Dr. DeVore’s to be better supported by evidence than the Lebreton
  Declaration and, consequently, more credible, and not a mere “difference of
  opinion,” as argued by the Patent Owner. See Prelim. Resp. 34. We consequently
  conclude that, had the evidence in the DeVore Declaration been presented to the
  Examiner during prosecution of the ’884 patent, there is a reasonable likelihood
  that the Examiner would have maintained the rejection of the claims of the ’884
  application, and that the ’519 patent would not have issued.
         We find, similarly, with respect to Grounds 4 and 5, that the DeVore
  Declaration’s assessment of the state of the art, and the knowledge of a person of
                                           44
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 318 of 357 PageID #:
                                    2712
  IPR2020-00084
  Patent 9,089,519 B2

  ordinary skill in that art, are supported by evidence and, consequently, more
  persuasive than the unsupported opining of the Lebreton Declaration. We find
  particularly persuasive Dr. DeVore’s conclusion that:
        Because BDDE and DEO are each bis-epoxide crosslinkers, the
        POSITA would have reasonably expected that Zhao process could be
        adapted to use BDDE instead of DEO. Both crosslinkers rely on the
        same chemistry—nucleophilic epoxide opening by the N-acetyl
        glucosamine primary alcohol, followed by nucleophilic epoxide
        opening by the glucoronic acid carboxylate. In both cases, epoxide
        opening results in the presence of a secondary alcohol in the
        crosslinking chain. Given the high degree of similarity between the two
        crosslinkers, the POSITA would reasonably expect that lidocaine
        would function analogously in both crosslinked gels.

  Ex. 1002 ¶ 176.
        For the same reason, we are not persuaded that the results of Example 4 are
  necessarily probative of unexpected results. “[W]hen unexpected results are used
  as evidence of nonobviousness, the results must be shown to be unexpected
  compared with the closest prior art.” In re Baxter Travenol Labs., 952 F.2d 388,
  392 (Fed. Cir. 1991).
        Because we conclude that the statements of the DeVore Declaration,
  supported by evidence, concerning the state of the art at the time of invention, and
  the knowledge of a person of ordinary skill in the art, are more credible than the
  unsupported opinions of the Lebreton Declaration, we find that, had that evidence
  been before the Examiner, there is a reasonable likelihood that the Examiner would
  have sustained the prima facie conclusion of obviousness under Section 103,
  discounting what was then interpreted as evidence of unexpected results.
        Moreover, as the DeVore Declaration points out, Sadozai directly refutes the
  Lebreton Declaration’s averral that lidocaine would degrade a HA gel during high
  temperature sterilization. See Ex. 1002 ¶¶ 31–35, 39, 43, 49, 130–131, 144. We

                                           45
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 319 of 357 PageID #:
                                    2713
  IPR2020-00084
  Patent 9,089,519 B2

  accordingly determine that, because Sadozai was of record during examination of
  the ’519 patent, the Examiner erred by failing to appreciate the relevance of the
  teachings of Sadozai during evaluation of the Lebreton Declaration.
        We acknowledge that Lebreton, Sadozai, and Kinney were cited in an IDS,
  and thus, are the same art previously presented to the Office. Because the “same or
  substantially the same prior art or arguments previously were presented to the
  Office” in this case, we next turn to the question of whether Petitioner has
  sufficiently demonstrated that the Office materially erred in evaluating the art or
  the arguments, as informed by considering Becton, Dickinson factors (e) and (f).
  See Advanced Bionics, IPR2019-01469, Paper 6 at 8, 10; Becton, Dickinson, Paper
  8 at 24 (considering whether the petitioner has pointed out sufficiently how the
  examiner erred in its evaluation of the asserted prior art).


        2.     Becton, Dickinson factor (e)
        Similarly, we find that Petitioner has pointed out sufficiently how the
  Examiner erred in evaluating the asserted prior art. See Advanced Bionics,
  IPR2019-01469, Paper 6 at 10–11. Again, we emphasize that the Patent Owner
  did not overcome the Examiner’s conclusion that the claims were obvious over the
  prior art, but relied, rather, on the Lebreton Declaration as establishing that the
  claimed composition possessed properties that were unexpected or surprising over
  the closest prior art. These findings were dependent upon the Lebreton
  Declaration’s unsupported statements concerning the state of the art and the level
  of knowledge of a person of ordinary skill in the art.
        Nor, and for the reasons we have explained supra, do we find persuasive the
  Lebreton Declaration’s opinion that the properties exhibited by the claimed
  composition were unexpected in view of the closest prior art. We find persuasive

                                            46
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 320 of 357 PageID #:
                                    2714
  IPR2020-00084
  Patent 9,089,519 B2

  Petitioner’s argument, supported by evidence adduced in the DeVore Declaration,
  that:
          [A skilled artisan] would have been aware of commercial lidocaine-
          containing crosslinked HA dermal fillers such as Elevess, Prevelle Silk
          and Puragen Plus, as well as the disclosure of the prior art documents
          cited [in the Petition], including Sadozai and Kinney. Each of these
          products and references explicitly state, or at minimum suggest, that
          crosslinked       HA         lidocaine-containing      fillers    were
          sterilizable, and were sufficiently stable to be approved by FDA as a
          dermal filler.

  Pet. 54–55 (citing Ex. 1002 ¶¶ 208–209).


          3.    Becton, Dickinson factor (f)
          Factor (f) of Becton, Dickinson requires us to inquire whether as to the
  extent to which additional evidence and facts presented in the Petition warrant
  reconsideration of prior art or arguments. Becton, Dickinson, IPR2017-01586,
  Paper 8 at 18. Once again, we turn to whether the evidence presented in the
  DeVore Declaration is sufficient to persuasively challenge that presented in the
  Lebreton Declaration during examination. The Patent Owner argues that the
  DeVore Declaration is “conclusory” and fails to provide a well-reasoned rationale
  or objective support for the proposed grounds. Prelim. Resp. 46. We do not agree.
          The Lebreton Declaration asserts that:
          It was believed that adding lidocaine to hyaluronic acid gel
          compositions during manufacturing caused degradation to the
          hyaluronic acid prior to injection of the HA as a dermal filler.

          It was believed that lidocaine caused degradation of the HA gel
          compositions during high temperature sterilization.




                                            47
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 321 of 357 PageID #:
                                    2715
  IPR2020-00084
  Patent 9,089,519 B2

        It was not known whether HA compositions comprising lidocaine were
        stable or not after high temperature sterilization when placed in storage
        for any significant length of time.

        It was also believed that the instability of HA described above would
        have caused a viscosity reduction of the HA that would make it
        unsuitable for soft tissue filling applications.

        Based upon the facts set forth above, a person of ordinary skill in the
        art would have expected that a dermal filler comprising hyaluronic acid
        and lidocaine would not have remained sufficiently stable to be useful
        as a soft tissue filler.

        It was not appreciated that a dermal filler comprising a cohesive gel of
        hyaluronic acid makes it possible for lidocaine to be combined with
        hyaluronic acid in a gel that is sufficiently stable to be useful as a soft
        tissue filler.
  Ex. 1024 ¶¶ 5–10. Each of these statements represents the opinion of Dr.
  Lebreton, but we note that they are not supported by any evidence of record in the
  Declaration.
        Also before the Examiner at that time was Cui, which the Patent Owner
  argues demonstrates that HA crosslinked with BDDE was “known to be especially
  sensitive to heat sterilization relative to HA gels crosslinked with other, i.e. non-
  BDDE crosslinkers,” so that the discovery of the claimed sterile compositions was,
  allegedly, unexpected and surprising, given the supposedly unstable nature of HA-
  based gels crosslinked with BDDE even without the addition of lidocaine. See
  Ex. 1023 28.
        In his Declaration, Dr. DeVore notes that: “The statements in the declaration
  were not limited to fillers containing both BDDE-crosslinked HA and free HA.
  Moreover, I understand that when the declaration was submitted, the pending
  claims were not limited to BDDE-crosslinked HA.” Ex. 1002 ¶ 206 (citing Ex.
  1023 18–20, claims 51–67). Petitioner asserts Dr. DeVore attests that:
                                            48
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 322 of 357 PageID #:
                                    2716
  IPR2020-00084
  Patent 9,089,519 B2

        [A] skilled artisan would have been aware of commercial, lidocaine-
        containing, crosslinked HA dermal fillers such as Elevess, Prevelle Silk
        and Puragen Plus, as well as the teachings of the prior art documents
        cited in the Petition, including Sadozai and Kinney. Id. at 52–53. Each
        of these products and references expressly teach, or suggest, that
        crosslinked HA lidocaine-containing fillers were sterilizable, and were
        sufficiently stable to be approved by FDA as a dermal filler.

  Pet. 54–55 (citing Ex. 1002 ¶ 208–209). Similarly, the Dr. Lebreton points to the
  experiments presented in the Specification of the ’884 application, stating that:
        The experiments showed that certain HA gels, when mixed with
        lidocaine, degraded and became substantially less viscous after high
        temperature sterilization, specifically autoclave sterilization, as would
        have been expected by one of ordinary skill in the art. [referring to
        samples 1, 2, 3, Figs. 1–3].

        I discovered that other HA gels, when mixed with lidocaine, maintained
        their viscosity and elasticity, even after such high temperature
        sterilization [referring to samples 4, 5, 6, Figs. 4, 5, 7].

  Ex.1024 ¶¶ 13–14.
        Responding to these statements, Dr. DeVore states:
        In my opinion, Sample 1 is completely irrelevant—it is a mixture of
        uncrosslinked HA and a completely different polymer (hydroxypropyl
        methylcellulose). I am not aware of a mixture of uncrosslinked HA and
        HMPC being used as a dermal filler, either in 2008 or now.

        Moreover, Allergan’s experiment and its interpretation of the results
        fundamentally misunderstands the point of stability testing. The
        consideration whether a crosslinked HA composition would be suitable
        as a dermal filler depends on its final viscosity, not how much the
        viscosity drops during sterilization.
        ….
        Allergan argued the viscosity differences, measured at 0.1 Hz, indicated
        that Samples 1-3 were not stable to autoclave sterilization. EX1023, 26-
        27. In my opinion, the data does not support that conclusion. The final
        viscosity for Samples 2 and 3 in each test (~75-375 Pa*s) is

                                           49
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 323 of 357 PageID #:
                                    2717
  IPR2020-00084
  Patent 9,089,519 B2

        substantially the same as the final viscosities of Samples 4-6 (~50-90
        Pa*s), all of which are within the range of marketed dermal fillers (50–
        1,200 Pa*s). EX1039, 267.

  Ex. 1002 ¶¶ 216–218.
        In short, Dr. DeVore points to prior art that is evidence of record to rebut the
  unsupported statements of the Lebreton Declaration concerning the state of the
  prior art, as well as a skilled artisan’s knowledge of that art. Dr. DeVore also
  provides evidence-based arguments that undermine the probative value of the tests
  in Example 4 as indicative of unexpected or surprising results.
        Contrary to the Patent Owner’s arguments, we do not find these statements
  to be “conclusory” or lacking in objective support. The Patent Owner may attempt
  to rebut the statements of the DeVore Declaration at trial, but, in our view, the
  DeVore Declaration adduces evidence of record and presents arguments that
  presumptively rebut the Lebreton Declaration and, consequently, warrant denial of
  the Patent Owner’s request that we deny institution.
        In sum, having weighed the relevant Becton Dickinson factors, we find that
  although the grounds may rely on the same or substantially the same art or
  arguments previously presented to the Office, Petitioner has demonstrated
  sufficiently how the Office erred in a manner material to the patentability of the
  challenged claims in reliance on the Lebreton Declaration to overcome the prior
  art. Advanced Bionics, IPR2019-01469, Paper 6 at 8–9. Consequently, we decline
  to exercise our discretion under 35 U.S.C. § 325(d) to deny institution of the
  Petition.
                                   V. CONCLUSION
        For the reasons we have explained, we conclude that Petitioner has made a
  sufficiently persuasive showing that the cited references would have taught or
  suggested the elements of claims 1–8, and set forth a sufficient rationale for why a
                                           50
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 324 of 357 PageID #:
                                    2718
  IPR2020-00084
  Patent 9,089,519 B2

  person of ordinary skill would have been motivated to combine these teachings and
  suggestions to arrive at the invention recited in those claims. Petitioner has
  therefore established a reasonable likelihood of prevailing in demonstrating that
  claims 1–8 would have been obvious over the combinations of prior art set forth in
  the asserted grounds.
                                       VI. ORDER
        In consideration of the foregoing, it is hereby:
        ORDERED, pursuant to 35 U.S.C. § 314(a), that an inter partes review of
  claims 1–8 of the ’519 patent is INSTITUTED with respect to all Grounds in the
  Petition; and
        FURTHER ORDERED, pursuant to 35 U.S.C. § 314(c) and 37 C.F.R.
  § 42.4(b), that the inter partes review of the ’519 patent shall commence on the
  entry date of this Order, and notice is hereby given of the institution of a trial.


  FOR PETITIONER:

  Christopher L. Curfman
  William W. Cutchins
  MEUNIER CARLIN & CURFMAN LLC
  ccurfman@mcciplaw.com
  wcutchins@mcciplaw.com

  FOR PATENT OWNER:

  Dorothy P. Whelan
  Michael Kane
  FISH & RICHARDSON P.C.
  whelan@fr.com
  kane@fr.com




                                             51
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 325 of 357 PageID #:
                                    2719




                       
                       
                       
                   (;+,%,7%
         Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 326 of 357 PageID #:
                                             2720


Allergan Reports Fourth Quarter and Full-Year 2019 Financial Results
February 10, 2020
                                                            - Full-Year 2019 GAAP Net Revenues of $16.1 Billion; Q4 2019 GAAP Net Revenues of $4.4 Billion -
                                                        - Full-Year 2019 GAAP Loss Per Share of $16.02; Non-GAAP Performance Net Income Per Share of $17.64 -
                                                            - Q4 2019 GAAP Loss Per Share of $0.97; Non-GAAP Performance Net Income Per Share of $5.22 -
                                                              - Q4 2019 GAAP Operating Loss of $276.6 Million; Non-GAAP Operating Income of $2.08 Billion -
- Full-Year and Q4 2019 GAAP Net Revenue Driven by Growth in Top Promoted Products Including VRAYLAR®, BOTOX®, JUVÉDERM® Collection, OZURDEX® and Lo LOESTRIN®; Global Facial Aesthetics Rose 9.5% in FY 2019
                                                                                      and 8.2% in Q4 2019 (Excluding Exchange) -
- Continues to Advance R&D Pipeline on Key Programs Including FDA Approval of UBRELVY™ (Ubrogepant) for Migraine; Bimatoprost SR for Glaucoma NDA and Abicipar for Wet Age-Related Macular Degeneration BLA Under
                                                                                                     FDA Review -

DUBLIN, Feb. 10, 2020 /PRNewswire/ -- Allergan plc (NYSE: AGN) today reported its full-year and fourth quarter 2019 financial results including full-year 2019 GAAP net revenues of $16.1 billion, a 1.9 percent increase from 2018. Fourth quarter 2019 GAAP net revenues were
$4.35 billion, a 6.6 percent increase from the prior year quarter.




FOURTH QUARTER AND FULL-YEAR 2019 FINANCIAL RESULTS

                                                                                                            Q4 '19 v Q4
  (unaudited; $ in millions, except per share amounts)              Q4 '19                Q4 '18                '18               Year Ended December 31, 2019                Year Ended December 31, 2018                2019 v 2018
 Total Net Revenues                                             $    4,351.0          $    4,079.7                   6.6 %            $              16,088.9                     $              15,787.4                         1.9 %

 Operating (Loss)                                               $     (276.6)         $   (5,384.1)                  94.9   %           $                  (4,445.3)               $                   (6,247.6)                   28.8   %
 Diluted EPS                                                    $      (0.97)         $     (12.83)                  92.4   %           $                    (16.02)               $                     (15.26)                  (5.0)   %
 SG&A Expense                                                   $    1,639.6          $    1,193.6                   37.4   %           $                   5,943.5                $                    4,521.8                    31.4   %
 R&D Expense                                                    $      452.5          $      678.1                 (33.3)   %           $                   1,812.0                $                    2,266.2                  (20.0)   %
 Tax Rate                                                                24.8 %                23.2 %                 1.6   %                                  (2.9) %                                      25.8 %               (28.7)   %

 Non-GAAP Net Revenues                                          $    4,351.0          $    4,079.7                    6.6   %           $                  16,063.9                $                   15,762.4                     1.9   %
 Non-GAAP Operating Income                                      $    2,079.3          $    1,917.8                    8.4   %           $                   7,314.5                $                    7,555.8                   (3.2)   %
 Non-GAAP Performance Net Income Per Share                      $       5.22          $       4.29                  21.7    %           $                     17.64                $                      16.69                     5.7   %
 Non-GAAP Adjusted EBITDA                                       $    2,205.8          $    1,990.5                  10.8    %           $                   7,760.1                $                    7,954.1                   (2.4)   %
 Non-GAAP SG&A Expense                                          $    1,162.2          $    1,140.4                    1.9   %           $                   4,600.6                $                    4,354.9                     5.6   %
 Non-GAAP R&D Expense                                           $      414.8          $      436.1                  (4.9)   %           $                   1,708.6                $                    1,574.5                     8.5   %
 Non-GAAP Tax Rate                                                      10.3 %                14.3 %                (4.0)   %                                  11.7 %                                      14.2 %                 (2.5)   %


Executive Commentary

"I am proud of Allergan's colleagues who achieved many important milestones in 2019 that will make a difference to patients for years to come. They achieved FDA approval of UBRELV Y ™, a first-in-class oral treatment for migraine; two new approvals for BOTOX® for pediatric
spasticity; approval for VRAYLAR® for bipolar depression; and filings for two new eye care drugs - Bimatoprost SR for glaucoma and Abicipar for Age-related Macular Degeneration," said Brent Saunders, Chairman and CEO of Allergan. "Our colleagues also grew our core
business1 by 7.1 percent in 2019 and by 11.0 percent in the fourth quarter (excluding exchange), creating strong momentum for 2020 and our proposed combination with AbbVie."

Full-Year 2019 Financial Results

GAAP operating loss in 2019 was $4.45 billion compared with $6.25 billion in 2018. Non-GAAP operating income, which excludes the impact of impairments, amortization and other items, was $7.31 billion in 2019 compared to $7.56 billion in 2018. GAAP cash flow from operations
for the full year of 2019 totaled $7.24 billion. Cash flow from operations for the full year of 2019 includes a one-time $1.6 billion refund of taxes previously paid on capital gains. The tax refund was accrued in a prior period and the cash was received in the third quarter of 2019.

Fourth Quarter 2019 Financial Results

GAAP operating loss in the fourth quarter of 2019 was $276.6 million. Non-GAAP operating income in the fourth quarter of 2019 was $2.08 billion, an increase of 8.4 percent versus the prior year quarter. GAAP cash flow from operations for the fourth quarter of 2019 totaled $1.67
billion.

Operating Expenses

Total GAAP Selling, General and Administrative (SG&A) Expense was $1.64 billion for the fourth quarter of 2019, compared to $1.19 billion in the prior year quarter. Total non-GAAP SG&A expense was $1.16 billion for the fourth quarter of 2019, an increase of 1.9 percent from the
prior year quarter, primarily related to an increase in spending to support key products and new product launches. GAAP R&D investment for the fourth quarter of 2019 was $452.5 million, compared to $678.1 million in the fourth quarter of 2018. Non-GAAP R&D investment for the
fourth quarter of 2019 was $414.8 million, a decrease of 4.9 percent compared to the prior year quarter.

Amortization, Tax and Capitalization

Amortization expense for the fourth quarter of 2019 was $1.52 billion, compared to $1.57 billion in the fourth quarter of 2018. The Company's GAAP tax rate was 24.8 percent in the fourth quarter of 2019. The Company's non-GAAP adjusted tax rate was 10.3 percent in the fourth
quarter of 2019. As of December 31, 2019, Allergan had cash and marketable securities of $5.91 billion and outstanding indebtedness of $22.6 billion.

Operating Charges and Impairments

Allergan recorded a pre-tax charge of $302.5 million in the three months ended December 31, 2019 related to settlements reached in principle by subsidiaries Warner Chilcott and Watson with direct and indirect purchasers of LOESTRIN® 24 Fe and MINASTRIN® 24 Fe, resolving
class action litigations pending in the U.S. District Court for the District of Rhode Island. Additionally, Allergan recorded a pre-tax charge of $78.8 million in the three months ended December 31, 2019 related to settlements reached in principle by its Allergan Inc. subsidiary with a
putative plaintiff class of direct purchasers of RESTASIS®, as well as a group of pharmaceutical retailers, in the previously disclosed direct purchaser class action antitrust litigation pending in the U.S. District Court for the Eastern District of New York. Also in the fourth quarter of
2019, Allergan recorded a $314.0 million GAAP intangible asset impairment related to CARAFATE® due to the entry of a generic competitor. The Company excludes operating charges, asset sales and impairments, net and in-process research and development impairments from
its Non-GAAP performance net income attributable to shareholders as well as Adjusted EBITDA and Non-GAAP Operating Income.

1 Core business = Promoted Brands & Brands with Ongoing Exclusivity + Other Product Revenues & Other Revenues (See Table 12)

FOURTH QUARTER 2019 BUSINESS SEGMENT RESULTS

U.S. Specialized Therapeutics

U.S. Specialized Therapeutics net revenues were $1.82 billion in the fourth quarter of 2019, an increase of 0.7 percent versus the prior year quarter. Demand growth in BOTOX® Therapeutic, BOTOX® Cosmetic, ALLODERM® and JUVÉDERM® Collection was offset by a decline in
sales of CoolSculpting® and lower RESTASIS® revenues compared to the prior year quarter. Segment gross margin for the fourth quarter of 2019 was 91.4 percent. Segment contribution for the fourth quarter of 2019 was $1.24 billion.

Medical Aesthetics

        Facial Aesthetics
                BOTOX® Cosmetic net revenues in the fourth quarter of 2019 were $271.8 million, an increase of 5.3 percent from the prior year quarter. For full-year 2019, BOTOX® Cosmetic net revenues were $991.3 million, an increase of
                9.3 percent from 2018.
                JUVÉDERM® Collection (defined as JUVÉDERM®, VOLUMA® and other fillers) net revenues in the fourth quarter of 2019 were $166.4 million, an increase of 5.1 percent versus the prior year quarter. For full-year 2019,
                JUVÉDERM® Collection net revenues were $587.5 million, an increase of 7.2 percent from 2018.
        Regenerative Medicine
                ALLODERM® net revenues in the fourth quarter of 2019 were $104.7 million, an increase of 10.3 percent versus the prior year quarter.
        Body Contouring
                CoolSculpting® net revenues (including both CoolSculpting® Systems/Applicators and Consumables) in the fourth quarter of 2019 were $53.3 million, a decrease of 34.4 percent from the prior year quarter.
                CoolTone™ received regulatory clearance in the U.S. in 2019 and full launch began in January 2020.

Neurosciences & Urology

        BOTOX® Therapeutic net revenues in the fourth quarter of 2019 were $463.0 million, an increase of 6.9 percent versus the prior year quarter.

Eye Care

        RESTASIS® net revenues in the fourth quarter of 2019 were $309.0 million, a decrease of 4.9 percent versus the prior year quarter.
        ALPHAGAN®/COMBIGAN® net revenues in the fourth quarter of 2019 were $94.5 million, a decrease of 3.3 percent versus the prior year quarter.
        OZURDEX® net revenues in the fourth quarter of 2019 were $31.6 million, an increase of 7.8 percent versus the prior year quarter.

U.S. General Medicine

U.S. General Medicine net revenues in the fourth quarter of 2019 were $1.61 billion, an increase of 15.2 percent versus the prior year quarter. Demand growth in VRAYLAR®, LINZESS®, VIIBRYD® and Lo LOESTRIN® was partially offset by lower revenues from products that lost
exclusivity. Segment gross margin for the fourth quarter of 2019 was 82.1 percent. Segment contribution for the fourth quarter of 2019 was $1.03 billion.

Central Nervous System

        VRAYLAR® net revenues were $283.1 million in the fourth quarter of 2019, an increase of 88.1 percent from the prior year quarter. For full-year 2019, VRAYLAR® net revenues were $857.5 million, an increase of 76.0 percent from 2018.
        VIIBRYD®/FETZIMA® net revenues in the fourth quarter of 2019 were $114.2 million, an increase of 19.6 percent from the prior year quarter.

Gastrointestinal, Women's Health & Diversified Brands
         Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 327 of 357 PageID #:
                                             2721
        LINZESS® net revenues in the fourth quarter of 2019 were $231.2 million, an increase of 12.7 percent versus the prior year quarter.
        Lo LOESTRIN® net revenues in the fourth quarter of 2019 were $156.2 million, an increase of 8.6 percent versus the prior year quarter.
        BYSTOLIC®/BYVALSON® net revenues in the fourth quarter of 2019 were $169.6 million, an increase of 11.8 percent from the prior year quarter.

International

International net revenues in the fourth quarter of 2019 were $917.7 million, an increase of 8.1 percent versus the prior year quarter excluding foreign exchange impact, partly due to growth in Facial Aesthetics, BOTOX® Therapeutic and OZURDEX®. Segment gross margin for the
fourth quarter of 2019 was 83.8 percent. Segment contribution was $515.8 million.

Facial Aesthetics

        BOTOX® Cosmetic net revenues in the fourth quarter of 2019 were $182.9 million, an increase of 19.8 percent versus the prior year quarter excluding foreign exchange impact. For full-year 2019, BOTOX® Cosmetic net revenues were
        $671.7 million, an increase of 11.2 percent from 2018 excluding foreign exchange impact.
        JUVÉDERM® Collection net revenues in the fourth quarter of 2019 were $180.9 million, an increase of 5.7 percent versus the prior year quarter excluding foreign exchange impact. For full-year 2019, JUVÉDERM® Collection net
        revenues were $656.1 million, an increase of 12.1 percent from 2018 excluding foreign exchange impact.

Eye Care

        LUMIGAN®/GANFORT® net revenues in the fourth quarter of 2019 were $95.6 million, an increase of 1.4 percent versus the prior year quarter excluding foreign exchange impact.
        OZURDEX® net revenues in the fourth quarter of 2019 were $66.7 million, an increase of 132.8 percent versus the prior year quarter excluding foreign exchange impact. OZURDEX® growth was primarily related to a return to full stock in
        2019 following a 2018 recall of OZURDEX® in certain international markets.

Botox® Therapeutic

        BOTOX® Therapeutic net revenues in the fourth quarter of 2019 were $102.5 million, an increase of 8.9 percent versus the prior year quarter excluding foreign exchange impact.

PIPELINE UPDATE

Allergan R&D continues to advance its pipeline. During the fourth quarter of 2019, the Company's key clinical developments included:

        Allergan received approval from the U.S. Food and Drug Administration (FDA) for the Company's New Drug Application (NDA) for UBRELVY™ (ubrogepant) for the acute treatment of migraine with or without aura in adults. UBRELV Y ™
        is a first-in-class oral CGRP receptor antagonist (gepant) for the treatment of migraine attacks once they start. Launch began in January 2020.
        Allergan announced the FDA has granted Qualified Infectious Disease Product (QIDP) Designation and Fast Track Designation for ATM-AVI (aztreonam and avibactam) for the treatment of antibiotic-resistant gram-negative infections
        including complicated intra-abdominal infections (cIAI), complicated urinary tract infections (cUTI) and hospital-acquired bacterial pneumonia (HABP)/ventilator-associated bacterial pneumonia (VABP). ATM-AVI is an investigational,
        fixed-dose, intravenous combination antibiotic being developed jointly with Pfizer.
        The FDA approved Allergan's supplemental Biologics License Application (sBLA) to expand the BOTOX® (onabotulinumtoxinA) label for the treatment of pediatric patients ages two years and older with lower limb spasticity, excluding
        spasticity caused by cerebral palsy. This marks the 14th approved indication for BOTOX® and BOTOX® Cosmetic combined in the U.S., and the 11th BOTOX® therapeutic indication. The FDA approved BOTOX® (onabotulinumtoxinA) for
        pediatric upper limb spasticity in the second quarter of 2019.

In addition to fourth quarter 2019 pipeline developments listed above, Allergan expects two additional significant launches in the next twelve months:

        FDA action is expected in the first half of 2020 on Allergan's NDA for Bimatoprost Sustained-Release, a biodegradable implant for the reduction of intraocular pressure in patients with open-angle glaucoma or ocular hypertension. Launch
        is expected to follow in the first half of 2020.
        The FDA is currently reviewing a Biologics License Application (BLA) for Abicipar pegol, a novel, investigational DARPin® therapy, in patients with neovascular (wet) age-related macular degeneration (nAMD). The FDA is expected to
        take action on the BLA in mid-2020, with launch expected to follow. The European Medicines Agency (EMA) is also reviewing a Marketing Authorisation Application (MAA) for Abicipar in patients with nAMD. A decision from the
        European Commission is expected in the second half of 2020.

UPDATE ON PROPOSED ABBVIE TRANSACTION

On January 10, 2020, AbbVie and Allergan received conditional approval from the European Commission for AbbVie's proposed acquisition of Allergan, subject to the approved divestiture of brazikumab (IL-23 inhibitor) and other conditions.

On January 27, 2020, Allergan announced that it entered into definitive agreements to divest brazikumab and ZENPEP® (pancrelipase) in conjunction with the ongoing regulatory approval process for the proposed transaction.

AstraZeneca will acquire brazikumab, currently in Phase 2b/3 development for Crohn's Disease and in Phase 2 development for ulcerative colitis, including global development and commercial rights.

Nestle will acquire and take full operational ownership of ZENPEP® upon closing the transaction with customary transition support from Allergan. ZENPEP® is a treatment, which is available in the United States, for exocrine pancreatic insufficiency due to cystic fibrosis and other
conditions. Nestle also will be acquiring Viokace, another pancreatic enzyme preparation, as part of the same transaction.

The closings of the divestitures of brazikumab and ZENPEP® are contingent upon receipt of U.S. Federal Trade Commission and European Commission approval, closing of AbbVie's pending acquisition of Allergan and the satisfaction of other customary closing conditions.

Allergan expects the close of the pending AbbVie transaction around the end of the first quarter 2020, subject to receipt of required regulatory approvals and other closing conditions.

Due to the pending transaction, Allergan is not hosting a conference call to discuss its fourth quarter and full-year 2019 results.



 Allergan Contacts:
 Investors:
 Manisha Narasimhan, PhD (862) 261-7162

 Media:
 Lisa Brown                    (862) 261-7320



About Allergan plc

Allergan plc (NYSE: AGN), headquartered in Dublin, Ireland, is a global pharmaceutical leader focused on developing, manufacturing and commercializing branded pharmaceutical, device, biologic, surgical and regenerative medicine products for patients around the world. Allergan
markets a portfolio of leading brands and best-in-class products primarily focused on four key therapeutic areas including medical aesthetics, eye care, central nervous system and gastroenterology. As part of its approach to delivering innovation for better patient care, Allergan has
built one of the broadest pharmaceutical and device research and development pipelines in the industry.

With colleagues and commercial operations located in approximately 100 countries, Allergan is committed to working with physicians, healthcare providers and patients to deliver innovative and meaningful treatments that help people around the world live longer, healthier lives
every day.

For more information, visit Allergan's website at www.Allergan.com.

Forward-Looking Statement

Statements contained in this press release that refer to future events or other non-historical facts are forward-looking statements that reflect Allergan's current perspective on existing trends and information as of the date of this release. Actual results may differ materially from
Allergan's current expectations depending upon a number of factors affecting Allergan's business. These factors include, among others, the difficulty of predicting the timing or outcome of FDA approvals or actions, if any; the impact of competitive products and pricing; market
acceptance of and continued demand for Allergan's products; the impact of uncertainty around timing of generic entry related to key products, including RESTASIS®, on our financial results; risks associated with divestitures, acquisitions, mergers and joint ventures; risks related to
impairments; uncertainty associated with financial projections, projected debt reduction, projected cost reductions, projected synergies, restructurings, increased costs, and adverse tax consequences; difficulties or delays in manufacturing; risks related to the proposed transaction
between AbbVie and Allergan, such as, but not limited to, failure to complete the possible transaction, failure to realize the expected benefits of the possible transaction, and general economic and business conditions affecting the combined company following the consummation of
the possible transaction;and other risks and uncertainties detailed in Allergan's periodic public filings with the Securities and Exchange Commission, including but not limited to Allergan's Annual Report on Form 10-K for the year ended December 31, 2018 and Allergan's Quarterly
Report on Form 10-Q for the period ended September 30, 2019. Except as expressly required by law, Allergan disclaims any intent or obligation to update these forward-looking statements.

Statements Required by the Irish Takeover Rules

No statement in this press release is intended to constitute a profit forecast for any period, nor should any statements be interpreted to mean that earnings or earnings per share will necessarily be greater or lesser than those for the relevant preceding financial periods for Allergan.
No statement in this press release constitutes an asset valuation.

The directors of Allergan accept responsibility for the information contained in this press release. To the best of the knowledge and belief of the directors of Allergan (who have taken all reasonable care to ensure that such is the case), the information contained in this press release
is in accordance with the facts and does not omit anything likely to affect the import of such information.

Any holder of 1% or more of any class of relevant securities of Allergan may have disclosure obligations under Rule 8.3 of the Irish Takeover Panel Act, 1997, Takeover Rules 2013.



 The following presents Allergan plc's statement of operations for the three and twelve months ended December 31, 2019 and 2018:
                                                                                                                                                 Table 1
                                                                   ALLERGAN PLC
                                              CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS
                                                  (Unaudited; in millions, except per share amounts)

                                                                                   Three Months Ended                             Year Ended
                                                                                       December 31,                              December 31,
                                                                                  2019            2018                      2019             2018
 Net revenues                                                                   $ 4,351.0     $     4,079.7             $   16,088.9      $ 15,787.4

 Operating expenses:
       Cost of sales (excludes amortization and impairment of acquired
       intangibles including product rights)                                          704.0               590.0              2,493.1             2,191.4
       Research and development                                                       452.5               678.1              1,812.0             2,266.2
       Selling, general and administrative                                          1,639.6             1,193.6              5,943.5             4,521.8
       Amortization                                                                 1,517.5             1,569.1              5,856.6             6,552.3
       In-process research and development impairments                                     -                6.6                436.0               804.6
       Goodwill and other asset impairments / sales, net                              314.0             5,426.4              3,993.0             5,698.7
           Total operating expenses                                                 4,627.6             9,463.8             20,534.2            22,035.0
 Operating (loss)                                                                    (276.6)           (5,384.1)            (4,445.3)           (6,247.6)

 Non-operating income (expense):
        Interest income                                                                25.3                 11.6                 76.8               45.2
          Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 328 of 357 PageID #:
                                              2722
          Interest (expense)                                                     (191.9)               (210.2)            (783.0)                (911.2)
          Other income (expense), net                                              21.2                  (9.9)              32.8                  256.7
                  Total other income (expense), net                              (145.4)               (208.5)            (673.4)                (609.3)
(Loss) before income taxes and noncontrolling interest                           (422.0)             (5,592.6)          (5,118.7)              (6,856.9)
(Benefit) / provision for income taxes                                           (104.7)             (1,296.7)             146.4               (1,770.7)
Net (loss)                                                                       (317.3)             (4,295.9)          (5,265.1)              (5,086.2)
Loss / (income) attributable to noncontrolling interest                             0.1                  (4.0)              (5.9)                 (10.2)
Net (loss) attributable to shareholders                                          (317.2)             (4,299.9)          (5,271.0)              (5,096.4)
Dividends on preferred shares                                                          -                     -                  -                  46.4
Net (loss) attributable to ordinary shareholders                            $    (317.2)       $     (4,299.9)     $    (5,271.0)          $   (5,142.8)

(Loss) per share attributable to ordinary shareholders:
Net (loss) per share - basic                                                $     (0.97)       $      (12.83)      $     (16.02)           $    (15.26)
Net (loss) per share - diluted                                                    (0.97)              (12.83)            (16.02)                (15.26)

Weighted average shares outstanding:
Basic                                                                             328.4                 335.1              329.0                  337.0
Diluted                                                                           328.4                 335.1              329.0                  337.0




The following table details Allergan plc's product revenue for significant promoted products globally, within the U.S., and international for the three and twelve months ended December 31, 2019 and 2018.
                                                                                                                                                                                                                                                              Table 2
                                                                                                                             ALLERGAN PLC
                                                                                                                  NET REVENUES TOP GLOBAL PRODUCTS
                                                                                                                          (Unaudited; in millions)

                                                                    Three Months Ended December 31, 2019                                                                Three Months Ended December 31, 2018                                       Movement
                                                 US                  US                                                                                 US               US                                                                                 Total
                                              Specialized          General                                                                           Specialized       General                                                               Total        Change
                                             Therapeutics          Medicine      International    Corporate                        Total            Therapeutics       Medicine      International    Corporate              Total          Change       Percentage

 Botox®                                       $       734.8       $         -         $      285.4           $      -        $      1,020.2         $       691.4     $         -        $      254.5         $      -   $     945.9    $      74.3               7.9   %
 Restasis®                                            309.0                 -                 18.7                  -                 327.7                 325.0               -                16.6                -         341.6          (13.9)            (4.1)   %
 Juvederm® Collection                                 166.4                 -                180.9                  -                 347.3                 158.4               -               174.0                -         332.4           14.9               4.5   %
 Lumigan®/Ganfort®                                     81.9                 -                 95.6                  -                 177.5                  74.0               -                96.9                -         170.9            6.6               3.9   %
 Linzess®/Constella®                                      -             231.2                  6.8                  -                 238.0                     -           205.2                 6.4                -         211.6           26.4              12.5   %
 Bystolic®/Byvalson®                                      -             169.6                  0.6                  -                 170.2                     -           151.7                 0.4                -         152.1           18.1              11.9   %
 Alphagan®/Combigan®                                   94.5                 -                 43.1                  -                 137.6                  97.7               -                46.7                -         144.4           (6.8)            (4.7)   %
 Lo Loestrin®                                             -             156.2                    -                  -                 156.2                     -           143.8                   -                -         143.8           12.4               8.6   %
 Breast Implants                                       67.1                 -                 15.1                  -                  82.2                  68.2               -                10.5                -          78.7            3.5               4.4   %
 Viibryd®/Fetzima®                                        -             114.2                  3.6                  -                 117.8                     -            95.5                 2.3                -          97.8           20.0              20.4   %
 Eye Drops                                             61.2                 -                 59.3                  -                 120.5                  47.9               -                71.7                -         119.6            0.9               0.8   %
 Asacol®/Delzicol®                                        -               8.5                  8.9                  -                  17.4                     -            27.9                10.7                -          38.6          (21.2)           (54.9)   %
 Coolsculpting® Consumables                            36.4                 -                 16.6                  -                  53.0                  54.5               -                23.4                -          77.9          (24.9)           (32.0)   %
 Coolsculpting® Systems & Add On
 Applicators                                           16.9                 -                  8.8                  -                  25.7                   26.8              -                21.5                -           48.3         (22.6)           (46.8)   %
 Ozurdex®                                              31.6                 -                 66.7                  -                  98.3                   29.3              -                29.6                -           58.9          39.4              66.9   %
 Carafate®/Sulcrate®                                      -              46.9                  0.9                  -                  47.8                      -           54.1                 0.7                -           54.8          (7.0)           (12.8)   %
 Aczone®                                                2.5                 -                    -                  -                   2.5                    0.6              -                 0.1                -            0.7           1.8              n.m.
 Zenpep®                                                  -              80.8                  0.5                  -                  81.3                      -           66.8                 0.4                -           67.2          14.1              21.0   %
 Canasa®/Salofalk®                                        -               7.5                  4.7                  -                  12.2                      -           38.8                 4.5                -           43.3         (31.1)           (71.8)   %
 Vraylar®                                                 -             283.1                    -                  -                 283.1                      -          150.5                   -                -          150.5         132.6              88.1   %
 Saphris®                                                 -              36.3                    -                  -                  36.3                      -           36.8                   -                -           36.8          (0.5)            (1.4)   %
 Viberzi®                                                 -              49.8                  0.4                  -                  50.2                      -           48.9                 0.6                -           49.5           0.7               1.4   %
 Teflaro®                                                 -              38.1                  3.7                  -                  41.8                      -           30.0                   -                -           30.0          11.8              39.3   %
 Namzaric®                                                -              20.2                    -                  -                  20.2                      -           22.6                   -                -           22.6          (2.4)           (10.6)   %
 Rapaflo®                                               2.0                 -                  2.5                  -                   4.5                   18.9              -                 1.8                -           20.7         (16.2)           (78.3)   %
 Skin Care                                             44.6                 -                  4.2                  -                  48.8                   40.4              -                 3.6                -           44.0           4.8              10.9   %
 Kybella®/Belkyra®                                      6.3                 -                  0.8                  -                   7.1                    7.2              -                 1.0                -            8.2          (1.1)           (13.4)   %
 Alloderm®                                            104.7                 -                  2.0                  -                 106.7                   94.9              -                 2.5                -           97.4           9.3               9.5   %
 Dalvance®                                                -              26.4                  2.4                  -                  28.8                      -           17.3                 1.0                -           18.3          10.5              57.4   %
 Avycaz®                                                  -              30.7                    -                  -                  30.7                      -           24.6                   -                -           24.6           6.1              24.8   %
 Liletta®                                                 -              22.5                    -                  -                  22.5                      -           14.6                   -                -           14.6           7.9              54.1   %
 Namenda®                                                 -               3.2                    -                  -                   3.2                      -           10.7                   -                -           10.7          (7.5)           (70.1)   %
 Armour Thyroid                                           -              57.4                    -                  -                  57.4                      -           53.4                   -                -           53.4           4.0               7.5   %
 Savella®                                                 -              21.5                    -                  -                  21.5                      -           23.6                   -                -           23.6          (2.1)            (8.9)   %
 Other Products Revenues                               61.3             206.6                 85.5                1.4                 354.8                   73.6          181.1                88.8              2.8          346.3           8.5               2.5   %
 Total Net Revenues                           $     1,821.2       $   1,610.7         $      917.7           $    1.4               4,351.0         $      1,808.8    $   1,397.9        $      870.2         $    2.8        4,079.7   $     271.3               6.6   %




 1Botox® is comprised of the following:
 Botox® Therapeutics                                  463.0                  -               102.5                  -                565.5                  433.3               -                96.7                -         530.0           35.5               6.7 %
 Botox® Cosmetics                                     271.8                  -               182.9                  -                454.7                  258.1               -               157.8                -         415.9           38.8               9.3 %




                                                                    Twelve Months Ended December 31, 2019                                                               Twelve Months Ended December 31, 2018                                      Movement
                                                 US                  US                                                                                 US               US                                                                                 Total
                                              Specialized          General                                                                           Specialized       General                                                               Total        Change
                                             Therapeutics          Medicine       International   Corporate                        Total            Therapeutics       Medicine       International   Corporate              Total          Change       Percentage

 Botox®                                       $     2,730.5       $         -         $    1,060.8           $      -        $      3,791.3         $      2,545.8    $         -        $    1,031.6         $      -   $    3,577.4   $     213.9               6.0   %
 Restasis®                                          1,138.4                 -                 50.2                  -               1,188.6                1,197.0              -                64.5                -        1,261.5         (72.9)            (5.8)   %
 Juvederm® Collection                                 587.5                 -                656.1                  -               1,243.6                  548.2              -               614.8                -        1,163.0          80.6               6.9   %
 Lumigan®/Ganfort®                                    269.2                 -                360.8                  -                 630.0                  291.8              -               392.6                -          684.4         (54.4)            (7.9)   %
 Linzess®/Constella®                                      -             803.2                 23.8                  -                 827.0                      -          761.1                24.1                -          785.2          41.8               5.3   %
 Bystolic®/Byvalson®                                      -             600.6                  2.1                  -                 602.7                      -          583.8                 2.0                -          585.8          16.9               2.9   %
 Alphagan®/Combigan®                                  360.0                 -                162.0                  -                 522.0                  375.4              -               176.0                -          551.4         (29.4)            (5.3)   %
 Lo Loestrin®                                             -             588.9                    -                  -                 588.9                      -          527.7                   -                -          527.7          61.2              11.6   %
 Breast Implants                                      254.4                 -                  0.6                  -                 255.0                  263.0              -               130.1                -          393.1        (138.1)           (35.1)   %
 Viibryd®/Fetzima®                                        -             412.1                 11.4                  -                 423.5                      -          342.4                 7.2                -          349.6          73.9              21.1   %
 Eye Drops                                            230.4                 -                235.8                  -                 466.2                  202.7              -               279.7                -          482.4         (16.2)            (3.4)   %
 Asacol®/Delzicol®                                        -              76.7                 36.1                  -                 112.8                      -          130.8                45.7                -          176.5         (63.7)           (36.1)   %
 Coolsculpting® Consumables                           185.3                 -                 76.3                  -                 261.6                  235.3              -                64.2                -          299.5         (37.9)           (12.7)   %
 Coolsculpting® Systems & Add On
 Applicators                                           62.8                 -                 42.4                  -                 105.2                 126.3               -                43.3                -          169.6         (64.4)           (38.0)   %
 Alloderm®                                            395.9                 -                  7.9                  -                 403.8                 407.3               -                 8.0                -          415.3          (11.5)           (2.8)   %
 Ozurdex®                                             125.5                 -                274.6                  -                 400.1                 111.0               -               187.7                -          298.7         101.4              33.9   %
 Carafate®/Sulcrate®                                      -             212.5                  3.0                  -                 215.5                     -           217.8                 2.8                -          220.6           (5.1)           (2.3)   %
 Aczone®                                                9.3                 -                    -                  -                   9.3                  55.1               -                 0.4                -           55.5         (46.2)           (83.2)   %
 Zenpep®                                                  -             288.0                  1.2                  -                 289.2                     -           237.3                 0.4                -          237.7           51.5             21.7   %
 Canasa®/Salofalk®                                        -              31.5                 16.8                  -                  48.3                     -           169.2                17.6                -          186.8        (138.5)           (74.1)   %
 Vraylar®                                                 -             857.5                    -                  -                 857.5                     -           487.1                   -                -          487.1         370.4              76.0   %
 Saphris®                                                 -             135.3                    -                  -                 135.3                     -           139.7                   -                -          139.7           (4.4)           (3.1)   %
 Viberzi®                                                 -             187.9                  1.6                  -                 189.5                     -           176.5                 1.3                -          177.8           11.7              6.6   %
 Teflaro®                                                 -             147.0                  6.0                  -                 153.0                     -           128.0                 0.3                -          128.3           24.7             19.3   %
 Namzaric®                                                -              88.6                    -                  -                  88.6                     -           115.8                   -                -          115.8         (27.2)           (23.5)   %
 Rapaflo®                                              23.5                 -                  6.0                  -                  29.5                  81.9               -                 6.4                -           88.3         (58.8)           (66.6)   %
 Skin Care                                            158.0                 -                 14.6                  -                 172.6                 138.8               -                15.2                -          154.0           18.6             12.1   %
 Kybella®/Belkyra®                                     27.4                 -                  3.3                  -                  30.7                  31.8               -                 6.3                -           38.1           (7.4)          (19.4)   %
 Dalvance®                                                -              81.9                  6.0                  -                  87.9                     -            56.1                 2.3                -           58.4           29.5             50.5   %
 Avycaz®                                                  -             116.7                    -                  -                 116.7                     -            94.6                   -                -           94.6           22.1             23.4   %
 Liletta®                                                 -              79.1                    -                  -                  79.1                     -            50.9                   -                -           50.9           28.2             55.4   %
 Namenda®                                                 -              22.8                    -                  -                  22.8                     -            71.0                   -                -           71.0         (48.2)           (67.9)   %
 Armour Thyroid                                           -             218.5                    -                  -                 218.5                     -           198.8                   -                -          198.8           19.7              9.9   %
 Savella®                                                 -              88.5                    -                  -                  88.5                     -            85.0                   -                -           85.0            3.5              4.1   %
 Other Products Revenues                              261.9             797.6                342.6               32.0               1,434.1                 308.9           749.3               380.2             39.5        1,477.9         (43.8)            (3.0)   %
        Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 329 of 357 PageID #:
                                            2723
 Total Net Revenues                            $     6,820.0         $   5,834.9          $    3,402.0          $    32.0             16,088.9          $     6,920.3         $   5,322.9         $     3,504.7         $     39.5            15,787.4          $    301.5                  1.9 %




 1Botox® is comprised of the following:
 Botox® Therapeutics                                 1,739.2                    -                389.1                      -          2,128.3                1,638.5                    -                390.4                   -             2,028.9               99.4                  4.9 %
 Botox® Cosmetics                                      991.3                    -                671.7                      -          1,663.0                  907.3                    -                641.2                   -             1,548.5              114.5                  7.4 %




The following table presents Allergan plc's Condensed Consolidated Balance Sheets as of December 31, 2019 and December 31, 2018.
                                                                                                                        Table 3
                                                         ALLERGAN PLC
                                          CONDENSED CONSOLIDATED BALANCE SHEETS
                                                      (Unaudited; in millions)
                                                                                 December 31,                  December 31,
                                                                                      2019                         2018


Assets
 Cash and cash equivalents                                                            $             2,503.3             $               880.4
 Marketable securities                                                                              3,411.6                           1,026.9
 Accounts receivable, net                                                                           3,192.3                           2,868.1
 Inventories                                                                                        1,133.1                             846.9
 Prepaid expenses and other current assets                                                            886.4                             819.1
 Assets held for sale                                                                                  31.7                             916.2
 Property, plant and equipment, net                                                                 1,926.5                           1,787.0
 Investments and other assets                                                                         984.9                           3,034.3
 Right of use asset - operating leases                                                                490.4                                 -
 Product rights and other intangibles                                                              37,890.6                          43,695.4
 Goodwill                                                                                          42,248.3                          45,913.3
    Total assets                                                                      $            94,699.1             $           101,787.6

Liabilities & Equity
  Current liabilities                                                                 $             6,413.8             $             4,859.6
  Lease liability                                                                                     570.5             $                   -
  Current and long-term debt and capital leases                                                    22,649.0                          23,797.7
  Deferred income taxes and other liabilities                                                       6,869.4                           7,999.3
  Total equity                                                                                     58,196.4                          65,131.0
     Total liabilities and equity                                                     $            94,699.1             $           101,787.6




The following table presents Allergan plc's Condensed Consolidated Statements of Cash Flows for the three and twelve months ended December 31, 2019 and 2018.
                                                                                                                                                       Table 4
                                                        ALLERGAN PLC
                                      CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                    (Unaudited; in millions)
                                                                             Three Months Ended December 31,              Twelve Months Ended December 31,
                                                                                2019                    2018                  2019                 2018
Cash Flows From Operating Activities:
Net (loss)                                                                   $     (317.3)         $      (4,295.9)      $     (5,265.1)       $     (5,086.2)
Reconciliation to net cash provided by operating activities:
 Depreciation                                                                        53.9                     46.6                204.5                 196.3
 Amortization                                                                     1,517.5                  1,569.1              5,856.6               6,552.3
 Provision for inventory reserve                                                     32.4                     21.5                160.2                  96.4
 Share-based compensation                                                            52.6                     54.6                214.3                 239.8
 Deferred income tax benefit                                                       (295.6)                   107.1               (660.9)             (1,255.7)
 In-process research and development impairments                                         -                     6.6                436.0                 804.6
 Loss on asset sales and impairments, net                                           314.0                  5,426.4              3,993.0               5,698.7
 Gain on forward sale of Teva shares                                                     -                        -                    -                (60.9)
 Gain on sale of businesses                                                              -                        -                    -               (182.6)
 Non-cash extinguishment of debt                                                         -                    12.6                  0.2                  30.0
 Cash charge related to extinguishment of debt                                           -                   (27.4)                    -                (45.6)
 Amortization of deferred financing costs                                             4.2                      5.2                 17.5                  22.6
 Non-cash lease expense                                                              37.4                         -               130.9                      -
 Contingent consideration adjustments,
    including accretion                                                               4.6                      6.6                 54.1                (106.5)
 Other, net                                                                          (3.2)                    28.5                 (5.5)                 29.0
 Changes in assets and liabilities (net of effects
    of acquisitions):
      Decrease / (increase) in accounts receivable, net                            (174.2)                   (54.0)              (358.8)                (37.0)
      Decrease / (increase) in inventories                                          (64.5)                    (9.5)              (393.4)               (145.7)
      Decrease / (increase) in prepaid expenses
         and other current assets                                                   (41.9)                     9.7                (78.1)                  4.3
      Increase / (decrease) in accounts payable
         and accrued expenses                                                       559.5                    197.7              1,434.4                 151.6
      Increase / (decrease) in income and other
         taxes payable                                                               59.2                 (1,607.1)             1,697.9              (1,191.6)
      Increase / (decrease) in other assets and liabilities                         (68.3)                     0.3               (199.1)                (73.7)
           Net cash provided by operating activities                              1,670.3                  1,498.6              7,238.7               5,640.1
Cash Flows From Investing Activities:
Additions to property, plant and equipment                                         (121.9)                   (88.4)              (375.2)               (253.5)
Additions to product rights and other intangibles                                   (12.3)                        -               (58.3)                     -
Additions to investments                                                           (200.0)                (1,015.3)            (3,938.0)             (2,471.7)
Proceeds from sale of investments and other assets                                  102.9                     58.0              1,569.6               6,259.3
Payments to settle Teva related matters                                                  -                        -                    -               (466.0)
Proceeds from sales of property, plant and equipment                                  5.2                      5.8                 23.7                  30.4
Acquisitions of businesses, net of cash acquired                                         -                        -               (80.6)                     -
           Net cash (used in) / provided by investing activities                   (226.1)                (1,039.9)            (2,858.8)              3,098.5
Cash Flows From Financing Activities:
Proceeds from borrowings on long-term indebtedness, including credit
  facility                                                                            8.6                  1,939.8                 11.9               2,657.0
Proceeds from Forward Sale of Teva securities                                            -                        -                    -                465.5
Debt issuance and other financing costs                                                  -                   (10.4)                    -                (10.4)
Payments on debt, including capital lease obligations                                    -                (1,688.6)            (1,044.9)             (8,804.5)
Proceeds from stock plans                                                            46.2                      4.2                 91.2                 102.4
Other financing, including contingent consideration                                  (3.0)                    (9.2)                (9.3)                (30.9)
Payments to settle Teva related matters                                                  -                        -                    -               (234.0)
Repurchase of ordinary shares                                                        (6.3)                  (751.9)              (840.6)             (2,775.4)
Dividends                                                                          (243.0)                  (241.7)              (974.4)             (1,049.8)
           Net cash (used in) financing activities                                 (197.5)                  (757.8)            (2,766.1)             (9,680.1)
Effect of currency exchange rate changes on cash
  and cash equivalents                                                               19.1                     (8.4)                 9.1                   4.7
           Net increase / (decrease) in cash and cash equivalents                 1,265.8                   (307.5)             1,622.9                (936.8)
Cash and cash equivalents at beginning of period                                  1,237.5                  1,187.9                880.4               1,817.2
Cash and cash equivalents at end of period                                   $    2,503.3          $         880.4       $      2,503.3        $        880.4




Non-GAAP performance net income per share is used by management as one of the primary metrics in evaluating the Company's performance. We believe that Non-GAAP performance net income per share enhances the comparability of our results between periods and
provides additional information and transparency to investors on adjustments and other items that are not indicative of the Company's current and future operating performance. These are the financial measures used by our management team to evaluate our operating
performance and make day to day operating decisions. We define non-GAAP adjustments to the reported GAAP measures as GAAP results adjusted for the following net of tax: (i) amortization expenses, (ii) global supply chain and operational excellence initiatives or other
restructurings of a similar nature, (iii) acquisition, divestiture, integration and licensing charges, (iv) accretion and fair market value adjustments on contingent liabilities, (v) impairment/asset sales and related costs, including the exclusion of discontinued operations, (vi) legal
settlements and (vii) other unusual charges or expenses. Non-GAAP performance net income per share is not, and should not be viewed as, a substitute for reported GAAP continuing operations loss per share. The Company has consistently excluded amortization of all
intangible assets, including the product rights that generate a significant portion of our ongoing revenue. The Company's total accumulated amortization, including impairments of currently marketed products, related to our intangible assets as of December 31, 2019 and
December 31, 2018 was $39.6 billion and $32.3 billion, respectively, and is expected to continue to be a material non-GAAP adjustment. The following table presents Allergan plc's GAAP to Non-GAAP adjustments for the three and twelve months ended December 31, 2019
and 2018:
                                                                                                                                                                                                                                                                                           Table 5
                                                                                                                                           ALLERGAN PLC
                                                                                                                               GAAP TO NON-GAAP ADJUSTMENTS
                                                                                                                                       (Unaudited; in millions)

                                                                                                                                                               Three Months Ended December 31, 2019
        Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 330 of 357 PageID #:
                                            2724
                                                                                                                                                                                                            Asset sales &       Interest       Other
                                                                           Net                                   Research &              Selling &            General &                                     Impairments,       expense,       income             Income
                                                                         Revenue              COGS              Development             Marketing           Administrative           Amortization               net                net      (expense)             taxes
GAAP                                                                   $    4,351.0         $   704.0           $      452.5           $      883.0         $        756.6           $   1,517.5            $       314.0     $ (166.6)     $     21.2       $      (104.7)

Purchase accounting impact on stock-based compensation for
acquired awards                                                                    -               (0.2)                   (0.2)               (0.6)                    (0.2)                     -                       -            -             -                    -
Severance due to integration of acquired entities                                  -                   -                       -                   -                        -                     -                       -            -             -                    -
Non-acquisition related severance and restructuring                                -               (2.3)                    0.1                (1.4)                     4.2                      -                       -            -             -                    -
Costs associated with disposed businesses                                          -                   -                       -                   -                        -                     -                       -            -             -                    -
Integration charges of acquired businesses                                         -               (0.3)                   (4.9)               (0.7)                   (13.2)                     -                       -            -             -                    -
Costs associated with the AbbVie transaction                                       -               (4.1)                   (3.1)              (31.2)                   (34.5)                     -                       -            -             -                    -
Milestones and upfront expenses for asset acquisitions
                                                       Other                       -                   -                  (27.1)                   -                        -                     -                       -            -             -                    -
Accretion and fair-value adjustments to contingent
consideration                                                                      -               (2.2)                   (2.4)                   -                        -                     -                       -            -             -                    -
Impairment of Carafate intangible asset                                            -                   -                       -                   -                        -                     -                 (314.0)            -             -                    -
Non-cash amortization of debt premium recognized in
purchase accounting                                                                -                   -                       -                   -                        -                     -                       -         (5.8)            -                   -
Asset sales and impairments, other                                                 -                   -                       -                   -                        -                     -                       -             -            -                   -
Litigation settlement related charges                                              -                   -                       -                   -                  (401.6)                     -                       -             -            -                   -
Other adjustments                                                                  -               (0.1)                   (0.1)                   -                     1.8              (1,517.5)                       -             -            -                   -
Income taxes on pre-tax adjustments                                                -                   -                       -                   -                        -                     -                       -             -            -               239.9
Discrete income tax events                                                         -                   -                       -                   -                        -                     -                       -             -            -                63.2

Non-GAAP Adjusted                                                      $    4,351.0         $     694.8          $       414.8         $      849.1          $         313.1         $            -         $             -   $   (172.4)   $     21.2       $       198.4




                                                                                                                                                         Three Months Ended December 31, 2018
                                                                                                                                                                                                            Asset sales &       Interest       Other
                                                                           Net                                   Research &              Selling &            General &                                     Impairments,       expense,       income             Income
                                                                         Revenue              COGS              Development             Marketing           Administrative           Amortization               net                net      (expense)             taxes
GAAP                                                                   $    4,079.7         $   590.0           $      678.1           $      841.6         $        352.0           $   1,569.1            $      5,433.0    $ (198.6)     $     (9.9)      $     (1,296.7)

Purchase accounting impact on stock-based compensation for
acquired awards                                                                    -               (0.3)                   (0.6)               (1.4)                    (0.4)                     -                       -            -             -                    -
Severance due to integration of acquired entities                                  -                   -                   (0.6)                   -                    (2.5)                     -                       -            -             -                    -
Non-acquisition related severance and restructuring                                -               (5.2)                   (0.1)              (20.3)                     0.2                      -                       -            -             -                    -
Costs associated with disposed businesses                                          -                0.5                        -                0.2                     (1.3)                     -                       -            -             -                    -
Integration charges of acquired businesses                                         -               (0.1)                    0.2                    -                   (10.4)                     -                       -            -             -                    -
Milestones and upfront expenses for asset acquisitions
                                                       Bonti, Inc.                 -                   -                (196.6)                    -                        -                     -                       -            -             -                    -
                                             Editas Medicine, Inc.                 -                   -                 (25.0)                    -                        -                     -                       -            -             -                    -
                                                           Other                   -                   -                 (16.5)                    -                        -                     -                       -            -             -                    -
Accretion and fair-value adjustments to contingent
consideration                                                                      -               (3.7)                   (2.9)                   -                        -                     -                       -            -             -                    -
Non-cash amortization of debt premium recognized in
purchase accounting                                                                -                   -                      -                    -                        -                     -                       -         (5.5)             -                  -
Impairment of Kybella® intangible asset                                            -                   -                      -                    -                        -                     -               (1,643.8)             -             -                  -
Impairment of TrueTear® intangible asset                                           -                   -                      -                    -                        -                     -                 (187.6)             -             -                  -
Impairment of goodwill                                                             -                   -                      -                    -                        -                     -               (2,841.1)             -             -                  -
Impairment of Anti-Infectives held for sale                                        -                   -                      -                    -                        -                     -                 (771.7)             -             -                  -
Asset sales and impairments, other                                                 -                   -                      -                    -                        -                     -                   25.5              -             -                  -
Impairment of assets held for sale                                                 -                   -                      -                    -                        -                     -                  (14.2)             -             -                  -
Loss on bond repurchases                                                           -                   -                      -                    -                        -                     -                       -             -        (13.9)                  -
Litigation settlement related charges                                              -                   -                      -                    -                   (16.4)                     -                       -             -             -                  -
Other adjustments                                                                  -                 0.1                    0.1                    -                    (0.9)             (1,569.1)                   (0.1)         (0.1)         (2.0)                  -
Income taxes on pre-tax adjustments                                                -                   -                      -                    -                        -                     -                       -             -             -              658.8
Discrete income tax events                                                         -                   -                      -                    -                        -                     -                       -             -             -              879.8

Non-GAAP Adjusted                                                      $    4,079.7         $     581.3          $       436.1         $      820.1          $         320.3         $            -         $             -   $   (204.2)   $    (25.8)      $       241.9

The non-GAAP income tax expense is determined based on our pre-tax income, adjusted for non-GAAP items on a jurisdiction by jurisdiction basis. The non-GAAP effective tax rate in the three months ended December 31, 2019 was impacted by income earned in jurisdictions
with tax rates lower than the Irish statutory rate, partially offset by U.S. income taxed at rates higher than the Irish statutory rate.

The non-GAAP effective tax rate for the three months ended December 31, 2019 excludes a net discrete tax benefit of $63.2 million related to a change in valuation allowance and the tax effects of integration activities.




                                                                                                                                                        Twelve Months Ended December 31, 2019
                                                                                                                                                                                                            Asset sales &       Interest       Other
                                                                          Net                                    Research &             Selling &             General &                                     Impairments,       expense,       income             Income
                                                                        Revenue              COGS               Development             Marketing           Administrative           Amortization               net                net      (expense)             taxes
GAAP                                                                   $ 16,088.9           $ 2,493.1           $     1,812.0          $ 3,461.7            $      2,481.8           $   5,856.6            $      4,429.0    $ (706.2)     $     32.8       $       146.4

Purchase accounting impact on stock-based compensation for
acquired awards                                                                    -               (0.9)                   (1.1)               (2.8)                    (0.9)                     -                       -            -             -                    -
Severance due to integration of acquired entities                                  -                   -                       -                   -                    (0.8)                     -                       -            -             -                    -
Non-acquisition related severance and restructuring                                -               (8.3)                    0.9                (4.0)                    (4.3)                     -                       -            -             -                    -
Costs associated with disposed businesses                                          -                   -                       -                   -                    (0.3)                     -                       -            -             -                    -
Integration charges of acquired businesses                                         -               (0.2)                   (5.4)               (1.5)                   (23.2)                     -                       -            -             -                    -
Costs associated with the AbbVie transaction                                       -               (4.6)                   (5.0)              (49.9)                   (86.7)                     -                       -            -             -                    -
Milestones and upfront expenses for asset acquisitions
                                        Akarna Therapeutics, Ltd                   -                   -                  (10.0)                   -                        -                     -                       -            -             -                    -
                                  RetroSense Therapeutics, LLC                     -                   -                  (20.0)                   -                        -                     -                       -            -             -                    -
                                                          Other                    -                   -                  (53.2)                   -                        -                     -                       -            -             -                    -
Accretion and fair-value adjustments to contingent
consideration                                                                      -              (44.6)                   (9.5)                   -                        -                     -                       -            -             -                    -
Non-cash amortization of debt premium recognized in
purchase accounting                                                                -                   -                      -                    -                        -                     -                       -        (22.2)            -                    -
Impairment of goodwill                                                             -                   -                      -                    -                        -                     -               (3,552.8)             -            -                    -
Impairment of Anti-Infectives                                                      -                   -                      -                    -                        -                     -                 (129.4)             -            -                    -
Impairment of IPR&D products acquired in the Allergan
Acquisition                                                                        -                   -                      -                    -                        -                     -                 (182.0)            -             -                    -
        Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 331 of 357 PageID #:
                                            2725
Impairment of IPR&D products acquired in the Vitae
Acquisition                                                                        -                  -                       -                   -                        -                     -                  (78.0)                       -                -                   -
Impairment of IPR&D products acquired in the Tobira
Acquisition                                                                        -                  -                       -                   -                        -                     -                 (176.0)                       -                -                   -
Impairment of Carafate intangible asset                                            -                  -                       -                   -                        -                     -                 (314.0)                       -                -                   -
Asset sales and impairments, other                                                 -                  -                       -                   -                        -                     -                    3.2                        -                -                   -
Litigation settlement related charges                                              -                  -                       -                   -                (1,167.3)                     -                       -                       -                -                   -
Milestone component of ongoing intellectual property
agreement                                                                     (25.0)                   -                      -                   -                        -                     -                         -                     -               -                    -
Other adjustments                                                                  -               (0.2)                  (0.1)                   -                    (1.2)             (5,856.6)                         -                     -           (0.3)                    -
Income taxes on pre-tax adjustments                                                -                   -                      -                   -                        -                     -                         -                     -               -             1,022.5
Discrete income tax events                                                         -                   -                      -                   -                        -                     -                         -                     -               -              (394.0)

Non-GAAP Adjusted                                                     $   16,063.9         $   2,434.3          $      1,708.6        $    3,403.5          $       1,197.1         $            -        $                -          $    (728.4)     $     32.5       $        774.9




                                                                                                                                                        Twelve Months Ended December 31, 2018
                                                                                                                                                                                                          Asset sales &                 Interest          Other
                                                                         Net                                     Research &            Selling &             General &                                    Impairments,                 expense,          income              Income
                                                                       Revenue              COGS                Development            Marketing           Administrative           Amortization              net                          net         (expense)              taxes
GAAP                                                                  $ 15,787.4           $ 2,191.4            $     2,266.2         $ 3,250.6            $      1,271.2           $   6,552.3           $      6,503.3              $ (866.0)        $    256.7       $      (1,770.7)

Purchase accounting impact on stock-based compensation for
acquired awards                                                                    -               (2.1)                  (4.8)               (8.6)                    (2.9)                     -                       -                       -                -                   -
Severance due to integration of acquired entities                                  -                   -                  (0.6)               (0.7)                    (3.3)                     -                       -                       -                -                   -
Non-acquisition related severance and restructuring                                -              (33.7)                  (1.9)              (38.8)                    (5.4)                     -                  (13.6)                       -                -                   -
Costs associated with disposed businesses                                          -               (1.0)                      -                0.2                     (4.1)                     -                       -                       -                -                   -
Integration charges of acquired businesses                                         -               (0.3)                  (0.6)               (1.0)                   (43.5)                     -                       -                       -                -                   -
Milestones and upfront expenses for asset acquisitions
                                                Elastagen Pty Ltd                  -                  -                 (96.1)                    -                        -                     -                         -                     -                -                   -
                                                  AstraZeneca plc                  -                  -                 (90.0)                    -                        -                     -                         -                     -                -                   -
                                                      Merck & Co.                  -                  -                (115.0)                    -                        -                     -                         -                     -                -                   -
                              Chase Pharmaceuticals Corporation                    -                  -                 (75.0)                    -                        -                     -                         -                     -                -                   -
                                         Repros Therapeutics, Inc.                 -                  -                 (33.2)                    -                        -                     -                         -                     -                -                   -
                                                        Bonti, Inc.                -                  -                (196.6)                    -                        -                     -                         -                     -                -                   -
                                             Editas Medicine, Inc.                 -                  -                 (40.0)                    -                        -                     -                         -                     -                -                   -
                                                            Other                  -                  -                 (33.0)                    -                        -                     -                         -                     -                -                   -
Accretion and fair-value adjustments to contingent
consideration                                                                      -              111.7                   (5.1)                   -                        -                     -                         -                     -                -                   -
Non-cash amortization of debt premium recognized in
purchase accounting                                                                -                  -                       -                   -                        -                     -                       -                   (21.2)               -                   -
Impairment of Kybella® intangible asset                                            -                  -                       -                   -                        -                     -               (1,643.8)                        -               -                   -
Impairment of TrueTear® intangible asset                                           -                  -                       -                   -                        -                     -                 (187.6)                        -               -                   -
Impairment of goodwill                                                             -                  -                       -                   -                        -                     -               (2,841.1)                        -               -                   -
Impairment of Anti-Infectives held for sale                                        -                  -                       -                   -                        -                     -                 (771.7)                        -               -                   -
Impairment of IPR&D products acquired in the Allergan
Acquisition                                                                        -                  -                       -                   -                        -                     -                 (236.0)                       -                -                   -
Impairment of IPR&D products acquired in the Vitae
Acquisition                                                                        -                  -                       -                   -                        -                     -                  (40.0)                       -               -                    -
Impairment of assets held for sale                                                 -                  -                       -                   -                        -                     -                 (266.2)                       -               -                    -
Impairment of RORgt IPR&D product                                                  -                  -                       -                   -                        -                     -                 (522.0)                       -               -                    -
Asset sales and impairments, other                                                 -                  -                       -                   -                        -                     -                   18.4                        -               -                    -
Gain on Teva securities                                                            -                  -                       -                   -                        -                     -                       -                       -          (60.6)                    -
Milestone component of ongoing intellectual property
agreement                                                                     (25.0)                  -                      -                    -                        -                     -                         -                      -              -                   -
Gain on the sale of divestiture                                                    -                  -                      -                    -                        -                     -                         -                      -        (182.6)                   -
Gain on bond repurchases                                                           -                  -                      -                    -                        -                     -                         -                      -         (15.6)                   -
Litigation settlement related charges                                              -                  -                      -                    -                   (56.8)                     -                         -                      -              -                   -
Other adjustments                                                                  -                0.1                    0.2                    -                    (2.0)             (6,552.3)                       0.3                  (0.1)          (5.7)                   -
Income taxes on pre-tax adjustments                                                -                  -                      -                    -                        -                     -                         -                      -              -             1,506.1
Discrete income tax events                                                         -                  -                      -                    -                        -                     -                         -                      -              -             1,213.8

Non-GAAP Adjusted                                                     $   15,762.4         $   2,266.1          $      1,574.5        $    3,201.7          $       1,153.2         $            -        $                -          $    (887.3)     $     (7.8)      $        949.2

The non-GAAP income tax expense is determined based on our pre-tax income, adjusted for non-GAAP items on a jurisdiction by jurisdiction basis. The non-GAAP effective tax rate in the twelve months ended December 31, 2019 was impacted by income earned in
jurisdictions with tax rates lower than the Irish statutory rate, partially offset by U.S. income taxed at rates higher than the Irish statutory rate.

The non-GAAP effective tax rate for the twelve months ended December 31, 2019 excludes a net discrete tax detriment of $394.0 million related to a change in valuation allowance partially offset by the tax impacts of U.S. capital losses and changes in the applicable tax rates
on certain temporary differences.




The following table presents a reconciliation of Allergan plc's reported net income / (loss) attributable to shareholders and diluted earnings per share to non-GAAP performance net income and non-GAAP performance net income per share for the three and twelve months
ended December 31, 2019 and 2018:
                                                                                                                                                                                                                                                                        Table 6
                                                                                                   ALLERGAN PLC
                                                                                             RECONCILIATION TABLE
                                                                                (Unaudited; in millions except per share amounts)

                                                                                                                                                         Three Months Ended                                                                  Twelve Months Ended
                                                                                                                                                            December 31,                                                                        December 31,
                                                                                                                                             2019                                   2018                                       2019                                   2018


GAAP to Non-GAAP Performance net income calculation

 GAAP (loss) attributable to ordinary shareholders                                                                                     $              (317.2)                  $            (4,299.9)                $                    (5,271.0)           $               (5,096.4)
 Adjusted for:
    Amortization                                                                                                                                      1,517.5                                1,569.1                                       5,856.6                             6,552.3
    Acquisition, divestiture and licensing (income) /
    charges                                                                                                                                            112.9                                   249.9                                         220.5                               485.7
    Accretion and fair-value adjustments to contingent
    consideration                                                                                                                                         4.6                                    6.6                                          54.1                              (106.6)
    Goodwill and other impairments and asset sales, net
    and related costs                                                                                                                                  314.0                                 5,433.0                                       4,429.0                             6,503.3
    Other                                                                                                                                                  -                                   (15.9)                                            -                               (42.6)
    Non-acquisition restructurings, including Global Supply
    Chain initiatives                                                                                                                                   (0.6)                                   25.4                                          15.7                                 79.8
    Legal settlements                                                                                                                                  401.6                                    16.4                                       1,167.3                                 56.8
    Income taxes on items above and other discrete
    income tax adjustments                                                                                                                            (303.1)                               (1,538.6)                                      (628.5)                            (2,719.9)
 Non-GAAP performance net income attributable to
 shareholders                                                                                                                          $              1,729.7                  $             1,446.0                 $                     5,843.7            $                5,712.4

Diluted earnings per share

 Diluted (loss) per share from continuing operations
 attributable to shareholders- GAAP                                                                                                    $               (0.97)                  $              (12.83)                $                     (16.02)            $                 (15.12)

 Non-GAAP performance net income per share attributable
 to shareholders                                                                                                                       $                5.22                   $                4.29                 $                       17.64            $                  16.69

 Basic weighted average ordinary shares outstanding                                                                                                    328.4                                   335.1                                         329.0                               337.0
 Effect of dilutive securities:
     Dilutive shares                                                                                                                                      2.9                                    2.3                                           2.2                                  5.2
        Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 332 of 357 PageID #:
                                            2726
 Diluted weighted average ordinary shares outstanding                                                                                                       331.3                                        337.4                                         331.2                              342.2




We define adjusted EBITDA as an amount equal to consolidated net income / (loss) attributable to shareholders for such period adjusted for the following: (i) interest expense, (ii) interest income, (iii) (benefit) for income taxes, (iv) depreciation and amortization expenses, (v)
stock-based compensation expense, (vi) asset impairment charges and losses / (gains) and expenses associated with the sale of assets, including the exclusion of discontinued operations, (vii) business restructuring charges associated with Allergan's global supply chain
and operational excellence initiatives or other restructurings of a similar nature, (viii) costs and charges associated with the acquisition and divestitures of businesses and assets including, but not limited to, milestone payments, integration charges, other charges associated
with the revaluation of assets or liabilities and charges associated with the revaluation of acquisition related contingent liabilities that are based in whole or in part on future estimated cash flows, (ix) litigation charges and settlements and (x) other unusual charges or
expenses. We define non-GAAP adjusted operating income as adjusted EBITDA including depreciation and certain stock-based compensation charges and excluding dividend income and fair value accounting results included within other income (expense), net.

The following table presents a reconciliation of Allergan plc's reported net income / (loss) attributable to shareholders for the three and twelve months ended December 31, 2019 and 2018 to adjusted EBITDA and non-GAAP operating income:
                                                                                                                                                                                                                                                                                      Table 7
                                                                                      ALLERGAN PLC
                                                           ADJUSTED EBITDA and NON-GAAP OPERATING INCOME, RECONCILIATION TABLE
                                                                                   (Unaudited; in millions)

                                                                                                                                                                  Three Months Ended                                                                  Twelve Months Ended
                                                                                                                                                                     December 31,                                                                        December 31,
                                                                                                                                                     2019                                     2018                                        2019                                2018


GAAP (loss) attributable to ordinary shareholders                                                                                             $                 (317.2)              $                 (4,299.9)                   $             (5,271.0)             $             (5,096.4)
Plus:
  Interest expense                                                                                                                                            191.9                                       210.2                                        783.0                            911.2
  Interest income                                                                                                                                             (25.3)                                       (11.6)                                      (76.8)                           (45.2)
  Provision / (benefit) for income taxes                                                                                                                     (104.7)                                   (1,296.7)                                       146.4                         (1,770.7)
  Depreciation                                                                                                                                                 53.9                                         46.6                                       204.5                            196.3
  Amortization                                                                                                                                              1,517.5                                     1,569.1                                      5,856.6                          6,552.3
EBITDA                                                                                                                                        $             1,316.1                  $                 (3,782.3)                   $                 1,642.7           $                747.5
Adjusted for:
  Acquisition, divestiture and licensing charges                                                                                                                 117.5                                    252.7                                       237.0                             480.3
  Goodwill and other impairments and asset sales, net and
  related costs                                                                                                                                                  314.0                                  5,433.0                                      4,429.0                          6,503.3
  Other                                                                                                                                                              -                                    (15.9)                                           -                            (42.6)
  Non-acquisition restructurings, including Global Supply Chain
  initiatives, excluding depreciation                                                                                                                          (0.6)                                       25.4                                         15.7                             75.6
  Legal settlements                                                                                                                                           401.6                                        16.4                                      1,167.3                             56.8
  Accretion and fair-value adjustments to contingent consideration                                                                                              4.6                                         6.6                                         54.1                           (106.6)
  Share-based compensation including cash settlements                                                                                                          52.6                                        54.6                                        214.3                            239.8
Adjusted EBITDA                                                                                                                               $             2,205.8                  $                  1,990.5                    $                 7,760.1           $              7,954.1
Adjusted for:
  Depreciation                                                                                                                                                   (53.9)                                   (46.6)                                     (204.5)                          (192.1)
  Other income (expense) related to fair value accounting                                                                                                        (21.2)                                    25.8                                       (32.5)                             7.0
  Share-based compensation not related to restructuring
  charges and purchase accounting impact on stock-based
  compensation for acquired awards                                                                                                                            (51.4)                                      (51.9)                                      (208.6)                          (213.2)
Non-GAAP Operating Income                                                                                                                     $             2,079.3                  $                  1,917.8                    $                 7,314.5           $              7,555.8




The following table details Allergan plc's segment contribution reconciled to the non-GAAP contribution for the same financial statement line items for the three and twelve months ended December 31, 2019 and 2018.


                                                                                                                                                                                                                                                                       Table 8
                                                                                                                       ALLERGAN PLC
                                                                                                  Segment Contribution to Non-GAAP Allergan plc Contribution
                                                                                                                  (Unaudited; $ in millions)

                                                                 Three Months Ended December 31, 2019                                                                                             Three Months Ended December 31, 2018
                               US Specialized                                                                                                            US Specialized
                                Therapeutics                US General                 International                                                      Therapeutics                  US General                      International
                                  Segment                Medicine Segment                 Segment              Corporate              Total                 Segment                  Medicine Segment                      Segment                Corporate           Total
Net revenues                    $     1,821.2             $        1,610.7              $     917.7           $       1.4         $    4,351.0            $     1,808.8               $        1,397.9                   $     870.2             $       2.8      $    4,079.7
Operating expenses:
Cost of sales(1)                          156.0                        287.8                   148.4                 102.6                694.8                        139.3                          195.1                       146.1                  100.8           581.3
 Selling and marketing                    376.1                        256.4                   216.6                      -               849.1                        378.1                          211.1                       230.8                    0.1           820.1
 General and administrative                47.8                         41.5                    36.9                 186.9                313.1                         59.7                           45.1                        41.3                  174.2           320.3
 Segment contribution            $      1,241.3            $         1,025.0           $       515.8          $     (288.1)       $     2,494.0             $        1,231.7             $            946.6             $         452.0          $      (272.3)   $    2,358.0
 Segment margin                             68.2 %                       63.6 %                 56.2 %                 n.m.                57.3 %                         68.1 %                        67.7 %                     51.9 %                  n.m.             57.8 %
 Segment gross margin(2)                    91.4 %                       82.1 %                 83.8 %                 n.m.                84.0 %                         92.3 %                        86.0 %                     83.2 %                  n.m.             85.8 %

(1) Excludes amortization and impairment of acquired intangibles including product rights.
(2) Defined as net revenues less segment related cost of sales as a percentage of net revenues.

                                                                 Twelve Months Ended December 31, 2019                                                                                        Twelve Months Ended December 31, 2018
                               US Specialized                                                                                                            US Specialized
                                Therapeutics                US General                 International                                                      Therapeutics                  US General                      International
                                  Segment                Medicine Segment                 Segment              Corporate              Total                 Segment                  Medicine Segment                      Segment                Corporate           Total
Net revenues                    $     6,820.0             $        5,834.9              $    3,402.0          $       7.0         $   16,063.9            $     6,920.3               $        5,322.9                   $    3,504.7            $     14.5       $   15,762.4
Operating expenses:
Cost of sales(1)                          578.2                        954.8                   548.3                 353.0              2,434.3                        565.2                           799.1                   537.1                     364.7         2,266.1
 Selling and marketing                  1,490.4                        978.2                   934.7                   0.2              3,403.5                      1,348.3                           924.6                   928.7                       0.1         3,201.7
 General and administrative               190.1                        160.7                   117.0                 729.3              1,197.1                        205.3                           156.4                   141.7                     649.8         1,153.2
 Segment contribution            $      4,561.3            $         3,741.2           $     1,802.0          $   (1,075.5)       $     9,029.0             $        4,801.5             $           3,442.8            $    1,897.2             $    (1,000.1)   $    9,141.4
 Segment margin                             66.9 %                       64.1 %                 53.0 %                 n.m.                56.2 %                         69.4 %                        64.7 %                     54.1 %                  n.m.             58.0 %
 Segment gross margin(2)                    91.5 %                       83.6 %                 83.9 %                 n.m.                84.8 %                         91.8 %                        85.0 %                     84.7 %                  n.m.             85.6 %

(1) Excludes amortization and impairment of acquired intangibles including product rights.
(2) Defined as net revenues less segment related cost of sales as a percentage of net revenues.




The following table details Allergan plc's product revenue for significant promoted products within the US Specialized Therapeutics segment for the three and twelve months ended December 31, 2019 and 2018.
                                                                                                                                                                                                      Table 9
                                                                                                  ALLERGAN PLC
                                                                                  US Specialized Therapeutics Product Revenue
                                                                                              (Unaudited; in millions)

                                                                                             Three Months Ended December 31,                                                                  Change
                                                                                      2019                                          2018                                       Dollars                              %
Total Eye Care                                                                 $                 587.0                        $                587.3                       $              (0.3)                           (0.1)    %
                                                      Restasis®                                  309.0                                         325.0                                     (16.0)                           (4.9)    %
                                          Alphagan®/Combigan®                                     94.5                                          97.7                                      (3.2)                           (3.3)    %
                                             Lumigan®/Ganfort®                                    81.9                                          74.0                                       7.9                             10.7    %
                                                      Ozurdex®                                    31.6                                          29.3                                       2.3                              7.8    %
                                                     Eye Drops                                    61.2                                          47.9                                      13.3                             27.8    %
                                                 Other Eye Care                                    8.8                                          13.4                                      (4.6)                          (34.3)    %
Total Medical Aesthetics                                                                         742.2                                         738.3                                       3.9                              0.5    %
 Facial Aesthetics                                                                               444.5                                         423.7                                      20.8                              4.9    %
                                               Botox® Cosmetics                                  271.8                                         258.1                                      13.7                              5.3    %
                                            Juvederm® Collection                                 166.4                                         158.4                                       8.0                              5.1    %
                                                       Kybella®                                    6.3                                           7.2                                      (0.9)                          (12.5)    %
 Plastic Surgery                                                                                  67.1                                          68.2                                      (1.1)                           (1.6)    %
                                                   Breast Implants                                67.1                                          68.2                                      (1.1)                           (1.6)    %
 Regenerative Medicine                                                                           132.7                                         124.7                                       8.0                              6.4    %
                                                      Alloderm®                                  104.7                                          94.9                                       9.8                             10.3    %
                                     Other Regenerative Medicine                                  28.0                                          29.8                                      (1.8)                           (6.0)    %
 Body Contouring                                                                                  53.3                                          81.3                                     (28.0)                          (34.4)    %
                               Coolsculpting® Systems & Add On
                                                    Applicators                                   16.9                                            26.8                                    (9.9)                          (36.9) %
                                   Coolsculpting® Consumables                                     36.4                                            54.5                                   (18.1)                          (33.2) %
 Skin Care(3)                                                                                     44.6                                            40.4                                     4.2                             10.4 %
        Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 333 of 357 PageID #:
                                            2727
Total Medical Dermatology                                                                         13.0                                          4.5                                      8.5                      188.9    %
                                                      Aczone®                                      2.5                                          0.6                                      1.9                        n.m.
                                    Other Medical Dermatology(4)                                  10.5                                          3.9                                      6.6                      169.2    %
Total Neuroscience & Urology                                                                     465.0                                        452.2                                     12.8                         2.8   %
                                             Botox® Therapeutics                                 463.0                                        433.3                                     29.7                         6.9   %
                                                       Rapaflo®                                    2.0                                         18.9                                    (16.9)                     (89.4)   %
Other Revenues                                                                                    14.0                                         26.5                                    (12.5)                     (47.2)   %
Net Revenues                                                                  $                1,821.2                        $             1,808.8                     $               12.4                         0.7   %

Operating expenses:
  Cost of sales(1)                                                                             156.0                                            139.3                                   16.7                        12.0  %
  Selling and marketing                                                                        376.1                                            378.1                                   (2.0)                      (0.5)  %
  General and administrative                                                                    47.8                                             59.7                                  (11.9)                     (19.9)  %
  Segment contribution                                                      $                1,241.3                        $                1,231.7                    $                9.6                         0.8  %
  Segment margin                                                                                68.2 %                                           68.1 %                                                               0.1 %
  Segment gross margin(2)                                                                       91.4 %                                           92.3 %                                                            (0.9) %
(1) Excludes amortization and impairment of acquired intangibles including product rights, as well as indirect cost of sales not attributable to segment results.
(2) Defined as net revenues less segment related cost of sales as a percentage of net revenues.
(3) Includes SkinMedica® and Latisse®.
(4) Includes Tazorac® sales of $0.3 million which were previously disclosed separately in the three months ended December 31, 2018.




                                                                                             Twelve Months Ended December 31,                                                               Change
                                                                                      2019                                         2018                                     Dollars                         %
Total Eye Care                                                                $                2,182.4                        $             2,235.7                     $              (53.3)                      (2.4)   %
                                                      Restasis®                                1,138.4                                      1,197.0                                    (58.6)                      (4.9)   %
                                          Alphagan®/Combigan®                                    360.0                                        375.4                                    (15.4)                      (4.1)   %
                                             Lumigan®/Ganfort®                                   269.2                                        291.8                                    (22.6)                      (7.7)   %
                                                      Ozurdex®                                   125.5                                        111.0                                     14.5                        13.1   %
                                                     Eye Drops                                   230.4                                        202.7                                     27.7                        13.7   %
                                                 Other Eye Care                                   58.9                                         57.8                                      1.1                         1.9   %
Total Medical Aesthetics                                                                       2,772.0                                      2,774.6                                     (2.6)                      (0.1)   %
 Facial Aesthetics                                                                             1,606.2                                      1,487.3                                    118.9                         8.0   %
                                               Botox® Cosmetics                                  991.3                                        907.3                                     84.0                         9.3   %
                                            Juvederm® Collection                                 587.5                                        548.2                                     39.3                         7.2   %
                                                       Kybella®                                   27.4                                         31.8                                     (4.4)                     (13.8)   %
 Plastic Surgery                                                                                 254.4                                        263.0                                     (8.6)                      (3.3)   %
                                                   Breast Implants                               254.4                                        263.0                                     (8.6)                      (3.3)   %
 Regenerative Medicine                                                                           505.3                                        523.9                                    (18.6)                      (3.6)   %
                                                      Alloderm®                                  395.9                                        407.3                                    (11.4)                      (2.8)   %
                                     Other Regenerative Medicine                                 109.4                                        116.6                                     (7.2)                      (6.2)   %
 Body Contouring                                                                                 248.1                                        361.6                                   (113.5)                     (31.4)   %
                               Coolsculpting® Systems & Add On
                                                    Applicators                                   62.8                                        126.3                                    (63.5)                     (50.3)   %
                                   Coolsculpting® Consumables                                    185.3                                        235.3                                    (50.0)                     (21.2)   %
 Skin Care(3)                                                                                    158.0                                        138.8                                     19.2                        13.8   %
Total Medical Dermatology                                                                         44.0                                        115.5                                    (71.5)                     (61.9)   %
                                                      Aczone®                                      9.3                                         55.1                                    (45.8)                     (83.1)   %
                                    Other Medical Dermatology(4)                                  34.7                                         60.4                                    (25.7)                     (42.5)   %
Total Neuroscience & Urology                                                                   1,762.7                                      1,720.4                                     42.3                         2.5   %
                                             Botox® Therapeutics                               1,739.2                                      1,638.5                                    100.7                         6.1   %
                                                       Rapaflo®                                   23.5                                         81.9                                    (58.4)                     (71.3)   %
Other Revenues                                                                                    58.9                                         74.1                                    (15.2)                     (20.5)   %
Net Revenues                                                                  $                6,820.0                        $             6,920.3                     $             (100.3)                      (1.4)   %

Operating expenses:
  Cost of sales(1)                                                                             578.2                                            565.2                                   13.0                         2.3 %
  Selling and marketing                                                                      1,490.4                                         1,348.3                                   142.1                       10.5  %
  General and administrative                                                                   190.1                                            205.3                                  (15.2)                      (7.4) %
  Segment contribution                                                      $                4,561.3                        $                4,801.5                    $             (240.2)                      (5.0) %
  Segment margin                                                                                66.9 %                                           69.4 %                                                            (2.5) %
  Segment gross margin(2)                                                                       91.5 %                                           91.8 %                                                            (0.3) %
(1) Excludes amortization and impairment of acquired intangibles including product rights, as well as indirect cost of sales not attributable to segment results.
(2) Defined as net revenues less segment related cost of sales as a percentage of net revenues.
(3) Includes SkinMedica® and Latisse®.
(4) Includes Tazorac® sales of $25.4 million which were previously disclosed separately in the twelve months ended December 31, 2018.




The following table details Allergan plc's product revenue for significant promoted products within the US General Medicine segment for the three and twelve months ended December 31, 2019 and 2018.
                                                                                                                                                                                             Table 10
                                                                                              ALLERGAN PLC
                                                                                  US General Medicine Product Revenue
                                                                                          (Unaudited; in millions)

                                                                                          Three Months Ended December 31,                                                             Change
                                                                                      2019                              2018                                            Dollars                      %
Total Central Nervous System (CNS)                                                $           457.0               $                        316.1                    $             140.9                    44.6   %
                                                            Vraylar®                          283.1                                        150.5                                  132.6                    88.1   %
                                                  Viibryd®/Fetzima®                           114.2                                         95.5                                   18.7                    19.6   %
                                                           Saphris®                            36.3                                         36.8                                   (0.5)                  (1.4)   %
                                                         Namzaric®                             20.2                                         22.6                                   (2.4)                 (10.6)   %
                                                      Namenda ®(3)                                 3.2                                       10.7                                  (7.5)                 (70.1)   %
Total Gastrointestinal (GI)                                                                      434.1                                      449.8                                 (15.7)                  (3.5)   %
                                                         Linzess®                                231.2                                      205.2                                  26.0                    12.7   %
                                                         Zenpep®                                  80.8                                       66.8                                  14.0                    21.0   %
                                               Carafate®/Sulcrate®                                46.9                                       54.1                                  (7.2)                 (13.3)   %
                                                          Viberzi®                                49.8                                       48.9                                   0.9                     1.8   %
                                                 Asacol®/Delzicol®                                 8.5                                       27.9                                 (19.4)                 (69.5)   %
                                                Canasa®/Salofalk®                                  7.5                                       38.8                                 (31.3)                 (80.7)   %
                                                          Other GI                                 9.4                                        8.1                                   1.3                    16.0   %
Total Women's Health                                                                             232.8                                      213.9                                  18.9                     8.8   %
                                                     Lo Loestrin®                                156.2                                      143.8                                  12.4                     8.6   %
                                                          Liletta®                                22.5                                       14.6                                   7.9                    54.1   %
                                         Other Women's Health(4)(5)                               54.1                                       55.5                                  (1.4)                  (2.5)   %
Total Anti-Infectives                                                                            104.3                                       78.8                                  25.5                    32.4   %
                                                            Teflaro®                              38.1                                       30.0                                   8.1                    27.0   %
                                                            Avycaz®                               30.7                                       24.6                                   6.1                    24.8   %
                                                        Dalvance®                                 26.4                                       17.3                                   9.1                    52.6   %
                                                Other Anti-Infectives                              9.1                                        6.9                                   2.2                    31.9   %
Diversified Brands                                                                               320.3                                      300.1                                  20.2                     6.7   %
                                               Bystolic®/Byvalson®                               169.6                                      151.7                                  17.9                    11.8   %
                                                     Armour Thyroid                               57.4                                       53.4                                   4.0                     7.5   %
                                                            Savella®                              21.5                                       23.6                                  (2.1)                  (8.9)   %
                                            Other Diversified Brands                              71.8                                       71.4                                   0.4                     0.6   %
Other Revenues                                                                                    62.2                                       39.2                                  23.0                    58.7   %
Net revenues                                                                      $            1,610.7                    $               1,397.9                   $             212.8                    15.2   %

Operating expenses:
  Cost of sales(1)                                                                             287.8                                        195.1                                  92.7                   47.5  %
  Selling and marketing                                                                        256.4                                         211.1                                 45.3                   21.5  %
  General and administrative                                                                    41.5                                          45.1                                 (3.6)                  (8.0) %
  Segment contribution                                                        $              1,025.0                       $                946.6                 $                78.4                     8.3 %
  Segment margin                                                                                63.6 %                                         67.7 %                                                     (4.1) %
  Segment gross margin(2)                                                                       82.1 %                                         86.0 %                                                     (3.9) %
(1) Excludes amortization and impairment of acquired intangibles including product rights, as well as indirect cost of sales not attributable to segment results.
        Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 334 of 357 PageID #:
                                            2728
(2) Defined as net revenues less segment related cost of sales as a percentage of net revenues.
(3) Includes Namenda XR® and Namenda® IR.
(4) Includes Estrace® Cream sales of $14.7 million which were previously disclosed separately in the three months ended December 31, 2018
(5) Includes Minastrin® 24 sales of $2.9 million which were previously disclosed separately in the three months ended December 31, 2018




                                                                                         Twelve Months Ended December 31,                                                              Change
                                                                                      2019                             2018                                             Dollars                              %
Total Central Nervous System (CNS)                                              $           1,516.3               $                        1,156.0                  $             360.3                            31.2     %
                                                            Vraylar®                          857.5                                          487.1                                370.4                            76.0     %
                                                  Viibryd®/Fetzima®                           412.1                                          342.4                                 69.7                            20.4     %
                                                           Saphris®                           135.3                                          139.7                                 (4.4)                          (3.1)     %
                                                         Namzaric®                             88.6                                          115.8                                (27.2)                         (23.5)     %
                                                      Namenda ®(3)                                 22.8                                       71.0                                (48.2)                         (67.9)     %
Total Gastrointestinal (GI)                                                                     1,634.2                                    1,723.7                                (89.5)                          (5.2)     %
                                                         Linzess®                                 803.2                                      761.1                                 42.1                             5.5     %
                                                         Zenpep®                                  288.0                                      237.3                                 50.7                            21.4     %
                                               Carafate®/Sulcrate®                                212.5                                      217.8                                 (5.3)                          (2.4)     %
                                                          Viberzi®                                187.9                                      176.5                                 11.4                             6.5     %
                                                 Asacol®/Delzicol®                                 76.7                                      130.8                                (54.1)                         (41.4)     %
                                                Canasa®/Salofalk®                                  31.5                                      169.2                               (137.7)                         (81.4)     %
                                                          Other GI                                 34.4                                       31.0                                  3.4                            11.0     %
Total Women's Health                                                                              895.7                                      786.8                                108.9                            13.8     %
                                                     Lo Loestrin®                                 588.9                                      527.7                                 61.2                            11.6     %
                                                          Liletta®                                 79.1                                       50.9                                 28.2                            55.4     %
                                         Other Women's Health(4)(5)                               227.7                                      208.2                                 19.5                             9.4     %
Total Anti-Infectives                                                                             377.1                                      304.4                                 72.7                            23.9     %
                                                            Teflaro®                              147.0                                      128.0                                 19.0                            14.8     %
                                                            Avycaz®                               116.7                                       94.6                                 22.1                            23.4     %
                                                        Dalvance®                                  81.9                                       56.1                                 25.8                            46.0     %
                                                Other Anti-Infectives                              31.5                                       25.7                                  5.8                            22.6     %
Diversified Brands                                                                              1,202.8                                    1,156.0                                 46.8                             4.0     %
                                               Bystolic®/Byvalson®                                600.6                                      583.8                                 16.8                             2.9     %
                                                     Armour Thyroid                               218.5                                      198.8                                 19.7                             9.9     %
                                                            Savella®                               88.5                                       85.0                                  3.5                             4.1     %
                                            Other Diversified Brands                              295.2                                      288.4                                  6.8                             2.4     %
Other Revenues                                                                                    208.8                                      196.0                                 12.8                             6.5     %
Net revenues                                                                    $               5,834.9                   $                5,322.9                  $             512.0                             9.6     %

Operating expenses:
  Cost of sales(1)                                                                             954.8                                        799.1                                 155.7                              19.5  %
  Selling and marketing                                                                        978.2                                        924.6                                  53.6                               5.8  %
  General and administrative                                                                   160.7                                        156.4                                   4.3                               2.7  %
  Segment contribution                                                        $              3,741.2                       $              3,442.8                 $               298.4                               8.7  %
  Segment margin                                                                                64.1 %                                         64.7 %                                                                (0.6) %
  Segment gross margin(2)                                                                       83.6 %                                         85.0 %                                                                (1.4) %
(1) Excludes amortization and impairment of acquired intangibles including product rights, as well as indirect cost of sales not attributable to segment results.
(2) Defined as net revenues less segment related cost of sales as a percentage of net revenues.
(3) Includes Namenda XR® and Namenda® IR.
(4) Includes Estrace® Cream sales of $49.0 million which were previously disclosed separately in the twelve months ended December 31, 2018
(5) Includes Minastrin® 24 sales of $9.5 million which were previously disclosed separately in the twelve months ended December 31, 2018




The following table details Allergan plc's product revenue for significant promoted products within the International segment for the three and twelve months ended December 31, 2019 and 2018.
                                                                                                                                                                                       Table 11
                                                                                         ALLERGAN PLC
                                                                                  International Product Revenue
                                                                                      (Unaudited; in millions)

                                                                                  Three Months Ended December 31,                                                           Change
                                                                              2019                              2018                                         Dollars                            %
Total Eye Care                                                          $             319.4               $                       308.2                  $               11.2                          3.6       %
                                        Lumigan®/Ganfort®                              95.6                                        96.9                                  (1.3)                       (1.3)       %
                                     Alphagan®/Combigan®                               43.1                                        46.7                                  (3.6)                       (7.7)       %
                                                 Ozurdex®                              66.7                                        29.6                                  37.1                       125.3        %
                                                Eye Drops                              59.3                                        71.7                                 (12.4)                      (17.3)       %
                                                 Restasis®                             18.7                                        16.6                                   2.1                         12.7       %
                                            Other Eye Care                             36.0                                        46.7                                 (10.7)                      (22.9)       %
Total Medical Aesthetics                                                              412.9                                       396.0                                  16.9                          4.3       %
 Facial Aesthetics                                                                    364.6                                       332.8                                  31.8                          9.6       %
                                          Botox® Cosmetics                            182.9                                       157.8                                  25.1                         15.9       %
                                       Juvederm® Collection                           180.9                                       174.0                                   6.9                          4.0       %
                                        Belkyra® (Kybella®)                             0.8                                         1.0                                  (0.2)                      (20.0)       %
 Plastic Surgery                                                                       15.3                                        10.8                                   4.5                         41.7       %
                                            Breast Implants                            15.1                                        10.5                                   4.6                         43.8       %
                                       Other Plastic Surgery                            0.2                                         0.3                                  (0.1)                      (33.3)       %
 Regenerative Medicine                                                                  3.4                                         3.9                                  (0.5)                      (12.8)       %
                                                Alloderm®                               2.0                                         2.5                                  (0.5)                      (20.0)       %
                               Other Regenerative Medicine                              1.4                                         1.4                                   0.0                          0.0       %
 Body Contouring                                                                       25.4                                        44.9                                 (19.5)                      (43.4)       %
                         Coolsculpting® Systems & Add On
                                              Applicators                                 8.8                                      21.5                                 (12.7)                      (59.1)       %
                             Coolsculpting® Consumables                                  16.6                                      23.4                                  (6.8)                      (29.1)       %
 Skin Care                                                                                4.2                                       3.6                                   0.6                         16.7       %
Botox® Therapeutics and Other                                                           168.8                                     150.1                                  18.7                         12.5       %
                                        Botox® Therapeutics                             102.5                                      96.7                                   5.8                          6.0       %
                                          Asacol®/Delzicol®                               8.9                                      10.7                                  (1.8)                      (16.8)       %
                                                Constella®                                6.8                                       6.4                                   0.4                          6.3       %
                                             Other Products                              50.6                                      36.3                                  14.3                         39.4       %
Other Revenues                                                                           16.6                                      15.9                                   0.7                          4.4       %
Net revenues                                                            $               917.7                     $               870.2                  $               47.5                          5.5       %

Operating expenses:
  Cost of sales(1)                                                                    148.4                                        146.1                                  2.3                          1.6%
  Selling and marketing                                                               216.6                                        230.8                                (14.2)                       (6.2)%
  General and administrative                                                           36.9                                         41.3                                 (4.4)                      (10.7)%
  Segment contribution                                                $               515.8                      $                 452.0                 $               63.8                         14.1%
  Segment margin                                                                        56.2 %                                       51.9 %                                                           4.3 %
  Segment gross margin(2)                                                               83.8 %                                       83.2 %                                                           0.6 %
(1) Excludes amortization and impairment of acquired intangibles including product rights, as well as indirect cost of sales not attributable to segment results.
(2) Defined as net revenues less segment related cost of sales as a percentage of net revenues.




                                                                                 Twelve Months Ended December 31,                                                           Change
                                                                              2019                             2018                                          Dollars                            %
Total Eye Care                                                          $           1,251.1               $                      1,294.6                 $              (43.5)                       (3.4)       %
                                        Lumigan®/Ganfort®                             360.8                                        392.6                                (31.8)                       (8.1)       %
                                     Alphagan®/Combigan®                              162.0                                        176.0                                (14.0)                       (8.0)       %
                                                Ozurdex®                              274.6                                        187.7                                 86.9                         46.3       %
                                                Eye Drops                             235.8                                        279.7                                (43.9)                      (15.7)       %
        Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 335 of 357 PageID #:
                                            2729
                                                  Restasis®                                  50.2                                         64.5                            (14.3)                      (22.2)   %
                                             Other Eye Care                                 167.7                                        194.1                            (26.4)                      (13.6)   %
Total Medical Aesthetics                                                                  1,480.8                                      1,533.3                            (52.5)                       (3.4)   %
 Facial Aesthetics                                                                        1,331.1                                      1,262.3                             68.8                          5.5   %
                                          Botox® Cosmetics                                  671.7                                        641.2                             30.5                          4.8   %
                                       Juvederm® Collection                                 656.1                                        614.8                             41.3                          6.7   %
                                        Belkyra® (Kybella®)                                   3.3                                          6.3                             (3.0)                      (47.6)   %
 Plastic Surgery                                                                              1.8                                        131.5                           (129.7)                      (98.6)   %
                                            Breast Implants                                   0.6                                        130.1                           (129.5)                      (99.5)   %
                                       Other Plastic Surgery                                  1.2                                          1.4                             (0.2)                      (14.3)   %
 Regenerative Medicine                                                                       14.6                                         16.8                             (2.2)                      (13.1)   %
                                                Alloderm®                                     7.9                                          8.0                             (0.1)                       (1.3)   %
                               Other Regenerative Medicine                                    6.7                                          8.8                             (2.1)                      (23.9)   %
 Body Contouring                                                                            118.7                                        107.5                             11.2                         10.4   %
                          Coolsculpting®Systems & Add On
                                               Applicators                                   42.4                                         43.3                             (0.9)                       (2.1)   %
                              Coolsculpting® Consumables                                     76.3                                         64.2                             12.1                         18.8   %
 Skin Care                                                                                   14.6                                         15.2                             (0.6)                       (3.9)   %
Botox® Therapeutics and Other                                                               603.0                                        611.5                             (8.5)                       (1.4)   %
                                        Botox® Therapeutics                                 389.1                                        390.4                             (1.3)                       (0.3)   %
                                          Asacol®/Delzicol®                                  36.1                                         45.7                             (9.6)                      (21.0)   %
                                                Constella®                                   23.8                                         24.1                             (0.3)                       (1.2)   %
                                             Other Products                                 154.0                                        151.3                              2.7                          1.8   %
Other Revenues                                                                               67.1                                         65.3                              1.8                          2.8   %
Net revenues                                                              $               3,402.0                       $              3,504.7                 $         (102.7)                       (2.9)   %

Operating expenses:
  Cost of sales(1)                                                                    548.3                                        537.1                                   11.2                          2.1 %
  Selling and marketing                                                               934.7                                        928.7                                    6.0                          0.6 %
  General and administrative                                                          117.0                                        141.7                                  (24.7)                      (17.4) %
  Segment contribution                                                $             1,802.0                      $               1,897.2                 $                (95.2)                       (5.0) %
  Segment margin                                                                        53.0 %                                       54.1 %                                                            (1.1) %
  Segment gross margin(2)                                                               83.9 %                                       84.7 %                                                            (0.8) %
(1) Excludes amortization and impairment of acquired intangibles including product rights, as well as indirect cost of sales not attributable to segment results.
(2) Defined as net revenues less segment related cost of sales as a percentage of net revenues.




The following table details Allergan plc's non-GAAP product revenues for the three and twelve months ended December 31, 2019 and 2018.
                                                                                                                           ALLERGAN PLC
                                                                                                         NON GAAP NET REVENUES TOP GLOBAL PRODUCTS
                                                                                                               (Unaudited; in millions)                                                                                                                                         Table 12
                                                              Three Months Ended December 31, 2019                                                 Three Months Ended December 31, 2018                                                                                    Movement
                                              US                US                                                                                     US
                                          Specialized         General                                                               US Specialized  General                                                                                                    Global            Global Change
                                         Therapeutics        Medicine          International      Corporate         Total            Therapeutics   Medicine      International     Corporate                                            Total                 Change             Percentage

 Botox®                                 $      734.8          $        -              $    285.4            $       -           1,020.2             $        691.4        $            -      $       254.5        $         -       $       945.9         $       74.3                        7.9   %
 Juvederm® Collection                          166.4                   -                   180.9                    -             347.3                      158.4                     -              174.0                  -               332.4                 14.9                        4.5   %
 Linzess®/Constella®                               -               231.2                     6.8                    -             238.0                          -                 205.2                6.4                  -               211.6                 26.4                       12.5   %
 Lumigan®/Ganfort®                              81.9                   -                    95.6                    -             177.5                       74.0                     -               96.9                  -               170.9                  6.6                        3.9   %
 Bystolic® /Byvalson®                              -               169.6                     0.6                    -             170.2                          -                 151.7                0.4                  -               152.1                 18.1                       11.9   %
 Alphagan®/Combigan®                            94.5                   -                    43.1                    -             137.6                       97.7                     -               46.7                  -               144.4                 (6.8)                     (4.7)   %
 Eye Drops                                      61.2                   -                    59.3                    -             120.5                       47.9                     -               71.7                  -               119.6                  0.9                        0.8   %
 Lo Loestrin®                                      -               156.2                       -                    -             156.2                          -                 143.8                  -                  -               143.8                 12.4                        8.6   %
 Breast Implants                                67.1                   -                    15.1                    -              82.2                       68.2                     -               10.5                  -                78.7                  3.5                        4.4   %
 Viibryd®/Fetzima®                                 -               114.2                     3.6                    -             117.8                          -                  95.5                2.3                  -                97.8                 20.0                       20.4   %
 Alloderm®                                     104.7                   -                     2.0                    -             106.7                       94.9                     -                2.5                  -                97.4                  9.3                        9.5   %
 Vraylar®                                          -               283.1                       -                    -             283.1                          -                 150.5                  -                  -               150.5                132.6                       88.1   %
 Coolsculpting® Consumables                     36.4                   -                    16.6                    -              53.0                       54.5                     -               23.4                  -                77.9                (24.9)                    (32.0)   %
 Ozurdex ®                                      31.6                   -                    66.7                    -              98.3                       29.3                     -               29.6                  -                58.9                 39.4                       66.9   %
 Carafate ® /Sulcrate ®                            -                46.9                     0.9                    -              47.8                          -                  54.1                0.7                  -                54.8                 (7.0)                    (12.8)   %
 Zenpep®                                           -                80.8                     0.5                    -              81.3                          -                  66.8                0.4                  -                67.2                 14.1                       21.0   %
 Coolsculpting® Systems & Add
 On Applicators                                   16.9                 -                        8.8                 -             25.7                        26.8                     -               21.5                  -                48.3                (22.6)                    (46.8)   %
 Viberzi®                                            -              49.8                        0.4                 -             50.2                           -                  48.9                0.6                  -                49.5                  0.7                        1.4   %
 Namzaric®                                           -              20.2                           -                -             20.2                           -                  22.6                  -                  -                22.6                 (2.4)                    (10.6)   %
 Teflaro®                                            -              38.1                        3.7                 -             41.8                           -                  30.0                  -                  -                30.0                 11.8                       39.3   %
 Dalvance®                                           -              26.4                        2.4                 -             28.8                           -                  17.3                1.0                  -                18.3                 10.5                       57.4   %
 Avycaz®                                             -              30.7                           -                -             30.7                           -                  24.6                  -                  -                24.6                  6.1                       24.8   %
 Kybella® /Belkyra®                                6.3                 -                        0.8                 -              7.1                         7.2                     -                1.0                  -                 8.2                 (1.1)                    (13.4)   %
 Other Regenerative Medicine                      28.0                 -                        1.4                 -             29.4                        29.8                     -                1.4                  -                31.2                 (1.8)                     (5.8)   %
 Other Promoted Products                           1.7                 -                       (4.9)                -             (3.2)                        5.6                     -                5.1                  -                10.7                (13.9)                   (129.9)   %
 Total Promoted Brands &
 Brands with Ongoing
 Exclusivity                                  1,431.5             1,247.2                  789.7                    -           3,468.4                     1,385.7           1,011.0                 750.6                  -           3,147.3                  321.1                      10.2 %
 Restasis®                                     309.0                   -                       18.7                 -            327.7                       325.0                     -               16.6                  -               341.6                (13.9)                     (4.1)%
 Asacol®/Delzicol®                                 -                 8.5                        8.9                 -             17.4                           -                  27.9               10.7                  -                38.6                (21.2)                    (54.9)%
 Rapaflo®                                        2.0                   -                        2.5                 -              4.5                        18.9                     -                1.8                  -                20.7                (16.2)                    (78.3)%
 Canasa®/Salofalk®                                 -                 7.5                        4.7                 -             12.2                           -                  38.8                4.5                  -                43.3                (31.1)                    (71.8)%
 Saphris                                           -                36.3                          -                 -             36.3                           -                  36.8                  -                  -                36.8                 (0.5)                     (1.4)%
 Other LOE/ Risk                                   -                10.7                          -                 -             10.7                           -                  28.3                  -                  -                28.3                (17.6)                    (62.2)%
     Total LOE/Risk                            311.0                63.0                       34.8                 -            408.8                       343.9                 131.8               33.6                  -               509.3               (100.5)                    (19.7)%
 Aczone®                                         2.5                   -                          -                 -              2.5                         0.6                     -                0.1                  -                 0.7                  1.8                     257.1 %
 Other Divested                                 10.5                   -                        0.1                 -             10.6                         4.0                   5.2                0.1                  -                 9.3                  1.3                       14.0%
     Total Divested                             13.0                   -                        0.1                 -             13.1                         4.6                   5.2                0.2                  -                10.0                  3.1                       31.0%
 Total Brands facing LOE
 Risk/Divested                                 324.0                63.0                       34.9               -              421.9                       348.5                 137.0               33.8                  -               519.3                (97.4)                    (18.8)   %
 Skincare                                       44.6                   -                        4.2               -               48.8                        40.4                     -                3.6                  -                44.0                  4.8                       10.9   %
 Liletta®                                          -                22.5                          -               -               22.5                           -                  14.6                  -                  -                14.6                  7.9                       54.1   %
 Armour Thyroid                                    -                57.4                          -               -               57.4                           -                  53.4                  -                  -                53.4                  4.0                        7.5   %
 Savella®                                          -                21.5                          -               -               21.5                           -                  23.6                  -                  -                23.6                 (2.1)                     (8.9)   %
 Other Products Revenues                        21.1               199.1                       88.9             1.4              310.5                        34.2                 158.3               82.2                2.8               277.5                 33.0                       11.9   %
 Total Other                                    65.7               300.5                       93.1             1.4              460.7                        74.6                 249.9               85.8                2.8               413.1                 47.6                       11.5   %

 Total Net Revenues                     $     1,821.2         $   1,610.7             $    917.7            $   1.4             4,351.0             $       1,808.8       $   1,397.9         $       870.2        $       2.8           4,079.7           $      271.3                       6.6 %




                                                                         Twelve Months Ended December 31, 2019                                                                  Twelve Months Ended December 31, 2018                                                         Movement
                                                  US                      US                                                                                US                   US                                                                                                   Global
                                               Specialized              General                                                                          Specialized           General                                                                               Global          Change
                                              Therapeutics              Medicine       International   Corporate                   Global               Therapeutics           Medicine       International   Corporate                  Global                      Change         Percentage

 Botox®                                       $     2,730.5         $             -        $      1,060.8       $           -      $      3,791.3       $      2,545.8        $           -       $     1,031.6        $         -       $       3,577.4         $     213.9                   6.0   %
 Juvederm® Collection                                 587.5                       -                 656.1                   -             1,243.6                548.2                    -               614.8                  -               1,163.0                 80.6                  6.9   %
 Linzess®/Constella®                                      -                   803.2                  23.8                   -               827.0                    -                761.1                24.1                  -                 785.2                 41.8                  5.3   %
 Lumigan®/Ganfort®                                    269.2                       -                 360.8                   -               630.0                291.8                    -               392.6                  -                 684.4               (54.4)                (7.9)   %
 Bystolic® /Byvalson®                                     -                   600.6                   2.1                   -               602.7                    -                583.8                 2.0                  -                 585.8                 16.9                  2.9   %
 Alphagan®/Combigan®                                  360.0                       -                 162.0                   -               522.0                375.4                    -               176.0                  -                 551.4               (29.4)                (5.3)   %
 Eye Drops                                            230.4                       -                 235.8                   -               466.2                202.7                    -               279.7                  -                 482.4               (16.2)                (3.4)   %
 Lo Loestrin®                                             -                   588.9                     -                   -               588.9                    -                527.7                   -                  -                 527.7                 61.2                 11.6   %
 Breast Implants                                      254.4                       -                   0.6                   -               255.0                263.0                    -               130.1                  -                 393.1              (138.1)               (35.1)   %
 Viibryd®/Fetzima®                                        -                   412.1                  11.4                   -               423.5                    -                342.4                 7.2                  -                 349.6                 73.9                 21.1   %
 Alloderm®                                            395.9                       -                   7.9                   -               403.8                407.3                    -                 8.0                  -                 415.3                (11.5)               (2.8)   %
 Vraylar ™                                                -                   857.5                     -                   -               857.5                    -                487.1                   -                  -                 487.1               370.4                  76.0   %
 Coolsculpting® Consumables                           185.3                       -                  76.3                   -               261.6                235.3                    -                64.2                  -                 299.5               (37.9)               (12.7)   %
        Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 336 of 357 PageID #:
                                            2730
  Ozurdex ®                                        125.5                 -                274.6                 -              400.1                111.0                 -           187.7           -     298.7         101.4     33.9 %
  Carafate ® /Sulcrate ®                               -             212.5                  3.0                 -              215.5                    -             217.8             2.8           -     220.6          (5.1)    (2.3) %
  Zenpep®                                              -             288.0                  1.2                 -              289.2                    -             237.3             0.4           -     237.7          51.5     21.7 %
  Coolsculpting® Systems & Add On
  Applicators                                       62.8                 -                 42.4                 -              105.2                126.3                 -            43.3           -     169.6         (64.4)   (38.0)   %
  Viberzi®                                             -             187.9                  1.6                 -              189.5                    -             176.5             1.3           -     177.8          11.7       6.6   %
  Namzaric®                                            -              88.6                    -                 -               88.6                    -             115.8               -           -     115.8         (27.2)   (23.5)   %
  Teflaro®                                             -             147.0                  6.0                 -              153.0                    -             128.0             0.3           -     128.3          24.7      19.3   %
  Dalvance®                                            -              81.9                  6.0                 -               87.9                    -              56.1             2.3           -      58.4          29.5      50.5   %
  Avycaz®                                              -             116.7                    -                 -              116.7                    -              94.6               -           -      94.6          22.1      23.4   %
  Kybella® /Belkyra®                                27.4                 -                  3.3                 -               30.7                 31.8                 -             6.3           -      38.1          (7.4)   (19.4)   %
  Other Regenerative Medicines                     109.4                 -                  6.7                 -              116.1                116.6                 -             8.8           -     125.4          (9.3)    (7.4)   %
  Other Promoted and New Launch
  Products                                          25.7                  -                10.9                 -               36.6                 21.5                    -         20.5           -      42.0          (5.4)   (12.9) %
  Total Promoted Brands & Brands with
  Ongoing Exclusivity                            5,364.0            4,384.9             2,953.3                 -           12,702.2              5,276.7           3,728.2          3,004.0          -   12,008.9        693.3      5.8 %
  Restasis®                                      1,138.4                  -                50.2                 -            1,188.6              1,197.0                 -            64.5           -    1,261.5        (72.9)    (5.8)%
  Asacol®/Delzicol®                                    -               76.7                36.1                 -              112.8                    -             130.8            45.7           -      176.5        (63.7)   (36.1)%
  Rapaflo®                                          23.5                  -                 6.0                 -               29.5                 81.9                 -             6.4           -       88.3        (58.8)   (66.6)%
  Canasa®/Salofalk®                                    -               31.5                16.8                 -               48.3                    -             169.2            17.6           -      186.8       (138.5)   (74.1)%
  Saphris                                              -              135.3                   -                 -              135.3                    -             139.7               -           -      139.7         (4.4)    (3.1)%
  Other LOE/ Risk                                      -               72.1                   -                 -               72.1                    -             129.5               -           -      129.5        (57.4)   (44.3)%
      Total LOE Risk                             1,161.9              315.6               109.1                 -            1,586.6              1,278.9             569.2           134.2           -    1,982.3       (395.7)   (20.0)%
  Aczone®                                            9.3                  -                   -                 -                9.3                 55.1                 -             0.4           -       55.5        (46.2)   (83.2)%
  Other Divested                                    34.0                2.3                 0.6                 -               36.9                 60.5              19.9             0.7           -       81.1        (44.2)   (54.5)%
      Total Divested                                43.3                2.3                 0.6                 -               46.2                115.6              19.9             1.1           -      136.6        (90.4)   (66.2)%
  Total Brands facing LOE Risk                   1,205.2              317.9               109.7                 -            1,632.8              1,394.5             589.1           135.3           -    2,118.9       (486.1)   (22.9)%
  Skincare                                         158.0                  -                14.6                 -              172.6                138.8                 -            15.2           -      154.0         18.6      12.1%
  Liletta®                                             -               79.1                   -                 -               79.1                    -              50.9               -           -       50.9         28.2      55.4%
  Armour Thyroid                                       -              218.5                   -                 -              218.5                    -             198.8               -           -      198.8         19.7       9.9%
  Savella®                                             -               88.5                   -                 -               88.5                    -              85.0               -           -       85.0          3.5       4.1%
  Other Products Revenues                           92.8              746.0               324.4               7.0            1,170.2                110.3             670.9           350.2        14.5    1,145.9         24.3       2.1%
  Total Other                                      250.8            1,132.1               339.0               7.0            1,728.9                249.1           1,005.6           365.4        14.5    1,634.6         94.3       5.8%

  Total Net Revenues                        $    6,820.0        $   5,834.9        $    3,402.0         $     7.0           16,063.9        $     6,920.3       $   5,322.9      $   3,504.7   $   14.5   15,762.4   $    301.5      1.9 %

  View original content to download multimedia:http://www.prnewswire.com/news-releases/allergan-reports-fourth-quarter-and-full-year-2019-financial-results-301001646.html

SOURCE Allergan plc
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 337 of 357 PageID #:
                                    2731




                   EXHIBIT C
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 338 of 357 PageID #:
                                    2732
                         REDACTED PUBLIC VERSION

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

  ALLERGAN USA, INC. and                   )
  ALLERGAN INDUSTRIE SAS,                  )
                                           )
                   Plaintiffs,             )
                                           )
         v.                                ) C.A. No. 19-126-CFC
                                           )
                                           )
  PROLLENIUM US INC. and                   )
  PROLLENIUM MEDICAL                       )
  TECHNOLOGIES INC.,                       )
                                           )
              Defendants.                  )
  ALLERGAN USA, INC. and                   )
  ALLERGAN INDUSTRIE SAS,                  )
                                           )
  Plaintiffs,                              )
                                           )
  v.                                       ) C.A. No. 20-104-CFC
                                           )
                                           )
  PROLLENIUM US INC. and                   )
  PROLLENIUM MEDICAL                       )
  TECHNOLOGIES INC.,                       )
                                           )
  Defendants.                              )



          DECLARATION OF KHASHA IGHANIAN IN SUPPORT OF
            PROLLENIUM’S MOTION TO STAY PENDING IPR
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 339 of 357 PageID #:
                                    2733
                           REDACTED PUBLIC VERSION

        I, Khasha Ighanian, declare under penalty of perjury that the following is

  true and correct to the best of my personal knowledge:

               I am the President of defendant Prollenium Medical Technologies

  Inc., which is the parent company of defendant Prollenium US Inc. (collectively

  “Prollenium”).

               I am over the age of 18 and have personal knowledge of the following

  matters.

               Prollenium’s total sales of the product accused of infringing

  Allergan’s asserted patents in this case (Revanesse Versa +, the “Accused

  Product”) in calendar year 2019 were approximately                  . From launch of

  the Accused Product in the United States in December 2018 through February 29,

  2020, sales of the Accused Product have totaled approximately                 .

               Other companies besides Prollenium US Inc. sell hyaluronic acid

  (HA) dermal fillers containing lidocaine in the United States. Based on review of

  Allergan’s public annual reports (e.g., its 2019 Financial Results),1 my knowledge

  and experience in the field, and Prollenium’s recorded sales in the U.S., I estimate

  that the plaintiff, Allergan, has approximately          of the market share for HA

  dermal fillers. Allergan’s next largest competitor in the HA dermal filler market is


  1
   “Allergan Reports Fourth Quarter and Full-Year 2019 Financial Results,”
  https://www.prnewswire.com/news-releases/allergan-reports-fourth-quarter-and-
  full-year-2019-financial-results-301001646.html (Feb. 10, 2020).

                                           -1-
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 340 of 357 PageID #:
                                    2734
                           REDACTED PUBLIC VERSION

  Galderma, which I estimate has approximately          of the market. I estimate that

  Prollenium’s share of the market is            . An additional manufacturer,

  Teoxane, has partnered with a distributer in the U.S. (Revance Therapeutics) and

  announced its intention to enter the market and launch a HA dermal filler with

  lidocaine in the second quarter of 2020.2

               I declare under penalty of perjury under the laws of the United States

  of America that the foregoing is true and correct.



        Executed the 10th day April 2020.

                                         _______________________________

                                         Khasha Ighanian




  2
   “Revance Announces Transformative Aesthetics Portfolio Transaction with
  Exclusive U.S. Distribution Agreement of FDA-Approved Dermal Fillers from
  TEOXANE SA,” https://investors.revance.com/news-releases/news-release-
  details/revance-announces-transformative-aesthetics-portfolio (Jan. 10, 2020).

                                           -2-
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 341 of 357 PageID #:
                                    2735




                       
                       
                       
                   (;+,%,7'
Case
Case 1:19-cv-00126-CFC-SRF Document150
     8:13-cv-01436-AG-JPR Document  84-1Filed
                                           Filed 04/14/20Page
                                               06/17/15   Page  342
                                                              1 of 5 ofPage
                                                                        357 ID
                                                                            PageID  #:
                                                                               #:2877
                                    2736



 1   Susan M. Coletti (coletti@fr.com) (admitted pro hac vice)
     Elizabeth M. Flanagan (eflanagan@fr.com) (admitted pro hac vice)
 2   FISH & RICHARDSON P.C.
 3   222 Delaware Avenue, 17th Floor
     Wilmington, DE 19899
 4   Telephone: (302) 652-5070 / Fax: (302) 652-0607
 5   Attorneys for Plaintiffs
     ALLERGAN USA, INC. and ALLERGAN INDUSTRIE, SAS
 6
 7   William F. Cavanaugh (SBN 133461) (wcavanaugh@pbwt.com)
     Scott B. Howard (sbhoward@pbwt.com) (admitted pro hac vice)
 8   William F. Schmedlin (wschmedlin@pbwt.com) (admitted pro hac vice)
     PATTERSON BELKNAP WEBB & TYLER LLP
 9   1133 Avenue of the Americas
     New York, NY 10036
10   Telephone: (212) 336-2000/ Fax: (212) 336-2222
11
     Attorneys for Defendants
12   MEDICIS AESTHETICS, INC., MEDICIS PHARMACEUTICAL CORP.,
     VALEANT PHARMACEUTICALS NORTH AMERICA LLC,
13   VALEANT PHARMACEUTICALS INTERNATIONAL,
14   VALEANT PHARMACEUTICALS INTERNATIONAL, INC., and
     GALDERMA LABORATORIES, L.P.
15
16   SEE ADDITIONAL COUNSEL ON PAGE 2
17                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
18
   ALLERGAN USA, INC., and                      Case No. 8:13-cv-01436 AG (JPRx)
19 ALLERGAN INDUSTRIE, SAS,
20                       Plaintiffs,
21 v.                                           STIPULATION FOR AMENDED
                                                CONSENT JUDGMENT
22 MEDICIS AESTHETICS, INC.,
   MEDICIS PHARMACEUTICAL CORP.,
23 VALEANT PHARMACEUTICALS
   NORTH AMERICA LLC,
24 VALEANT PHARMACEUTICALS
   INTERNATIONAL,
25 VALEANT PHARMACEUTICALS
   INTERNATIONAL, INC., and
26 GALDERMA LABORATORIES, L.P.
27                      Defendants.
28

                                            1     STIPULATION FOR AMENDED CONSENT JUDGMENT
                                                                   Case No. 8:13-cv-01436 AG (JPRx)
Case
Case 1:19-cv-00126-CFC-SRF Document150
     8:13-cv-01436-AG-JPR Document  84-1Filed
                                           Filed 04/14/20Page
                                               06/17/15   Page  343
                                                              2 of 5 ofPage
                                                                        357 ID
                                                                            PageID  #:
                                                                               #:2878
                                    2737



 1   Jonathan E. Singer (CA Bar No. 187908) (singer@fr.com)
     Michael J. Kane (kane@fr.com) (admitted pro hac vice)
 2   Phillip W. Goter (goter@fr.com) (admitted pro hac vice)
     FISH & RICHARDSON P.C.
 3   60 South Sixth Street, Suite 3200
     Minneapolis, MN 55402
 4   Telephone: (612) 335-5070 / Fax: (612) 288-9696
 5   Juanita R. Brooks (CA Bar No. 75934) (brooks@fr.com)
     Lara S. Garner (CA Bar No. 234701) (lgarner@fr.com)
 6   FISH & RICHARDSON P.C.
     12390 El Camino Real
 7   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 8
     Craig E. Countryman (CA Bar No. 244601) (countryman@fr.com)
 9   FISH & RICHARDSON P.C.
     555 W. 5th Street, 31st Floor
10   Los Angeles, California 90013
     Telephone: (213) 533-4240 / Fax: (213) 996-8304
11
     Attorneys for Plaintiffs
12   ALLERGAN USA, INC. and ALLERGAN INDUSTRIE, SAS
13
14   Donald G. Norris (SBN 90000) (dnooris@norgallaw.com)
     Douglas F. Galanter (SBN 93740) (dgalanter@norgallaw.com)
15   NORRIS & GALANTER LLP
     523 W. Sixth St., Suite 716
16   Los Angeles, CA 90014
     Tel: 213-232-0855/ Fax: 213-286-9499
17   dnorris@norgallaw.com
     dgalanter@norgallaw.com
18
     Attorneys for Defendants
19   MEDICIS AESTHETICS, INC., MEDICIS PHARMACEUTICAL CORP.,
     VALEANT PHARMACEUTICALS NORTH AMERICA LLC,
20   VALEANT PHARMACEUTICALS INTERNATIONAL,
     VALEANT PHARMACEUTICALS INTERNATIONAL, INC., and
21   GALDERMA LABORATORIES, L.P.

22
23
24
25
26
27
28
                                            2    STIPULATION FOR AMENDED CONSENT JUDGMENT
                                                                  Case No. 8:13-cv-01436 AG (JPRx)
Case
Case 1:19-cv-00126-CFC-SRF Document150
     8:13-cv-01436-AG-JPR Document  84-1Filed
                                           Filed 04/14/20Page
                                               06/17/15   Page  344
                                                              3 of 5 ofPage
                                                                        357 ID
                                                                            PageID  #:
                                                                               #:2879
                                    2738



 1         Pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, Plaintiffs
 2   Allergan USA, Inc., and Allergan Industrie, SAS (“Allergan”) and Defendants
 3   Galderma Laboratories, L.P. (“Galderma”) and Medicis Aesthetics, Inc., Medicis
 4   Pharmaceutical Corp., Valeant Pharmaceuticals North America LLC, Valeant
 5   Pharmaceuticals International, and Valeant Pharmaceuticals International, Inc.
 6   (collectively “Valeant”) hereby stipulate that Consent Judgment (D.I. 149) in the
 7   above entitled and numbered action be amended and replaced in its entirety to be
 8   consistent with the following stipulation.
 9         Allergan and Galderma, hereby stipulate as follows, pursuant to their
10   Settlement and License Agreement entered as of June 8, 2015 (the “Agreement”):
11         1.      United States Patent Nos. 8,357,795 and 8,450,475 are valid and
12                 enforceable as between Allergan and Galderma.
13         2.      United States Patents Nos. 8,357,795 and 8,450,475 are infringed by
14                 Galderma’s Restylane-L® and Perlane-L® products and will be
15                 infringed by Galderma’s future Emervel® family of products
16                 containing lidocaine.
17         3.      Consistent with the Agreement, Galderma Laboratories, L.P. and its
18                 Affiliates will not make, import, use, offer to sell, or sell its Emervel®
19                 family products containing lidocaine in the United States and its
20                 territories before January 1, 2016, except that this injunction shall not
21                 prohibit Galderma or its Affiliates, Agents, Successors, and Assigns at
22                 any time from (1) importing into the Territory or having imported into
23                 the Territory Emervel Lidocaine Products so long as the Emervel
24                 Lidocaine Products are not offered for sale or sold in the Territory
25                 prior to January 1, 2016, (2) training its sales force, including any
26                 independent contractors, on the marketing of Emervel Lidocaine
27                 Products, (3) preparing and having prepared marketing materials for
28                 Emervel Lidocaine Products, and (4) conducting or having conducted
                                            3 STIPULATION FOR AMENDED      CONSENT JUDGMENT
                                                                 Case No. 8:13-cv-01436 AG (JPRx)
Case
Case 1:19-cv-00126-CFC-SRF Document150
     8:13-cv-01436-AG-JPR Document  84-1Filed
                                           Filed 04/14/20Page
                                               06/17/15   Page  345
                                                              4 of 5 ofPage
                                                                        357 ID
                                                                            PageID  #:
                                                                               #:2880
                                    2739



 1                clinical trials of Emervel Lidocaine Products in the Territory. Emervel
 2                Lidocaine Products imported into the Territory pursuant to subsection
 3                (1) may be stored at a warehouse owned or operated by a third party
 4                distributor so long as the Emervel Lidocaine Products are not sold,
 5                offered for sale or used by any Third Party in the United States prior to
 6                January 1, 2016.
 7         4.    Each party shall bear its own costs and attorneys’ fees.
 8         5.    Consistent with the Agreement, the parties agree that this Court should
 9               be the exclusive forum for resolving any disputes relating to the
10               Agreement.
11
12         A proposed order is filed herewith.
13
14
15
16   Dated: June 17, 2015
                                                 By: /s/ Michael J. Kane
17
                                                     Michael J. Kane
18
                                                 Attorney for Plaintiffs
19
20
     Dated: June 17, 2015
21                                               By: /s/William F. Cavanaugh, Jr.
22                                                   William F. Cavanaugh, Jr.

23                                               Attorney for Defendants
24
25
26
27
28
                                              4      STIPULATION FOR AMENDED CONSENT JUDGMENT
                                                                      Case No. 8:13-cv-01436 AG (JPRx)
Case
Case 1:19-cv-00126-CFC-SRF Document150
     8:13-cv-01436-AG-JPR Document  84-1Filed
                                           Filed 04/14/20Page
                                               06/17/15   Page  346
                                                              5 of 5 ofPage
                                                                        357 ID
                                                                            PageID  #:
                                                                               #:2881
                                    2740



 1                            SIGNATURE ATTESTATION
 2         Pursuant to Civil Local Rule 5-4.3.4(a)(2), I attest that counsel for Defendants
 3   have authorized the filing of this document.
 4
 5
                                              /s/ Michael J. Kane
 6                                            Michael J. Kane
 7
 8
                               CERTIFICATE OF SERVICE
 9
           The undersigned hereby certifies that a true and correct copy of the above and
10
     foregoing document has been served on June 17, 2015 to all counsel of record who
11
     are deemed to have consented to electronic service via the Court’s CM/ECF system
12
     per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
13
     mail, facsimile and/or overnight delivery.
14
15
                                                  /s/ Michael J. Kane
16                                                Michael J. Kane
17
18
19
20
21
22
23
24
25
26
27
28
                                              5       STIPULATION FOR AMENDED CONSENT JUDGMENT
                                                                       Case No. 8:13-cv-01436 AG (JPRx)
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 347 of 357 PageID #:
                                    2741




                   EXHIBIT E
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 348 of 357 PageID #:
                                    2742




                   REDACTED IN
                   ITS ENTIRETY




  {00925327;v1 }
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 349 of 357 PageID #:
                                    2743




                       
                       
                       
                   (;+,%,7)
    Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 350 of 357 PageID #:
                                        2744



Revance Announces Transformative Aesthetics Portfolio Transaction with Exclusive U.S.
Distribution Agreement of FDA-Approved Dermal Fillers from TEOXANE SA
January 10, 2020

- TEOXANE SA RHA® portfolio: first and only range of FDA-approved dermal fillers for correction of dynamic wrinkles -

- Revance gains access to the growing $1.1B U.S. filler market with three differentiated products, and plans to launch in second quarter 2020 -

- Fast-tracks Revance’s commercial organization, and strengthens the anticipated launch of DaxibotulinumtoxinA for Injection (DAXI), the company’s
next-generation neuromodulator -

- Conference call and webcast today at 8:30 a.m. ET -

NEWARK, Calif.--(BUSINESS WIRE)--Jan. 10, 2020-- Revance Therapeutics, Inc. (Nasdaq: RVNC), a biotechnology company pioneering new
innovations in neuromodulators for aesthetic and therapeutic indications, today announced the signing of a U.S. distribution agreement with
TEOXANE SA , making Revance the exclusive commercialization partner of the Swiss company’s modern and innovative Resilient Hyaluronic Acid®
(RHA®) technology. Revance will be holding a conference call and webcast at 8.30 a.m. ET today to discuss the agreement, strategic rationale, and
commercialization plans.

TEOXANE’s RHA® and the Distribution Agreement

Under the distribution agreement announced today, Revance will gain immediate and exclusive rights to commercialize TEOXANE’s RHA® line of
fillers in the U.S., starting with the U.S. Food and Drug Administration (FDA)-approved RHA® 2, RHA® 3, and RHA® 4 products, which include
lidocaine. The RHA® line provides physicians with a broad range of uniquely designed gels for individualized treatment in the face. The RHA® line
was designed using a patented crosslinking method that preserves the hyaluronic acid network for correction of moderate-to-severe dynamic facial
wrinkles and folds. The formulation optimizes strength, stretch and tissue integration. Filler injections with RHA® gels have been shown to be safe and
well tolerated.2

Revance believes the RHA® dermal filler line, in combination with the company’s next-generation neuromodulator, DaxibotulinumtoxinA for Injection
(DAXI), will position the company to be the innovation leader in the $2 billion U.S. facial injectable market.

The agreement also includes a fourth product, RHA® 1, currently in clinical trials in the U.S. with FDA approval anticipated in 2021, and includes an
ongoing collaboration with TEOXANE SA for a robust pipeline of additional indications and next-generation dermal filler technologies. Additionally, the
agreement contains a right of first negotiation to access TEOXANE’s novel cosmeceutical line that incorporates its propriety RHA® technology.

In consideration for the U.S. distribution rights for all of the above mentioned, Revance has agreed to issue 2.5 million shares of Revance common
stock to TEOXANE SA.

“This is a transformational deal for Revance, giving us access to the fast-growing, billion-dollar U.S. dermal filler market, with a line of highly
differentiated fillers that are complementary to our first and only, long-lasting neuromodulator,” said Mark Foley, President and Chief Executive Officer
of Revance. “Valérie Taupin is a pioneer in the dermal filler market and her company, TEOXANE SA, is dedicated to creating new innovations and
providing high-quality HA products to the aesthetic market. Importantly, both these RHA® fillers and DAXI have the potential to deliver unique
customer experiences. This deal provides commercial synergies, organizational leverage and fast-tracks the build-out of our sales organization. It also
creates a broad foundation from which to launch DAXI upon anticipated approval later this year.”

“We are eager to introduce U.S. physicians and consumers to our exciting, highly differentiated RHA® range of dermal fillers,” said Valérie Taupin,
Founder and Chief Executive Officer of TEOXANE SA. “The combination of our RHA filler range with Revance’s cutting-edge neuromodulator, DAXI,
will create a premium facial injectable portfolio that we believe will be unrivaled in the industry. TEOXANE SA and Revance have a shared passion for
innovation, quality and excellence in aesthetic results.”

Revance has begun the build-out of a U.S. commercial organization and is targeting the introduction of the TEOXANE RHA® fillers in the second
quarter of 2020, followed by the launch of DAXI, upon regulatory approval, in the second half of 2020. According to Dustin Sjuts, Chief Commercial
Officer, Aesthetics and Therapeutics, “We’re excited to partner with TEOXANE SA to launch this innovative Swiss technology in the U.S. Their
next-generation, novel filler portfolio, sold in combination with DAXI, will position Revance as the premium brand in the U.S. aesthetics facial injectable
market.”

Conference Call

Individuals interested in listening to the conference call may do so by dialing (855) 453-3827 for domestic callers, or (484) 756-4301 for international
callers and reference conference ID: 7659336; or from the webcast link in the investor relations section of the company’s website at:
www.revance.com. A replay of the call will be available beginning January 10, 2020 at 8:30 a.m. PT/11:30 a.m. ET to January 11, 2020 at 8:30 a.m.
PT/11:30 a.m. ET. To access the replay, dial (855) 859-2056 or (404) 537-3406 and reference conference ID: 7659336. The webcast will be available
in the investor relations section on the company's website for 30 days following the completion of the call.

About Dermal Fillers in the United States

Dermal fillers are injected into the superficial and deep layers of the skin to restore volume, smooth lines, provide facial lift and contour, plump the lips
or improve the appearance of facial scars commonly caused by acne. Hyaluronic acid (HA) dermal fillers represent 88% of the total U.S. dermal filler
market and are the second most frequently preformed non-surgical aesthetic treatment after neuromodulator injections. The American Society of
    Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 351 of 357 PageID #:
                                        2745
Aesthetic Plastic Surgery (ASAPS) reported HA dermal filler procedures have increased by more than 58% since 2014, with an estimated 810,240 HA
dermal filler procedures performed in 2018.**

Hyaluronic acid is naturally found in the body, primarily in the skin, joints and connective tissue. With age, human skin loses its ability to produce HA,
resulting in loss of volume, firmness and elasticity. HA dermal fillers are manufactured from synthesized hyaluronic acid crosslinked to significantly
enhance durability in the skin. These products can restore lost volume for six to 12 months or longer before the body gradually and naturally absorbs
the HA. *** Most HA dermal fillers also contain lidocaine to help minimize discomfort during and after treatment.

The US dermal filler market is estimated to be $1.1 billion in 2019 and is expected to double to $2.2 billion by 2026.****

About TEOXANE SA

TEOXANE Laboratories, a private company, was established in Geneva in 2003, by Madame Valérie Taupin and specializes in the design and
manufacturing of hyaluronic acid-based dermal fillers and cosmeceuticals. As a result of our uncompromising commitment to innovation, quality and
patient satisfaction, TEOXANE Laboratories is now among the top hyaluronic acid-based dermal filler manufacturers in the world, with products across
more than 90 countries.

Moreover, with its scientific expertise, TEOXANE is one of the first Swiss laboratories offering a range of innovative cosmeceutical care formulated
with cross-linked hyaluronic acid from its patented process, RHA resilient hyaluronic acid®. The cosmeceutical range, TEOXANE, is designed for
patients who have undergone aesthetic medical procedures and continue their skin care with a targeted cosmetic routine designed specifically for
them. For more information go to www.TEOXANE.com.

About Revance Therapeutics, Inc.

Revance Therapeutics is a Silicon Valley-based biotechnology company, pioneering new innovations in neuromodulators for aesthetic and therapeutic
indications. Revance’s lead product candidate, DaxibotulinumtoxinA for Injection (DAXI), combines a proprietary stabilizing peptide excipient with a
highly purified botulinum toxin that does not contain human or animal-based components. Revance has successfully completed a Phase 3 program for
DAXI in glabellar (frown) lines and is pursuing U.S. regulatory approval in 2020. Revance is also evaluating DAXI in the full upper face, including
glabellar lines, forehead lines and crow’s feet, as well as in three therapeutic indications - cervical dystonia, adult upper limb spasticity and plantar
fasciitis, with plans to study migraine. Beyond DAXI, Revance has begun development of a biosimilar to BOTOX®, which would compete in the
existing short-acting neuromodulator marketplace. Revance is dedicated to making a difference by transforming patient experiences. For more
information or to join our team visit us at www.revance.com.

“Revance Therapeutics” and the Revance logo are registered trademarks of Revance Therapeutics, Inc.
1 RHA® is a trademark of TEOXANE SA. RHA® 2, RHA® 3, RHA® 4 are products of TEOXANE SA. They are class III medical devices and have
received FDA approval but are not yet commercialized in the United States. The United States Federal law restricts these devices to sale by or on the
order of a physician or license practitioner. RHA® 2, RHA® 3 and RHA® 4 are indicated for the correction of moderate to severe dynamic facial
wrinkles and folds, such as nasolabial folds (NLF), in adults aged 22 years or older. RHA® 2, RHA® 3, and RHA® 4 are sterile gels containing
crosslinked hyaluronic acid in physiological buffer and 0.3% lidocaine hydrochloride to reduce pain on injection. RHA® 2, RHA® 3 and RHA® 4 are
contraindicated in patients with previous hypersensitivity to local anesthetics of the amide type, such as lidocaine.
Please refer to the Instructions for Use (https://www.accessdata.fda.gov/cdrh_docs/pdf17/P170002C.pdf). It is the practitioner’s full responsibility to
read and inform the patient about contraindications, warnings, precautions, risks and benefits.
2 RHA® 2 and RHA® 3 clinical study G140028: Study 1302: A Controlled, Randomized, Double- Blinded, Within-Subject, Multicenter, Prospective
Clinical Study of TEOSYAL® RHA 2 and TEOSYAL® RHA 3 versus Juvéderm® Ultra XC in the Treatment of Moderate to Severe Nasolabial Folds.
RHA® 4 clinical study G140106: Study 1402: A Controlled, Randomized, Double- Blinded, Within Subject, Multicenter, Prospective Clinical Study of
TEOSYAL® RHA 4 versus Perlane-L® in the Treatment of Moderate to Severe Nasolabial Folds.
*Sources: Medical Insight, Inc. | Global Facial Injectables Market Study | December 2018;
DRG Report Aesthetic Injectables | Market Insights | Europe | 2020 France, Germany, Italy, Spain, UK, Author: Diksha Garg Published: November
2019 – Table 21
**Source: https://www.surgery.org/sites/default/files/ASAPS-Stats2018_0.pdf
ASAPS-Stats2018-Proof5e - surgery.org
***Source: https://www.fda.gov/medical-devices/cosmetic-devices/dermal-fillers-approved-center-devices-and-radiological-health
****Source: DRG – Medtech 360 "Aesthetic Injectables | Market Analysis | US | 2019", Medical Insights – "The Global Aesthetics Market Study – XVII",
ASPS – "Plastic Surgery Statistics" (2019 report)
“Revance Therapeutics” and the Revance logo are registered trademarks of Revance Therapeutics, Inc.
BOTOX® is a registered trademark of Allergan, Inc.
TEOXANE® is a registered trademark of TEOXANE SA.

Forward-Looking Statements

This press release contains forward-looking statements, including statements related to the anticipated strategic and financial benefits of our exclusive
distribution agreement with TEOXANE SA; commercial acceptance and therapeutic potential of TEOXANE’s dermal fillers, including market size and
anticipated adoption rates; statements about our business strategy, timeline and other goals and market for our anticipated products, plans and
prospects, including our pre-commercialization plans; statements about the timing and our ability to obtain regulatory approval and launch products,
including with respect to DaxibotulinumtoxinA for Injection to treat glabellar (frown) lines; and potential benefits of our drug product candidates and our
technologies. Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from our
expectations. These risks and uncertainties include, but are not limited to: anticipated financial and other benefits of the distribution agreement with
TEOXANE SA, including our ability to realize anticipated synergies and successfully commercialize TEOXANE’s dermal fillers; the outcome, cost, and
timing of our product development activities and clinical trials; our ability to obtain and maintain regulatory approval of our drug product candidates,
including with respect to DAXI for Injection to treat glabellar (frown) lines; our ability to obtain funding for our operations and achieve our goals; our
plans to research, develop, and commercialize our drug product candidates; our ability to successfully compete with treatments and therapies, our
ability to achieve, and the rate and degree of market acceptance and adoption of our drug product candidates; unanticipated costs or delays in
research, development, and commercialization efforts; the size and growth potential of the markets for our drug product candidates; our ability to
successfully manufacture and commercialize our drug product candidates and the timing of commercialization activities; our ability to develop sales
    Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 352 of 357 PageID #:
                                        2746
and marketing capabilities; the accuracy of our estimates regarding expenses, future revenues and capital requirements; our ability to continue
obtaining and maintaining intellectual property protection for our drug product candidates; and other risks. Detailed information regarding factors that
may cause actual results to differ materially from the results expressed or implied by statements in this press release may be found in Revance’s
periodic filings with the Securities and Exchange Commission (the "SEC"), including factors described in the section entitled "Risk Factors" of our
quarterly report on Form 10-Q filed November 4, 2019. These forward-looking statements speak only as of the date hereof. Revance disclaims any
obligation to update these forward-looking statements.



View source version on businesswire.com: https://www.businesswire.com/news/home/20200110005110/en/

Source: Revance Therapeutics, Inc.

INVESTORS
Revance Therapeutics, Inc.:
Jeanie Herbert, 714-325-3584
jherbert@revance.com
or
Gilmartin Group, LLC.:
Laurence Watts, 619-916-7620
laurence@gilmartinir.com

MEDIA
Revance Therapeutics, Inc.:
Sara Fahy, 949-887-4476
sfahy@revance.com
or
General Media:
Y&R:
Jenifer Slaw, 347-971-0906
jenifer.slaw@YR.com
or
Trade Media:
Nadine Tosk, 504-453-8344
nadinepr@gmail.com
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 353 of 357 PageID #:
                                    2747




                   EXHIBIT G
  Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 354 of 357 PageID #:
                                      2748

       Nony                                       11 rue Saint Georges
                                                  75009 Paris
                                                                                 Phone : 01 43 12 84 60
                                                                                 Fax: 33 (0)1 43 12 84 70
                                                                                 E-mail : nony@nony.fr




                                                   OFFICE EUROPEEN DES BREVETS
                                                   Direction Generale 2
                                                   D-80298 MUNICH
                                                   ALLEMAGNE




ONLINE FILING
                                                                                   Paris, 11 July 2019

Our reference:   X21355/KLP/SLC/sb
Re:              Opposition by TEOXANE S.A. against European patent EP2 323 617 Bl granted on January 18, 2017 to
                 ALLERGAN INDUSTRIE SAS on the basis of PCT/IB2009/005048




                 Dear Sirs,

                 I write in connection with European patent EP2 323 617 Bl granted on January 18, 2017 to
                 ALLERGAN INDUSTRIE SAS, to inform you that my Client TEOXANE SA (the Opponent
                 04) expressly withdraws his opposition.

                 Kindly therefore, please take the necessary steps in due time and confirm to me that his
                 opposition has been recorded as withdrawn.

                 Very truly yours,
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 355 of 357 PageID #:
            Europaisches
                                    2749
                   Patentamt
                   European
                   Patent Office            Submission in opposition proceedings
                   Office europeen
                   des brevets



 Representative:                                                                                         80298 Munich
                                                                                                         Germany
 Cabinet NONY                                                                                            Tel. +49(0)89 2399-0 I Fax -4465
 452
 11 rue Saint-Georges                                                                                    P.O. Box 5818
 75009 PARIS                                                                                             NL-2280 HV Rijswijk
                                                                                                         Netherlands
 France                                                                                                  Tel. +31(0)70 340-2040 I Fax -3016

 Phone: 33 1 43 12 84 60                                                                                 10958 Berlin
 Fax: 33 1 43 12 84 70                                                                                   Germany
 E-mail: nony@nony.fr                                                                                    Tel. +49(0)30 25901-0 I Fax -840




 - representing the opponent(s):                                              TEOXANE S.A.


 Opponent/representative's reference                                          X21355KLPSLCsb

 The information given below is pertaining to the following patent in opposition proceedings:

 Patent No.
                                                                             I EP2323617

 Application No.
                                                                             I EP09785852.6

 Date of mention of the grant in the European Patent Bulletin (Art.
 97(3), Art. 99(1) EPC)                                                     118 January 2017

 Title of the invention
                                                                              Hyaluronic acid-based gels including anesthetic agents

 Proprietor of the patent
                                                                             I Allergan lndustrie SAS




 Requests:



        • Opposition is herewith withdrawn.




 Documents attached:

                          Description of document                          Original file name                Assigned file name
    1   Any annexes (other than citation) to an opposition         20190711_x21355_EP_TEOXANE_E_d               OTHER-1.pdf
        letter - Withdrawal of an opposition                              emande de retrait.pdf



 Signatures

         Place:                                     PARIS

         Date:                                      11 July 2019

         Signed by:                                 Pascale Le Coupanec 14682



 X21355KLPSLCsb
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 356 of 357 PageID #:
      Association:         Cabinet NONY
                                        2750

     Representative name:   Pascale LE COUPANEC

     Capacity:              (Representative)




 X21355KLPSLCsb
Case 1:19-cv-00126-CFC-SRF Document 84-1 Filed 04/14/20 Page 357 of 357 PageID #:
                                    2751




 Acknowledgement of receipt
 We hereby acknowledge receipt of the following submission by the opponent:


 Submission number                7659037


 Application number               EP09785852.6


 Patent number                    EP2323617


 Date of receipt                   11 July 2019




 Your reference                  I X21355KLPSLCsb

 Opponent                        I TEOXANE SA

 Title                            Hyaluronic acid-based gels including
                                  anesthetic agents




 Documents submitted               package-data.xml                                  ep-opposition-data.xml


                                   ep-oppo.pdf (2 p.)                                OTHER-1.pdf\20190711_X21355_EP_
                                                                                     TEOXANE_E_demande de retrait.pdf
                                                                                     (1 p.)



 Submitted by                     CN=Pascale Le Coupanec 14682


 Method of submission             Online


 Date and time                     11 July 2019, 15:23 (GEST)
 receipt generated

 Message Digest                   D6:7F:91 :80: 1D:2C:E6:2E:3F:9E:3B:6F:F8:E5:AD:07:C2:7A: 1F:B6



 Correction by the EPO of errors in debit instructions filed by eOLF
 Errors in debit instructions filed by eOLF that are caused by the editing of Form 1038E entries or the continued use of outdated
 software (all forms) may be corrected automatically by the EPO, leaving the payment date unchanged (see decision T 152/82,
 OJ EPO 1984, 301 and point 6.3 ff ADA, Supplement to OJ EPO 10/2007).

                                                                                                         /European Patent Office/



 Acknowledgement of receipt - Opposition proceedings in relation to EP09785852.6                                     Page 1 of 1
